 


 HR 3547 ENR: Consolidated Appropriations Act, 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3547 
 
AN ACT 
Making consolidated appropriations for the fiscal year ending September 30, 2014, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Consolidated Appropriations Act, 2014. 
2.Table of contents 
The table of contents of this Act is as follows: 
 
Sec. 1. Short Title. 
Sec. 2. Table of Contents. 
Sec. 3. References. 
Sec. 4. Explanatory Statement. 
Sec. 5. Statement of Appropriations. 
Sec. 6. Availability of Funds. 
Sec. 7. Technical Allowance for Estimating Differences. 
Sec. 8. Launch Liability Extension. 
Division A—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2014 
Title I—Agricultural Programs 
Title II—Conservation Programs 
Title III—Rural Development Programs 
Title IV—Domestic Food Programs 
Title V—Foreign Assistance and Related Programs 
Title VI—Related Agencies and Food and Drug Administration 
Title VII—General Provisions 
Division B—Commerce, justice, science, and related agencies appropriations act, 2014 
Title I—Department of Commerce  
Title II—Department of Justice  
Title III—Science  
Title IV—Related Agencies  
Title V—General Provisions  
Division C—Department of Defense appropriations act, 2014 
Title I—Military Personnel  
Title II—Operation and Maintenance  
Title III—Procurement  
Title IV—Research, Development, Test and Evaluation  
Title V—Revolving and Management Funds  
Title VI—Other Department of Defense Programs  
Title VII—Related Agencies  
Title VIII—General Provisions 
Title IX—Overseas Contingency Operations  
Title X—Military Disability Retirement and Survivor Benefit Annuity Restoration 
Division D—Energy and Water Development and Related Agencies appropriations act, 2014 
Title I—Corps of Engineers—Civil  
Title II—Department of the Interior  
Title III—Department of Energy  
Title IV—Independent Agencies  
Title V—General Provisions  
Division E—Financial services and general government appropriations act, 2014 
Title I—Department of the Treasury  
Title II—Executive Office of the President and Funds Appropriated to the President 
Title III—The Judiciary 
Title IV—District of Columbia 
Title V—Independent Agencies 
Title VI—General Provisions—This Act 
Title VII—General Provisions—Government-wide 
Title VIII—General Provisions—District of Columbia 
Division F—Department of Homeland Security Appropriations Act, 2014 
Title I—Departmental Management and Operations 
Title II—Security, Enforcement, and Investigations 
Title III—Protection, Preparedness, Response, and Recovery 
Title IV—Research, Development, Training, and Services 
Title V—General Provisions 
Division G—Department of the Interior, Environment, and Related Agencies appropriations act, 2014 
Title I—Department of the Interior  
Title II—Environmental Protection Agency  
Title III—Related Agencies  
Title IV—General Provisions  
Division H—Departments of labor, health and human services, and education, and related agencies appropriations act, 2014 
Title I—Department of Labor 
Title II—Department of Health and Human Services 
Title III—Department of Education  
Title IV—Related Agencies 
Title V—General Provisions  
Division I—Legislative Branch Appropriations Act, 2014 
Title I—Legislative Branch 
Title II—General Provisions 
Division J—Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2014 
Title I—Department of Defense  
Title II—Department of Veterans Affairs  
Title III—Related Agencies  
Title IV—General Provisions  
Division K—Department of State, Foreign operations, and Related Programs Appropriations Act, 2014 
Title I—Department of State and Related Agency 
Title II—United States Agency for International Development 
Title III—Bilateral Economic Assistance  
Title IV—International Security Assistance 
Title V—Multilateral Assistance  
Title VI—Export and Investment Assistance 
Title VII—General Provisions 
Title VIII—Overseas Contingency Operations 
Division L—Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2014 
Title I—Department of Transportation 
Title II—Department of Housing and Urban Development 
Title III—Related Agencies  
Title IV—General Provisions—This Act  
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
4.Explanatory Statement 
The explanatory statement regarding this Act, printed in the House of Representatives section of the Congressional Record on or about January 15, 2014 by the Chairman of the Committee on Appropriations of the House, shall have the same effect with respect to the allocation of funds and implementation of divisions A through L of this Act as if it were a joint explanatory statement of a committee of conference. 
5.Statement of appropriations 
The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2014. 
6.Availability of funds 
Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
7.Technical allowance for estimating differencesIf, for fiscal year 2014, new budget authority provided in appropriation Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2014 shall be made by the Director of the Office of Management and Budget in the amount of the excess but not to exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year. 
8.Launch liability extensionSection 50915(f) of title 51, United States Code, is amended by striking December 31, 2013 and inserting December 31, 2016. 
AAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2014 
IAGRICULTURAL PROGRAMSProduction, Processing and MarketingOffice of the Secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $43,778,000, of which not to exceed $5,051,000 shall be available for the immediate Office of the Secretary; not to exceed $498,000 shall be available for the Office of Tribal Relations; not to exceed $1,496,000 shall be available for the Office of Homeland Security and Emergency Coordination; not to exceed $1,209,000 shall be available for the Office of Advocacy and Outreach; not to exceed $23,590,000 shall be available for the Office of the Assistant Secretary for Administration, of which $22,786,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department; not to exceed $3,869,000 shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $8,065,000 shall be available for the Office of Communications: 
Provided, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: 
Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: 
Provided further, That not to exceed $11,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: 
Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: 
Provided further, That funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: 
Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency.Executive operationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $16,777,000, of which $4,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155 and shall be obligated within 90 days of the enactment of this Act.national appeals divisionFor necessary expenses of the National Appeals Division, $12,841,000.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,064,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $44,031,000, of which not less than $27,000,000 is for cybersecurity requirements of the Department.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,213,000: 
Provided, That no funds made available by this appropriation may be obligated for FAIR Act or Circular A–76 activities until the Secretary has submitted to the Committees on Appropriations of both Houses of Congress and the Committee on Oversight and Government Reform of the House of Representatives a report on the Department's contracting out policies, including agency budgets for contracting out.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $893,000.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $21,400,000.Agriculture buildings and facilities and rental payments(including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 486, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $233,000,000, to remain available until expended, of which $164,470,000 shall be available for payments to the General Services Administration for rent; of which $13,800,000 is for payments to the Department of Homeland Security for building security activities; and of which $54,730,000 is for buildings operations and maintenance expenses: 
Provided, That the Secretary may use unobligated prior year balances of an agency or office that are no longer available for new obligation to cover shortfalls incurred in prior year rental payments for such agency or office: 
Provided further, That the Secretary is authorized to transfer funds from a Departmental agency to this account to recover the full cost of the space and security expenses of that agency that are funded by this account when the actual costs exceed the agency estimate which will be available for the activities and payments described herein.Hazardous materials management(including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,592,000, to remain available until expended: 
Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978, $89,902,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978, and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to Public Law 95–452 and section 1337 of Public Law 97–98.Office of the general counselFor necessary expenses of the Office of the General Counsel, $41,202,000.Office of EthicsFor necessary expenses of the Office of Ethics, $3,440,000.Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $893,000.Economic research serviceFor necessary expenses of the Economic Research Service, $78,058,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $161,206,000, of which up to $44,545,000 shall be available until expended for the Census of Agriculture: 
Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research serviceSalaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,122,482,000: 
Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: 
 Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $375,000, except for headhouses or greenhouses which shall each be limited to $1,200,000, and except for 10 buildings to be constructed or improved at a cost not to exceed $750,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $375,000, whichever is greater: 
 Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: 
 Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: 
 Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): 
Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: 
 Provided further, That section 732(b) of division A of Public Law 112–55 (125 Stat. 587) is amended by adding at the end the following new sentence: The conveyance authority provided by this subsection expires September 30, 2015, and all conveyances under this subsection must be completed by that date.: 
 Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.National institute of food and agricultureResearch and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $772,559,000, which shall be for the purposes, and in the amounts, specified in the table titled “National Institute of Food and Agriculture, Research and Education Activities” in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, Critical Agricultural Materials Act, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended: 
 Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000: 
 Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii: 
 Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222.Native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended.Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $469,191,000, which shall be for the purposes, and in the amounts, specified in the table titled “National Institute of Food and Agriculture, Extension Activities” in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That funds for facility improvements at 1890 institutions shall remain available until expended: 
 Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: 
Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents.Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $35,317,000, which shall be for the purposes, and in the amounts, specified in the table titled “National Institute of Food and Agriculture, Integrated Activities” in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2015.Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $893,000.Animal and plant health inspection serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $821,721,000, of which $470,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $12,720,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $35,339,000, to remain available until expended, shall be for Animal Health Technical Services; of which $697,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $52,340,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $151,500,000, to remain available until expended, shall be for specialty crop pests; of which, $8,826,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $54,000,000, to remain available until expended, shall be for tree and wood pests; of which $3,722,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $1,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: 
Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: 
Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended: 
 Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: 
Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed four, of which two shall be for replacement only: 
Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of this country, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: 
Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2014, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $3,175,000, to remain available until expended.Agricultural marketing serviceMarketing servicesFor necessary expenses of the Agricultural Marketing Service, $79,914,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on administrative expensesNot to exceed $60,435,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: 
Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for strengthening markets, income, and supply (section 32)(including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers otherwise provided in this Act; and (3) not more than $20,056,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961.Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,363,000.Grain inspection, packers and stockyards administrationSalaries and expensesFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $40,261,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Limitation on inspection and weighing services expensesNot to exceed $50,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: 
Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $811,000.Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,010,689,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): 
Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: 
Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2014 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act: 
Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246: 
Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Office of the under secretary for farm and foreign agricultural servicesFor necessary expenses of the Office of the Under Secretary for Farm and Foreign Agricultural Services, $893,000.Farm service agency Salaries and expenses(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Farm Service Agency, $1,177,926,000: 
Provided, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: 
 Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: 
 Provided further, That funds made available to county committees shall remain available until expended.State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,782,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $5,526,000, to remain available until expended.Dairy indemnity program(including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: 
Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural Credit Insurance Fund Program Account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,000,000,000 for guaranteed farm ownership loans and $575,000,000 for farm ownership direct loans; $1,500,000,000 for unsubsidized guaranteed operating loans and $1,195,620,000 for direct operating loans; emergency loans, $34,658,000; Indian tribe land acquisition loans, $2,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $60,000,000: 
Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm ownership, $4,428,000 for direct loans; farm operating loans, $65,520,000 for direct operating loans, $18,300,000 for unsubsidized guaranteed operating loans, emergency loans, $1,698,000, to remain available until expended; and Indian highly fractionated land loans, $68,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $314,719,000, of which $306,998,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: 
Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencyFor necessary expenses of the Risk Management Agency, $71,496,000: 
Provided, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundReimbursement for net realized losses(including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961). 
IIConservation programsOffice of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $893,000.Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $812,939,000, to remain available until September 30, 2015: 
Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: 
Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a.Watershed Rehabilitation ProgramUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $12,000,000 is provided. 
IIIRural development programsOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $893,000.Rural Development Salaries and Expenses(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for carrying out the administration and implementation of programs in the Rural Development mission area, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $203,424,000: 
Provided, That no less than $20,000,000 shall be for the Comprehensive Loan Accounting System: 
 Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the Rural Development mission area: 
 Provided further, That any balances available from prior years for the Rural Utilities Service, Rural Housing Service, and the Rural Business—Cooperative Service salaries and expenses accounts shall be transferred to and merged with this appropriation.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $900,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $26,280,000 for section 504 housing repair loans; $28,432,000 for section 515 rental housing; $150,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $24,480,000 shall be for direct loans; section 504 housing repair loans, $2,176,000; and repair, rehabilitation, and new construction of section 515 rental housing, $6,656,000: 
Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: 
Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: 
Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2014.In addition, for the cost of direct loans, grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486, $13,992,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: 
Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $415,100,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,110,000,000; and, in addition, such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: 
Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a 1-year period: 
Provided further, That any unexpended balances remaining at the end of such 1-year agreements may be transferred and used for the purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: 
Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2014 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: 
Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $32,575,000, to remain available until expended: 
Provided, That of the funds made available under this heading, $12,575,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: 
Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: 
Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: 
Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: 
Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: 
Provided further, That of the funds made available under this heading, $20,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: 
Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: 
Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: 
Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $25,000,000, to remain available until expended.Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $32,239,000, to remain available until expended.Rural community facilities program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,200,000,000 for direct loans and $59,543,000 for guaranteed loans.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $3,775,000, to remain available until expended.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $28,745,000, to remain available until expended: 
Provided, That $5,967,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: 
Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: 
Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: 
Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: 
Provided further, That $5,778,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: 
Provided further, That $4,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural business—Cooperative serviceRural business program account(including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by sections 306 and 310B and described in subsections (f) and (g) of section 310B and section 381E(d)(3) of the Consolidated Farm and Rural Development Act, $96,539,000, to remain available until expended: 
Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $3,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: 
Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Rural development loan fund program account(including transfer of funds)For the principal amount of direct loans, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), $18,889,000.For the cost of direct loans, $4,082,000, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), of which $531,000 shall be available through June 30, 2014, for Federally Recognized Native American Tribes; and of which $1,021,000 shall be available through June 30, 2014, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,439,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program account(including rescission of funds)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $33,077,000.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $172,000,000 shall not be obligated and $172,000,000 are rescinded.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $26,050,000, of which $2,250,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: 
Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $15,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a).Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $3,500,000: 
Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $462,371,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: 
Provided, That $66,500,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm and Rural Development Act, Federally recognized Native American Tribes authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the State of Hawaii): 
Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: 
Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: 
Provided further, That not to exceed $19,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $6,000,000 shall be made available for a grant to a qualified non-profit multi-state regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: 
Provided further, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: 
Provided further, That not to exceed $4,000,000 shall be for solid waste management grants: 
Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): 
Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.For gross obligations for the principal amount of direct loans as authorized by section 1006a of title 16 of the United States Code, except for the limitations contained in the last sentence of such section as well as limitations in section 1002 of title 16, as determined by the Secretary, for projects whose features include agricultural water supply benefits, groundwater protection, and environmental enhancement, $40,000,000: 
Provided, That such loans shall be made by the Rural Utilities Service: 
 Provided further, That the Secretary may treat these projects as works of improvement pursuant to Public Law 83–566: 
 Provided further, That the Secretary may adopt a watershed plan developed by the Army Corps of Engineers with respect to such projects.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: loans made pursuant to section 306 of that Act, rural electric, $5,000,000,000; guaranteed underwriting loans pursuant to section 313A, $500,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: 
Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $34,478,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $34,483,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $24,323,000, to remain available until expended: 
Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: 
Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section: 
Provided further, That $2,000,000 shall be made available to those noncommercial educational television broadcast stations that serve rural areas and are qualified for Community Service Grants by the Corporation for Public Broadcasting under section 396(k) of the Communications Act of 1934, including associated translators and repeaters, regardless of the location of their main transmitter, studio-to-transmitter links, and equipment to allow local control over digital content and programming through the use of high-definition broadcast, multi-casting and datacasting technologies.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $4,500,000, to remain available until expended: 
Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $10,372,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa. 
IVDomestic food programsOffice of the under secretary for food, nutrition and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition and Consumer Services, $811,000.Food and nutrition serviceChild nutrition programs(including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $19,287,957,000, to remain available through September 30, 2015, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: 
Provided, That of the total amount available, $17,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): 
 Provided further, That of the total amount available, $25,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program.Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,715,841,000, to remain available through September 30, 2015, of which such sums as are necessary to restore the contingency reserve to $125,000,000 shall be placed in reserve, to remain available until expended, to be allocated as the Secretary deemed necessary, notwithstanding section 17(i) of such Act, to support participation should cost or participation exceed budget estimates: 
Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $60,000,000 shall be used for breastfeeding peer counselors and other related activities, $14,000,000 shall be used for infrastructure, and $30,000,000 shall be used for management information systems: 
Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: 
Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: 
Provided further, That upon termination of a federally-mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $82,169,945,000, of which $3,000,000,000, to remain available through September 30, 2015, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: 
Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: 
Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally recognized tribes participating in the Food Distribution Program on Indian Reservations: 
Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: 
Provided further, That funds made available for Employment and Training under this heading shall remain available until expended, notwithstanding section 16(h)(1) of the Food and Nutrition Act of 2008: 
Provided further, That funds made available under this heading for section 28(d)(1) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2015: 
Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $269,701,000, to remain available through September 30, 2015: 
Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: 
 Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2014 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2015: 
 Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $141,348,000: 
Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
VForeign assistance and related programsForeign agricultural serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $158,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $177,863,000: 
Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: 
Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title i direct credit and food for progress program account(including transfers of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $2,735,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: 
Provided, That funds made available for the cost of agreements under title I of the Agricultural Trade Development and Assistance Act of 1954 and for title I ocean freight differential may be used interchangeably between the two accounts with prior notice to the Committees on Appropriations of both Houses of Congress.Food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480, as amended), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,466,000,000, to remain available until expended: 
 Provided, That for purposes of funds appropriated under this heading, in addition to amounts made available under section 202(e)(1) of the Food for Peace Act, of the total amount provided under this heading, $35,000,000 shall be made available pursuant to section 202(e)(1) of the Food for Peace Act to eligible organizations: 
Provided further, That funds made available pursuant to section 202(e)(1) of the Food for Peace Act to eligible organizations may, in addition to the purposes set forth in section 202(e)(1)(A)–(C), be made available to assist such organizations to carry out activities consistent with section 203(d)(1)–(3) of the Food for Peace Act: 
Provided further, That notwithstanding any other provision of law, the requirements pursuant to 7 U.S.C. 1736f(e)(1) may be waived for any amounts higher than those specified under this authority for fiscal year 2009.Mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $185,126,000, to remain available until expended: 
Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein.Commodity credit corporation export (loans) credit guarantee program account(including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's export guarantee program, GSM 102 and GSM 103, $6,748,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,394,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $354,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. 
VIRelated agencies and food and drug administrationDepartment of health and human servicesFood and drug administrationSalaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $4,346,670,000: 
Provided, That of the amount provided under this heading, $760,000,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $114,833,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $305,996,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $20,716,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $23,600,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $7,328,000 shall be derived from animal generic drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $534,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended; $12,925,000 shall be derived from food and feed recall fees authorized by 21 U.S.C. 379j–31, and shall be credited to this account and remain available until expended; $15,367,000 shall be derived from food reinspection fees authorized by 21 U.S.C. 379j–31, and shall be credited to this account and remain available until expended; and amounts derived from voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31 shall be credited to this account and remain available until expended: 
Provided further, That in addition and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and animal generic drug user fees that exceed the respective fiscal year 2014 limitations are appropriated and shall be credited to this account and remain available until expended: 
Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and animal generic drug assessments for fiscal year 2014, including any such fees collected prior to fiscal year 2014 but credited for fiscal year 2014, shall be subject to the fiscal year 2014 limitations: 
Provided further, That the Secretary may accept payment during fiscal year 2014 of user fees specified under this heading and authorized for fiscal year 2015, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2015 for which the Secretary accepts payment in fiscal year 2014 shall not be included in amounts under this heading: 
Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: 
Provided further, That of the total amount appropriated: (1) $900,259,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $1,289,304,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $337,543,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $173,207,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $408,918,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $62,494,000 shall be for the National Center for Toxicological Research; (7) $501,476,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $178,361,000 shall be for Rent and Related activities, of which $61,922,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $219,907,000 shall be for payments to the General Services Administration for rent; and (10) $275,201,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: 
Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: 
Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: 
Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, and priority review user fees authorized by 21 U.S.C. 360n may be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $8,788,000, to remain available until expended.Independent AgenciesCommodity Futures Trading Commission(including transfer of funds)For necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, $215,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which $35,000,000, shall be for the purchase of information technology until September 30, 2015, and of which $1,420,000 shall be for the Office of the Inspector General: 
Provided, That of the amounts made available for information technology, the Chairman of the Commodity Futures Trading Commission may transfer not to exceed $10,000,000 for salaries and expenses: 
Provided further, That any transfer shall be subject to the notification procedures set forth in section 721 of this Act with respect to a reprogramming of funds and shall not be available for obligation or expenditure except in compliance with such procedures.Farm Credit AdministrationLimitation on Administrative ExpensesNot to exceed $62,600,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: 
Provided, That this limitation shall not apply to expenses associated with receiverships: 
Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress: 
Provided further, That no funds available to the Farm Credit Administration shall be used to implement or enforce those portions of the final regulation published in the Federal Register on October 3, 2012, (77 Fed. Reg. 60, 582–602), establishing a requirement that Farm Credit System institutions hold an advisory vote on officer compensation. 
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 69 passenger motor vehicles of which 69 shall be for replacement only, and for the hire of such vehicles: 
Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: 
Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: 
 Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
 Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 721 of this Act: 
 Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: 
 Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of the House of Representatives and the Senate: 
 Provided further, That the limitation on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 
706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: 
Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That none of the funds available to the Department of Agriculture for information technology shall be obligated for projects over $25,000 prior to receipt of written approval by the Chief Information Officer. 
707.Funds made available under section 1240I and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 
708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
709.Notwithstanding any other provision of law, for the purposes of a grant under section 412 of the Agricultural Research, Extension, and Education Reform Act of 1998, none of the funds in this or any other Act may be used to prohibit the provision of in-kind support from non-Federal sources under section 412(e)(3) of such Act in the form of unrecovered indirect costs not otherwise charged against the grant, consistent with the indirect rate of cost approved for a recipient. 
710.Except as otherwise specifically provided by law, unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency and the Rural Development mission area, shall remain available through September 30, 2015, for information technology expenses. 
711.The Secretary of Agriculture may authorize a State agency to use funds provided in this Act to exceed the maximum amount of liquid infant formula specified in 7 CFR 246.10 when issuing liquid infant formula to participants. 
712.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
713.In the case of each program established or amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and 
(2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
714.None of the funds made available in fiscal year 2014 or preceding fiscal years for programs authorized under the Food for Peace Act (7 U.S.C. 1691 et seq.) in excess of $20,000,000 shall be used to reimburse the Commodity Credit Corporation for the release of eligible commodities under section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1): 
Provided, That any such funds made available to reimburse the Commodity Credit Corporation shall only be used pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust Act. 
715.Of the funds made available by this Act, not more than $1,800,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 
716.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: 
Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638). 
717.Section 16(h)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(A)), is amended by inserting and fiscal year 2014 after 2013. 
718.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: 
(1)The Watershed Rehabilitation program authorized by section 14(h)(1) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(1)); and 
(2)The Environmental Quality Incentives Program as authorized by sections 1240–1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–3839aa–8) in excess of $1,350,000,000. 
719.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under subsection (b)(2)(A)(vi) of section 14222 of Public Law 110–246 in excess of $878,297,000, as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000: 
Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out in this fiscal year section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act, as amended, except in an amount that excludes the transfer of $119,000,000 of the funds to be transferred under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2014: 
Provided further, That $119,000,000 made available on October 1, 2014, to carry out section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act, as amended, shall be excluded from the limitation described in subsection (b)(2)(A)(vii) of section 14222 of Public Law 110–246: 
Provided further, That none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture or officer of the Commodity Credit Corporation to carry out clause 3 of section 32 of the Agricultural Adjustment Act of 1935 (Public Law 74–320, 7 U.S.C. 612c, as amended), or for any surplus removal activities or price support activities under section 5 of the Commodity Credit Corporation Charter Act: 
Provided further, That of the available unobligated balances under (b)(2)(A)(vi) of section 14222 of Public Law 110–246, $189,000,000 are hereby rescinded. 
720.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2015 appropriations Act. 
721. 
(a)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or 
(6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission shall notify in writing the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. 
(d)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Secretary of Health and Human Services or the Chairman of the Commodity Futures Trading Commission receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
722.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 
723.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, the Commodity Futures Trading Commission, or the Farm Credit Administration shall be used to transmit or otherwise make available to any non-Department of Agriculture, non-Department of Health and Human Services, non-Commodity Futures Trading Commission, or non-Farm Credit Administration employee questions or responses to questions that are a result of information requested for the appropriations hearing process. 
724.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
725.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 30 days unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
726.None of the funds made available by this Act may be used to pay the salaries and expenses of personnel who provide nonrecourse marketing assistance loans for mohair under section 1201 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8731). 
727.Of the unobligated balances in the Natural Resources Conservation Service, Resource Conservation and Development Account, $2,017,000 are hereby permanently cancelled: 
Provided, That no amounts may be cancelled from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. 
728.There is hereby appropriated $1,996,000 to carry out section 1621 of Public Law 110–246. 
729.There is hereby appropriated $600,000 for the purposes of section 727 of division A of Public Law 112–55. 
730.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this Act. 
731.Of the unobligated balances available to the Department of Agriculture under the account “Agriculture Buildings and Facilities and Rental Payments”, $30,000,000 are rescinded: 
Provided, That no amount may be rescinded from funds made available for payments to the General Services Administration for rent and funds made available for payments to the Department of Homeland Security for building security activities. 
732.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator of the U.S. Agency for International Development, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 
733.Of the unobligated balance of funds available to the Department of Agriculture for the cost of section 502 single family housing guaranteed loans for fiscal years 2007 through 2010 under the heading “Rural Development Programs—Rural Housing Service—Rural Housing Insurance Fund Program Account” in prior appropriations Acts, $1,314,000 is rescinded. 
734.Of the unobligated balances provided pursuant to section 9005(g)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105(g)(1)), $8,000,000 are hereby rescinded. 
735.The Secretary shall expand the pilot program currently in effect for packaging section 502 single family direct loans and not later than 90 days after enactment of this Act enter into Memorandums of Understanding with not less than 5 qualified intermediary organizations to work in coordination with the Secretary to increase the effectiveness of the section 502 single family direct loan program in States and communities currently not served under the existing pilot program. 
736.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out section 307(b) of division C of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999 (Public Law 105–277; 112 Stat. 2681–640) in excess of $4,000,000. 
737.None of the funds made available by this Act may be used to reclassify any area eligible for rural housing programs of the Rural Housing Service on September 30, 2013 as not eligible for such programs. 
738.Funds received by the Secretary of Agriculture in the global settlement of any Federal litigation concerning Federal mortgage loans during fiscal year 2012 may be obligated and expended, in addition to any other available funds, by the Rural Housing Service to pay for costs associated with servicing single family housing loans guaranteed by the Rural Housing Service and such funds shall remain available until expended. 
739.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311). 
740. 
(a)DesignationThe Federal building located at 64 Nowelo Street, Hilo, Hawaii, shall be known and designated as the Daniel K. Inouye United States Pacific Basin Agricultural Research Center. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in subsection (a) shall be deemed to be a reference to the Daniel K. Inouye United States Pacific Basin Agricultural Research Center. 
741.Of the unobligated balances provided pursuant to section 9003(h)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103(h)(1)), $40,694,000 are hereby rescinded. 
742.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: 
Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance. 
743. 
(a) 
(1)There is hereby appropriated $1,000,000 to conduct an assessment of the existing (as of the date of the enactment of this Act) and prospective scope of domestic hunger and food insecurity in accordance with this section. 
(2)The Secretary of Agriculture shall select, through a competitive process, and enter into an agreement with an independent, private-sector entity that is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, that has recognized credentials and expertise in domestic hunger affairs to— 
(A)conduct the assessment required under subsection (a); and 
(B)provide technical expertise to the National Commission on Hunger established under subsection (b). 
(3)Not later than 180 days after the date of the enactment of this Act, the entity selected in accordance with paragraph (2) shall submit to the President and Congress and make publicly available a report containing the assessment required under this subsection and any policy recommendations that such entity considers appropriate. 
(b) 
(1)There is established a commission to be known as the National Commission on Hunger (in this section referred to as the Commission). 
(2)The Commission shall— 
(A)provide policy recommendations to Congress and the Secretary to more effectively use existing (as of the date of the enactment of this Act) programs and funds of the Department of Agriculture to combat domestic hunger and food insecurity; and 
(B)develop innovative recommendations to encourage public-private partnerships, faith-based sector engagement, and community initiatives to reduce the need for government nutrition assistance programs, while protecting the safety net for the most vulnerable members of society. 
(3)The Commission shall be composed of 10 members, of whom— 
(A)3 members shall be appointed by the Speaker of the House of Representatives; 
(B)2 members shall be appointed by the minority leader of the House of Representatives; 
(C)3 members shall be appointed by the majority leader of the Senate; and 
(D)2 members shall be appointed by the minority leader of the Senate. 
744.None of the funds made available by this or any other Act may be used to write, prepare, or publish a final rule or an interim final rule in furtherance of, or otherwise to implement, Implementation of Regulations Required Under Title XI, of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act (75 Fed. Reg. 35338 (June 22, 2010)) unless the combined annual cost to the economy of such rules does not exceed $100,000,000: 
Provided, That none of the funds made available by this or any other Act may be used to publish a final or interim final rule in furtherance of, or to otherwise implement, proposed sections 201.2(l), 201.2(t), 201.2(u), 201.3(c), 201.210, 201.211, 201.213, or 201.214 of Implementation of Regulations Required Under Title XI of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act (75 Fed. Reg. 35338 (June 22, 2010)). 
745.None of the funds made available in this Act may be used to pay the salaries or expenses of personnel to— 
(1)inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); 
(2)inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or 
(3)implement or enforce section 352.19 of title 9, Code of Federal Regulations. 
746.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account equal to the amount obligated for REAP Zones by the Secretary with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones and such set-asides shall remain in effect until August 15, 2014. 
747.Fees deposited under the heading Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses in fiscal year 2013 and sequestered pursuant to section 251A of the Balanced Budget and Emergency Deficit Control Act, as amended (2 U.S.C. 901a) shall be available until expended for the same purpose for which those funds were originally appropriated. 
748.For an additional amount for Animal and Plant Health Inspection Service, Salaries and Expenses, $20,000,000, to remain available until September 30, 2015, for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening. 
749.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: 
Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture. 
750. 
(a)Section 1240B(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)) is amended by striking 2014 and inserting 2015. 
(b)Section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— 
(1)in the matter preceding paragraph (1), by striking (6), and (7)), and inserting and (7) and each of fiscal years 2014 and 2015 in the case of the program specified in paragraph (6)),; and 
(2)in paragraph (6)— 
(A)in subparagraph (D), by striking and after the semicolon at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(F)$1,622,000,000 in fiscal year 2015..This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2014. 
BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2014 
IDepartment of CommerceInternational Trade AdministrationOperations and AdministrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $470,000,000, to remain available until September 30, 2015, of which $9,439,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: 
Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: 
Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and AdministrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $101,450,000, to remain available until expended: 
Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: 
Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, for the cost of loan guarantees authorized by section 26 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3721), and for grants, and for the cost of loan guarantees and grants authorized by section 27 (15 U.S.C. 3722) of such Act, $209,500,000, to remain available until expended; of which $5,000,000 shall be for projects to facilitate the relocation, to the United States, of a source of employment located outside the United States; of which $5,000,000 shall be for loan guarantees under such section 26; and of which $10,000,000 shall be for loan guarantees and grants under such section 27: 
Provided, That the costs for loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds for loan guarantees under such sections 26 and 27 are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $70,000,000: 
Provided further, That, notwithstanding paragraph (7) of section 27(d) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722(d)(7)), amounts made available in prior appropriations Acts for guaranteeing loans for science park infrastructure under such section shall be available to the Secretary of Commerce to guarantee such loans after September 30, 2013.Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $37,000,000: 
Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, and the Community Emergency Drought Relief Act of 1977.Minority Business Development AgencyMinority Business DevelopmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $28,000,000.Economic and Statistical AnalysisSalaries and ExpensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $99,000,000, to remain available until September 30, 2015.Bureau of the CensusSalaries and ExpensesFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $252,000,000: 
Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.Periodic Censuses and ProgramsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs provided for by law, $693,000,000, to remain available until September 30, 2015: 
Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: 
Provided further, That within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census.National Telecommunications and Information AdministrationSalaries and ExpensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $46,000,000, to remain available until September 30, 2015: 
Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: 
Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public Telecommunications Facilities, Planning and ConstructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United states patent and trademark officeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,024,000,000, to remain available until expended: 
Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2014, so as to result in a fiscal year 2014 appropriation from the general fund estimated at $0: 
Provided further, That during fiscal year 2014, should the total amount of such offsetting collections be less than $3,024,000,000 this amount shall be reduced accordingly: 
Provided further, That any amount received in excess of $3,024,000,000 in fiscal year 2014 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: 
Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: 
Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2014 for official reception and representation expenses: 
Provided further, That in fiscal year 2014 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: 
Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: 
Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): 
Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologyScientific and technical research and servicesFor necessary expenses of the National Institute of Standards and Technology (NIST), $651,000,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: 
Provided, That not to exceed $5,000 shall be for official reception and representation expenses: 
Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.Industrial technology servicesFor necessary expenses for industrial technology services, $143,000,000, to remain available until expended, of which $128,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $15,000,000 shall be for the Advanced Manufacturing Technology Consortia.Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $56,000,000, to remain available until expended: 
Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000 and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years.National oceanic and atmospheric administrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,157,392,000, to remain available until September 30, 2015, except that funds provided for cooperative enforcement shall remain available until September 30, 2016: 
Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: 
Provided further, That in addition, $115,000,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program, Cooperative Research, Annual Stock Assessments, Survey and Monitoring Projects, Interjurisdictional Fisheries Grants, and Fish Information Networks: 
Provided further, That of the $3,287,392,000 provided for in direct obligations under this heading $3,157,392,000 is appropriated from the general fund, $115,000,000 is provided by transfer, and $15,000,000 is derived from recoveries of prior year obligations: 
Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate services administrative support costs shall not exceed $217,300,000: 
Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary.Procurement, acquisition and constructionFor procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $2,022,864,000, to remain available until September 30, 2016, except that funds provided for construction of facilities shall remain available until expended: 
Provided, That of the $2,029,864,000 provided for in direct obligations under this heading, $2,022,864,000 is appropriated from the general fund and $7,000,000 is provided from recoveries of prior year obligations: 
Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: 
Provided further, That, within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific Coastal Salmon RecoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2015: 
Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: 
Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: 
Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fisheries disaster assistanceFor necessary expenses associated with the mitigation of fishery disasters, $75,000,000, to remain available until expended: 
Provided, That funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters as declared by the Secretary of Commerce.Fishermen's Contingency FundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2014, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936.Departmental ManagementSalaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $55,500,000: 
Provided, That the Secretary of Commerce shall maintain a task force on job repatriation and manufacturing growth and shall produce an annual report on related incentive strategies, implementation plans and program results.renovation and modernizationFor necessary expenses for the renovation and modernization of Department of Commerce facilities, $4,000,000, to remain available until expended.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $30,000,000.General Provisions—Department of Commerce 
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2014. 
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 
106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 
108.The Department of Commerce shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of the U.S. Department of Commerce, including the purpose of such travel. 
This title may be cited as the Department of Commerce Appropriations Act, 2014. 
IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $110,000,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.Justice Information Sharing TechnologyFor necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $25,842,000, to remain available until expended: 
Provided, That the Attorney General may transfer up to $35,400,000 to this account, from funds available to the Department of Justice for information technology, for enterprise-wide information technology initiatives: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act.Administrative Review and Appeals(Including Transfer of Funds)For expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $315,000,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $86,400,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character: 
Provided, That $1,000,000 shall be used to commission an independent review of the management and policies of the Civil Rights Division.United States Parole CommissionSalaries and ExpensesFor necessary expenses of the United States Parole Commission as authorized, $12,600,000.Legal ActivitiesSalaries and Expenses, General Legal ActivitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $867,000,000, of which not to exceed $10,000,000 for litigation support contracts shall remain available until expended: 
Provided, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: 
Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That of the amount appropriated, such sums as may be necessary shall be available to reimburse the Office of Personnel Management for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (42 U.S.C. 1973f): 
Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $160,400,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $103,000,000 in fiscal year 2014), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2014, so as to result in a final fiscal year 2014 appropriation from the general fund estimated at $57,400,000.Salaries and Expenses, United States AttorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $1,944,000,000: 
Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $25,000,000 shall remain available until expended: 
Provided further, That each United States Attorney shall establish or participate in a United States Attorney-led task force on human trafficking.United States Trustee System FundFor necessary expenses of the United States Trustee Program, as authorized, $224,400,000, to remain available until expended and to be derived from the United States Trustee System Fund: 
Provided, That, notwithstanding any other provision of law, deposits to the Fund shall be available in such amounts as may be necessary to pay refunds due depositors: 
Provided further, That, notwithstanding any other provision of law, $224,400,000 of offsetting collections pursuant to section 589a(b) of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: 
Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections are received during fiscal year 2014, so as to result in a final fiscal year 2014 appropriation from the Fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,100,000.Fees and Expenses of WitnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $11,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses.Salaries and Expenses, Community Relations ServiceFor necessary expenses of the Community Relations Service, $12,000,000: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets Forfeiture FundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,500,000, to be derived from the Department of Justice Assets Forfeiture Fund.United States Marshals ServiceSalaries and ExpensesFor necessary expenses of the United States Marshals Service, $1,185,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended.constructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $9,800,000, to remain available until expended.Federal Prisoner DetentionFor necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,533,000,000, to remain available until expended: 
Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: 
Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System.National Security DivisionSalaries and ExpensesFor expenses necessary to carry out the activities of the National Security Division, $91,800,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency Law Enforcementinteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $514,000,000, of which $50,000,000 shall remain available until expended: 
Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal Bureau of InvestigationSalaries and ExpensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $8,245,802,000, of which not to exceed $216,900,000 shall remain available until expended, and of which $13,500,000 is for costs related to the outfitting, activation, and operation of facilities supporting the examination, exploitation, and storage of improvised explosive devices and explosive materials, including personnel relocation costs: 
Provided, That not to exceed $184,500 shall be available for official reception and representation expenses: 
Provided further, That up to $1,000,000 shall be for a comprehensive review of the implementation of the recommendations related to the Federal Bureau of Investigation that were proposed in the report issued by the National Commission on Terrorist Attacks Upon the United States.constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of Federally-owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $97,482,000, to remain available until expended, of which $16,500,000 is for costs related to the construction, outfitting, activation, and operation of facilities supporting the examination, exploitation, and storage of improvised explosive devices and explosive materials.Drug Enforcement AdministrationSalaries and ExpensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,018,000,000; of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,179,000,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $20,000,000 shall remain available until expended: 
Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: 
Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: 
Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.Federal Prison SystemSalaries and Expenses(Including Transfer of Funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $6,769,000,000: 
Provided, That the Attorney General may transfer to the Health Resources and Services Administration such amounts as may be necessary for direct expenditures by that Administration for medical relief for inmates of Federal penal and correctional institutions: 
Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: 
Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2015: 
Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: 
Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.Buildings and FacilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $90,000,000, to remain available until expended, of which not less than $67,148,000 shall be available only for modernization, maintenance and repair, and of which not to exceed $14,000,000 shall be available to construct areas for inmate work programs: 
Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal Prison Industries, IncorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation.Limitation on Administrative Expenses, Federal Prison Industries, IncorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and Local Law Enforcement ActivitiesOffice on Violence Against Womenviolence against women prevention and prosecution programsFor grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and for related victims services, $417,000,000, to remain available until expended: 
Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: 
Provided further, That of the amount provided— 
(1)$193,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; 
(2)$24,750,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$3,250,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(4)$10,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: 
Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303 and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: 
Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: 
Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$50,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; 
(6)$27,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$36,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; 
(8)$9,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$37,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; 
(10)$4,250,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; 
(11)$15,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: 
Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program; 
(12)$5,750,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; 
(13)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: 
Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; and 
(15)$500,000 is for the Office on Violence Against Women to establish a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women.Office of Justice Programsresearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $120,000,000, to remain available until expended, of which— 
(1)$45,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; 
(2)$40,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act; 
(3)$1,000,000 is for an evaluation clearinghouse program; 
(4)$30,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act; and 
(5)$4,000,000 is for activities to strengthen and enhance the practice of forensic sciences, of which $1,000,000 is for the support of a Forensic Science Advisory Committee to be chaired by the Attorney General and the Director of the National Institute of Standards and Technology, and $3,000,000 is for transfer to the National Institute of Standards and Technology to support scientific working groups.state and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $1,171,500,000, to remain available until expended as follows— 
(1)$376,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $1,000,000 is for a program to improve State and local law enforcement intelligence capabilities including antiterrorism training and training to ensure that constitutional rights, civil liberties, civil rights, and privacy interests are protected throughout the intelligence process, $1,000,000 is for a State, local, and tribal assistance help desk and diagnostic center program, $15,000,000 is for a Preventing Violence Against Law Enforcement Officer Resilience and Survivability Initiative (VALOR), $4,000,000 is for use by the National Institute of Justice for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention, $2,500,000 is for objective, nonpartisan voter education about, and a plebiscite on, options that would resolve Puerto Rico's future political status, which shall be provided to the State Elections Commission of Puerto Rico, $5,000,000 is for an initiative to support evidence-based policing, and $2,500,000 is for an initiative to enhance prosecutorial decision-making; 
(2)$180,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$13,500,000 for competitive grants to improve the functioning of the criminal justice system, to prevent or combat juvenile delinquency, and to assist victims of crime (other than compensation); 
(4)$14,250,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, and for programs authorized under Public Law 109–164; 
(5)$40,500,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; 
(6)$8,250,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(7)$10,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; 
(8)$2,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; 
(9)$10,000,000 for economic, high technology and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403; 
(10)$2,000,000 for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315; 
(11)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities; 
(12)$8,000,000 for an initiative relating to children exposed to violence; 
(13)$10,500,000 for an Edward Byrne Memorial criminal justice innovation program; 
(14)$22,500,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: 
Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology's Office of Law Enforcement Standards for research, testing and evaluation programs; 
(15)$1,000,000 for the National Sex Offender Public Website; 
(16)$8,500,000 for competitive and evidence-based programs to reduce gun crime and gang violence; 
(17)$58,500,000 for grants to States to upgrade criminal and mental health records in the National Instant Criminal Background Check System, of which no less than $12,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180); 
(18)$12,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; 
(19)$125,000,000 for DNA-related and forensic programs and activities, of which— 
(A)$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): 
Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); 
(B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412); and 
(C)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; 
(20)$6,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
(21)$30,000,000 for assistance to Indian tribes; 
(22)$67,750,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and tribal probation or parole supervision efforts and strategies, and $2,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy: 
Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model; 
(23)$4,000,000 for a veterans treatment courts program; 
(24)$750,000 for the purposes described in the Missing Alzheimer's Disease Patient Alert Program (section 240001 of the 1994 Act); 
(25)$7,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; 
(26)$12,500,000 for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79), of which not more than $150,000 of these funds shall be available for the direct Federal costs of facilitating an auditing process; 
(27)$2,000,000 to operate a National Center for Campus Public Safety; 
(28)$27,500,000 for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction, of which not less than $1,000,000 is for a task force on Federal corrections; 
(29)$4,000,000 for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, and for a research project on the effectiveness of the model; 
(30)$12,500,000 for the Office of Victims of Crime for supplemental victims’ services and other victim-related programs and initiatives, including research and statistics, and for tribal assistance for victims of violence; and 
(31)$75,000,000 for the Comprehensive School Safety Initiative, described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That section 213 of this Act shall not apply with respect to the amount made available in this paragraph: 
Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other juvenile justice programs, $254,500,000, to remain available until expended as follows— 
(1)$55,500,000 for programs authorized by section 221 of the 1974 Act, of which not more than $10,000,000 may be used for activities specified in section 1801(b)(2) of part R of title I of the 1968 Act; and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: 
Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and tribal juvenile justice residential facilities; 
(2)$88,500,000 for youth mentoring grants; 
(3)$15,000,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$5,000,000 shall be for the Tribal Youth Program; 
(B)$2,500,000 shall be for gang and youth violence education, prevention and intervention, and related activities; 
(C)$2,500,000 shall be for programs and activities to enforce State laws prohibiting the sale of alcoholic beverages to minors or the purchase or consumption of alcoholic beverages by minors, for prevention and reduction of consumption of alcoholic beverages by minors, and for technical assistance and training; and 
(D)$5,000,000 shall be for competitive grants to police and juvenile justice authorities in communities that have been awarded Department of Education School Climate Transformation Grants to collaborate on use of evidence-based positive behavior strategies to increase school safety and reduce juvenile arrests; 
(4)$19,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; 
(5)$5,500,000 for community-based violence prevention initiatives, including for public health approaches to reducing shootings and violence; 
(6)$67,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); 
(7)$1,500,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; 
(8)$1,000,000 for grants and technical assistance in support of the National Forum on Youth Violence Prevention; 
(9)$500,000 for an Internet site providing information and resources on children of incarcerated parents; and 
(10)$1,000,000 for competitive grants focusing on girls in the juvenile justice system: 
Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: 
Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (5), (7) and (8) may be used for training and technical assistance: 
Provided further, That the previous two provisos shall not apply to grants and projects authorized by sections 261 and 262 of the 1974 Act and to missing and exploited children programs.Public Safety Officer BenefitsFor payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $16,300,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Community Oriented Policing Servicescommunity oriented policing services programsFor activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act), $214,000,000, to remain available until expended: 
Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: 
Provided further, That of the amount provided under this heading— 
(1)$10,000,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug Enforcement Administration upon enactment of this Act; 
(2)$16,500,000 is for improving tribal law enforcement, including hiring, equipment, training, and anti-methamphetamine activities; 
(3)$180,000,000 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: 
Provided, That, notwithstanding subsection (g) of the 1968 Act (42 U.S.C. 3796dd), the Federal share of the costs of a project funded by such grants may not exceed 75 percent unless the Director of the Office of Community Oriented Policing Services waives, wholly or in part, the requirement of a non-Federal contribution to the costs of a project: 
Provided further, That, notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: 
Provided further, That within the amounts appropriated, $16,500,000 shall be transferred to the Tribal Resources Grant Program: 
Provided further, That of the amounts appropriated under this paragraph, $7,500,000 is for community policing development activities in furtherance of the purposes in section 1701: 
Provided further, That within the amounts appropriated under this paragraph, $5,000,000 is for the collaborative reform model of technical assistance in furtherance of the purposes in section 1701; and 
(4)$7,500,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: 
Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers.General provisions—Department of justice 
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape: 
Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 
204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: 
Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.The Attorney General is authorized to extend through September 30, 2014, the Personnel Management Demonstration Project transferred to the Attorney General pursuant to section 1115 of the Homeland Security Act of 2002 (Public Law 107–296; 28 U.S.C. 599B) without limitation on the number of employees or the positions covered. 
207.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 
208. 
(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 
209.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
210.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and to any use of deobligated balances of funds provided under this title in previous years. 
211.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
212.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 
213.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and 
(2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 
214.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2011 through 2014 for the following programs, waive the following requirements: 
(1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1)), the requirements under section 2976(g)(1) of such part. 
(2)For State, Tribal, and local reentry courts under part FF of title I of such Act of 1968 (42 U.S.C. 3797w–2(e)(1) and (2)), the requirements under section 2978(e)(1) and (2) of such part. 
(3)For the prosecution drug treatment alternatives to prison program under part CC of title I of such Act of 1968 (42 U.S.C. 3797q–3), the requirements under section 2904 of such part. 
(4)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15605(c)(3)), the requirements of section 6(c)(3) of such Act. 
215.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) shall not apply to amounts made available by this or any other Act. 
216.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
217. 
(a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2014. 
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2014, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
(c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2014, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
(d)Of amounts available in the Assets Forfeiture Fund in fiscal year 2014, $154,700,000 shall be for payments associated with joint law enforcement operations as authorized by section 524(c)(1)(I) of title 28, United States Code. 
(e)The Attorney General shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days after the date of enactment of this Act detailing the planned distribution of Assets Forfeiture Fund joint law enforcement operations funding during fiscal year 2014. 
(f)Subsections (a) through (d) of this section shall sunset on September 30, 2014.This title may be cited as the Department of Justice Appropriations Act, 2014. 
IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,555,000.National Aeronautics and Space AdministrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,151,200,000, to remain available until September 30, 2015: 
Provided, That the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) for the James Webb Space Telescope shall not exceed $8,000,000,000: 
Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104: 
Provided further, That $80,000,000 shall be for pre-formulation and/or formulation activities for a mission that meets the science goals outlined for the Jupiter Europa mission in the most recent planetary science decadal survey.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $566,000,000, to remain available until September 30, 2015.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space research and technology development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $576,000,000, to remain available until September 30, 2015.explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $4,113,200,000, to remain available until September 30, 2015: 
Provided, That not less than $1,197,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: 
Provided further, That not less than $1,918,200,000 shall be for the Space Launch System, which shall have a lift capability not less than 130 metric tons and which shall have an upper stage and other core elements developed simultaneously: 
Provided further, That of the funds made available for the Space Launch System, $1,600,000,000 shall be for launch vehicle development and $318,200,000 shall be for exploration ground systems: 
Provided further, That funds made available for the Orion Multi-Purpose Crew Vehicle and Space Launch System are in addition to funds provided for these programs under the Construction and Environmental Compliance and Restoration heading: 
Provided further, That $696,000,000 shall be for commercial spaceflight activities, of which $171,000,000 shall be made available after the Administrator of the National Aeronautics and Space Administration has certified that the commercial crew program has undergone an independent benefit-cost analysis that takes into consideration the total Federal investment in the commercial crew program and the expected operational life of the International Space Station as described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided further, That $302,000,000 shall be for exploration research and development.space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $3,778,000,000, to remain available until September 30, 2015.educationFor necessary expenses, not otherwise provided for, in carrying out aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $116,600,000, to remain available until September 30, 2015, of which $18,000,000 shall be for the Experimental Program to Stimulate Competitive Research and $40,000,000 shall be for the National Space Grant College program.cross agency supportFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,793,000,000, to remain available until September 30, 2015: 
Provided, That not less than $39,100,000 shall be available for independent verification and validation activities.construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $515,000,000, to remain available until September 30, 2019: 
Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: 
Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2014 in an amount not to exceed $9,584,100: 
Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 315 of the National Aeronautics and Space Act of 1958 (51 U.S.C. 20145).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $37,500,000, of which $500,000 shall remain available until September 30, 2015.administrative provisionsFunds for announced prizes otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.National Science FoundationResearch and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $5,808,918,000, to remain available until September 30, 2015, of which not to exceed $520,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: 
Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation: 
Provided further, That not less than $158,190,000 shall be available for activities authorized by section 7002(c)(2)(A)(iv) of Public Law 110–69.major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $200,000,000, to remain available until expended.education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $846,500,000, to remain available until September 30, 2015: 
Provided, That not less than $60,890,000 shall be available until expended for activities authorized by section 7030 of Public Law 110–69.Agency Operations and Award ManagementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $298,000,000: 
Provided, That not to exceed $8,280 is for official reception and representation expenses: 
Provided further, That contracts may be entered into under this heading in fiscal year 2014 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.Office of the National Science BoardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,300,000: 
Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $14,200,000, of which $400,000 shall remain available until September 30, 2015.Administrative ProvisionNot to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 15 percent by any such transfers. Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
This title may be cited as the Science Appropriations Act, 2014. 
IVRelated AgenciesCommission on Civil RightsSalaries and Expenses(including transfer of funds)For necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,000,000: 
Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four full-time individuals under Schedule C of the Excepted Service exclusive of one special assistant for each Commissioner: 
Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: 
Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a): 
Provided further, That the Inspector General for the Commission on Civil Rights (CCR IG), as provided in Public Law 113–6, is authorized to close out all work related to pending or closed investigations, to complete pending investigations, and to terminate all activities related to the duties, responsibilities and authorities of the CCR IG: 
Provided further, That when the CCR IG concludes that all pending investigations have been completed, all work related to pending or closed investigations has been closed out, and all activities related to the duties, responsibilities and authorities of the CCR IG have ended, the CCR IG shall certify that conclusion to the Committees on Appropriations of the House of Representatives and the Senate, and the Office of the CCR IG shall then be terminated: 
Provided further, That of the amounts made available in this paragraph, $70,000 shall be transferred directly to the Office of Inspector General of the Government Accountability Office upon enactment of this Act for salaries and expenses necessary to carry out the completion of pending investigations and the closing and termination of work and activities relating to the duties, responsibilities and authorities of the CCR IG.Equal Employment Opportunity CommissionSalaries and ExpensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $364,000,000: 
Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: 
Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: 
Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission.International Trade CommissionSalaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $83,000,000, to remain available until expended.Legal Services CorporationPayment to the Legal Services CorporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $365,000,000, of which $335,700,000 is for basic field programs and required independent audits; $4,350,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $18,000,000 is for management and grants oversight; $3,450,000 is for client self-help and information technology; $2,500,000 is for a Pro Bono Innovation Fund; and $1,000,000 is for loan repayment assistance: 
Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996(d)): 
Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: 
Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.Administrative Provision—Legal Services CorporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2013 and 2014, respectively.Marine Mammal CommissionSalaries and ExpensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,250,000.Office of the United States Trade RepresentativeSalaries and ExpensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $52,601,000, of which $1,000,000 shall remain available until expended: 
Provided, That not to exceed $124,000 shall be available for official reception and representation expenses.State Justice InstituteSalaries and ExpensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $4,900,000, of which $500,000 shall remain available until September 30, 2015: 
Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: 
Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral provisions(including rescissions) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds by agencies (excluding agencies of the Department of Justice) funded by this Act and 45 days in advance of such reprogramming of funds by agencies of the Department of Justice funded by this Act. 
506. 
(a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. 
(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. 
(b)The report described in subsection (a) shall be submitted within 30 days of the end of the first quarter of fiscal year 2014, and subsequent reports shall be submitted within 30 days of the end of each quarter thereafter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 
508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 
510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601) in any fiscal year in excess of $745,000,000 shall not be available for obligation until the following fiscal year. 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
513.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act. 
514. 
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. 
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and 
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. 
(c)A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(d)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. 
(e)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
515. 
(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; 
(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the Federal Bureau of Investigation and other appropriate agencies; and 
(3)in consultation with the Federal Bureau of Investigation or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China. 
(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation strategy for any identified risks; 
(2)determined that the acquisition of such system is in the national interest of the United States; and 
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate. 
516.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 
517. 
(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. 
(b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and 
(2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; 
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or 
(C)articles for export from Canada to another foreign destination. 
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. 
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 
518.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 
519.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement; 
(2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement. 
520.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws amended by these Acts. 
521.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 
522.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2014 until the enactment of the Intelligence Authorization Act for fiscal year 2014. 
523.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.(rescissions) 
524. 
(a)Of the unobligated balances available for Department of Commerce, National Telecommunications and Information Administration, Public Telecommunications Facilities, Planning and Construction, $8,500,000 is hereby rescinded. 
(b)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2014, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $30,000,000; 
(2)Legal Activities, Assets Forfeiture Fund, $83,600,000; 
(3)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $12,200,000; 
(4)State and Local Law Enforcement Activities, Office of Justice Programs, $59,000,000; and 
(5)State and Local Law Enforcement Activities, Community Oriented Policing Services, $26,000,000. 
(c)The Department of Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2014, specifying the amount of each rescission made pursuant to subsection (b). 
525.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
526.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency at any single conference occurring outside the United States unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States. 
527.None of the funds appropriated or otherwise made available in this Act may be used in a manner that is inconsistent with the principal negotiating objective of the United States with respect to trade remedy laws to preserve the ability of the United States— 
(1)to enforce vigorously its trade laws, including antidumping, countervailing duty, and safeguard laws; 
(2)to avoid agreements that— 
(A)lessen the effectiveness of domestic and international disciplines on unfair trade, especially dumping and subsidies; or 
(B)lessen the effectiveness of domestic and international safeguard provisions, in order to ensure that United States workers, agricultural producers, and firms can compete fully on fair terms and enjoy the benefits of reciprocal trade concessions; and 
(3)to address and remedy market distortions that lead to dumping and subsidization, including overcapacity, cartelization, and market-access barriers. 
528.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
529. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
530.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 
531.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. 
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
532. 
(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA) or the Office of Science and Technology Policy (OSTP) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. 
(b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. 
(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA or OSTP has certified— 
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and 
(2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. 
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 
533.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and 
(2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
534. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
535.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the National Science Foundation shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 30 days after the date of enactment of this Act. 
536.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
537.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2014. 
CDepartment of Defense Appropriations Act, 2014 
IMilitary personnelMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty, (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $40,787,967,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $27,231,512,000.Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $12,766,099,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $28,519,993,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,377,563,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,843,966,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $655,109,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,723,159,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,776,498,000.National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,114,421,000. 
IIoperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law; and not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes, $30,768,069,000.Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law; and not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes, $36,311,160,000.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,397,605,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law; and not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes, $33,248,618,000.Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $31,450,068,000: 
Provided, That not more than $25,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: 
Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: 
Provided further, That of the funds provided under this heading, not less than $36,262,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): 
Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: 
Provided further, That $8,721,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: 
Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,940,936,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,158,382,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $255,317,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,062,207,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,857,530,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,392,304,000.United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $13,606,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $298,815,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $316,103,000, to remain available until transferred: 
Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $439,820,000, to remain available until transferred: 
Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, defense-Wide(including transfer of funds)For the Department of Defense, $10,757,000, to remain available until transferred: 
Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $287,443,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $109,500,000, to remain available until September 30, 2015.Cooperative threat reduction accountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components and weapons technology and expertise, and for defense and military contacts, $500,455,000, to remain available until September 30, 2016.Department of defense acquisition workforce development fundFor the Department of Defense Acquisition Workforce Development Fund, $51,031,000. 
IIIPROCUREMENTAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $4,844,891,000, to remain available for obligation until September 30, 2016.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,549,491,000, to remain available for obligation until September 30, 2016.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,610,811,000, to remain available for obligation until September 30, 2016.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,444,067,000, to remain available for obligation until September 30, 2016.Other Procurement, ArmyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $4,936,908,000, to remain available for obligation until September 30, 2016.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $16,442,794,000, to remain available for obligation until September 30, 2016.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,009,157,000, to remain available for obligation until September 30, 2016.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $549,316,000, to remain available for obligation until September 30, 2016.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: 
Carrier Replacement Program, $917,553,000; 
Virginia Class Submarine, $3,880,704,000; 
Virginia Class Submarine (AP), $2,354,612,000; 
CVN Refueling Overhaul, $1,609,324,000; 
CVN Refueling Overhauls (AP), $245,793,000; 
DDG–1000 Program, $231,694,000; 
DDG–51 Destroyer, $1,615,564,000; 
DDG–51 Destroyer (AP), $369,551,000; 
Littoral Combat Ship, $1,793,014,000; 
Afloat Forward Staging Base, $579,300,000; 
Joint High Speed Vessel, $2,732,000; 
Moored Training Ship, $207,300,000; 
LCAC Service Life Extension Program, $80,987,000; 
Outfitting, post delivery, conversions, and first destination transportation, $382,836,000; and 
For completion of Prior Year Shipbuilding Programs, $960,400,000.In all: $15,231,364,000, to remain available for obligation until September 30, 2018: 
Provided, That additional obligations may be incurred after September 30, 2018, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards.Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $5,572,618,000, to remain available for obligation until September 30, 2016.Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,240,958,000, to remain available for obligation until September 30, 2016.Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $10,379,180,000, to remain available for obligation until September 30, 2016.Missile procurement, air forceFor construction, procurement, and modification of missiles, spacecraft, rockets, and related equipment, including spare parts and accessories therefor, ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $4,446,763,000, to remain available for obligation until September 30, 2016.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $729,677,000, to remain available for obligation until September 30, 2016.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $16,572,754,000, to remain available for obligation until September 30, 2016.Procurement, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $4,240,416,000, to remain available for obligation until September 30, 2016.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $60,135,000, to remain available until expended. 
IVRESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $7,126,318,000, to remain available for obligation until September 30, 2015.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $14,949,919,000, to remain available for obligation until September 30, 2015: 
Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces: 
Provided further, That funds appropriated in this paragraph shall be available for the Cobra Judy program.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $23,585,292,000, to remain available for obligation until September 30, 2015.Research, Development, Test and Evaluation, Defense-Wide(including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $17,086,412,000, to remain available for obligation until September 30, 2015: 
Provided, That of the funds made available in this paragraph, $175,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: 
Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That funds appropriated in this paragraph shall be available for the Cobra Judy program.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $246,800,000, to remain available for obligation until September 30, 2015. 
Vrevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds, $1,649,214,000.National Defense Sealift FundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $597,213,000, to remain available until expended: 
Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: 
Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: 
Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes. 
VIother department of defense programsDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $32,699,158,000; of which $30,704,995,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2015, and of which up to $15,317,316,000 may be available for contracts entered into under the TRICARE program; of which $441,764,000, to remain available for obligation until September 30, 2016, shall be for procurement; and of which $1,552,399,000, to remain available for obligation until September 30, 2015, shall be for research, development, test and evaluation: 
Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: 
Provided further, That of the funds provided under this heading for the Interagency Program Office (IPO) and for operation and maintenance and research, development, test and evaluation of the Defense Healthcare Management Systems Modernization (DHMSM) program, not more than 25 percent may be obligated until the Secretary of Defense submits to the Committees on Appropriations of the House of Representatives and the Senate, and such Committees approve, a plan for expenditure that: (1) defines the budget and cost for full operating capability and the total life cycle cost of the project; (2) identifies the deployment timeline, including benchmarks, for full operating capability; (3) describes how the forthcoming request for proposals for DHMSM will require adherence to data standardization as defined by the IPO; (4) has been submitted to the Government Accountability Office for review; and (5) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $1,004,123,000, of which $398,572,000 shall be for operation and maintenance, of which no less than $51,217,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $21,489,000 for activities on military installations and $29,728,000, to remain available until September 30, 2015, to assist State and local governments; $1,368,000 shall be for procurement, to remain available until September 30, 2016, of which $1,368,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $604,183,000, to remain available until September 30, 2015, shall be for research, development, test and evaluation, of which $584,238,000 shall only be for the Assembled Chemical Weapons Alternatives (ACWA) program.Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,015,885,000: 
Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $316,000,000, of which $315,000,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $1,000,000, to remain available until September 30, 2016, shall be for procurement: 
Provided, That the Office of the Inspector General, in coordination with the Department of Veterans Affairs’ Office of the Inspector General, shall examine the process and procedures currently in place in the transmission of service treatment and personnel records from the Department of Defense to the Department of Veterans Affairs. 
VIIrelated agenciesCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $528,229,000. 
VIIIgeneral provisions 
8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: 
Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: 
Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: 
Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: 
Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds) 
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $5,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: 
Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2014: 
Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. 
(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: 
Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2014: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and 
(3)an identification of items of special congressional interest. 
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement.(TRANSFER OF FUNDS) 
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: 
Provided, That transfers may be made between such funds: 
Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer. Except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 
8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: 
Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: 
Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: 
Provided further, That no multiyear procurement contract can be terminated without 10-day prior notification to the congressional defense committees: 
Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: 
Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; 
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; 
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and 
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract. 
Funds appropriated in title III of this Act may be used for a multiyear procurement contract as follows: 
E–2D Advanced Hawkeye, SSN 774 Virginia class submarine, KC–130J, C–130J, HC–130J, MC–130J, AC–130J aircraft, and government-furnished equipment. 
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: 
Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: 
Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 
8012. 
(a)During fiscal year 2014, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year. 
(b)The fiscal year 2015 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2015 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2015. 
(c)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 
8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: 
Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: 
Provided further, That this section applies only to active components of the Army.(TRANSFER OF FUNDS) 
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 
8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: 
Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): 
Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: 
Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 
8018.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 
8019.In addition to the funds provided elsewhere in this Act, $15,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: 
Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8020.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 
8021.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: 
Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8022. 
(a)Of the funds made available in this Act, not less than $39,532,000 shall be available for the Civil Air Patrol Corporation, of which— 
(1)$28,400,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs; 
(2)$10,200,000 shall be available from Aircraft Procurement, Air Force; and 
(3)$932,000 shall be available from Other Procurement, Air Force for vehicle procurement. 
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 
8023. 
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. 
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: 
Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. 
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2014 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. 
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2014, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: 
Provided, That of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: 
Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). 
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2015 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. 
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $40,000,000. 
8024.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: 
Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: 
Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8025.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 
8026.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: 
Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: 
Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8027. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. 
(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2014. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. 
(c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8028.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 
8029. 
(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. 
(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1). 
8030.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8031. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. 
(b)The fiscal year 2015 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2015 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2015 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 
8032.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2015: 
Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: 
Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2015. 
8033.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands. 
8034.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 
8035. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. 
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. 
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 
8036.None of the funds appropriated by this Act shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work; 
(2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or 
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: 
Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense. 
8037. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
(1)to establish a field operating agency; or 
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. 
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. 
(c)This section does not apply to— 
(1)field operating agencies funded within the National Intelligence Program; 
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; 
(3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or 
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities. 
8038.None of the funds appropriated in this Act may be obligated or expended by the Secretary of a military department in contravention of the provisions of section 352 of the National Defense Authorization Act for Fiscal Year 2014 to adopt any new camouflage pattern design or uniform fabric for any combat or camouflage utility uniform or family of uniforms for use by an Armed Force. 
8039. 
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; 
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or 
(B)$10,000,000; and 
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. 
(b) 
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); 
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or 
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). 
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. 
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(RESCISSIONS) 
8040.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
National Defense Sealift Fund, 2011/XXXX, $10,000,000; 
Other Procurement, Army, 2012/2014, $40,000,000; 
Aircraft Procurement, Navy, 2012/2014, $10,000,000; 
Weapons Procurement, Navy, 2012/2014, $33,300,000; 
Other Procurement, Navy, 2012/2014, $266,486,000; 
Aircraft Procurement, Air Force, 2012/2014, $449,735,000; 
Missile Procurement, Air Force, 2012/2014, $10,000,000; 
National Defense Sealift Fund, 2012/XXXX, $14,000,000; 
Defense Health Program, 2012/2014, $144,518,000; 
Cooperative Threat Reduction Account, 2013/2015, $37,500,000; 
Other Procurement, Army, 2013/2015, $45,426,000; 
Aircraft Procurement, Navy, 2013/2015, $112,000,000; 
Weapons Procurement, Navy, 2013/2015, $5,000,000; 
Other Procurement, Navy, 2013/2015, $7,979,000; 
Procurement, Marine Corps, 2013/2015, $12,650,000; 
Aircraft Procurement, Air Force, 2013/2015, $239,090,000; 
Missile Procurement, Air Force, 2013/2015, $55,000,000; 
Other Procurement, Air Force, 2013/2015, $44,900,000; 
Procurement, Defense-Wide, 2013/2015, $104,043,000; 
Research, Development, Test and Evaluation, Army, 2013/2014, $46,100,000; 
Research, Development, Test and Evaluation, Navy, 2013/2014, $59,257,000; 
Research, Development, Test and Evaluation, Air Force, 2013/2014, $38,646,000; 
Research, Development, Test and Evaluation, Defense-Wide, 2013/2014, $15,000,000; 
Defense Health Program, 2013/2014, $998,000; and 
Defense Health Program, 2013/2015, $104,461,000. 
8041.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 
8042.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose. 
8043.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: 
Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 
8044.During the current fiscal year, none of the funds appropriated in this Act may be used to reduce the civilian medical and medical support personnel assigned to military treatment facilities below the September 30, 2003, level: 
Provided, That the Service Surgeons General may waive this section by certifying to the congressional defense committees that the beneficiary population is declining in some catchment areas and civilian strength reductions may be consistent with responsible resource stewardship and capitation-based budgeting. 
8045. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction and counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
8046.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: 
Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 4(12) of the Office of Federal Procurement Policy Act, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8047.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 
8048.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of the Department of Defense who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: 
Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8049. 
(a)Notwithstanding any other provision of law, none of the funds available to the Department of Defense for the current fiscal year may be obligated or expended to transfer to another nation or an international organization any defense articles or services (other than intelligence services) for use in the activities described in subsection (b) unless the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate are notified 15 days in advance of such transfer. 
(b)This section applies to— 
(1)any international peacekeeping or peace-enforcement operation under the authority of chapter VI or chapter VII of the United Nations Charter under the authority of a United Nations Security Council resolution; and 
(2)any other international peacekeeping, peace-enforcement, or humanitarian assistance operation. 
(c)A notice under subsection (a) shall include the following: 
(1)A description of the equipment, supplies, or services to be transferred. 
(2)A statement of the value of the equipment, supplies, or services to be transferred. 
(3)In the case of a proposed transfer of equipment or supplies— 
(A)a statement of whether the inventory requirements of all elements of the Armed Forces (including the reserve components) for the type of equipment or supplies to be transferred have been met; and 
(B)a statement of whether the items proposed to be transferred will have to be replaced and, if so, how the President proposes to provide funds for such replacement. 
8050.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— 
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and 
(2)such bonus is part of restructuring costs associated with a business combination.(INCLUDING TRANSFER OF FUNDS) 
8051.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 
8052.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— 
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; 
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and 
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): 
Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: 
Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account. 
8053. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. 
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. 
8054.Using funds made available by this Act or any other Act, the Secretary of the Air Force, pursuant to a determination under section 2690 of title 10, United States Code, may implement cost-effective agreements for required heating facility modernization in the Kaiserslautern Military Community in the Federal Republic of Germany: 
Provided, That in the City of Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will include the use of United States anthracite as the base load energy for municipal district heat to the United States Defense installations: 
Provided further, That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat may be obtained from private, regional or municipal services, if provisions are included for the consideration of United States coal as an energy source. 
8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: 
Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: 
Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8056. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. 
(b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and 
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). 
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 
8057. 
(a)In general 
(1)None of the funds made available by this Act may be used for any training, equipment, or other assistance for the members of a unit of a foreign security force if the Secretary of Defense has credible information that the unit has committed a gross violation of human rights. 
(2)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a decision to provide any training, equipment, or other assistance to a unit of a foreign security force full consideration is given to any credible information available to the Department of State relating to human rights violations by such unit. 
(b)ExceptionThe prohibition in subsection (a)(1) shall not apply if the Secretary of Defense, after consultation with the Secretary of State, determines that the government of such country has taken all necessary corrective steps, or if the equipment or other assistance is necessary to assist in disaster relief operations or other humanitarian or national security emergencies. 
(c)WaiverThe Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a)(1) if the Secretary of Defense determines that such waiver is required by extraordinary circumstances. 
(d)ProceduresThe Secretary of Defense shall establish, and periodically update, procedures to ensure that any information in the possession of the Department of Defense about gross violations of human rights by units of foreign security forces is shared on a timely basis with the Department of State. 
(e)ReportNot more than 15 days after the application of any exception under subsection (b) or the exercise of any waiver under subsection (c), the Secretary of Defense shall submit to the appropriate congressional committees a report— 
(1)in the case of an exception under subsection (b), providing notice of the use of the exception and stating the grounds for the exception; and 
(2)in the case of a waiver under subsection (c), describing the information relating to the gross violation of human rights; the extraordinary or other circumstances that necessitate the waiver; the purpose and duration of the training, equipment, or other assistance; and the United States forces and the foreign security force unit involved. 
(f)DefinitionFor purposes of this section the term appropriate congressional committees means the congressional defense committees and the Committees on Appropriations. 
8058.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
8059.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so. 
8060.The Secretary of Defense shall provide a classified quarterly report beginning 30 days after enactment of this Act, to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 
8061.During the current fiscal year, none of the funds available to the Department of Defense may be used to provide support to another department or agency of the United States if such department or agency is more than 90 days in arrears in making payment to the Department of Defense for goods or services previously provided to such department or agency on a reimbursable basis: 
Provided, That this restriction shall not apply if the department is authorized by law to provide support to such department or agency on a nonreimbursable basis, and is providing the requested support pursuant to such authority: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8062.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 
8063.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 
8064.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis. 
8065.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: 
Provided, That in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: 
Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: 
Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.(INCLUDING TRANSFER OF FUNDS) 
8066.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $108,725,800 shall remain available until expended: 
Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: 
Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: 
Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: 
Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 
8067.Section 8106 of the Department of Defense Appropriations Act, 1997 (titles I through VIII of the matter under subsection 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall continue in effect to apply to disbursements that are made by the Department of Defense in fiscal year 2014.(including transfer of funds) 
8068.During the current fiscal year, not to exceed $200,000,000 from funds available under Operation and Maintenance, Defense-Wide may be transferred to the Department of State Global Security Contingency Fund: 
Provided, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers to the Department of State Global Security Contingency Fund, notify the congressional defense committees in writing with the source of funds and a detailed justification, execution plan, and timeline for each proposed project. 
8069.In addition to amounts provided elsewhere in this Act, $4,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: 
Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(including transfer of funds) 
8070.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $504,091,000 shall be for the Israeli Cooperative Programs: 
Provided, That of this amount, $235,309,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, including $15,000,000 for non-recurring engineering costs in connection with the establishment of a capacity for co-production in the United States by industry of the United States of parts and components for the Iron Dome short-range rocket defense program; $149,712,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $15,000,000 shall be for production activities of SRBMD missiles in the United States and in Israel to meet Israel's defense requirements consistent with each nation's laws, regulations, and procedures; $74,707,000 shall be available for an upper-tier component to the Israeli Missile Defense Architecture; and $44,363,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: 
Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
8071.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of U.S. Navy forces assigned to the Pacific fleet: 
Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force unless changes are specifically authorized in a subsequent Act: 
Provided further, That this section does not apply to administrative control of Navy Air and Missile Defense Command.(INCLUDING TRANSFER OF FUNDS) 
8072.Of the amounts appropriated in this Act under the heading “Shipbuilding and Conversion, Navy”, $960,400,000 shall be available until September 30, 2014, to fund prior year shipbuilding cost increases: 
Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: 
Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2007/2014: LHA Replacement Program $37,700,000; 
(2)Under the heading Shipbuilding and Conversion, Navy, 2008/2014: Carrier Replacement Program $588,100,000; 
(3)Under the heading Shipbuilding and Conversion, Navy, 2010/2014: Joint High Speed Vessel $7,600,000; 
(4)Under the heading Shipbuilding and Conversion, Navy, 2013/2014: Virginia class submarine $227,000,000; and 
(5)Under the heading Shipbuilding and Conversion, Navy, 2013/2014: DDG–51 $100,000,000. 
8073.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2014 until the enactment of the Intelligence Authorization Act for Fiscal Year 2014. 
8074.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 
8075.The budget of the President for fiscal year 2015 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: 
Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: 
Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: 
Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years. 
8076.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 
8077.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: 
Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross. 
8078.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: 
Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8079.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: 
Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 
8080. 
(a)At the time members of reserve components of the Armed Forces are called or ordered to active duty under section 12302(a) of title 10, United States Code, each member shall be notified in writing of the expected period during which the member will be mobilized. 
(b)The Secretary of Defense may waive the requirements of subsection (a) in any case in which the Secretary determines that it is necessary to do so to respond to a national security emergency or to meet dire operational requirements of the Armed Forces.(INCLUDING TRANSFER OF FUNDS) 
8081.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: 
Provided, That the Secretary may transfer not to exceed $100,000,000 under the authority provided by this section: 
Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: 
Provided further, That any funds transferred pursuant to this section shall retain the same period of availability as when originally appropriated: 
Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act. 
8082.For purposes of section 7108 of title 41, United States Code, any subdivision of appropriations made under the heading Shipbuilding and Conversion, Navy that is not closed at the time reimbursement is made shall be available to reimburse the Judgment Fund and shall be considered for the same purposes as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in the current fiscal year or any prior fiscal year. 
8083. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. 
(b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 
8084.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: 
Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: 
Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
8085.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2015. 
8086.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation. 
8087. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2014: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President’s budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. 
(b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.(INCLUDING TRANSFER OF FUNDS) 
8088.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $20,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: 
Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: 
Provided further, That the Office of Management and Budget must approve any transfers made under this provision. 
8089. 
(a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— 
(1)creates a new start effort; 
(2)terminates a program with appropriated funding of $10,000,000 or more; 
(3)transfers funding into or out of the National Intelligence Program; or 
(4)transfers funding between appropriations,unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) or the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
8090.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years. 
8091.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate. 
8092.The Department of Defense shall continue to report incremental contingency operations costs for Operation Enduring Freedom on a monthly basis and any other operation designated and identified by the Secretary of Defense for the purposes of section 127a of title 10, United States Code, on a semi-annual basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.(INCLUDING TRANSFER OF FUNDS) 
8093.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.(INCLUDING TRANSFER OF FUNDS) 
8094.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances and transfers to the Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code. 
8095. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
8096. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or 
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. 
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). 
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. 
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded. 
8097.None of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries.(including transfer of funds) 
8098.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $143,087,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: 
Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 
8099.The Office of the Director of National Intelligence shall not employ more Senior Executive employees than are specified in the classified annex. 
8100.None of the funds appropriated or otherwise made available by this Act may be obligated or expended to pay a retired general or flag officer to serve as a senior mentor advising the Department of Defense unless such retired officer files a Standard Form 278 (or successor form concerning public financial disclosure under part 2634 of title 5, Code of Federal Regulations) to the Office of Government Ethics. 
8101.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 
8102.Of the amounts appropriated for Operation and Maintenance, Defense-Wide the following amounts shall be available to the Secretary of Defense, for the following authorized purposes, notwithstanding any other provision of law, acting through the Office of Economic Adjustment of the Department of Defense, to make grants, conclude cooperative agreements, and supplement other Federal funds, to remain available until expended, to support critical existing and enduring military installations and missions on Guam, as well as any potential Department of Defense growth: (1) $106,400,000 for addressing the need for civilian water and wastewater improvements, and (2) $13,000,000 for construction of a regional public health laboratory: 
Provided, That the Secretary of Defense shall, not fewer than 15 days prior to obligating funds for either of the forgoing purposes, notify the congressional defense committees in writing of the details of any such obligation. 
8103.None of the funds made available by this Act may be used by the Secretary of Defense to take beneficial occupancy of more than 3,000 parking spaces (other than handicap-reserved spaces) to be provided by the BRAC 133 project: 
Provided, That this limitation may be waived in part if: (1) the Secretary of Defense certifies to Congress that levels of service at existing intersections in the vicinity of the project have not experienced failing levels of service as defined by the Transportation Research Board Highway Capacity Manual over a consecutive 90-day period; (2) the Department of Defense and the Virginia Department of Transportation agree on the number of additional parking spaces that may be made available to employees of the facility subject to continued 90-day traffic monitoring; and (3) the Secretary of Defense notifies the congressional defense committees in writing at least 14 days prior to exercising this waiver of the number of additional parking spaces to be made available. 
8104.The Secretary of Defense shall report quarterly the numbers of civilian personnel end strength by appropriation account for each and every appropriation account used to finance Federal civilian personnel salaries to the congressional defense committees within 15 days after the end of each fiscal quarter. 
8105. 
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— 
(1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriations account; 
(2)how the National Intelligence Program budget request is presented, organized, and managed within the Department of Defense budget; 
(3)how the National Intelligence Program appropriations are apportioned to the executing agencies; or 
(4)how the National Intelligence Program appropriations are allotted, obligated and disbursed. 
(b)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence. 
(c)Upon development of the detailed proposals defined under subsection (b), the Director of National Intelligence and the Secretary of Defense shall— 
(1)provide the proposed alternatives to all affected agencies; 
(2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and 
(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees. 
(d)This section shall not be construed to alter or affect the application of section 924 of the National Defense Authorization Act for Fiscal Year 2014 to the amounts made available by this Act.(including transfer of funds) 
8106.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $2,000,000,000 of the funds made available in this Act for the National Intelligence Program: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2014.(including transfer of funds)(including rescission of funds) 
8107. 
(a)Of the funds previously appropriated for the Ship Modernization, Operations and Sustainment Fund, $1,920,000,000 is hereby rescinded; 
(b)There is appropriated $2,244,400,000 for the Ship Modernization, Operations and Sustainment Fund, to remain available until September 30, 2021: 
Provided, That the Secretary of the Navy shall transfer funds from the Ship Modernization, Operations and Sustainment Fund to appropriations for military personnel; operation and maintenance; research, development, test and evaluation; and procurement, only for the purposes of manning, operating, sustaining, equipping and modernizing the Ticonderoga-class guided missile cruisers CG–63, CG–64, CG–65, CG–66, CG–68, CG–69, CG–73, and the Whidbey Island-class dock landing ships LSD–41 and LSD–46: 
Provided further, That funds transferred shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred: 
Provided further, That the transfer authority provided herein shall be in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of the Navy shall, not less than 30 days prior to making any transfer from the Ship Modernization, Operations and Sustainment Fund, notify the congressional defense committees in writing of the details of such transfer: 
Provided further, That the Secretary of the Navy shall transfer and obligate funds from the Ship Modernization, Operations and Sustainment Fund for modernization of not less than one Ticonderoga-class guided missile cruiser as detailed above in fiscal year 2014: 
Provided further, That the prohibition in section 2244a(a) of title 10, United States Code, shall not apply to the use of any funds transferred pursuant to this subsection. 
8108.The Under Secretary of Defense for Personnel and Readiness shall conduct a study to be known as the Review of Superintendents of Military Service Academies: 
Provided, That the study shall use the vast resources in Professional Military Education and Training to provide an objective and comprehensive evaluation of the role of a modern superintendent of a military service academy, including the criteria to be used in selecting and evaluating the performance of a superintendent of a military service academy: 
Provided further, That not later than 180 days after the date of the enactment of this Act, the review board shall submit to the Secretary of Defense and to the congressional defense committees a report on the findings of the review under this section: 
Provided further, That in addition to amounts appropriated or otherwise made available by this Act, $1,000,000 shall be available for the review. 
8109.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $380,000,000. 
8110.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense. 
8111.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity except in accordance with section 1035 of the National Defense Authorization Act for Fiscal Year 2014. 
8112. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 
8113.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
8114.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
8115.None of the funds made available by this Act may be used in contravention of section 1590 or 1591 of title 18, United States Code, or in contravention of the requirements of section 106(g) or (h) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g) or (h)). 
8116.None of the funds made available by this Act for excess defense articles, assistance under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), or peacekeeping operations for the countries designated in 2013 to be in violation of the standards of the Child Soldiers Prevention Act of 2008 may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1), unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008. 
8117.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 
8118.The Secretary of the Air Force shall obligate and expend funds previously appropriated for the procurement of RQ–4B Global Hawk aircraft for the purposes for which such funds were originally appropriated: 
Provided, That none of the funds made available by this Act may be used to retire, divest, realign or transfer RQ–4B Global Hawk aircraft, or to disestablish or convert units associated with such aircraft. 
8119.None of the funds made available by this Act may be used by the Department of Defense or any other Federal agency to lease or purchase new light duty vehicles, for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011. 
8120.None of the funds made available by this Act may be used to enter into a contract with any person or other entity listed in the Excluded Parties List System (EPLS)/System for Award Management (SAM) as having been convicted of fraud against the Federal Government. 
8121. 
(a)None of the funds made available in this Act for the Department of Defense may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, to make a grant to, or to provide a loan or loan guarantee to Rosoboronexport. 
(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary certifies in writing that the waiver is in the national security interest of the United States. 
(c)Requirements relating to obligation of funds pursuant to waiver 
(1)Not later than 30 days before obligating funds pursuant to the waiver under subsection (b), the Secretary of Defense shall submit to the congressional defense committees a notice on the obligation of funds pursuant to the waiver. 
(2)Not later than 15 days after the submittal of the notice under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees a report setting forth the following: 
(A)An assessment of the number, if any, of S–300 advanced anti-aircraft missiles that Rosoboronexport has delivered to the Assad regime in Syria. 
(B)A list of known contracts, if any, that Rosoboronexport has signed with the Assad regime since January 1, 2013. 
(C)An explanation why it is in the national security interest of the United States to enter into a contract, memorandum of understanding, or cooperative agreement with, to make a grant to, or to provide a loan or loan guarantee to Rosoboronexport. 
(D)An explanation why comparable equipment cannot be purchased from another source. 
8122.Section 8159(c) of the Department of Defense Appropriations Act, 2002 (division A of Public Law 107–117, 10 U.S.C. 2401a note) is amended by striking paragraph (7). 
8123.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code.(including transfer of funds) 
8124.In addition to amounts appropriated or otherwise made available elsewhere in this Act, $25,000,000 is hereby appropriated to the Department of Defense and made available for transfer to the Army, Air Force, Navy, and Marine Corps, for purposes of implementation of a Sexual Assault Special Victims Program: 
Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. 
8125.None of the funds made available by this Act may be used in contravention of the amendments made to the Uniform Code of Military Justice of title XVII of the National Defense Authorization Act for Fiscal Year 2014 regarding the discharge or dismissal of a member of the Armed Forces convicted of certain sex-related offenses, the required trial of such offenses by general courts-martial, and the limitations imposed on convening authority discretion regarding court-martial findings and sentences. 
8126.None of the funds appropriated in this, or any other Act, may be obligated or expended by the United States Government for the direct personal benefit of the President of Afghanistan. 
8127. 
(a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available, under such regulations as the Secretary may prescribe, to local military commanders appointed by the Secretary of Defense, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country. 
(b)An ex gratia payment under this section may be provided only if— 
(1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States; 
(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and 
(3)the property damage, personal injury, or death was not caused by action by an enemy. 
(c)Nature of paymentsAny payments provided under a program under subsection (a) shall not be considered an admission or acknowledgement of any legal obligation to compensate for any damage, personal injury, or death. 
(d)Amount of paymentsIf the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions. 
(e)Legal adviceLocal military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations. 
(f)Written recordA written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense. 
(g)ReportThe Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program. 
(h)LimitationNothing in this section shall be deemed to provide any new authority to the Secretary of Defense. 
8128.None of the funds available to the Department of Defense shall be used to conduct any environmental impact analysis related to Minuteman III silos that contain a missile as of the date of the enactment of this Act. 
8129.The amounts appropriated in title I and II of this Act are hereby reduced by $8,000,000: 
Provided, That the reduction shall be applied to funding for general and flag officers within the military personnel and operation and maintenance appropriations: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of the reduction by appropriation and budget line item not later than 90 days after the enactment of this Act: 
Provided further, That none of the funds made available by this Act may be used for flag or general officers for each military department that are in excess to the number of such officers serving in such military department as of the date of enactment of this Act. 
8130.None of the funds made available in this Act shall be used to transition elements of the 18th Aggressor Squadron out of Eielson Air Force Base. 
8131.None of the funds made available by this Act may be used to cancel the avionics modernization program of record for C–130 aircraft. 
8132.None of the funds made available by this Act may be used by the Department of Defense to grant an enlistment waiver for an offense within offense code 433 (rape, sexual abuse, sexual assault, criminal sexual abuse, incest, or other sex crimes), as specified in Table 1 of the memorandum from the Under Secretary of Defense with the subject line Directive-Type Memorandum (DTM) 08–018—Enlistment Waivers, dated June 27, 2008 (incorporating Change 3, March 20, 2013). 
8133.None of the funds made available by this Act may be used by the Secretary of the Air Force to reduce the force structure at Lajes Field, Azores, Portugal, below the total number of military and civilian personnel assigned to Lajes Field on October 1, 2012, until the Secretary of Defense submits the certification to the congressional defense committees required by section 341 of the National Defense Authorization Act for Fiscal Year 2014. 
8134.None of the Operation and Maintenance funds made available in this Act may be used in contravention of section 41106 of title 49, United States Code. 
8135.None of the funds made available by this Act may be used to fund the performance of a flight demonstration team at a location outside of the United States: 
Provided, That this prohibition applies only if a performance of a flight demonstration team at a location within the United States was canceled during the current fiscal year due to insufficient funding. 
8136.None of the funds made available by this Act may be used to carry out reductions to the nuclear forces of the United States to implement the New START Treaty (as defined in section 495(e) of title 10, United States Code), or to carry out activities to prepare for such reductions except as authorized by section 1056 of the National Defense Authorization Act for Fiscal Year 2014. 
8137.None of the funds made available by this Act may be used to implement an enrollment fee for the TRICARE for Life program under chapter 55 of title 10, United States Code. 
8138.None of the funds appropriated or otherwise made available by this Act or any other Act may be used by the Department of Defense or a component thereof in contravention of section 1246(c) of the National Defense Authorization Act for Fiscal Year 2014, relating to limitations on providing certain missile defense information to the Russian Federation. 
8139.None of the funds made available by this Act may be used by the National Security Agency to— 
(1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or 
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978. 
8140.The amounts appropriated in title II of this Act are hereby reduced by $866,500,000 to reflect excess cash balances in Department of Defense Working Capital Funds, as follows: 
(1)From Operation and Maintenance, Navy, $442,000,000; 
(2)From Operation and Maintenance, Air Force, $77,000,000; and 
(3)From Operation and Maintenance, Defense-Wide, $347,500,000. 
8141.Of the amounts appropriated for Working Capital Fund, Army, $150,000,000 shall be available for the Industrial Mobilization Capacity account: 
 Provided, That the Secretary of the Army shall— 
(1)Assign the arsenals sufficient workload to maintain the critical capabilities identified in the Army Organic Industrial Base Strategy Report; 
(2)Ensure cost efficiency and technical competence in peacetime, while preserving the ability to provide an effective and timely response to mobilizations, national defense contingency situations, and other emergent requirements; 
(3)Release the Army Organic Industrial Base Strategy Report not later than 30 days after the enactment of this Act; and 
(4)Brief the congressional defense committees not later than 90 days after the enactment of this Act to ensure sufficient workload for the efficient operation of the arsenals. 
IXOverseas contingency operationsMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $5,449,726,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $558,344,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $777,922,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $832,862,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $33,352,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $20,238,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $15,134,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $20,432,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $257,064,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $6,919,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $32,369,249,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $8,470,808,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $3,369,815,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $12,746,424,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $6,226,678,000: 
Provided, That of the funds provided under this heading, not to exceed $1,257,000,000, to remain available until September 30, 2015, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military operations in support of Operation Enduring Freedom: 
Provided further, That these funds may be used to reimburse the government of Jordan, in such amounts as the Secretary of Defense may determine, to maintain the ability of the Jordanian armed forces to maintain security along the border between Jordan and Syria, upon 15 day prior written notification to the congressional defense committees outlining the amounts reimbursed and the nature of the expenses to be reimbursed and that these funds may be used in accordance with section 1205 of S. 1197, an Act authorizing appropriations for fiscal year 2014 for military activities of the Department of Defense, as reported: 
Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, at the discretion of the Secretary of Defense, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the requirement under this heading to provide notification to the appropriate congressional committees shall not apply with respect to a reimbursement for access based on an international agreement: 
Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Afghanistan, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $34,674,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $55,700,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $12,534,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $32,849,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $130,471,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $22,200,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Infrastructure Fund(including transfer of funds)For the Afghanistan Infrastructure Fund, $199,000,000, to remain available until September 30, 2015: 
Provided, That such funds shall be available to the Secretary of Defense for infrastructure projects in Afghanistan, notwithstanding any other provision of law, which shall be undertaken by the Secretary of State, unless the Secretary of State and the Secretary of Defense jointly decide that a specific project will be undertaken by the Department of Defense: 
Provided further, That the infrastructure referred to in the preceding proviso is in support of the counterinsurgency strategy, which may require funding for facility and infrastructure projects, including, but not limited to, water, power, and transportation projects and related maintenance and sustainment costs: 
Provided further, That the authority to undertake such infrastructure projects is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That any projects funded under this heading shall be jointly formulated and concurred in by the Secretary of State and Secretary of Defense: 
Provided further, That funds may be transferred to the Department of State for purposes of undertaking projects, which funds shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other authority available to the Department of Defense to transfer funds: 
Provided further, That any unexpended funds transferred to the Secretary of State under this authority shall be returned to the Afghanistan Infrastructure Fund if the Secretary of State, in coordination with the Secretary of Defense, determines that the project cannot be implemented for any reason, or that the project no longer supports the counterinsurgency strategy in Afghanistan: 
Provided further, That any funds returned to the Secretary of Defense under the previous proviso shall be available for use under this appropriation and shall be treated in the same manner as funds not transferred to the Secretary of State: 
Provided further, That contributions of funds for the purposes provided herein to the Secretary of State in accordance with section 635(d) of the Foreign Assistance Act from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers to or from, or obligations from the Fund, notify the appropriate committees of Congress in writing of the details of any such transfer: 
Provided further, That the appropriate committees of Congress are the Committees on Armed Services, Foreign Relations and Appropriations of the Senate and the Committees on Armed Services, Foreign Affairs and Appropriations of the House of Representatives: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $4,726,720,000, to remain available until September 30, 2015: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: 
Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: 
Provided further, That the equipment described in the previous proviso, as well as equipment not yet transferred to the security forces of Afghanistan when determined by the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to no longer be required for transfer to such forces, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: 
Provided further, That of the funds provided under this heading, not less than $25,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $669,000,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $128,645,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $190,900,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $653,902,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $211,176,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons Procurement, NavyFor an additional amount for Weapons Procurement, Navy, $86,500,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $169,362,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $125,984,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $188,868,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $24,200,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $137,826,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $2,517,846,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $128,947,000, to remain available until September 30, 2016: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard and Reserve EquipmentFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other procurement for the reserve components of the Armed Forces, $1,000,000,000, to remain available for obligation until September 30, 2016: 
Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after the enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $13,500,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $34,426,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $9,000,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $78,208,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and Management FundsDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $264,910,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense ProgramsDefense Health ProgramFor an additional amount for Defense Health Program, $898,701,000, which shall be for operation and maintenance: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $376,305,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Joint Improvised Explosive Device Defeat Fund(including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $879,225,000, to remain available until September 30, 2016: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: 
Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $10,766,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2014.(including transfer of funds) 
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $4,000,000,000 between the appropriations or funds made available to the Department of Defense in this title: 
Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: 
Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in the Department of Defense Appropriations Act, 2014. 
9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance, Afghanistan Infrastructure Fund, or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: 
Provided, That for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the U.S. Central Command area of responsibility: (a) passenger motor vehicles up to a limit of $75,000 per vehicle; and (b) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 
9005.Not to exceed $30,000,000 of the amount appropriated in this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commander's Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: 
Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $20,000,000: 
Provided further, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: 
Provided further, That, not later than 30 days after the end of each month, the Army shall submit to the congressional defense committees monthly commitment, obligation, and expenditure data for the Commander’s Emergency Response Program in Afghanistan: 
Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. 
(2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Afghanistan: 
Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. 
(3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. 
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: 
Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF: 
 Provided further, That the AROC must approve all projects and the execution plan under the Afghanistan Infrastructure Fund (AIF) and any project in excess of $5,000,000 from the Commander's Emergency Response Program (CERP): 
 Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding provisos and accompanying report language for the ASFF, AIF, and CERP. 
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: 
Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9011.Notwithstanding any other provision of law, up to $63,800,000 of funds made available in this title under the heading Operation and Maintenance, Army may be obligated and expended for purposes of the Task Force for Business and Stability Operations, subject to the direction and control of the Secretary of Defense, with concurrence of the Secretary of State, to carry out strategic business and economic assistance activities in Afghanistan in support of Operation Enduring Freedom: 
Provided, That not less than 15 days before making funds available pursuant to the authority provided in this section for any project with a total anticipated cost of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for each proposed project. 
9012.From funds made available to the Department of Defense in this title under the heading Operation and Maintenance, Air Force up to $209,000,000 may be used by the Secretary of Defense, notwithstanding any other provision of law, to support United States Government transition activities in Iraq by funding the operations and activities of the Office of Security Cooperation in Iraq and security assistance teams, including life support, transportation and personal security, and facilities renovation and construction, and site closeout activities prior to returning sites to the Government of Iraq: 
Provided, That to the extent authorized under the National Defense Authorization Act for Fiscal Year 2014, the operations and activities that may be carried out by the Office of Security Cooperation in Iraq may, with the concurrence of the Secretary of State, include non-operational training activities in support of Iraqi Minister of Defense and Counter Terrorism Service personnel in an institutional environment to address capability gaps, integrate processes relating to intelligence, air sovereignty, combined arms, logistics and maintenance, and to manage and integrate defense-related institutions: 
Provided further, That not later than 30 days following the enactment of this Act, the Secretary of Defense and the Secretary of State shall submit to the congressional defense committees a plan for transitioning any such training activities that they determine are needed after the end of fiscal year 2014, to existing or new contracts for the sale of defense articles or defense services consistent with the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.): 
Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section, the Secretary of Defense shall submit to the congressional defense committees a written notification containing a detailed justification and timeline for the operations and activities of the Office of Security Cooperation in Iraq at each site where such operations and activities will be conducted during fiscal year 2014.(rescissions) 
9013.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
General Provision: Retroactive Stop Loss Special Pay Program, 2009/XXXX, $53,100,000; and 
Other Procurement, Army, 2013/2015, $87,270,000. 
9014. 
(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the Committees on Appropriations that the Government of Pakistan is— 
(1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; 
(3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(4)preventing the proliferation of nuclear-related material and expertise; 
(5)implementing policies to protect judicial independence and due process of law; 
(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and 
(7)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in paragraph (a) on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so: 
Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises the authority of the previous proviso, the Secretaries shall report to the Committees on Appropriations on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: 
Provided further, That such report may be submitted in classified form if necessary. 
9015.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543). 
9016.None of the funds made available by this Act for the Afghanistan Infrastructure Fund may be used to plan, develop, or construct any project for which construction has not commenced before the date of the enactment of this Act. 
XMilitary Disability Retirement and Survivor Benefit Annuity Restoration 
10001.Inapplicability of annual adjustment of retired pay for members of the Armed Forces under the age of 62 under the Bipartisan Budget Act of 2013 to members retired for disability and to retired pay used to compute certain Survivor Benefit Plan annuities 
(a)InapplicabilityParagraph (4) of section 1401a(b) of title 10, United States Code, as added by section 403(a) of the Bipartisan Budget Act of 2013, is amended— 
(1)in subparagraph (A), by inserting after age the following: (other than a member or former member retired under chapter 61 of this title); and 
(2)by adding at the end the following new subparagraph: 
 
(F)Inapplicability to amount of retired pay used in computation of SBP annuity for survivorsIn the computation pursuant to subsection (d) or (f) of section 1448 of this title of an annuity for survivors of a member or person who dies while subject to the application of this paragraph, the amount of the retired pay of such member or person for purposes of such computation shall be the amount of retired pay that would have been payable to such member or person at the time of death without regard to the application of this paragraph.. 
(b)Conforming amendments 
(1)Combat-related special compensationSection 1413a(b)(3) of title 10, United States Code, is amended— 
(A)in subparagraph (A), by inserting , with adjustment under paragraph (2) of section 1401a(b) of this title to which the member would have been entitled (but without the application of paragraph (4) of such section), after under any other provision of law; and 
(B)in subparagraph (B), by striking whichever is applicable to the member. and inserting with adjustment under paragraph (2) of section 1401a(b) of this title to which the member would have been entitled (but without the application of paragraph (4) of such section), whichever is applicable to the member.. 
(2)Concurrent receipt of retired pay and veterans' disability compensationSection 1414(b)(1) of such title is amended by inserting (but without the application of section 1401a(b)(4) of this title) after under any other provision of law. 
(3)Prevention of COLA inversionsSection 1401a(f)(2) of title 10, United States Code, is amended by inserting or subsection (b)(4) after subsection (b)(2). 
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on December 1, 2015, immediately after the coming into effect of section 403 of the Bipartisan Budget Act of 2013 and the amendments made by that section. 
(d)Exclusion of budgetary effects from PAYGO scorecards 
(1)Statutory Pay-As-You-Go scorecardsThe budgetary effects of this section shall not be entered on either PAYGO score-card maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(2)Senate PAYGO scorecardsThe budgetary effects of this section shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress).This division may be cited as the Department of Defense Appropriations Act, 2014. 
DEnergy and Water Development and Related Agencies Appropriations Act, 2014 
ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration, projects and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $125,000,000, to remain available until expended: 
Provided, That the Secretary may initiate up to but no more than nine new reconnaissance study starts during fiscal year 2014: 
Provided further, That the new reconnaissance study starts will consist of three studies where the majority of the benefits are derived from navigation transportation savings, three studies where the majority of the benefits are derived from flood and storm damage reduction, and three studies where the majority of the benefits are derived from environmental restoration: 
Provided further, That the number of environmental restoration studies selected shall be limited to no more than the lessor of the number of navigation studies or the number of flood and storm damage reduction studies selected: 
Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of the House of Representatives and the Senate.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,656,000,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund: 
Provided, That during the fiscal year period covered by this Act, 25 percentum of the funding proposed for Olmsted Lock and Dam, Ohio River, Illinois and Kentucky, shall be derived from the Inland Waterways Trust Fund: 
Provided further, That the Secretary may initiate up to but no more than four new construction starts during fiscal year 2014: 
Provided further, That the new construction starts will consist of three projects where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and one project where the majority of the benefits are derived from environmental restoration: 
Provided further, That for new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than August 29, 2014: 
Provided further, That no allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of the House of Representatives and the Senate an out-year funding scenario demonstrating the affordability of the selected new start and the impacts on other projects: 
Provided further, That the Secretary may not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of the House of Representatives and the Senate.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $307,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $2,861,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: 
Provided, That 1 percent of the total amount of funds provided for each of the programs, projects or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $200,000,000, to remain available until September 30, 2015.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $103,499,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $28,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $182,000,000, to remain available until September 30, 2015, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: 
Provided, That no part of any other appropriation provided in title I of this Act shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: 
Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2015.Administrative provisionThe Revolving Fund, Corps of Engineers, shall be available during the current fiscal year for purchase (not to exceed 100 for replacement only) and hire of passenger motor vehicles for the civil works program.General provisions—corps of engineers—civil(including transfer of funds) 
101. 
(a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2014, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates or initiates a new program, project, or activity; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the House and Senate Committees on Appropriations; 
(4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the House and Senate Committees on Appropriations; 
(5)augments or reduces existing programs, projects or activities in excess of the amounts contained in subsections 6 through 10, unless prior approval is received from the House and Senate Committees on Appropriations; 
(6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: 
Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: 
Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: 
Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: 
Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: 
Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(8)Operation and maintenanceUnlimited reprogramming authority is granted in order for the Corps to be able to respond to emergencies: 
Provided, That the Chief of Engineers must notify the House and Senate Committees on Appropriations of these emergency actions as soon thereafter as practicable: 
Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount a limit of $5,000,000 per project, study or activity is allowed: 
Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: 
Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation; 
(9)Mississippi river and tributariesThe same reprogramming guidelines for the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account as listed above; and 
(10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted. 
(b)De Minimus ReprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the House and Senate Committees on Appropriations. 
(c)Continuing Authorities ProgramSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program. 
(d)Not later than 60 days after the date of enactment of this Act, the Corps of Engineers shall submit a report to the House and Senate Committees on Appropriations to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided, That the report shall include: 
(1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level; 
(2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and 
(3)An identification of items of special congressional interest. 
102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 
103.None of the funds in this Act, or previous Acts, making funds available for Energy and Water Development, shall be used to award any continuing contract that commits additional funding from the Inland Waterways Trust Fund unless or until such time that a long-term mechanism to enhance revenues in this Fund sufficient to meet the cost-sharing authorized in the Water Resources Development Act of 1986 (Public Law 99–662) is enacted. 
104.Beginning on the date of enactment of this Act and hereafter, not later than 120 days after the date of the Chief of Engineers Report on a water resource matter, the Assistant Secretary of the Army (Civil Works) shall submit the report to the appropriate authorizing and appropriating committees of the Congress. 
105.During the fiscal year period covered by this Act, the Secretary of the Army is authorized to implement measures recommended in the efficacy study authorized under section 3061 of the Water Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with such modifications or emergency measures as the Secretary of the Army determines to be appropriate, to prevent aquatic nuisance species from dispersing into the Great Lakes by way of any hydrologic connection between the Great Lakes and the Mississippi River Basin. 
106.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $4,700,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 
107.That portion of the project for navigation, Ipswich River, Massachusetts adopted by the Rivers and Harbor Act of August 5, 1886 consisting of a 4-foot channel located at the entrance to the harbor at Ipswich Harbor, lying northwesterly of a line commencing at: N3074938.09, E837154.87, thence running easterly about 60 feet to a point with coordinates N3074972.62, E837203.93, is no longer authorized as a Federal project after the date of enactment of this Act. 
108.That portion of the project of navigation, Chicago Harbor, Illinois, authorized by the River and Harbor Acts of March 3, 1899 and March 2, 1919, and that begins at the southwest corner of the Metropolitan Sanitary District of Greater Chicago sluice gate that abuts the north wall of the Chicago River Lock and that continues north for approximately 290 feet, thence east approximately 1,000 feet, then south approximately 290 feet, thence west approximately 1,000 feet to the point of beginning shall no longer be authorized as a Federal project after the date of enactment of this Act. 
109.Beginning on the date of enactment of this Act, the Secretary is no longer authorized to carry out the portion of the project for navigation, Warwick Cove, Rhode Island, authorized by section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) that is located within the 5 acre anchorage area east of the channel and lying east of the line beginning at a point with coordinates N220,349.79, E357,664.90 thence running north 9 degrees 10 minutes 21.5 seconds west 170.38 feet to a point N220,517.99, E357,637.74 thence running north 17 degrees 44 minutes 30.4 seconds west 165.98 feet to a point N220,676.08, E357,587.16 thence running north 0 degrees 46 minutes 0.9 seconds east 138.96 feet to a point N220,815.03, E357,589.02 thence running north 8 degrees 36 minutes 22.9 seconds east 101.57 feet to a point N220,915.46, E357,604.22 thence running north 18 degrees 18 minutes 27.3 seconds east 168.20 feet to a point N221,075.14, E357,657.05 thence running north 34 degrees 42 minutes 7.2 seconds east 106.4 feet to a point N221,162.62,209 E357,717.63 thence running south 29 degrees 14 minutes 17.4 seconds east 26.79 feet to a point N221,139.24, E357,730.71 thence running south 30 degrees 45 minutes 30.5 seconds west 230.46 feet to a point N220,941.20, E357,612.85 thence running south 10 degrees 49 minutes12.0 seconds west 95.46 feet to a point N220,847.44, E357,594.93 thence running south 9 degrees 13 minutes 44.5 seconds east 491.68 feet to a point N220,362.12, E357,673.79 thence running south 35 degrees 47 minutes 19.4 seconds west 15.20 feet to the point of origin. 
110. 
(a)Section 1001(17)(A) of Public Law 110–114 is amended— 
(1)by striking $125,270,000 and inserting in lieu thereof, $152,510,000; 
(2)by striking $75,140,000 and inserting in lieu thereof, $92,007,000; and 
(3)by striking $50,130,000 and inserting in lieu thereof, $60,503,000. 
(b)The amendments made by subsection (a) shall take effect as of November 8, 2007. 
111.The project for flood control, Little Calumet River, Indiana, authorized by section 401(a) of the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4115), is modified to authorize the Secretary to carry out the project at a total cost of $269,988,000 with an estimated Federal cost of $202,800,000 and an estimated non-Federal cost of $67,188,000. 
112.During fiscal years 2014 and 2015, the limitation relating to total project costs in section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280) shall not apply with respect to any project that receives funds made available by this title. 
113.The Cape Arundel Disposal Site in the State of Maine selected by the Department of the Army as an alternative dredged material disposal site under section 103(b) of the Marine Protection Research and Sanctuaries Act of 1972, shall remain open for 5 years after enactment of this Act, until the remaining disposal capacity of the site has been utilized, or until completion of an Environmental Impact Statement to support final designation of an Ocean Dredged Material Disposal Site for southern Maine under section 102(c) of the Marine Protection Research and Sanctuaries Act of 1972, whichever first occurs, provided that the site conditions remain suitable for such purpose and that the site may not be used for disposal of more than 80,000 cubic yards from any single dredging project. 
114.None of the funds made available in this Act may be used to continue the study conducted by the Army Corps of Engineers pursuant to section 5018(a)(1) of the Water Resources Development Act of 2007. 
115.None of the funds made available in this or any other Act making appropriations for Energy and Water Development for any fiscal year may be used by the Corps of Engineers during the fiscal year ending September 30, 2014, to develop, adopt, implement, administer, or enforce any change to the regulations in effect on October 1, 2012, pertaining to the definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
116.During fiscal year 2014, any work that is required to be undertaken on a flood control project because of impacts to that project from a navigation project may be cost shared in accordance with the cost sharing requirements for the navigation project. 
IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $8,725,000, to remain available until expended, of which $1,000,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: 
Provided, That of the amount provided under this heading, $1,300,000 shall be available until September 30, 2015, for necessary expenses incurred in carrying out related responsibilities of the Secretary of the Interior: 
Provided further, That for fiscal year 2014, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $954,085,000, to remain available until expended, of which $28,000 shall be available for transfer to the Upper Colorado River Basin Fund and $8,401,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: 
Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: 
Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: 
Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: 
Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: 
Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706.Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $53,288,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: 
Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: 
Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $37,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: 
Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: 
Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor necessary expenses of policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2015, $60,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: 
Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 
201. 
(a)None of the funds provided in title II of this Act for Water and Related Resources, or provided by previous appropriations Acts to the agencies or entities funded in title II of this Act for Water and Related Resources that remain available for obligation or expenditure in fiscal year 2014, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)initiates or creates a new program, project, or activity; 
(2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; 
(4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; 
(5)transfers funds in excess of the following limits, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: 
(A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year; 
(6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. 
(d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of the House of Representatives and the Senate detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. 
(b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program-Alternative Repayment Plan and the SJVDP-Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203. 
(a)Use of technical memorandumNotwithstanding any other provision of law, until such time as the pipeline reliability study identified in the joint explanatory statement accompanying the Consolidated Appropriations Act, 2012, (Public Law 112–74) is completed and any necessary changes are made to Technical Memorandum 8140–CC–2004–1 (Corrosion Considerations for Buried Metallic Water Pipe) in accordance with subsection (c)— 
(1)The Bureau of Reclamation shall not use the Technical Memorandum as the sole basis to deny funding or approval of a project or to disqualify any material from use in severely corrosive soils; and 
(2)Reclamation shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to advertisement of any project with a buried metallic pipeline where severely corrosive soils are anticipated to be encountered. The notification shall include the corrosion prevention requirements that are anticipated to be required in the contract bidding documents. 
(b)DeviationsIf the entity that will be the ultimate owner of a project requests a deviation from the corrosion prevention requirements that the Bureau of Reclamation proposes for such project, Reclamation shall give expeditious consideration to granting the deviation and include liability waivers, if appropriate. 
(c)Revisions to technical memorandumA proposal to update Technical Memorandum 8140–CC–2004–1 (Corrosion Considerations for Buried Metallic Water Pipe) shall be— 
(1)Subject to a peer review by appropriate experts not employed or selected by the Bureau of Reclamation and in accordance with the standards referenced in the Office of Management and Budget document Final Information Quality Bulletin for Peer Review; and 
(2)Promulgated in accordance with the requirements of Reclamation’s Design Standard No. 1 (General Design Standards Dated May 2012), and any other applicable law, regulation, or agency process, including opportunities for meaningful public participation and input. 
204.The Secretary of the Interior may hereafter participate in non-Federal groundwater banking programs to increase the operational flexibility, reliability, and efficient use of water in the State of California, and this participation may include making payment for the storage of Central Valley Project water supplies, the purchase of stored water, the purchase of shares or an interest in ground banking facilities, or the use of Central Valley Project water as a medium of payment for groundwater banking services: 
Provided, That the Secretary of the Interior shall participate in groundwater banking programs only to the extent allowed under State law and consistent with water rights applicable to the Central Valley Project: 
Provided further, That any water user to which banked water is delivered shall pay for such water in the same manner provided by that water user's then-current Central Valley Project water service, repayment, or water rights settlement contract at the rate provided by the then-current Central Valley Project Irrigation or Municipal and Industrial Rate Setting Policies; and: 
Provided further, That in implementing this section, the Secretary of the Interior shall comply with applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) Nothing herein shall alter or limit the Secretary's existing authority to use groundwater banking to meet existing fish and wildlife obligations. 
205. 
(a)Subject to compliance with all applicable Federal and State laws, a transfer of irrigation water among Central Valley Project contractors from the Friant, San Felipe, West San Joaquin, and Delta divisions, and a transfer from a long-term Friant Division water service or repayment contractor to a temporary or prior temporary service contractors within the place of use in existence on the date of the transfer, as identified in the Bureau of Reclamation water rights permits for the Friant Division, shall hereafter be considered to meet the conditions described in subparagraphs (A) and (I) of section 3405(a)(1) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709). 
(b)The Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service and the Commissioner of the Bureau of Reclamation shall initiate and complete, on the most expedited basis practicable, programmatic environmental compliance so as to facilitate voluntary water transfers within the Central Valley Project, consistent with all applicable Federal and State law. 
(c)Not later than 180 days after the date of enactment of this Act and each of the 4 years thereafter, the Commissioner of the Bureau of Reclamation shall submit to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate a report that describes the status of efforts to help facilitate and improve the water transfers within the Central Valley Project and water transfers between the Central Valley Project and other water projects in the State of California; evaluates potential effects of this Act on Federal programs, Indian tribes, Central Valley Project operations, the environment, groundwater aquifers, refuges, and communities; and provides recommendations on ways to facilitate and improve the process for these transfers. 
206.Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2012 and inserting 2017. 
207.Title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 210 of Public Law 111–85, is amended by striking 2014 each place it appears and inserting 2015. 
208.The Secretary may hereafter partner, provide a grant to, or enter into a cooperative agreement with local joint powers authorities formed pursuant to State law by irrigation districts and other local water districts and local governments, to advance planning and feasibility studies authorized by Congress for water storage project: 
Provided, That the Secretary shall ensure that all documents associated with the preparation of planning and feasibility studies and applicable environmental reviews under the National Environmental Policy Act for a project covered by this section shall be made available to any joint powers authority with whom the Secretary enters into an agreement to advance such project: 
Provided further, That the Secretary, acting through the Commissioner of the Bureau of Reclamation, shall ensure that all applicable environmental reviews under the National Environmental Policy Act, to the degree such reviews are required, are completed on an expeditious basis and that the shortest existing applicable process under the National Environmental Policy Act shall be utilized, including in the completion of feasibility studies, Draft Environmental Impact Statements (DEIS) and Final Environmental Impact Statements (FEIS): 
Provided further, That the Bureau of Reclamation need not complete the applicable feasibility study, DEIS or FEIS if the Commissioner determines, and the Secretary concurs, that the project can be expedited by a joint powers authority as a non-Federal project or if the project fails to meet applicable Federal cost-benefit requirements or standards: 
Provided further, That the Secretary shall not provide financial assistance towards these studies or projects, unless there is a demonstrable Federal interest. 
209.Section 9 of the Fort Peck Reservation Rural Water System Act of 2000 (Public Law 106–382; 114 Stat. 1457, 123 Stat. 2856) is amended by striking 2015 each place it appears in subsections (a)(1) and (b) and inserting 2020. 
IIIDepartment of energyEnergy programsEnergy efficiency and renewable energy(including transfer and rescissions of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,912,104,111, to remain available until expended: 
Provided, That $162,000,000 shall be available until September 30, 2015, for program direction: 
Provided further, That of the amount provided under this heading, the Secretary may transfer up to $45,000,000 to the Defense Production Act Fund for activities of the Department of Energy pursuant to the Defense Production Act of 1950 (50 U.S.C. App. 2061, et seq.): 
Provided further, That $4,711,100 from Public Law 111–8 and $5,707,011 from Public Law 111–85 provided under this heading are hereby rescinded: 
Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $147,306,000, to remain available until expended: 
Provided, That $27,606,000 shall be available until September 30, 2015, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not more than 10 buses and 2 ambulances, all for replacement only, $889,190,000, to remain available until expended: 
Provided, That of the amount made available under this heading, $90,000,000 shall be available until September 30, 2015, for program direction.Fossil energy research and developmentFor necessary expenses in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (Public Law 95–91), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $562,065,000, to remain available until expended: 
Provided, That $120,000,000 shall be available until September 30, 2015, for program direction: 
Provided further, That for all programs funded under Fossil Energy appropriations in this and subsequent Acts, the Secretary may vest fee title or other property interests acquired under projects in any entity, including the United States.Naval petroleum and oil shale reservesFor expenses necessary to carry out naval petroleum and oil shale reserve activities, $20,000,000, to remain available until expended: 
Provided, That, notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor necessary expenses for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $189,400,000, to remain available until expended.Northeast home heating oil reserveFor necessary expenses for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $8,000,000, to remain available until expended.Energy information administrationFor necessary expenses in carrying out the activities of the Energy Information Administration, $117,000,000, to remain available until expended.Non-defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $231,765,000, to remain available until expended.Uranium enrichment decontamination and decommissioning fundFor necessary expenses in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $598,823,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 25 passenger motor vehicles for replacement only, including one law enforcement vehicle, one ambulance, and one bus, $5,071,000,000, to remain available until expended: 
Provided, That $185,000,000 shall be available until September 30, 2015, for program direction: 
Provided further, That not more than $22,790,000 may be made available for U.S. cash contributions to the International Thermonuclear Experimental Reactor project until its governing Council adopts the recommendations of the Third Biennial International Organization Management Assessment Report: 
Provided further, That the Secretary of Energy may waive this requirement upon submission to the Committees on Appropriations of the House of Representatives and the Senate a determination that the Council is making satisfactory progress towards adoption of such recommendations.Advanced research projects agency—EnergyFor necessary expenses in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), as amended, $280,000,000, to remain available until expended: 
Provided, That $28,000,000 shall be available until September 30, 2015, for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: 
Provided, That, for necessary administrative expenses to carry out this Loan Guarantee program, $42,000,000 is appropriated, to remain available until September 30, 2015: 
Provided further, That $22,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2014 appropriation from the general fund estimated at not more than $20,000,000: 
Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated: 
Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced technology vehicles manufacturing loan programFor administrative expenses in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $6,000,000, to remain available until September 30, 2015.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $234,637,000, to remain available until September 30, 2015, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): 
Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: 
Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $108,188,000 in fiscal year 2014 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: 
Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2014 appropriation from the general fund estimated at not more than $126,449,000.Office of the inspector generalFor necessary expenses of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $42,120,000, to remain available until September 30, 2015.Atomic energy defense activitiesNational nuclear security administrationWeapons activities(including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one ambulance, $7,845,000,000, to remain available until expended: 
Provided, That of such amount not more than $40,000,000 may be made available for B83 Stockpile Systems until the Nuclear Weapons Council certifies to the Committees on Appropriations of the House of Representatives and the Senate that the B83 gravity bomb will be retired by fiscal year 2025 or as soon as confidence in the B61–12 stockpile is gained: 
Provided further, That of the unobligated balances from prior year appropriations available under this heading, $64,000,000 is hereby rescinded: 
Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Defense nuclear nonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,954,000,000, to remain available until expended.Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,095,000,000, to remain available until expended: 
Provided, That $43,212,000 shall be available until September 30, 2015, for program direction.Office of the administratorFor necessary expenses of the Office of the Administrator in the National Nuclear Security Administration, $377,000,000, to remain available until September 30, 2015, including official reception and representation expenses not to exceed $12,000.Environmental and other defense activitiesDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one sport utility vehicle, three lube trucks, and one fire truck for replacement only, $5,000,000,000, to remain available until expended: 
Provided, That $300,000,000 shall be available until September 30, 2015, for program direction.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $755,000,000, to remain available until expended: 
Provided, That $127,035,000 shall be available until September 30, 2015, for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for construction of, or participating in the construction of, a high voltage line from Bonneville's high voltage system to the service areas of requirements customers located within Bonneville's service area in southern Idaho, southern Montana, and western Wyoming; and such line may extend to, and interconnect in, the Pacific Northwest with lines between the Pacific Northwest and the Pacific Southwest, and for John Day Reprogramming and Construction, the Columbia River Basin White Sturgeon Hatchery, and Kelt Reconditioning and Reproductive Success Evaluation Research, and, in addition, for official reception and representation expenses in an amount not to exceed $5,000: 
Provided, That during fiscal year 2014, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, and including official reception and representation expenses in an amount not to exceed $1,500, $7,750,000, to remain available until expended: 
Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $7,750,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2014 appropriation estimated at not more than $0: 
Provided further, That, notwithstanding 31 U.S.C. 3302, up to $78,081,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $45,456,000, to remain available until expended: 
Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $33,564,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2014 appropriation estimated at not more than $11,892,000: 
Provided further, That, notwithstanding 31 U.S.C. 3302, up to $42,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, including official reception and representation expenses in an amount not to exceed $1,500, $299,919,000, to remain available until expended, of which $292,019,000 shall be derived from the Department of the Interior Reclamation Fund: 
Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $203,989,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2014 appropriation estimated at not more than $95,930,000, of which $88,030,000 is derived from the Reclamation Fund: 
Provided further, That notwithstanding 31 U.S.C. 3302, up to $230,738,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses): 
Provided further, That for purposes of this appropriation in this and subsequent Acts, purchase power and wheeling expenses includes the cost of voluntary purchases of power allowances in compliance with state greenhouse gas programs existing at the time of enactment of this Act.Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $5,330,671, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): 
Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $4,910,671 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2014 appropriation estimated at not more than $420,000: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: 
Provided further, That for fiscal year 2014, the Administrator of the Western Area Power Administration may accept up to $865,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: 
Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor necessary expenses of the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and representation expenses not to exceed $3,000, $304,600,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, not to exceed $304,600,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2014 shall be retained and used for necessary expenses in this account, and shall remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2014 so as to result in a final fiscal year 2014 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfer of funds) 
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. 
(b) 
(1)Unless the Secretary of Energy notifies the Committees on Appropriations of the House of Representatives and the Senate at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; 
(B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; 
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or 
(D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). 
(2)The Secretary of Energy shall submit to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. 
(3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— 
(1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or 
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of the House of Representatives and the Senate at least 3 days in advance. 
(d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Final Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days prior to the use of any proposed reprogramming which would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. 
(f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity; 
(2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. 
(g) 
(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. 
302.The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2014 until the enactment of the Intelligence Authorization Act for fiscal year 2014. 
304.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Health, Safety, and Security to ensure the project is in compliance with nuclear safety requirements. 
305.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 
306. 
(a)Any determination (including a determination made prior to the date of enactment of this Act) by the Secretary pursuant to section 3112(d)(2)(B) of the USEC Privatization Act (110 Stat. 1321–335), as amended, shall be valid for not more than 2 calendar years subsequent to such determination. 
(b)Not less than 30 days prior to the provision of uranium in any form the Secretary shall notify the House and Senate Committees on Appropriations of the following: 
(1)the amount of uranium to be provided; 
(2)an estimate by the Secretary of the gross fair market value of the uranium on the expected date of the provision of the uranium; 
(3)the expected date of the provision of the uranium; 
(4)the recipient of the uranium; and 
(5)the value the Secretary expects to receive in exchange for the uranium, including any adjustments to the gross fair market value of the uranium. 
307.Section 20320 of the Continuing Appropriations Resolution, 2007, Public Law 109–289, division B, as amended by the Revised Continuing Appropriations Resolution, 2007, Public Law 110–5, is amended by striking in subsection (c) an annual review after conduct and inserting in lieu thereof a review every three years. 
308.None of the funds made available by this or any subsequent Act for fiscal year 2014 or any fiscal year hereafter may be used to pay the salaries of Department of Energy employees to carry out the amendments made by section 407 of division A of the American Recovery and Reinvestment Act of 2009. 
309.Notwithstanding section 307 of Public Law 111–85, of the funds made available by the Department of Energy for activities at Government-owned, contractor-operated laboratories funded in this or any subsequent Energy and Water Development Appropriations Act for any fiscal year, the Secretary may authorize a specific amount, not to exceed 6 percent of such funds, to be used by such laboratories for laboratory directed research and development. 
310.Notwithstanding section 301(c) of this Act, none of the funds made available under the heading Department of Energy—Energy Programs—Science may be used for a multiyear contract, grant, cooperative agreement, or Other Transaction Agreement of $1,000,000 or less unless the contract, grant, cooperative agreement, or Other Transaction Agreement is funded for the full period of performance as anticipated at the time of award. 
311. 
(a)Not later than June 30, 2014, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate a tritium and enriched uranium management plan that provides— 
(1)an assessment of the national security demand for tritium and low and highly enriched uranium through 2060; 
(2)a description of the Department of Energy’s plan to provide adequate amounts of tritium and enriched uranium for national security purposes through 2060; and 
(3)an analysis of planned and alternative technologies which are available to meet the supply needs for tritium and enriched uranium for national security purposes, including weapons dismantlement and down-blending. 
(b)The analysis provided by (a)(3) shall include a detailed estimate of the near- and long-term costs to the Department of Energy should the Tennessee Valley Authority no longer be a viable tritium supplier. 
312.The Secretary of Energy shall submit to the congressional defense committees (as defined in U.S.C. 101(a)(16)), a report on each major warhead refurbishment program that reaches the Phase 6.3 milestone, and not later than April 1, 2014 for the B61–12 life extension program, that provides an analysis of alternatives which includes— 
(1)a full description of alternatives considered prior to the award of Phase 6.3; 
(2)a comparison of the costs and benefits of each of those alternatives, to include an analysis of trade-offs among cost, schedule, and performance objectives against each alternative considered; 
(3)identification of the cost and risk of critical technology elements associated with each alternative, including technology maturity, integration risk, manufacturing feasibility, and demonstration needs; 
(4)identification of the cost and risk of additional capital asset and infrastructure capabilities required to support production and certification of each alternative; 
(5)a comparative analysis of the risks, costs, and scheduling needs for any military requirement intended to enhance warhead safety, security, or maintainability, including any requirement to consolidate and/or integrate warhead systems or mods as compared to at least one other feasible refurbishment alternative the Nuclear Weapons Council considers appropriate; and 
(6)a life-cycle cost estimate for the alternative selected that details the overall cost, scope, and schedule planning assumptions. For the B61–12 life extension program, the life cycle cost estimate shall include an analysis of reduced life cycle costs for Option 3b, including cost savings from consolidating the different B61 variants. 
313. 
(a)In GeneralSubject to subsections (b) through (d), the Secretary may appoint, without regard to the provisions of chapter 33 of title 5, United States Code, governing appointments in the competitive service, exceptionally well qualified individuals to scientific, engineering, or other critical technical positions. 
(b)Limitations 
(1)Number of positionsThe number of critical positions authorized by subsection (a) may not exceed 120 at any one time in the Department. 
(2)TermThe term of an appointment under subsection (a) may not exceed 4 years. 
(3)Prior employmentAn individual appointed under subsection (a) shall not have been a Department employee during the 2-year period ending on the date of appointment. 
(4)Pay 
(A)In generalThe Secretary shall have the authority to fix the basic pay of an individual appointed under subsection (a) at a rate to be determined by the Secretary up to level I of the Executive Schedule without regard to the civil service laws. 
(B)Total annual compensationThe total annual compensation for any individual appointed under subsection (a) may not exceed the highest total annual compensation payable at the rate determined under section 104 of title 3, United States Code. 
(5)Adverse actionsAn individual appointed under subsection (a) may not be considered to be an employee for purposes of subchapter II of chapter 75 of title 5, United States Code. 
(c)Requirements 
(1)In generalThe Secretary shall ensure that— 
(A)the exercise of the authority granted under subsection (a) is consistent with the merit principles of section 2301 of title 5, United States Code; and 
(B)the Department notifies diverse professional associations and institutions of higher education, including those serving the interests of women and racial or ethnic minorities that are underrepresented in scientific, engineering, and mathematical fields, of position openings as appropriate. 
(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary and the Director of the Office of Personnel Management shall submit to Congress a report on the use of the authority provided under this section that includes, at a minimum, a description or analysis of— 
(A)the ability to attract exceptionally well qualified scientists, engineers, and technical personnel; 
(B)the amount of total compensation paid each employee hired under the authority each calendar year; and 
(C)whether additional safeguards or measures are necessary to carry out the authority and, if so, what action, if any, has been taken to implement the safeguards or measures. 
(d)Termination of EffectivenessThe authority provided by this section terminates effective on the date that is 4 years after the date of enactment of this Act. 
314.Section 804 of Public Law 110–140 (42 U.S.C. 17283) is hereby repealed. 
315.Section 205 of Public Law 95–91 (42 U.S.C. 7135), as amended, is hereby further amended: 
(1)in paragraph (i)(1) by striking once every two years and inserting once every four years; and 
(2)in paragraph (k)(1) by striking once every three years and inserting once every four years. 
316.Notwithstanding any other provision of law, the Department may use funds appropriated by this title to carry out a study regarding the conversion to contractor performance of any function performed by Federal employees at the New Brunswick Laboratory, pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 
317.Of the amounts appropriated for non-defense programs in this title, $7,000,000 are hereby reduced to reflect savings from limiting foreign travel for contractors working for the Department of Energy, consistent with similar savings achieved for Federal employees. The Department shall allocate the reduction among the non-security appropriations made in this title. 
318.Section 15(g) of Public Law 85–536 (15 U.S.C. 644), as amended, is hereby further amended by inserting the following at the end: (3) First tier subcontracts that are awarded by Management and Operating contractors sponsored by the Department of Energy to small business concerns, small businesses concerns owned and controlled by service disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women, shall be considered toward the annually established agency and Government-wide goals for procurement contracts awarded.. 
319. 
(a)EstablishmentThe Secretary shall establish an independent commission to be known as the Commission to Review the Effectiveness of the National Energy Laboratories. The National Energy Laboratories refers to all Department of Energy and National Nuclear Security Administration national laboratories. 
(b)Members 
(1)The Commission shall be composed of nine members who shall be appointed by the Secretary of Energy not later than May 1, 2014, from among persons nominated by the President’s Council of Advisors on Science and Technology. 
(2)The President’s Council of Advisors on Science and Technology shall, not later than March 15, 2014, nominate not less than 18 persons for appointment to the Commission from among persons who meet qualification described in paragraph (3). 
(3)Each person nominated for appointment to the Commission shall— 
(A)be eminent in a field of science or engineering; and/or 
(B)have expertise in managing scientific facilities; and/or 
(C)have expertise in cost and/or program analysis; and 
(D)have an established record of distinguished service. 
(4)The membership of the Commission shall be representative of the broad range of scientific, engineering, financial, and managerial disciplines related to activities under this title. 
(5)No person shall be nominated for appointment to the Board who is an employee of— 
(A)the Department of Energy; 
(B)a national laboratory or site under contract with the Department of Energy; 
(C)a managing entity or parent company for a national laboratory or site under contract with the Department of Energy; or 
(D)an entity performing scientific and engineering activities under contract with the Department of Energy. 
(c)Commission review and recommendations 
(1)The Commission shall, by no later than February 1, 2015, transmit to the Secretary of Energy and the Committees on Appropriations of the House of Representatives and the Senate a report containing the Commission’s findings and conclusions. 
(2)The Commission shall address whether the Department of Energy’s national laboratories— 
(A)are properly aligned with the Department’s strategic priorities; 
(B)have clear, well understood, and properly balanced missions that are not unnecessarily redundant and duplicative; 
(C)have unique capabilities that have sufficiently evolved to meet current and future energy and national security challenges; 
(D)are appropriately sized to meet the Department’s energy and national security missions; and 
(E)are appropriately supporting other Federal agencies and the extent to which it benefits DOE missions. 
(3)The Commission shall also determine whether there are opportunities to more effectively and efficiently use the capabilities of the national laboratories, including consolidation and realignment, reducing overhead costs, reevaluating governance models using industrial and academic bench marks for comparison, and assessing the impact of DOE’s oversight and management approach. In its evaluation, the Commission should also consider the cost and effectiveness of using other research, development, and technology centers and universities as an alternative to meeting DOE’s energy and national security goals. 
(4)The Commission shall analyze the effectiveness of the use of laboratory directed research and development (LDRD) to meet the Department of Energy’s science, energy, and national security goals. The Commission shall further evaluate the effectiveness of the Department’s oversight approach to ensure LDRD-funded projects are compliant with statutory requirements and congressional direction, including requirements that LDRD projects be distinct from projects directly funded by appropriations and that LDRD projects derived from the Department’s national security programs support the national security mission of the Department of Energy. Finally, the Commission shall quantify the extent to which LDRD funding supports recruiting and retention of qualified staff. 
(5)The Commission’s charge may be modified or expanded upon approval of the Committees on Appropriations of the House of Representatives and the Senate. 
(d)Response by the secretary of energy 
(1)The Secretary of Energy shall, by no later than April 1, 2015, transmit to Committees on Appropriations of the House of Representatives and the Senate a report containing the Secretary’s approval or disapproval of the Commission’s recommendations and an implementation plan for approved recommendations. 
320.The Committees on Appropriations of the House of Representatives and the Senate shall receive a 30-day advance notification with a detailed explanation of any waiver or adjustment made by the National Nuclear Security Administration’s Fee Determining Official to at-risk award fees for Management and Operating contractors that result in award term extensions. 
321.To further the research, development, and demonstration of national nuclear security-related enrichment technologies, the Secretary of Energy may transfer up to $56,650,000 of funding made available in this title under the heading National Nuclear Security Administration to National Nuclear Security Administration, Weapons Activities not earlier than 30 days after the Secretary provides to the Committees on Appropriations of the House of Representatives and the Senate a cost-benefit analysis of available and prospective domestic enrichment technologies for national security needs, the scope, schedule, and cost of his preferred option, and after congressional notification and approval of the Committees on Appropriations of the House of Representatives and the Senate. 
322.None of the funds made available in this Act may be used— 
(1)to implement or enforce section 430.32(x) of title 10, Code of Federal Regulations; or 
(2)to implement or enforce the standards established by the tables contained in section 325(i)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with respect to BPAR incandescent reflector lamps, BR incandescent reflector lamps, and ER incandescent reflector lamps.  
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, notwithstanding 40 U.S.C. 14704, and for necessary expenses for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $80,317,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor necessary expenses of the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $28,000,000, to remain available until September 30, 2015.Delta regional authoritySalaries and expensesFor necessary expenses of the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $12,000,000, to remain available until expended.Denali commissionFor expenses of the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $10,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: 
Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities.Northern border regional commissionFor necessary expenses of the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $5,000,000, to remain available until expended: 
Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor necessary expenses of the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor necessary expenses of the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, including official representation expenses not to exceed $25,000, $1,043,937,000, to remain available until expended: 
Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2015, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: 
Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $920,721,000 in fiscal year 2014 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: 
Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2014 so as to result in a final fiscal year 2014 appropriation estimated at not more than $123,216,000: 
Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research and development in areas relevant to their respective organization's mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $11,955,000, of which $850,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, to remain available until September 30, 2015: 
Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $9,994,000 in fiscal year 2014 shall be retained and be available until September 30, 2015, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: 
Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2014 so as to result in a final fiscal year 2014 appropriation estimated at not more than $1,961,000.Nuclear waste technical review boardSalaries and expensesFor necessary expenses of the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,400,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2015.Office of the federal coordinator for alaska natural gas transportation projectsFor necessary expenses for the Office of the Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to the Alaska Natural Gas Pipeline Act, $1,000,000, to remain available until September 30, 2015: 
Provided, That any fees, charges, or commissions received pursuant to section 106(h) of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720d(h)) in fiscal year 2014 in excess of $2,402,000 shall not be available for obligation until appropriated in a subsequent Act of Congress.General Provisions—Independent Agencies 
401.Notwithstanding any other provision of law, the Inspector General of the Nuclear Regulatory Commission is authorized in this and subsequent years to exercise the same authorities with respect to the Defense Nuclear Facilities Safety Board, as determined by the Inspector General of the Nuclear Regulatory Commission, as the Inspector General exercises under the Inspector General Act of 1978 (5 U.S.C. App.) with respect to the Nuclear Regulatory Commission. 
402.The Chairman of the Nuclear Regulatory Commission shall notify the other members of the Commission, the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Environment and Public Works of the Senate, not later than 1 day after the Chairman begins performing functions under the authority of section 3 of Reorganization Plan No. 1 of 1980, or after a member of the Commission who was delegated emergency functions under subsection (b) of that section begins performing those functions. Such notification shall include an explanation of the circumstances warranting the exercise of such authority. The Chairman shall report to the Committees, not less frequently than once each week, on the actions taken by the Chairman, or a delegated member of the Commission, under such authority, until the authority is relinquished. The Chairman shall notify the Committees not later than 1 day after such authority is relinquished. The Chairman shall submit the report required by section 3(d) of the Reorganization Plan No. 1 of 1980 to the Committees not later than 1 day after it was submitted to the Commission. 
403.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information. 
VGeneral provisions 
501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
503.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
504. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of the House of Representatives and the Senate a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 
505.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2014. 
EFinancial Services and General Government Appropriations Act, 2014 
IDepartment of the treasuryDepartmental officesSalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business, including for terrorism and financial intelligence activities; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities; and Treasury-wide management policies and programs activities, $312,400,000: 
Provided, That of the amount appropriated under this heading— 
(1)the following amounts shall be available as provided: 
(A)$102,000,000 for the Office of Terrorism and Financial Intelligence, of which not to exceed $26,000,000 is available for administrative expenses; 
(B)not to exceed $350,000 for official reception and representation expenses; 
(C)not to exceed $258,000 for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(D)notwithstanding any other provision of law, up to $1,000,000 may be contributed to the Organization for Economic Cooperation and Development for the Department's participation in programs related to global tax administration; 
(2)$19,187,000 shall remain available until September 30, 2015, of which $8,287,000 is available for the Treasury-wide Financial Statement Audit and Internal Control Program; $3,000,000 is for information technology modernization requirements; $500,000 is for secure space requirements; and $7,400,000 is for audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; and 
(3)up to $3,400,000 shall remain available until September 30, 2016, to develop and implement programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements.Department-Wide systems and capital investments programs(including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $2,725,000, to remain available until September 30, 2016: 
Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations: 
 Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: 
 Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $34,800,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which not to exceed $2,500 shall be available for official reception and representation expenses; and of which $2,800,000 shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note).Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase (not to exceed 150 for replacement only for police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $156,375,000, of which $5,000,000 shall remain available until September 30, 2015; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.Special Inspector General for the Troubled Asset Relief ProgramSalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $34,923,000.Financial crimes enforcement networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $14,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $112,000,000, of which not to exceed $34,335,000 shall remain available until September 30, 2016.Treasury Forfeiture Fund (rescission)Of the unobligated balances available under this heading, $736,000,000 are rescinded.Bureau of the Fiscal serviceSalaries and expensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $360,165,000; of which not to exceed $4,210,000, to remain available until September 30, 2016, is for information systems modernization initiatives; of which $8,740,000 shall remain available until September 30, 2016 for expenses related to the consolidation of the Financial Management Service and the Bureau of the Public Debt; and of which $5,000 shall be available for official reception and representation expenses. In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and tobacco tax and trade bureauSalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $99,000,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: 
Provided, That of the amount appropriated under this heading, $2,000,000 shall be for the costs of criminal enforcement activities and special law enforcement agents for targeting tobacco smuggling and other criminal diversion activities.United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: 
Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2014 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $19,000,000.Community development Financial institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvements Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $226,000,000, to remain available until September 30, 2015; of which $15,000,000 shall be for financial assistance, technical assistance, training and outreach programs, designed to benefit Native American, Native Hawaiian, and Alaskan Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations and other suitable providers; of which, notwithstanding sections 4707(d) and 4707(e) of title 12, United States Code, up to $22,000,000 shall be for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; of which $18,000,000 shall be for the Bank Enterprise Award program; of which up to $24,636,000 may be used for administrative expenses, including administration of the New Markets Tax Credit Program and the CDFI Bond Guarantee Program, $1,000,000 for capacity building to expand CDFI investments in underserved areas, and up to $300,000 for the direct loan program; and of which up to $2,222,500 may be used for the cost of direct loans: 
Provided, That the cost of direct loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
 Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000: 
Provided further, That during fiscal year 2014, commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.) shall not exceed $750,000,000: 
Provided further, That no funds shall be available for the cost, if any, of bonds and notes guaranteed under such section, as defined in section 502 of the Congressional Budget Act of 1974.Internal Revenue ServiceTaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,122,554,000, of which not less than $5,600,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $10,000,000 shall be available for low-income taxpayer clinic grants, of which not less than $12,000,000, to remain available until September 30, 2015, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, of which not less than $203,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: 
Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,000,000 shall be for identity theft casework.enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase (for police-type use, not to exceed 850) and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $5,022,178,000, of which not less than $200,000 shall be for intensive training of employees in the Exempt Organizations Unit and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,740,942,000, of which not to exceed $250,000,000 shall remain available until September 30, 2015, for information technology support; of which not to exceed $65,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2016, for research; of which not less than $2,000,000 shall be for the Internal Revenue Service Oversight Board; of which not to exceed $25,000 shall be for official reception and representation expenses: 
Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the House and Senate Committees on Appropriations and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter: 
 Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2015, a summary of cost and schedule performance information for its major information technology systems.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $312,938,000, to remain available until September 30, 2016, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: 
Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the House and Senate Committees on Appropriations and the Comptroller General of the United States detailing the cost and schedule performance for CADE2 and Modernized e-File information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.Administrative provisions—Internal revenue service(including transfer of funds) 
101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service or not to exceed 3 percent of appropriations under the heading Enforcement may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations. 
102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers’ rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 
104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 
105.None of funds made available to the Internal Revenue Service by this Act may be used to make a video unless the Service-Wide Video Editorial Board determines in advance that making the video is appropriate, taking into account the cost, topic, tone, and purpose of the video. 
106.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 
107.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 
108.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 
109.In addition to the amounts otherwise made available in this Act for the Internal Revenue Service, $92,000,000, to be available until September 30, 2015, shall be transferred by the Commissioner to the Taxpayer Services, Enforcement, or Operations Support accounts of the Internal Revenue Service for an additional amount to be used solely to improve the delivery of services to taxpayers, to improve the identification and prevention of refund fraud and identity theft, and to address international and offshore compliance issues: 
Provided, That such funds shall supplement, not supplant any other amounts made available by the Internal Revenue Service for such purpose: 
Provided further, That such funds shall not be available until the Commissioner submits to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for such funds: 
Provided further, That such funds shall not be used to support any provision of Public Law 111–148, Public Law 111–152, or any amendment made by either such Public Law.Administrative provisions—Department of the Treasury(including transfers of funds) 
110.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 
111.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
112.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration’s appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
113.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 
114.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service, Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: 
Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
115.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 
116.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
117.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2014 until the enactment of the Intelligence Authorization Act for Fiscal Year 2014. 
118.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
119.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: 
Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, the Working Capital Fund account, and the Treasury Forfeiture Fund account: 
Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
120. 
(a)Not later than 2 weeks after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the House and the Senate Committees on Appropriations, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. 
(b)The reports required under subsection (a) shall include— 
(1)the obligations made during the previous quarter by object class, office, and activity; 
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; 
(3)the number of full-time equivalents within each office during the previous quarter; 
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and 
(5)actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 
121.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Working Capital Fund including the amount charged for each service provided by the Working Capital Fund to each office and a detailed explanation of how each charge for each service is calculated. 
This title may be cited as the Department of the Treasury Appropriations Act, 2014. 
IIExecutive office of the president and funds appropriated to the presidentThe white houseSalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White HouseOperating expensesFor necessary expenses of the Executive Residence at the White House, $12,700,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.Reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: 
Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: 
Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: 
Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: 
Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: 
Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: 
Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: 
Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: 
Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: 
Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: 
Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White house repair and restorationFor the repair, alteration, and improvement of the Executive Residence at the White House, $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,184,000.National security council and homeland security councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,600,000.Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $112,726,000, of which not to exceed $12,006,000 shall remain available until expended for continued modernization of the information technology infrastructure within the Executive Office of the President.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $89,300,000, of which not to exceed $3,000 shall be available for official representation expenses: 
Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): 
Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: 
Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: 
Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: 
Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: 
Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Office of national drug control policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $22,750,000: 
Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $238,522,000, to remain available until September 30, 2015, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: 
Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: 
Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2012 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: 
Provided further, That each HIDTA designated as of September 30, 2013, shall be funded at not less than the fiscal year 2013 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: 
Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2014 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act.Other Federal Drug Control Programs(including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $105,394,000, to remain available until expended, which shall be available as follows: $92,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $1,400,000 for drug court training and technical assistance; $8,750,000 for anti-doping activities; $1,994,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469: 
Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $8,000,000, to remain available until expended: 
Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes: 
Provided further, That the Director of the Office of Management and Budget shall submit quarterly reports not later than 45 days after the end of each quarter to the Committees on Appropriations of the House of Representatives and the Senate and the Government Accountability Office identifying the savings achieved by the Office of Management and Budget's government-wide information technology reform efforts: 
Provided further, That such reports shall include savings identified by fiscal year, agency, and appropriation.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $800,000, to remain available until September 30, 2015.Data-Driven Innovation(including transfer of funds)For necessary expenses to improve the use of data and evidence to improve government effectiveness and efficiency, $2,000,000, to remain available until expended, for projects that enable Federal agencies to increase the use of evidence and innovation in order to improve program results and cost-effectiveness by utilizing rigorous evaluation and other evidence-based tools: 
Provided, That the Director of the Office of Management and Budget shall transfer these funds to one or more other agencies to carry out projects to meet these purposes and to conduct or provide for evaluation of such projects: 
Provided further, That the Office of Management and Budget shall submit a progress report to the Committees on Appropriations of the House of Representatives and the Senate and the Government Accountability Office not later than March 31, 2014 and semiannually thereafter until the program is completed, including detailed information on goals, objectives, performance measures, and evaluations of the program in general and of each specific project.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,319,000.Official residence of the vice president operating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 for official entertainment expenses of the Vice President, to be accounted for solely on his certificate, $305,000: 
Provided, That advances or repayments or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfers of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: 
Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: 
Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202.Within 90 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include— 
(1)the estimated mandatory and discretionary obligations of funds through fiscal year 2016, by Federal agency and by fiscal year, including— 
(A)the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel; 
(B)the methodology and data sources used to calculate such estimated obligations; and 
(C)the specific section of such Act that requires the obligation of funds; and 
(2)the estimated receipts through fiscal year 2016 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
(A)the methodology and data sources used to calculate such estimated collections; and 
(B)the specific section of such Act that authorizes the collection of funds. 
203.The Director of the Office of National Drug Control Policy shall submit to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act, and prior to the initial obligation of more than 20 percent of the funds appropriated in any account under the heading Office of National Drug Control Policy, a detailed narrative and financial plan on the proposed uses of all funds under the account by program, project, and activity: 
Provided, That the reports required by this section shall be updated and submitted to the Committees on Appropriations every 6 months and shall include information detailing how the estimates and assumptions contained in previous reports have changed: 
Provided further, That any new projects and changes in funding of ongoing projects shall be subject to the prior approval of the Committees on Appropriations. 
204.Not to exceed 2 percent of any appropriations in this Act made available to the Office of National Drug Control Policy may be transferred between appropriated programs upon the advance approval of the Committees on Appropriations: 
Provided, That no transfer may increase or decrease any such appropriation by more than 3 percent. 
205.Not to exceed $1,000,000 of any appropriations in this Act made available to the Office of National Drug Control Policy may be reprogrammed within a program, project, or activity upon the advance approval of the Committees on Appropriations. 
This title may be cited as the Executive Office of the President Appropriations Act, 2014. 
IIIThe judiciarySupreme Court of the United StatesSalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $72,625,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $11,158,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $29,600,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $19,200,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $4,658,830,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects; and of which not to exceed $50,000,000 shall remain available until September 30, 2015, for cost containment initiatives: 
Provided, That the amount provided for cost containment initiatives shall not be available for obligation until the Director of the Administrative Office of the United States Courts submits a report to the Committees on Appropriations of the House of Representatives and the Senate showing that the estimated cost savings resulting from the initiatives will exceed the estimated amounts obligated for the initiatives.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $5,327,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,044,394,000, to remain available until expended.Fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $53,891,000, to remain available until expended: 
Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.Court security(including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $497,500,000, of which not to exceed $15,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States CourtsSalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $81,200,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $26,200,000; of which $1,800,000 shall remain available through September 30, 2015, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing CommissionSalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $16,200,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 
301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: 
Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 
305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306.The Supreme Court of the United States, the Federal Judicial Center, and the United States Sentencing Commission are hereby authorized, now and hereafter, to enter into contracts for the acquisition of severable services for a period that begins in one fiscal year and ends in the next fiscal year and to enter into contracts for multiple years for the acquisition of property and services, to the same extent as executive agencies under the authority of 41 U.S.C. sections 3902 and 3903, respectively. 
307. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the matter following paragraph (12)— 
(1)in the second sentence (relating to the District of Kansas), by striking 22 years and 6 months and inserting 23 years and 6 months; and 
(2)in the sixth sentence (relating to the District of Hawaii), by striking 19 years and 6 months and inserting 20 years and 6 months. 
(b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 20 years and 6 months and inserting 21 years and 6 months. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— 
(1)in the first sentence by striking 11 years and inserting 12 years; and 
(2)in the second sentence (relating to the central District of California), by striking 10 years and 6 months and inserting 11 years and 6 months. 
This title may be cited as the Judiciary Appropriations Act, 2014. 
IVDistrict of ColumbiaFederal fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $30,000,000, to remain available until expended: 
Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: 
Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: 
Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: 
Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: 
Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.Federal Payment for Emergency Planning and Security Costs in the District of ColumbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $23,800,000, to remain available until expended, to be allocated as follows: $14,880,000, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions; and $8,920,000 for reimbursement of the costs of providing public safety associated with the 57th Presidential Inauguration.federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $232,812,000 to be allocated as follows: for the District of Columbia Court of Appeals, $13,374,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Superior Court, $114,921,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $69,155,000, of which not to exceed $2,500 is for official reception and representation expenses; and $35,362,000, to remain available until September 30, 2015, for capital improvements for District of Columbia courthouse facilities: 
Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and building evaluation report: 
Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: 
Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $6,000,000 of the funds provided under this heading among the items and entities funded under this heading: 
 Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for individuals serving the District of Columbia Courts.Federal Payment for Defender Services in District of Columbia CourtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: 
Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: 
Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.Federal Payment to the Court Services and Offender Supervision Agency for the District of Columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $226,484,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs; of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $167,269,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons; and of which $59,215,000 shall be available to the Pretrial Services Agency: 
Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: 
Provided further, That not less than $1,000,000 shall be available for re-entrant housing in the District of Columbia: 
Provided further, That the Director is authorized to accept and use gifts in the form of in-kind contributions of space and hospitality to support offender and defendant programs; and equipment, supplies, and vocational training services necessary to sustain, educate, and train offenders and defendants, including their dependent children: 
Provided further, That the Director shall keep accurate and detailed records of the acceptance and use of any gift or donation under the previous proviso, and shall make such records available for audit and public inspection: 
Provided further, That the Court Services and Offender Supervision Agency Director is authorized to accept and use reimbursement from the District of Columbia Government for space and services provided on a cost reimbursable basis.federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $40,607,000: 
Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies: 
 Provided further, That, notwithstanding section 1342 of title 31, United States Code, and in addition to the authority provided by the District of Columbia Code Section 2–1607(b), upon approval of the Board of Trustees, the District of Columbia Public Defender Service may accept and use voluntary and uncompensated services for the purpose of aiding or facilitating the work of the District of Columbia Public Defender Service.Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $14,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: 
Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.Federal Payment to the Criminal Justice Coordinating CouncilFor a Federal payment to the Criminal Justice Coordinating Council, $1,800,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2015, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $205,000.Federal Payment for School ImprovementFor a Federal payment for a school improvement program in the District of Columbia, $48,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10).Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $375,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.Federal payment for testing and treatment of HIV/AIDSFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000.district of columbia fundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (“General Fund”) for programs and activities set forth under the heading “District of Columbia Funds Summary of Expenses” and at the rate set forth under such heading, as included in the Fiscal Year 2014 Budget Request Act of 2013 submitted to the Congress by the District of Columbia as amended as of the date of enactment of this Act: 
Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2014 under this heading shall not exceed the estimates included in the Fiscal Year 2014 Budget Request Act of 2013 submitted to Congress by the District of Columbia as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: 
Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: 
Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: 
Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2014, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 
This title may be cited as the District of Columbia Appropriations Act, 2014. 
VIndependent agenciesAdministrative Conference of the United StatesSalaries and ExpensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,000,000, to remain available until September 30, 2015, of which not to exceed $1,000 is for official reception and representation expenses.Christopher columbus fellowship foundationSalaries and expensesFor payment to the Christopher Columbus Fellowship Foundation, established by section 423 of Public Law 102–281, $150,000, to remain available until expended.Consumer product safety commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $118,000,000, of which $1,000,000 shall remain available until expended to carry out the program required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004).Administrative Provision—Consumer Product Safety Commission 
501.The Virginia Graeme Baker Pool and Spa Safety Act (15 U.S.C. 8001 et seq.) is amended— 
(1)in section 1405 (15 U.S.C. 8004)— 
(A)in subsection (b)(1)(A), by striking all swimming pools constructed after the date that is 6 months after the date of enactment of the Financial Services and General Government Appropriations Act, 2012 in the State and inserting all swimming pools constructed in the State after the date the State submits an application to the Commission for a grant under this section; and 
(B)in subsection (e)— 
(i)by striking the first sentence and inserting the following: There is authorized to be appropriated to the Commission such sums as may be necessary to carry out this section through fiscal year 2016.; and 
(ii)in the second sentence, by striking fiscal year 2012 and inserting fiscal year 2016; and 
(2)in section 1406(a) (15 U.S.C. 8005(a))— 
(A)in paragraph (1)(A)— 
(i)in clause (i), by inserting and after the semicolon; 
(ii)by striking clauses (ii), (iv) and (v) and redesignating clause (iii) as clause (ii); and 
(iii)in clause (ii)(III) (as so redesignated), by inserting and after the semicolon; 
(B)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and 
(C)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraph (1)(B).Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $10,000,000, of which $1,900,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $339,844,000, to remain available until expended: 
Provided, That of which not less than $300,000 shall be available for consultation with federally recognized Indian tribes, Alaska Native villages, and entities related to Hawaiian Home Lands: 
Provided further, That $339,844,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: 
Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2014 so as to result in a final fiscal year 2014 appropriation estimated at $0: 
Provided further, That any offsetting collections received in excess of $339,844,000 in fiscal year 2014 shall not be available for obligation: 
Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2013, shall not be available for obligation: 
Provided further, That notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $98,700,000 for fiscal year 2014: 
Provided further, That of the amount appropriated under this heading, not less than $11,090,000 shall be for the salaries and expenses of the Office of Inspector General.Administrative provisions—federal communications commission 
510.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking January 15, 2014, each place it appears and inserting December 31, 2015. 
511.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.Federal deposit insurance corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $34,568,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election CommissionSalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $65,791,000, of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations AuthoritySalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $25,500,000: 
Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: 
Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal trade commissionSalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $298,000,000, to remain available until expended: 
Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: 
Provided further, That, notwithstanding any other provision of law, not to exceed $103,300,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: 
Provided further, That, notwithstanding any other provision of law, not to exceed $15,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2014, so as to result in a final fiscal year 2014 appropriation from the general fund estimated at not more than $179,700,000: 
Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General services administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfer of funds)Amounts in the Fund, including revenues and collections deposited into the Fund shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings including grounds, approaches and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $9,370,042,000, of which: (1) $506,178,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) of additional projects at the following locations: 
New Construction: 
California: 
San Ysidro, United States Land Port of Entry, $128,300,000. 
Colorado: 
Lakewood, Denver Federal Center, $13,938,000. 
District of Columbia: 
Washington, DHS Consolidation at St. Elizabeths, $155,000,000. 
Puerto Rico: 
San Juan, Federal Bureau of Investigation, $85,301,000. 
Texas: 
Laredo, United States Land Port of Entry, $25,786,000. 
Virginia: 
Winchester, FBI Central Records Complex, $97,853,000: 
Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount: 
Provided further, That all funds for direct construction projects shall expire on September 30, 2015, and remain in the Federal Buildings Fund, except for funds for projects as to which funds for design or other funds have been obligated in whole or in part prior to such date; (2) $1,076,823,000 shall remain available until expended for repairs and alterations, which includes associated design and construction services; of which $593,288,000 is for Major Repairs and Alterations; $378,535,000 is for Basic Repairs and Alterations; and $105,000,000 is for Special Emphasis Programs: 
Energy and Water Retrofit and Conservation Measures, $5,000,000. 
Fire and Life Safety Program, $30,000,000. 
Consolidation Activities, $70,000,000: 
Provided, That consolidation projects result in reduced annual rent paid by the tenant agency: 
Provided further, That no consolidation project exceed $20,000,000 in costs: 
Provided further, That consolidation projects are approved by each of the committees specified in section 3307(a) of title 40, United States Code: 
Provided further, That preference is given to consolidation projects that achieve a utilization rate of 130 usable square feet or less per person for office space: 
Provided further, That the obligation of funds under this paragraph for consolidation activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken has been submitted to the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That of the total amount under this heading, $69,500,000 shall be available for new construction and repair to meet the housing requirements of the Judiciary's Southern District in Mobile, Alabama: 
 Provided further, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: 
Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: 
Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: 
Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: 
Provided further, That all funds for repairs and alterations prospectus projects shall expire on September 30, 2015 and remain in the Federal Buildings Fund except funds for projects as to which funds for design or other funds have been obligated in whole or in part prior to such date: 
Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3) $109,000,000 for installment acquisition payments including payments on purchase contracts which shall remain available until expended; (4) $5,387,109,000 for rental of space which shall remain available until expended; and (5) $2,221,432,000 for building operations to remain available until expended, of which $1,158,869,000 is for building services, and $1,062,563,000 is for salaries and expenses: 
Provided further, That not to exceed 5 percent of any appropriation made available under this heading for building operations may be transferred between and merged with such appropriations upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but no such appropriation shall be increased by more than 5 percent by any such transfers: 
Provided further, That section 521 of this title shall not apply with respect to funds made available under this heading for building operations: 
Provided further, That funds available to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: 
Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: 
Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: 
Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2014, excluding reimbursements under 40 U.S.C. 592(b)(2) in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.General activitiesGovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, telecommunications, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $58,000,000.operating expenses(including transfer of funds)For expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; the Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109; $63,466,000, of which $28,000,000 is for Real and Personal Property Management and Disposal; $26,500,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses; and $8,966,000 is for the Civilian Board of Contract Appeals: 
Provided further, That not to exceed 5 percent of the appropriation made available under this heading for Office of the Administrator may be transferred to the appropriation for the Real and Personal Property Management and Disposal upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but the appropriation for the Real and Personal Property Management and Disposal may not be increased by more than 5 percent by any such transfer.Office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $65,000,000, of which $2,000,000 is available until expended: 
Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: 
Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.Electronic government fund(including transfer of funds)For necessary expenses in support of interagency projects that enable the Federal Government to expand its ability to conduct activities electronically, through the development and implementation of innovative uses of the Internet and other electronic methods, $16,000,000, to remain available until expended: 
Provided, That these funds may be transferred to Federal agencies to carry out the purpose of the Fund: 
 Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: 
 Provided further, That such transfers may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken has been submitted to the Committees on Appropriations of the House of Representatives and the Senate.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $3,550,000.federal citizen services fundFor necessary expenses of the Office of Citizen Services and Innovative Technologies, including services authorized by 40 U.S.C. 323, $34,804,000, to be deposited into the Federal Citizen Services Fund: 
Provided, That the appropriations, revenues, and collections deposited into the Fund shall be available for necessary expenses of Federal Citizen Services activities in the aggregate amount not to exceed $90,000,000. Appropriations, revenues, and collections accruing to this Fund during fiscal year 2014 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.administrative provisions—general services administration(including transfer of funds) 
520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 
521.Funds in the Federal Buildings Fund made available for fiscal year 2014 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: 
Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2015 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 
523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 
525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution.Harry S truman scholarship foundationSalaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $750,000, to remain available until expended.Merit systems protection boardsalaries and expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $42,740,000, to remain available until September 30, 2015, together with not to exceed $2,345,000, to remain available until September 30, 2015, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board: 
Provided, That section 1204 of title 5, United States Code, is amended by adding at the end the following: 
 
(n)The Board may accept and use gifts and donations of property and services to carry out the duties of the Board..Morris K. udall and stewart L. udall foundationMorris k. udall and stewart L. Udall trust fund(including transfer of funds)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $2,100,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act: (1) up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289); and (2) up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): 
Provided, That of the total amount made available under this heading $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,400,000, to remain available until expended.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $370,000,000.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,130,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $8,000,000, to remain available until expended. national historical publications and records commissiongrants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $4,500,000, to remain available until expended.National credit union administrationcentral liquidity facilityDuring fiscal year 2014, gross obligations of the Central Liquidity Facility for the principal amount of new direct loans to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall be the amount authorized by section 307(a)(4)(A) of the Federal Credit Union Act (12 U.S.C. 1795f(a)(4)(A)): 
Provided, That administrative expenses of the Central Liquidity Facility in fiscal year 2014 shall not exceed $1,250,000.Community development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $1,200,000 shall be available until September 30, 2015, for technical assistance to low-income designated credit unions.Office of government ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, and the Ethics Reform Act of 1989, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $15,325,000.Office of personnel managementSalaries and expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $95,757,000, of which $5,704,000 shall remain available until expended for the Enterprise Human Resources Integration project, of which $642,000 may be for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management, and of which $1,345,000 shall remain available until expended for the Human Resources Line of Business project; and in addition $118,578,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs of which $2,600,000 shall remain available until expended for a retirement case management system: 
Provided, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A) of title 5, United States Code: 
Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: 
Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2014, accept donations of money, property, and personal services: 
Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.office of inspector generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $4,684,000, and in addition, not to exceed $21,340,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General and in addition, not to exceed $6,600,000 as determined by the Inspector General, for administrative expenses to audit, investigate, and provide other oversight of the activities of the revolving fund established under section 1304(e) of title 5, United States Code, and the programs and activities of the Office of Personnel Management carried out using amounts made available from such revolving fund, to be transferred from such revolving fund: 
Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special CounselSalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $20,639,000: 
Provided, That, notwithstanding any other provision of law, not to exceed $125,000 of available balances of expired fiscal year 2009 through fiscal year 2013 appropriations provided under this heading shall be available for any obligation incurred in fiscal year 2014.Postal regulatory commissionSalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $14,152,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $3,100,000, to remain available until September 30, 2015.Recovery Accountability and Transparency BoardSalaries and ExpensesFor necessary expenses of the Recovery Accountability and Transparency Board to carry out the provisions of title XV of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), and to develop and test information technology resources and oversight mechanisms to enhance transparency of and detect and remediate waste, fraud, and abuse in Federal spending, and to develop and use information technology resources and oversight mechanisms to detect and remediate waste, fraud, and abuse in obligation and expenditure of funds as described in section 904(d) of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2), which shall be administered under the terms and conditions of the accountability authorities of title XV of Public Law 111–5, $20,000,000.Securities and Exchange CommissionSalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,350,000,000, to remain available until expended; of which not less than $7,092,000 shall be for the Office of Inspector General; of which not to exceed $50,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; and of which not less than $44,353,000 shall be for the Division of Economic and Risk Analysis: 
Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: 
Provided further, That not to exceed $1,350,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account: 
Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2014 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2014 appropriation from the general fund estimated at not more than $0.Selective service systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $22,900,000: 
Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: 
Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small business administrationENTREPRENEURIAL DEVELOPMENT PROGRAMSFor necessary expenses of programs supporting entrepreneurial and small business development as authorized by Public Law 108–447, $196,165,000: 
Provided, That $113,625,000 shall be available to fund grants for performance in fiscal year 2014 or fiscal year 2015 as authorized by section 21 of the Small Business Act, to remain available until September 30, 2015: 
Provided further, That $20,000,000 shall remain available until September 30, 2015 for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: 
Provided further, That $8,000,000 shall be available for grants to States for fiscal year 2014 to carry out export programs that assist small business concerns authorized under section 1207 of Public Law 111–240.Salaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $250,000,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: 
Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: 
Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations: 
 Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2014: 
Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2015: 
Provided further, That $2,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $19,000,000.Office of AdvocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $8,750,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $4,600,000, to remain available until expended, and for the cost of guaranteed loans as authorized by section 503 of the Small Business Investment Act of 1958 (Public Law 85–699), $107,000,000, to remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2014 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: 
Provided further, That during fiscal year 2014 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $17,500,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: 
Provided further, That during fiscal year 2014 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: 
Provided further, That during fiscal year 2014, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $151,560,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.Disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $191,900,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $181,900,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses.administrative provision—small business administration(including transfer of funds) 
530.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.United states postal servicePayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $70,751,000, which shall not be available for obligation until October 1, 2014: 
Provided, That mail for overseas voting and mail for the blind shall continue to be free: 
Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: 
Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: 
Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices in fiscal year 2014.Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $241,468,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $53,453,000: 
Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act(including rescission) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 
606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 
608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: 
Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2014 from appropriations made available for salaries and expenses for fiscal year 2014 in this Act, shall remain available through September 30, 2015, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610.None of the funds made available in this Act may be used by the Executive Office of the President to request from the Federal Bureau of Investigation any official background investigation report on any individual, except when— 
(1)such individual has given his or her express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or 
(2)such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 
612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 
614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 
616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 
618.Not later than 45 days after the end of each quarter, the Department of the Treasury, the Executive Office of the President, the Judiciary, the Federal Communications Commission, the Federal Trade Commission, the General Services Administration, the National Archives and Records Administration, the Securities and Exchange Commission, and the Small Business Administration shall provide the Committees on Appropriations of the House of Representatives and the Senate a quarterly accounting of the cumulative balances of any unobligated funds that were received by such agency during any previous fiscal year. 
619. 
(a) 
(1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. 
(b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
620.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 
621.None of the funds made available by this Act may be used to pay the salaries and expenses for the following positions: 
(1)Director, White House Office of Health Reform. 
(2)Assistant to the President for Energy and Climate Change. 
(3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy. 
(4)White House Director of Urban Affairs. 
622.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
623.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
624. 
(a)There are appropriated for the following activities the amounts required under current law: 
(1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— 
(A)the Judicial Officers’ Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors’ Annuities Fund (28 U.S.C. 376(c)); and 
(C)the United States Court of Federal Claims Judges’ Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— 
(A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). 
(4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. 
(b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
625.None of the funds made available in this Act may be used by the Federal Communications Commission to remove the conditions imposed on commercial terrestrial operations in the Order and Authorization adopted by the Commission on January 26, 2011 (DA 11–133), or otherwise permit such operations, until the Commission has resolved concerns of potential widespread harmful interference by such commercial terrestrial operations to commercially available Global Positioning System devices. 
626.The Public Company Accounting Oversight Board shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an aggregate amount not exceeding the amount of funds collected by the Board as of December 31, 2013, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2014 shall remain available until expended. 
627. 
(a)Section 1511 of title XV of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) (Act) is amended by striking, and linked to the website established by section 1526. 
(b) 
(1)Subsection (c) and subsections (e) through (h) of section 1512 of the Act are repealed effective February 1, 2014. 
(2)Subsection (d) of section 1512 of the Act is amended to read as follows: 
 
(d)Agency reportsStarting February 1, 2014, each agency that made recovery funds available to any recipient shall make available to the public detailed spending data as prescribed by the Office of Management and Budget and pursuant to the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282).. 
(c)Subsection (a) of section 1514 of the Act is amended by striking and linked to the website established by section 1526. 
(d)Subparagraph (A) of section 1523(b)(4) of the Act is amended by striking the website established by section 1526 and inserting a public website. 
(e)Sections 1526 and 1554 of the Act are repealed. 
(f)Section 1530 of the Act is amended by striking 2013 and inserting 2015. 
628.From the unobligated balances available in the Securities and Exchange Commission Reserve Fund established by section 991 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203), $25,000,000 are rescinded. 
VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 
701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2014 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and undercover surveillance vehicles), is hereby fixed at $13,197 except station wagons for which the maximum shall be $13,631: 
Provided, That these limits may be exceeded by not to exceed $3,700 for police-type vehicles, and by not to exceed $4,000 for special heavy-duty vehicles: 
Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: 
Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: 
Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on emerging motor vehicle technology, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 
704.Unless otherwise specified during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: 
Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: 
Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: 
Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: 
Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: 
Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: 
Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: 
Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 
706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13423 (January 24, 2007), including any such programs adopted prior to the effective date of the Executive order. 
(2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 
707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: 
Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 
709.None of the funds made available pursuant to the provisions of this Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual. 
711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712. 
(a)None of the funds appropriated by this or any other Act may be obligated or expended by any Federal department, agency, or other instrumentality for the salaries or expenses of any employee appointed to a position of a confidential or policy-determining character excepted from the competitive service pursuant to 5 U.S.C. 3302, without a certification to the Office of Personnel Management from the head of the Federal department, agency, or other instrumentality employing the Schedule C appointee that the Schedule C position was not created solely or primarily in order to detail the employee to the White House. 
(b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from— 
(1)the Central Intelligence Agency; 
(2)the National Security Agency; 
(3)the Defense Intelligence Agency; 
(4)the National Geospatial-Intelligence Agency; 
(5)the offices within the Department of Defense for the collection of specialized national foreign intelligence through reconnaissance programs; 
(6)the Bureau of Intelligence and Research of the Department of State; 
(7)any agency, office, or unit of the Army, Navy, Air Force, or Marine Corps, the Department of Homeland Security, the Federal Bureau of Investigation or the Drug Enforcement Administration of the Department of Justice, the Department of Transportation, the Department of the Treasury, or the Department of Energy performing intelligence functions; or 
(8)the Director of National Intelligence or the Office of the Director of National Intelligence. 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— 
(1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 
714. 
(a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 
716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this Act or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 
718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by the Congress. 
719. 
(a)In this section, the term agency— 
(1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the Postal Service, and the Postal Regulatory Commission. 
(b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 
721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: 
Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): 
 Provided further, That the total funds transferred or reimbursed shall not exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: 
 Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2014 shall remain available for obligation through September 30, 2015: 
 Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 
723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: 
Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall indicate the agency providing the funds, the Catalog of Federal Domestic Assistance Number, as applicable, and the amount provided: 
Provided, That this provision shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— 
(1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. 
(b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; 
(2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or 
(4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: 
(1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 
726. 
(a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— 
(1)any of the following religious plans: 
(A)Personal Care's HMO; and 
(B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. 
(c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 
727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 
729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this Act or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, and/or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 
731.Unless otherwise authorized by existing law, none of the funds provided in this Act or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 
733. 
(a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. 
(2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 
734.During fiscal year 2014, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code, or 
(2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735. 
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: 
(1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. 
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). 
(b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.). 
736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 
737.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 
738. 
(a)For purposes of this section the following definitions apply: 
(1)The terms Great Lakes and Great Lakes State have the same meanings as such terms have in section 506 of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22). 
(2)The term Great Lakes restoration activities means any Federal or State activity primarily or entirely within the Great Lakes watershed that seeks to improve the overall health of the Great Lakes ecosystem. 
(b)Hereafter, not later than 45 days after submission of the budget of the President to Congress, the Director of the Office of Management and Budget, in coordination with the Governor of each Great Lakes State and the Great Lakes Interagency Task Force, shall submit to the appropriate authorizing and appropriating committees of the Senate and the House of Representatives a financial report, certified by the Secretary of each agency that has budget authority for Great Lakes restoration activities, containing— 
(1)an interagency budget crosscut report that— 
(A)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carries out Great Lakes restoration activities in the upcoming fiscal year, separately reporting the amount of funding to be provided under existing laws pertaining to the Great Lakes ecosystem; and 
(B)identifies all expenditures in each of the 5 prior fiscal years by the Federal Government and State governments for Great Lakes restoration activities; 
(2)a detailed accounting of all funds received and obligated by all Federal agencies and, to the extent available, State agencies using Federal funds, for Great Lakes restoration activities during the current and previous fiscal years; 
(3)a budget for the proposed projects (including a description of the project, authorization level, and project status) to be carried out in the upcoming fiscal year with the Federal portion of funds for activities; and 
(4)a listing of all projects to be undertaken in the upcoming fiscal year with the Federal portion of funds for activities. 
739.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 
740. 
(a) 
(1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2014, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period beginning on September 30, 2013 and ending on the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2014, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with section 147 of the Continuing Appropriations and Surface Transportation Extensions Act, 2011, as amended by the Consolidated and Further Continuing Appropriations Act, 2013; and 
(B)during the period consisting of the remainder of fiscal year 2014, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2014 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and 
(ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2014 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. 
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. 
(3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2013, shall be determined under regulations prescribed by the Office of Personnel Management. 
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2013, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. 
(5)This subsection shall apply with respect to pay for service performed after September 30, 2013. 
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. 
(7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. 
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. 
(b)Notwithstanding subsection (a) and section 147 of the Continuing Appropriations and Surface Transportation Extensions Act, 2011, as amended by the Consolidated and Further Continuing Appropriations Act, 2013, the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2014 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: 
Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2013. 
741. 
(a)The Vice President may not receive a pay raise in calendar year 2014, notwithstanding the rate adjustment made under section 104 of title 3, United States Code, or any other provision of law. 
(b)An employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, may not receive a pay rate increase in calendar year 2014, notwithstanding schedule adjustments made under section 5318 of title 5, United States Code, or any other provision of law, except as provided in subsection (g), (h), or (i). This subsection applies only to employees who are holding a position under a political appointment. 
(c)A chief of mission or ambassador at large may not receive a pay rate increase in calendar year 2014, notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, except as provided in subsection (g), (h), or (i). 
(d)Notwithstanding sections 5382 and 5383 of title 5, United States Code, a pay rate increase may not be received in calendar year 2014 (except as provided in subsection (g), (h), or (i)) by— 
(1)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above level IV of the Executive Schedule; or 
(2)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above level IV of the Executive Schedule. 
(e)Any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase in calendar year 2014, notwithstanding any other provision of law, except as provided in subsection (g), (h), or (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, or to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. 
(f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law. 
(g)A career appointee in the Senior Executive Service who receives a Presidential appointment and who makes an election to retain Senior Executive Service basic pay entitlements under section 3392 of title 5, United States Code, is not subject to this section. 
(h)A member of the Senior Foreign Service who receives a Presidential appointment to any position in the executive branch and who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) is not subject to this section. 
(i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position with higher-level duties and a pre-established higher level or range of pay, except that any such increase must be based on the rates of pay and applicable pay limitations in effect on December 31, 2013. 
(j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable pay limitations in effect on December 31, 2013. 
(k)If an employee affected by subsections (b) through (e) is subject to a biweekly pay period that begins in calendar year 2014 but ends in calendar year 2015, the bar on the employee’s receipt of pay rate increases shall apply through the end of that pay period. 
(l)An initial or increased pay rate for an individual in a covered position that takes effect in calendar year 2014 prior to enactment of this Act shall be valid only through the end of the pay period during which the enactment took place. Effective on the first day of the next pay period, the individual’s pay rate will be set at the rate that would have applied if this section had been in effect on January 1, 2014. 
742. 
(a)The head of any Executive branch department, agency, board, commission, or office funded by this Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2014 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— 
(1)a description of its purpose; 
(2)the number of participants attending; 
(3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and 
(D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— 
(A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. 
(c)Within 15 days of the date of a conference held by any Executive branch department, agency, board, commission, or office funded by this Act during fiscal year 2014 for which the cost to the United States Government was more than $20,000, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending such conference. 
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012. 
743.None of the funds made available in this or any other appropriations Act may be used to eliminate or reduce funding for a program, project, or activity as proposed in the President’s budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 
744.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII.  
VIIIGeneral provisions—district of columbia(including transfer of funds) 
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 
802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature. 
803. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs; 
(2)eliminates a program, project, or responsibility center; 
(3)establishes or changes allocations specifically denied, limited or increased under this Act; 
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; 
(5)re-establishes any program or project previously deferred through reprogramming; 
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or 
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2014. 
804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123). 
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— 
(1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or a District of Columbia government employee as may otherwise be designated by the Chief of the Department; 
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Fire Chief; 
(3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Director; 
(4)the Mayor of the District of Columbia; and 
(5)the Chairman of the Council of the District of Columbia. 
806. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. 
(b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits. 
807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 
808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions. 
809.None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. 
810.None of the funds appropriated under this Act shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 
811. 
(a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2014 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures. 
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 
812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, Sec. 1–204.42). 
813. 
(a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. 
(b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act. 
(c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 
814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2014 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2014 in this Act, shall remain available through September 30, 2015, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 
816. 
(a)During fiscal year 2015, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Fiscal Year 2015 Budget Request Act of 2014 as submitted to Congress (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. 
(b)Appropriations made by subsection (a) shall cease to be available— 
(1)during any period in which a District of Columbia continuing resolution for fiscal year 2015 is in effect; or 
(2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2015. 
(c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. 
(d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2015 for which this section applies to such project or activity. 
(e)This section shall not apply to a project or activity during any period of fiscal year 2015 if any other provision of law (other than an authorization of appropriations)— 
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period, or 
(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. 
(f)Nothing in this section shall be construed to effect obligations of the government of the District of Columbia mandated by other law. 
817.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV.This division may be cited as the Financial Services and General Government Appropriations Act, 2014. 
FDepartment of Homeland Security Appropriations Act, 2014 
IDepartmental management and operationsOffice of the secretary and executive managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $122,350,000: 
Provided, That not to exceed $45,000 shall be for official reception and representation expenses: 
Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: 
Provided further, That the Secretary shall submit to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, expenditure plans for the Office of Policy, the Office of Intergovernmental Affairs, the Office for Civil Rights and Civil Liberties, the Citizenship and Immigration Services Ombudsman, and the Privacy Officer: 
Provided further, That expenditure plans for the offices in the previous proviso shall also be submitted at the time the President's budget proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title 31, United States Code.Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $196,015,000, of which not to exceed $2,250 shall be for official reception and representation expenses: 
Provided, That of the total amount made available under this heading, $4,500,000 shall remain available until September 30, 2018, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $7,815,000 shall remain available until September 30, 2015, for the Human Resources Information Technology program: 
Provided further, That the Under Secretary for Management shall, pursuant to the requirements contained in House Report 112–331, submit to the Committees on Appropriations of the Senate and the House of Representatives at the time the President's budget proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and quarterly updates to such report not later than 45 days after the completion of each quarter.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $46,000,000: 
Provided, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President’s budget proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of Public Law 107–296 (6 U.S.C. 454).Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide technology investments, $257,156,000; of which $115,000,000 shall be available for salaries and expenses; and of which $142,156,000, to remain available until September 30, 2015, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security.Analysis and OperationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $300,490,000; of which not to exceed $3,825 shall be for official reception and representation expenses; and of which $129,540,000 shall remain available until September 30, 2015.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $115,437,000; of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General. 
IISecurity, enforcement, and investigationsU.S. Customs and Border ProtectionSalaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,145,568,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $165,715,000 shall be available until September 30, 2015, solely for the purpose of hiring, training, and equipping new U.S. Customs and Border Protection officers at ports of entry; of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: 
Provided, That for fiscal year 2014, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: 
Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year.Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of automated systems, including salaries and expenses, $816,523,000; of which $340,936,000 shall remain available until September 30, 2016; and of which not less than $140,762,000 shall be for the development of the Automated Commercial Environment.Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $351,454,000, to remain available until September 30, 2016: 
Provided, That no additional deployments of technology associated with integrated fixed towers shall occur until the Chief of the Border Patrol certifies to the Committees on Appropriations of the Senate and the House of Representatives that the first deployment of technology associated with integrated fixed towers meets the operational requirements of the Border Patrol.Air and marine operationsFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, and other related equipment of the air and marine program, including salaries and expenses, operational training, and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; $805,068,000; of which $286,818,000 shall be available for salaries and expenses; and of which $518,250,000 shall remain available until September 30, 2016: 
Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2014 without prior notice to the Committees on Appropriations of the Senate and the House of Representatives: 
Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, on any changes to the 5-year strategic plan for the air and marine program required under this heading in Public Law 112–74.Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, including land ports of entry where the Administrator of General Services has delegated to the Secretary of Homeland Security the authority to operate, maintain, repair, and alter such facilities, and to pay rent to the General Services Administration for use of land ports of entry, $456,278,000, to remain available until September 30, 2018: 
Provided, That the Commissioner of U.S. Customs and Border Protection shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title 31, United States Code, an inventory of the real property of U.S. Customs and Border Protection and a plan for each activity and project proposed for funding under this heading that includes the full cost by fiscal year of each activity and project proposed and underway in fiscal year 2015.U.S. Immigration and Customs EnforcementSalaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including intellectual property rights and overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,229,461,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $11,475 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the Cyber Tipline and related activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: 
Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: 
Provided further, That of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: 
Provided further, That of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable: 
Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: 
Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2014: 
Provided further, That of the total amount provided, not less than $2,785,096,000 is for detention and removal operations, including transportation of unaccompanied minor aliens: 
Provided further, That of the total amount provided, $10,300,000 shall remain available until September 30, 2015, for the Visa Security Program: 
Provided further, That not less than $10,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center: 
Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been violated: 
Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: 
Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime: 
Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may propose to reprogram and transfer funds within and into this appropriation necessary to ensure the detention of aliens prioritized for removal.Automation modernizationFor expenses of immigration and customs enforcement automated systems, $34,900,000, to remain available until September 30, 2016.ConstructionFor necessary expenses to plan, construct, renovate, equip, and maintain buildings and facilities necessary for the administration and enforcement of the laws relating to customs and immigration, $5,000,000, to remain available until September 30, 2017.Transportation Security AdministrationAviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $4,982,735,000, to remain available until September 30, 2015; of which not to exceed $7,650 shall be for official reception and representation expenses: 
Provided, That of the total amount made available under this heading, not to exceed $3,894,236,000 shall be for screening operations, of which $372,354,000 shall be available for explosives detection systems; $103,309,000 shall be for checkpoint support; and not to exceed $1,088,499,000 shall be for aviation security direction and enforcement: 
Provided further, That of the amount made available in the preceding proviso for explosives detection systems, $73,845,000 shall be available for the purchase and installation of these systems: 
Provided further, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: 
Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: 
Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2014 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $2,862,735,000: 
Provided further, That notwithstanding section 44923 of title 49, United States Code, for fiscal year 2014, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: 
Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 46,000 full-time equivalent screeners: 
Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: 
Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs, including projected funding levels for each fiscal year for the next 5 years or until project completion, whichever is earlier; 
(2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and 
(3)labor savings from the deployment of improved technologies for passenger and baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities: 
Provided further, That not later than April 15, 2014, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the Senate and the House of Representatives, a report that: 
(1)certifies that one in four air passengers that require security screening by the Transportation Security Administration is eligible for expedited screening without lowering security standards; and 
(2)outlines a strategy to increase the number of air passengers eligible for expedited screening to 50 percent by the end of calendar year 2014, including— 
(A)specific benchmarks and performance measures to increase participation in Pre-Check by air carriers, airports, and passengers; 
(B)options to facilitate direct application for enrollment in Pre-Check through the Transportation Security Administration’s Web site, airports, and other enrollment locations; 
(C)use of third parties to pre-screen passengers for expedited screening; 
(D)inclusion of populations already vetted by the Transportation Security Administration and other trusted populations as eligible for expedited screening; and 
(E)resource implications of expedited passenger screening resulting from the use of risk-based security methods: 
Provided further, That information provided under this subsection shall be updated semiannually: 
Provided further, That Members of the United States House of Representatives and United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $108,618,000, to remain available until September 30, 2015.Transportation threat assessment and credentialingFor necessary expenses for the development and implementation of vetting and credentialing activities, $176,489,000, to remain available until September 30, 2015.Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support and intelligence pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $962,061,000, to remain available until September 30, 2015: 
Provided, That of the funds appropriated under this heading, $20,000,000 may not be obligated for Headquarters Administration until the Administrator of the Transportation Security Administration submits to the Committees on Appropriations of the Senate and the House of Representatives detailed expenditure plans for air cargo security, checkpoint support, and explosives detection systems refurbishment, procurement, and installations on an airport-by-airport basis for fiscal year 2014: 
Provided further, That these plans shall be submitted not later than 60 days after the date of enactment of this Act.Federal air marshalsFor necessary expenses of the Federal Air Marshal Service, $818,607,000: 
Provided, That the Director of the Federal Air Marshal Service shall submit to the Committees on Appropriations of the Senate and the House of Representatives, not later than 45 days after the date of enactment of this Act, a detailed, classified expenditure and staffing plan for ensuring optimal coverage of high risk flights.Coast GuardOperating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,011,807,000; of which $567,000,000 shall be for defense-related activities, of which $227,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $15,300 shall be for official reception and representation expenses: 
Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: 
Provided further, That of the funds provided under this heading, $75,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2015 through 2019, as specified under the heading Coast Guard Acquisition, Construction, and Improvements of this Act is submitted to the Committees on Appropriations of the Senate and the House of Representatives: 
Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on Terrorism may be allocated by program, project, and activity, notwithstanding section 503 of this Act: 
Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, an additional $10,000,000 may be reprogrammed to or from Military Pay and Allowances in accordance with subsections (a), (b), and (c), of section 503.Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,164,000, to remain available until September 30, 2018.Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $120,000,000.Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,375,635,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which the following amounts, to remain available until September 30, 2018 (except as subsequently specified), shall be available as follows: $18,000,000 shall be available for military family housing, of which not more than $349,996 shall be derived from the Coast Guard Housing Fund established pursuant to 14 U.S.C. 687; $999,000,000 shall be available to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; $175,310,000 shall be available to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; $64,930,000 shall be available for other acquisition programs; $5,000,000 shall be available for shore facilities and aids to navigation, including facilities at Department of Defense installations used by the Coast Guard; and $113,395,000, to remain available until September 30, 2014, shall be available for personnel compensation and benefits and related costs: 
Provided, That the funds provided by this Act shall be immediately available and allotted to contract for the production of the seventh National Security Cutter notwithstanding the availability of funds for post-production costs: 
Provided further, That the funds provided by this Act shall be immediately available and allotted to contract for long lead time materials, components, and designs for the eighth National Security Cutter notwithstanding the availability of funds for production costs or post-production costs: 
Provided further, That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset— 
(1)the proposed appropriations included in that budget; 
(2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations; 
(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition program baseline or project completion, whichever is earlier; 
(4)an estimated completion date at the projected funding levels; and 
(5)a current acquisition program baseline for each capital asset, as applicable, that— 
(A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs; 
(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details— 
(i)quantities planned for each fiscal year; and 
(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics; 
(C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Acquisition Review Board, if applicable; 
(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps; 
(E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset; 
(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and 
(G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize: 
Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget proposal for fiscal year 2015, submitted pursuant to section 1105(a) of title 31, United States Code: 
Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: 
Provided further, That subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply with respect to the amounts made available under this heading.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $19,200,000 to remain available until September 30, 2016, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,460,000,000, to remain available until expended.United States Secret ServiceSalaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the United States Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,533,497,000; of which not to exceed $19,125 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2015; and of which not less than $7,500,000 shall be for activities related to training in electronic crimes investigations and forensics: 
Provided, That $18,000,000 for protective travel shall remain available until September 30, 2015: 
Provided further, That $4,500,000 for National Special Security Events shall remain available until September 30, 2015: 
Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: 
Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: 
Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: 
Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: 
Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation: 
Provided further, That for purposes of section 503(b) of this Act, $15,000,000 or 10 percent, whichever is less, may be transferred between Protection of Persons and Facilities and Domestic Field Operations.Acquisition, construction, improvements, and related expensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of physical and technological infrastructure, $51,775,000; of which $5,380,000, to remain available until September 30, 2018, shall be for acquisition, construction, improvement, and maintenance of facilities; and of which $46,395,000, to remain available until September 30, 2016, shall be for information integration and technology transformation execution. 
IIIProtection, preparedness, response, and recoveryNational Protection and Programs DirectorateManagement and administrationFor salaries and expenses of the Office of the Under Secretary for the National Protection and Programs Directorate, support for operations, and information technology, $56,499,000: 
Provided, That not to exceed $3,825 shall be for official reception and representation expenses.Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,187,000,000, of which $225,000,000 shall remain available until September 30, 2015.Federal Protective ServiceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: 
Provided, That the Secretary of Homeland Security and the Director of the Office of Management and Budget shall certify in writing to the Committees on Appropriations of the Senate and the House of Representatives, not later than February 14, 2014, that the operations of the Federal Protective Service will be fully funded in fiscal year 2014 through revenues and collection of security fees, including maintaining not fewer than 1,371 full-time equivalent staff and 1,007 full-time equivalent Police Officers, Inspectors, Area Commanders, and Special Agents who, while working, are directly engaged on a daily basis protecting and enforcing laws at Federal buildings (referred to as in-service field staff): 
Provided further, That if revenues and fee collections are insufficient to maintain the staffing levels in the previous proviso, the Secretary of Homeland Security shall submit an expenditure plan delineating the available revenue by staffing levels and critical infrastructure investments: 
Provided further, That in implementing the previous proviso, the Secretary shall ensure revenues are dedicated to ensure not fewer than 1,300 full-time equivalent staff: 
Provided further, That the Director of the Federal Protective Service shall submit at the time the President's budget proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title 31, United States Code, a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment.Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $227,108,000: 
Provided, That of the total amount made available under this heading, $113,956,000 shall remain available until September 30, 2016.Office of Health AffairsFor necessary expenses of the Office of Health Affairs, $126,763,000; of which $25,667,000 is for salaries and expenses and $85,277,000 is for BioWatch operations: 
Provided, That of the amount made available under this heading, $15,819,000 shall remain available until September 30, 2015, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection: 
Provided further, That not to exceed $2,250 shall be for official reception and representation expenses.Federal Emergency Management AgencySalaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $946,982,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the National Dam Safety Program Act (33 U.S.C. 467 et seq.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), and the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916): 
Provided, That not to exceed $2,250 shall be for official reception and representation expenses: 
Provided further, That of the total amount made available under this heading, $35,180,000 shall be for the Urban Search and Rescue Response System, of which none is available for Federal Emergency Management Agency administrative costs: 
 Provided further, That of the total amount made available under this heading, $29,000,000 shall remain available until September 30, 2015, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center: 
 Provided further, That of the total amount made available, $3,400,000 shall be for the Office of National Capital Region Coordination: 
Provided further, That of the total amount made available under this heading, not less than $4,000,000 shall remain available until September 30, 2015, for expenses related to modernization of automated systems: 
Provided further, That the Administrator of the Federal Emergency Management Agency, in consultation with the Department of Homeland Security Chief Information Officer, shall submit to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan including results to date, plans for the program, and a list of projects with associated funding provided from prior appropriations and provided by this Act for modernization of automated systems.State and local programsFor grants, contracts, cooperative agreements, and other activities, $1,500,000,000, which shall be allocated as follows: 
(1)$466,346,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which not less than $55,000,000 shall be for Operation Stonegarden: 
Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2014, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which not less than $13,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. 
(3)$100,000,000 shall be for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less than $10,000,000 shall be for Amtrak security: 
Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107. 
(5)$233,654,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $162,991,000 shall be for training of State, local, and tribal emergency response providers: 
Provided, That for grants under paragraphs (1) through (4), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: 
Provided further, That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)), or any other provision of law, a grantee may not use more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: 
Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility: 
Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: 
Provided further, That notwithstanding section 509 of this Act the Administrator of the Federal Emergency Management Agency may use the funds provided in paragraph (5) to acquire real property for the purpose of establishing or appropriately extending the security buffer zones around Federal Emergency Management Agency training facilities.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $680,000,000, to remain available until September 30, 2015, of which $340,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $340,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a).Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000.Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2014, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: 
Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: 
Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2014, and remain available until September 30, 2016.United States Fire AdministrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,000,000.Disaster relief fund(including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $6,220,908,000, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: 
Provided, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure plan to the Committees on Appropriations of the Senate and the House of Representatives detailing the use of the funds made available in this or any other Act for disaster readiness and support not later than 60 days after the date of enactment of this Act: 
Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees a quarterly report detailing obligations against the expenditure plan and a justification for any changes from the initial plan: 
Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives the following reports, including a specific description of the methodology and the source data used in developing such reports: 
(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President's budget proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title 31, United States Code: 
(A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; 
(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1; 
(C)the amount of obligations for non-catastrophic events for the budget year; 
(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State; 
(E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond; 
(F)the amount of previously obligated funds that will be recovered for the budget year; 
(G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; 
(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); 
(2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month, and shall be published by the Administrator on the Agency’s Web site not later than the fifth day of each month: 
(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made; 
(B)a table of disaster relief activity delineated by month, including— 
(i)the beginning and ending balances; 
(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities; 
(iii)the obligations for catastrophic events delineated by event and by State; and 
(iv)the amount of previously obligated funds that are recovered; 
(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event; 
(D)in addition, for a disaster declaration related to Hurricane Sandy, the cost of the following categories of spending: public assistance, individual assistance, mitigation, administrative, operations, and any other relevant category (including emergency measures and disaster resources); and 
(E)the date on which funds appropriated will be exhausted: 
Provided further, That the Administrator shall publish on the Agency's Web site not later than 5 days after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of the grant award: 
Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 5 days after the issuance of the mission assignment or task order, the Administrator shall publish on the Agency's Web site the following: the name of the impacted State and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: 
Provided further, That not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: 
Provided further, That of the amount provided under this heading, $5,626,386,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012, (Public Law 112–141, 126 Stat. 916), $95,202,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), and the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), $176,300,000, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which not to exceed $22,000,000 shall be available for salaries and expenses associated with flood mitigation and flood insurance operations; and not less than $154,300,000 shall be available for flood plain management and flood mapping, to remain available until September 30, 2015: 
Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: 
Provided further, That in fiscal year 2014, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of: 
(1)$132,000,000 for operating expenses; 
(2)$1,152,000,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and 
(4)$100,000,000, which shall remain available until expended, for flood mitigation actions under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding subsection (f)(8) of such section 102 (42 U.S.C. 4012a(f)(8)) and subsection 1366(e) and paragraphs (2) and (3) of section 1367(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e), 4104d(b)(2)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation.National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $25,000,000, to remain available until expended.Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000, to remain available until expended: 
Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading. 
IVResearch, development, training, and servicesUnited states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $113,889,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: 
Provided, That notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: 
Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment.Federal Law Enforcement Training CenterSalaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $227,845,000; of which up to $44,635,000 shall remain available until September 30, 2015, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $9,180 shall be for official reception and representation expenses: 
Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: 
Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under this heading in division D of Public Law 113–6, is further amended by striking December 31, 2015 and inserting December 31, 2016: 
Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: 
Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $30,885,000, to remain available until September 30, 2018: 
Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities.Science and TechnologyManagement and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $129,000,000: 
Provided, That not to exceed $7,650 shall be for official reception and representation expenses.Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $1,091,212,000; of which $543,427,000 shall remain available until September 30, 2016; and of which $547,785,000 shall remain available until September 30, 2018, solely for operation and construction of laboratory facilities: 
Provided, That of the funds provided for the operation and construction of laboratory facilities under this heading, $404,000,000 shall be for construction of the National Bio- and Agro-defense Facility.Domestic Nuclear Detection OfficeManagement and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $37,353,000: 
Provided, That not to exceed $2,250 shall be for official reception and representation expenses: 
Provided further, That not later than 120 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a strategic plan of investments necessary to implement the Department of Homeland Security's responsibilities under the domestic component of the global nuclear detection architecture that shall: 
(1)define the role and responsibilities of each Departmental component in support of the domestic detection architecture, including any existing or planned programs to pre-screen cargo or conveyances overseas; 
(2)identify and describe the specific investments being made by each Departmental component in fiscal year 2014 and planned for fiscal year 2015 to support the domestic architecture and the security of sea, land, and air pathways into the United States; 
(3)describe the investments necessary to close known vulnerabilities and gaps, including associated costs and timeframes, and estimates of feasibility and cost effectiveness; and 
(4)explain how the Department's research and development funding is furthering the implementation of the domestic nuclear detection architecture, including specific investments planned for each of fiscal years 2014 and 2015.Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $205,302,000, to remain available until September 30, 2016.Systems acquisitionFor expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $42,600,000, to remain available until September 30, 2016. 
VGENERAL PROVISIONS(including rescissions of funds) 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates a new program, project, or activity; 
(2)eliminates a program, project, office, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or 
(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2014 Budget Appendix for the Department of Homeland Security, as modified by the report accompanying this Act, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. 
(b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that: 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity; 
(3)reduces by 10 percent the numbers of personnel approved by the Congress; or 
(4)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. 
(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: 
Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer. 
(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. 
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2014: 
Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2014 budget: 
 Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: 
 Provided further, That all departmental components shall be charged only for direct usage of each Working Capital Fund service: 
 Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: 
 Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: 
Provided further, That the Committees on Appropriations of the Senate and House of Representatives shall be notified of any activity added to or removed from the fund: 
Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly execution report with activity level detail, not later than 30 days after the end of each quarter. 
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2014, as recorded in the financial records at the time of a reprogramming request, but not later than June 30, 2015, from appropriations for salaries and expenses for fiscal year 2014 in this Act shall remain available through September 30, 2015, in the account and for the purposes for which the appropriations were provided: 
Provided, That prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2014 until the enactment of an Act authorizing intelligence activities for fiscal year 2014. 
507. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; 
(2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds or a task or delivery order that would cause cumulative obligations of multi-year funds in a single account to exceed 50 percent of the total amount appropriated; 
(3)make a sole-source grant award; or 
(4)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation. 
(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection. 
(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. 
(d)A notification under this section— 
(1)may not involve funds that are not available for obligation; and 
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account and each program, project, and activity from which the funds are being drawn. 
(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities. 
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
510. 
(a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 
(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall not apply with respect to funds made available in this Act. 
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used by any person other than the Privacy Officer appointed under subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142(a)) to alter, direct that changes be made to, delay, or prohibit the transmission to Congress of any report prepared under paragraph (6) of such subsection. 
513.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 
514.Within 30 days after the end of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations, on-board versus funded full-time equivalent staffing levels, and the number of contract employees for each office of the Department. 
515.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: 
Provided, That quarterly reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated. 
516.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Contact Representatives, Investigative Assistants, or Immigration Services Officers. 
517.Any funds appropriated to Coast Guard Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
518.Section 532(a) of Public Law 109–295 (120 Stat. 1384) is amended by striking 2013 and inserting 2014 and thereafter. 
519.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). 
520. 
(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2014, to the Office of Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal year 2014. 
(b)The Inspector General shall review the report required by subsection (a) to assess Departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2015. 
521.None of the funds provided by this or previous appropriations Acts shall be used to fund any position designated as a Principal Federal Official (or the successor thereto) for any Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared disasters or emergencies unless— 
(1)the responsibilities of the Principal Federal Official do not include operational functions related to incident management, including coordination of operations, and are consistent with the requirements of section 509(c) and sections 503(c)(3) and 503(c)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 319(c) and 313(c)(3) and 313(c)(4)(A)) and section 302 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5143); 
(2)not later than 10 business days after the latter of the date on which the Secretary of Homeland Security appoints the Principal Federal Official and the date on which the President issues a declaration under section 401 or section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191, respectively), the Secretary of Homeland Security shall submit a notification of the appointment of the Principal Federal Official and a description of the responsibilities of such Official and how such responsibilities are consistent with paragraph (1) to the Committees on Appropriations of the Senate and the House of Representatives, the Transportation and Infrastructure Committee of the House of Representatives, and the Homeland Security and Governmental Affairs Committee of the Senate; and 
(3)not later than 60 days after the date of enactment of this Act, the Secretary shall provide a report specifying timeframes and milestones regarding the update of operations, planning and policy documents, and training and exercise protocols, to ensure consistency with paragraph (1) of this section. 
522.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452). 
523.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any Civil Engineering Unit unless specifically authorized by a statute enacted after the date of enactment of this Act. 
524.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 
525.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), by striking Until September 30, 2013, and inserting Until September 30, 2014,; 
(2)in subsection (c)(1), by striking September 30, 2013, and inserting September 30, 2014,. 
526.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
527.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b). 
528.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: 
Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: 
Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or 
(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
529.None of the funds in this Act shall be used to reduce the United States Coast Guard’s Operations Systems Center mission or its government-employed or contract staff levels. 
530.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: 
Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers. 
531.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 
532.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 
533.If the Administrator of the Transportation Security Administration determines that an airport does not need to participate in the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), the Administrator shall certify to the Committees on Appropriations of the Senate and the House of Representatives that no security risks will result from such non-participation. 
534. 
(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days after the date on which the President determines whether to declare a major disaster because of an event and any appeal is completed, the Administrator shall publish on the Web site of the Federal Emergency Management Agency a report regarding that decision that shall summarize damage assessment information used to determine whether to declare a major disaster. 
(b)The Administrator may redact from a report under subsection (a) any data that the Administrator determines would compromise national security. 
(c)In this section— 
(1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and 
(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
535.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
536.Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121 note), as amended by section 537 of the Department of Homeland Security Appropriations Act, 2013 (Public Law 113–6), is further amended by striking on October 4, 2013 and inserting on October 4, 2014. 
537.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
538.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301.10–124 of title 41, Code of Federal Regulations. 
539.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 
540. 
(a)Any company that collects or retains personal information directly from any individual who participates in the Registered Traveler or successor program of the Transportation Security Administration shall safeguard and dispose of such information in accordance with the requirements in— 
(1)the National Institute for Standards and Technology Special Publication 800–30, entitled Risk Management Guide for Information Technology Systems; 
(2)the National Institute for Standards and Technology Special Publication 800–53, Revision 3, entitled Recommended Security Controls for Federal Information Systems and Organizations; and 
(3)any supplemental standards established by the Administrator of the Transportation Security Administration (referred to in this section as the Administrator). 
(b)The airport authority or air carrier operator that sponsors the company under the Registered Traveler program shall be known as the Sponsoring Entity. 
(c)The Administrator shall require any company covered by subsection (a) to provide, not later than 30 days after the date of enactment of this Act, to the Sponsoring Entity written certification that the procedures used by the company to safeguard and dispose of information are in compliance with the requirements under subsection (a). Such certification shall include a description of the procedures used by the company to comply with such requirements. 
541.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
542.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance. 
543. 
(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, $7,500,000 may be allocated by United States Citizenship and Immigration Services in fiscal year 2014 for the purpose of providing an immigrant integration grants program. 
(b)For an additional amount for United States Citizenship and Immigration Services for the purpose of providing immigrant integration grants, $2,500,000. 
(c)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence. 
544.For an additional amount for the “Office of the Under Secretary for Management”, $35,000,000 to remain available until expended, for necessary expenses to plan, acquire, design, construct, renovate, remediate, equip, furnish, improve infrastructure, and occupy buildings and facilities for the department headquarters consolidation project and associated mission support consolidation: 
Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall receive an expenditure plan not later than 90 days after the date of enactment of the Act detailing the allocation of these funds. 
545.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 
546. 
(a)For an additional amount for data center migration, $42,200,000. 
(b)Funds made available in subsection (a) for data center migration may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. 
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
547. 
(a)For an additional amount for financial systems modernization, $29,548,000. 
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. 
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
548.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer. 
549.Notwithstanding any other provision of law, if the Secretary of Homeland Security determines that specific U.S. Immigration and Customs Enforcement Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities no longer meet the mission need, the Secretary is authorized to dispose of individual Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities by directing the Administrator of General Services to sell all real and related personal property which support Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities, subject to such terms and conditions as necessary to protect Government interests and meet program requirements: 
Provided, That the proceeds, net of the costs of sale incurred by the General Services Administration and U.S. Immigration and Customs Enforcement, shall be deposited as offsetting collections into a separate account that shall be available, subject to appropriation, until expended for other real property capital asset needs of existing U.S. Immigration and Customs Enforcement assets, excluding daily operations and maintenance costs, as the Secretary deems appropriate: 
Provided further, That any sale or collocation of federally owned detention facilities shall not result in the maintenance of fewer than 34,000 detention beds: 
Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be notified 15 days prior to the announcement of any proposed sale or collocation. 
550.None of the funds made available under this Act or any prior appropriations Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
551.The Department of Homeland Security Chief Information Officer, the Commissioner of U.S. Customs and Border Protection, the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement, the Director of the United States Secret Service, and the Director of the Office of Biometric Identity Management shall, with respect to fiscal years 2014, 2015, 2016, and 2017, submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget proposal for fiscal year 2015 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the information required in the multi-year investment and management plans required, respectively, under the headings U.S. Customs and Border Protection, Salaries and Expenses under title II of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74); U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology under such title; section 568 of such Act; and Office of the Chief Information Officer, United States Secret Service, Acquisition, Construction, Improvements, and Related Expenses, and Office of Biometric Identity Management under division D of the Homeland Security Appropriations Act, 2013 (Public Law 113–6). 
552.The Secretary of Homeland Security shall ensure enforcement of immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 
553.The Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, not later than April 15, 2014, a report detailing the fiscal policy that prescribes Coast Guard budgetary policies, procedures, and technical direction necessary to comply with subsection (a) of section 557 of division D of Public Law 113–6 (as required to be developed under subsection (b) of such section). 
554. 
(a)Of the amounts made available by this Act for National Protection and Programs Directorate, Infrastructure Protection and Information Security, $166,000,000 for the Federal Network Security program, project, and activity shall be used to deploy on Federal systems technology to improve the information security of agency information systems covered by section 3543(a) of title 44, United States Code: 
Provided, That funds made available under this section shall be used to assist and support Government-wide and agency-specific efforts to provide adequate, risk-based, and cost-effective cybersecurity to address escalating and rapidly evolving threats to information security, including the acquisition and operation of a continuous monitoring and diagnostics program, in collaboration with departments and agencies, that includes equipment, software, and Department of Homeland Security supplied services: 
 Provided further, That not later than April 1, 2014, and quarterly thereafter, the Under Secretary of Homeland Security of the National Protection and Programs Directorate shall submit to the Committees on Appropriations of the Senate and the House of Representatives a report on the obligation and expenditure of funds made available under this section: 
 Provided further, That continuous monitoring and diagnostics software procured by the funds made available by this section shall not transmit to the Department of Homeland Security any personally identifiable information or content of network communications of other agencies' users: 
 Provided further, That such software shall be installed, maintained, and operated in accordance with all applicable privacy laws and agency-specific policies regarding network content. 
(b)Funds made available under this section may not be used to supplant funds provided for any such system within an agency budget. 
(c)Not later than July 1, 2014, the heads of all Federal agencies shall submit to the Committees on Appropriations of the Senate and the House of Representatives expenditure plans for necessary cybersecurity improvements to address known vulnerabilities to information systems described in subsection (a). 
(d)Not later than October 1, 2014, and quarterly thereafter, the head of each Federal agency shall submit to the Director of the Office of Management and Budget a report on the execution of the expenditure plan for that agency required by subsection (c): 
Provided, That the Director of the Office of Management and Budget shall summarize such execution reports and annually submit such summaries to Congress in conjunction with the annual progress report on implementation of the E-Government Act of 2002 (Public Law 107–347), as required by section 3606 of title 44, United States Code. 
(e)This section shall not apply to the legislative and judicial branches of the Federal Government and shall apply to all Federal agencies within the executive branch except for the Department of Defense, the Central Intelligence Agency, and the Office of the Director of National Intelligence. 
555. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
556.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
557.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress. 
558.None of the funds made available in this Act may be used to provide funding for the position of Public Advocate, or a successor position, within U.S. Immigration and Customs Enforcement. 
559. 
(a)In generalIn addition to existing authorities, the Commissioner of U.S. Customs and Border Protection, in collaboration with the Administrator of General Services, is authorized to conduct a pilot program in accordance with this section to permit U.S. Customs and Border Protection to enter into partnerships with private sector and government entities at ports of entry for certain services and to accept certain donations. 
(b)Rule of constructionExcept as otherwise provided in this section, nothing in this section may be construed as affecting in any manner the responsibilities, duties, or authorities of U.S. Customs and Border Protection or the General Services Administration. 
(c)DurationThe pilot program described in subsection (a) shall be for five years. A partnership entered into during such pilot program may last as long as required to meet the terms of such partnership. At the end of such five year period, the Commissioner may request that such pilot program be made permanent. 
(d)Coordination 
(1)In generalThe Commissioner, in consultation with participating private sector and government entities in a partnership under subsection (a), shall provide the Administrator with information relating to U.S. Customs and Border Protection’s requirements for new facilities or upgrades to existing facilities at land ports of entry. 
(2)CriteriaThe Commissioner and the Administrator shall establish criteria for entering into a partnership under subsection (a) that include the following: 
(A)Selection and evaluation of potential partners. 
(B)Identification and documentation of roles and responsibilities between U.S. Customs and Border Protection, General Services Administration, and private and government partners. 
(C)Identification, allocation, and management of explicit and implicit risks of partnering between U.S. Customs and Border Protection, General Services Administration, and private and government partners. 
(D)Decision-making and dispute resolution processes in partnering arrangements. 
(E)Criteria and processes for U.S. Customs and Border Protection and General Services Administration to terminate agreements if private or government partners are not meeting the terms of such a partnership, including the security standards established by U.S. Customs and Border Protection. 
(3)Evaluation planThe Commissioner, in collaboration with the Administrator, shall submit to the Committee on Homeland Security, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Environment and Public Works, and the Committee on Appropriations of the Senate, an evaluation plan for the pilot program described in subsection (a) that includes the following: 
(A)Well-defined, clear, and measurable objectives. 
(B)Performance criteria or standards for determining the performance of such pilot program. 
(C)Clearly articulated evaluation methodology, including— 
(i)sound sampling methods; 
(ii)a determination of appropriate sample size for the evaluation design; 
(iii)a strategy for tracking such pilot program’s performance; and 
(iv)an evaluation of the final results. 
(D)A plan detailing the type and source of data necessary to evaluate such pilot program, methods for data collection, and the timing and frequency of data collection. 
(e)Authority to enter into agreements for the provision of certain services at ports of entry 
(1)In generalNotwithstanding section 13031(e) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)) and section 451 of the Tariff Act of 1930 (19 U.S.C. 1451), the Commissioner may, during the pilot program described in subsection (a) and upon the request of a private sector or government entity with which U.S. Customs and Border Protection has entered into a partnership, enter into a reimbursable fee agreement with such entity under which— 
(A)U.S. Customs and Border Protection will provide services described in paragraph (2) at a port of entry; 
(B)such entity will pay a fee imposed under paragraph (4) to reimburse U.S. Customs and Border Protection for the costs incurred in providing such services; and 
(C)each facility at which U.S. Customs and Border Protection services are performed shall be provided, maintained, and equipped by such entity, without cost to the Federal Government, in accordance with U.S. Customs and Border Protection specifications. 
(2)Services describedServices described in this paragraph are any activities of any employee or contractor of U.S. Customs and Border Protection pertaining to customs, agricultural processing, border security, and immigration inspection-related matters at ports of entry. 
(3)Limitations 
(A)Impacts of servicesThe Commissioner may not enter into a reimbursable fee agreement under this subsection if such agreement would unduly and permanently impact services funded in this or any other appropriations Act, or provided from any account in the Treasury of the United States derived by the collection of fees. 
(B)For certain costsThe authority found in this subsection may not be used at U.S. Customs and Border Protection-serviced air ports of entry to enter into reimbursable fee agreements for costs other than payment of overtime. 
(C)The authority found in this subsection may not be used to enter into new preclearance agreements or begin to provide U.S. Customs and Border Protection services outside of the United States. 
(D)The authority found in this subsection shall be limited with respect to U.S. Customs and Border Protection-serviced air ports of entry to five pilots per year. 
(4)Fee 
(A)In generalThe amount of the fee to be charged pursuant to an agreement authorized under paragraph (1) shall be paid by each private sector and government entity requesting U.S. Customs and Border Protection services, and shall include the salaries and expenses of individuals employed by U.S. Customs and Border Protection to provide such services and other costs incurred by U.S. Customs and Border Protection relating to such services, such as temporary placement or permanent relocation of such individuals. 
(B)Oversight of feesThe Commissioner shall develop a process to oversee the activities reimbursed by the fees charged pursuant to an agreement authorized under paragraph (1) that includes the following: 
(i)A determination and report on the full costs of providing services, including direct and indirect costs, including a process for increasing such fees as necessary. 
(ii)Establishment of a monthly remittance schedule to reimburse appropriations. 
(iii)Identification of overtime costs to be reimbursed by such fees. 
(5)Deposit of fundsFunds collected pursuant to any agreement entered into under paragraph (1) shall be deposited as offsetting collections and remain available until expended, without fiscal year limitation, and shall directly reimburse each appropriation for the amount paid out of that appropriation for any expenses incurred by U.S. Customs and Border Protection in providing U.S. Customs and Border Protection services and any other costs incurred by U.S. Customs and Border Protection relating to such services. 
(6)TerminationThe Commissioner shall terminate the provision of services pursuant to an agreement entered into under paragraph (1) with a private sector or government entity that, after receiving notice from the Commissioner that a fee imposed under paragraph (4) is due, fails to pay such fee in a timely manner. In the event of such termination, all costs incurred by U.S. Customs and Border Protection, which have not been reimbursed, will become immediately due and payable. Interest on unpaid fees will accrue based on current Treasury borrowing rates. Additionally, any private sector or government entity that, after notice and demand for payment of any fee charged under paragraph (4), fails to pay such fee in a timely manner shall be liable for a penalty or liquidated damage equal to two times the amount of such fee. Any amount collected pursuant to any agreement entered into under paragraph (1) shall be deposited into the account specified under paragraph (5) and shall be available as described therein. 
(7)NotificationThe Commissioner shall notify the Congress 15 days prior to entering into any agreement under paragraph (1) and shall provide a copy of such agreement. 
(f)Donations 
(1)In generalSubject to paragraph (2), the Commissioner and the Administrator may, during the pilot program described in subsection (a), accept a donation of real or personal property (including monetary donations) or nonpersonal services from any private sector or government entity with which U.S. Customs and Border Protection has entered into a partnership. 
(2)Allowable uses of donationsThe Commissioner and the Administrator, with respect to any donation provided pursuant to paragraph (1), may— 
(A)use such donation for necessary activities related to the construction, alteration, operation, or maintenance of an existing port of entry facility under the jurisdiction, custody, and control of the Commissioner, including expenses related to— 
(i)land acquisition, design, construction, repair and alteration; 
(ii)furniture, fixtures, and equipment; 
(iii)the deployment of technology and equipment; and 
(iv)operations and maintenance; or 
(B)transfer such property or services to the Administrator for necessary activities described in subparagraph (A) related to a new or existing port of entry under the jurisdiction, custody, and control of the Administrator, subject to chapter 33 of title 40, United States Code. 
(3)Consultation and budget 
(A)With the private sector or government entityTo accept a donation described in paragraph (1), the Commissioner and the Administrator shall— 
(i)consult with the appropriate stakeholders and the private sector or government entity that is providing the donation and provide such entity with a description of the intended use of such donation; and 
(ii)submit to the Committee on Appropriations, the Committee on Homeland Security, and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Environment and Public Works of the Senate a report not later than one year after the date of enactment of this Act, and annually thereafter, that describes— 
(I)the accepted donations received under this subsection; 
(II)the ports of entry that received such donations; and 
(III)how each donation helped facilitate the construction, alternation, operation, or maintenance of a new or existing land port of entry. 
(B)Savings provisionNothing in this paragraph may be construed to— 
(i)create any right or liability of the parties referred to in subparagraph (A); or 
(ii)affect any consultation requirement under any other law. 
(4)Evaluation proceduresNot later than 180 days after the date of the enactment of this Act, the Commissioner, in consultation with the Administrator, shall establish procedures for evaluating a proposal submitted by a private sector or government entity to make a donation of real or personal property (including monetary donations) or nonpersonal services under paragraph (1) relating to a port of entry under the jurisdiction, custody and control of the Commissioner or the Administrator and make any such evaluation criteria publicly available. 
(5)ConsiderationsIn determining whether or not to approve a proposal referred to in paragraph (4), the Commissioner or the Administrator shall consider— 
(A)the impact of such proposal on the port of entry at issue and other ports of entry on the same border; 
(B)the potential of such proposal to increase trade and travel efficiency through added capacity; 
(C)the potential of such proposal to enhance the security of the port of entry at issue; 
(D)the funding available to complete the intended use of a donation under this subsection, if such donation is real property; 
(E)the costs of maintaining and operating such donation; 
(F)whether such donation, if real property, satisfies the requirements of such proposal, or whether additional real property would be required; 
(G)an explanation of how such donation, if real property, was secured, including if eminent domain was used; 
(H)the impact of such proposal on staffing requirements; and 
(I)other factors that the Commissioner or Administrator determines to be relevant. 
(6)Unconditional monetary donationsA monetary donation shall be made unconditionally, although the donor may specify— 
(A)the port of entry facility or facilities to be benefitted from such donation; and 
(B)the timeframe during which such donation shall be used. 
(7)Supplemental fundingReal or personal property (including monetary donations) or nonpersonal services donated pursuant to paragraph (1) may be used in addition to any other funding (including appropriated funds), property, or services made available for the same purpose. 
(8)Return of donationsIf the Commissioner or the Administrator does not use the real property or monetary donation donated pursuant to paragraph (1) for the specific port of entry facility or facilities designated by the donor or within the timeframe specified by the donor, such donated real property or money may be returned to the donor. No interest shall be owed to the donor with respect to any donation of funding provided under such paragraph (1) that is returned pursuant to this paragraph. 
(9)Savings provisionNothing in this subsection may be construed to affect or alter the existing authority of the Commissioner or the Administrator to construct, alter, operate, and maintain port of entry facilities. 
(g)Annual reportsThe Commissioner, in collaboration with the Administrator, shall annually submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate a report on the pilot program and activities undertaken pursuant thereto in accordance with this Act. 
(h)DefinitionsIn this section— 
(1)the term private sector entity means any corporation, partnership, trust, association, or any other private entity, or any officer, employee, or agent thereof; 
(2)the term Commissioner means the Commissioner of U.S. Customs and Border Protection; and 
(3)the term Administrator means the Administrator of General Services. 
(i)Role of general services administrationUnder this section, collaboration with the Administrator of General Services is required only with respect to partnerships at land ports of entry. 
560.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: 
Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
561.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal or State law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent, and made a determination that this further action is not necessary to protect the interests of the Government. 
562.None of the funds made available in this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation for which any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
563.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 
564.None of the funds made available in this Act may be used for new U.S. Customs and Border Protection air preclearance agreements entering into force after February 1, 2014, unless: (1) the Secretary of Homeland Security, in consultation with the Secretary of State, has certified to Congress that air preclearance operations at the airport provide a homeland or national security benefit to the United States; (2) U.S. passenger air carriers are not precluded from operating at existing preclearance locations; and (3) a U.S. passenger air carrier is operating at all airports contemplated for establishment of new air preclearance operations. 
565.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
566. 
(a)In generalBeginning on the date of the enactment of this Act, the Secretary shall not— 
(1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or 
(2)conduct any study relating to the imposition of a border crossing fee. 
(b)Border crossing fee definedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry. 
567.The administrative law judge annuitants participating in the Senior Administrative Law Judge Program managed by the Director of the Office of Personnel Management under section 3323 of title 5, United States Code, shall be available on a temporary reemployment basis to conduct arbitrations of disputes arising from delivery of assistance under the Federal Emergency Management Agency Public Assistance Program. 
568.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42) fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 
569. 
(a)The Secretary of Homeland Security shall submit to Congress, 180 days after the date of enactment of this Act and annually thereafter beginning with the submission of the President's budget proposal for fiscal year 2016 pursuant to section 1105(a) of title 31, United States Code, a comprehensive report on the purchase and usage of ammunition, subdivided by ammunition type. The report shall include— 
(1)the quantity of ammunition in inventory at the end of the preceding calendar year, and the amount of ammunition expended and purchased, subdivided by ammunition type, during the year for each relevant component or agency in the Department of Homeland Security; 
(2)a description of how such quantity, usage, and purchase aligns to each component or agency's mission requirements for certification, qualification, training, and operations; and 
(3)details on all contracting practices applied by the Department of Homeland Security, including comparative details regarding other contracting options with respect to cost and availability. 
(b)The reports required by subsection (a) shall be submitted in an appropriate format in order to ensure the safety of law enforcement personnel. 
570.The Commissioner of U.S. Customs and Border Protection may waive the claim for reimbursement of $221,123 from the fiscal year 2009 appropriation for the Office of the Federal Coordinator for Gulf Coast Rebuilding. 
571. 
(a)The Commissioner of U.S. Customs and Border Protection shall develop metrics that support a goal of reducing passenger processing times at air, land, and sea ports of entry, taking into consideration the capacity of an air or land port’s physical infrastructure, airline arrival schedules, peak processing periods, and security requirements. 
(b)Not later than 240 days after the date of enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall develop and implement operational work plans to meet the goals of subsection (a) at United States air, land, and sea ports with the highest passenger volume and longest wait times. In developing such plans, the Commissioner of U.S. Customs and Border Protection shall consult with appropriate stakeholders, including, but not limited to, airlines and airport operators, port authorities, and importers. 
572.None of the funds made available in this Act may be used to implement, carry out, administer, or enforce section 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)).(rescissions) 
573.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177), as amended— 
(1)$14,500,000 from Public Law 111–83 under the heading Coast Guard Acquisition, Construction, and Improvements; 
(2)$35,500,000 from Public Law 112–10 under the heading Coast Guard Acquisition, Construction, and Improvements; 
(3)$79,300,000 from Public Law 112–74 under the heading Coast Guard Acquisition, Construction, and Improvements; 
(4)$19,879,000 from Public Law 113–6 under the heading Coast Guard Acquisition, Construction, and Improvements; 
(5)$35,000,000 from Public Law 113–6 under the heading Transportation Security Administration Aviation Security; 
(6)$20,000,000 from Public Law 113–6 under the heading Transportation Security Administration Surface Transportation Security; 
(7)$2,000,000 from Transportation Security Administration Aviation Security account 70x0550; 
(8)$977,000 from Transportation Security Administration Research and Development account 70x0553; and 
(9)$67,498,000 from unobligated prior year balances from U.S. Customs and Border Protection Border Security, Fencing, Infrastructure, and Technology.(rescission) 
574.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code, (added by section 638 of Public Law 102–393) $100,000,000 shall be rescinded.(rescissions) 
575.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$306,015 from U.S. Customs and Border Protection, Salaries and Expenses; 
(2)$25,093 from U.S. Immigration and Customs Enforcement, Violent Crime Reduction Program; 
(3)$12,864 from U.S. Immigration and Customs Enforcement, Salaries and Expenses account 70x0504 under Public Law 107–117 (115 Stat 2293); 
(4)$1,024,433 from U.S. Immigration and Customs Enforcement, Salaries and Expenses account 70x0504 under Public Law 108–11 (117 Stat 582); 
(5)$33,792 from Coast Guard, Acquisition, Construction, and Improvements; 
(6)$682,854 from Federal Emergency Management Agency, Office of Domestic Preparedness; 
(7)$1,576,761 from Federal Emergency Management Agency, National Predisaster Mitigation Fund; and 
(8)$995,654 from the Working Capital Fund.(rescissions) 
576.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of the Department of Homeland Security Act, 2013 (Public Law 113–6) are rescinded: 
(1)$58,547 from Office of the Under Secretary for Management; 
(2)$10,595 from Office of the Chief Financial Officer; 
(3)$140,257 from Office of the Chief Information Officer; 
(4)$375,118 from Analysis and Operations; 
(5)$47,996 from Office of Inspector General; 
(6)$408,150 from U.S. Customs and Border Protection, Salaries and Expenses; 
(7)$49,357 from U.S. Customs and Border Protection, Automation Modernization; 
(8)$35,729 from U.S. Customs and Border Protection, Air and Marine Operations; 
(9)$2,635,154 from U.S. Immigration and Customs Enforcement, Salaries and Expenses; 
(10)$1,231,880 from Transportation Security Administration, Federal Air Marshals; 
(11)$3,878,889 from Coast Guard, Operating Expenses; 
(12)$245,899 from Coast Guard, Acquisition, Construction, and Improvements; 
(13)$952,007 from United States Secret Service, Salaries and Expenses; 
(14)$118,039 from National Protection and Programs Directorate, Management and Administration; 
(15)$120,625 from National Protection and Programs Directorate, Office of Biometric Identity Management; 
(16)$90,628 from Office of Health Affairs; 
(17)$393,451 from Federal Emergency Management Agency, Salaries and Expenses; 
(18)$314,713 from Federal Emergency Management Agency, State and Local Programs; 
(19)$1,906,158 from United States Citizenship and Immigration Services; 
(20)$389,718 from Federal Law Enforcement Training Center, Salaries and Expenses; 
(21)$132,998 from Science and Technology, Management and Administration; and 
(22)$56,993 from Domestic Nuclear Detection Office, Management and Administration. 
577.Of the unobligated balance available to “Federal Emergency Management Agency, Disaster Relief Fund”, $300,522,000 are rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.This division may be cited as the Department of Homeland Security Appropriations Act, 2014. 
GDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2014 
IDepartment of the InteriorBureau of land managementManagement of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $956,875,000, to remain available until expended; of which $3,000,000 shall be available in fiscal year 2014 subject to a match by at least an equal amount by the National Fish and Wildlife Foundation for cost-shared projects supporting conservation of Bureau lands; and such funds shall be advanced to the Foundation as a lump-sum grant without regard to when expenses are incurred.In addition, $32,500,000 is for the processing of applications for permit to drill and related use authorizations, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation that shall be derived from a fee of $6,500 per new application for permit to drill that the Bureau shall collect upon submission of each new application, and in addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2014 so as to result in a final appropriation estimated at not more than $956,875,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $19,463,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $114,467,000, to remain available until expended: 
Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 1181(f)).Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315(b), 315(m)) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: 
Provided, That not to exceed $600,000 shall be available for administrative expenses.Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: 
Provided, That, notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: 
Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended.Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: 
Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products.United states fish and wildlife serviceResource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,188,339,000, to remain available until September 30, 2015 except as otherwise provided herein: 
Provided, That not to exceed $20,515,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $4,605,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2012; of which not to exceed $1,501,000 shall be used for any activity regarding petitions to list species that are indigenous to the United States pursuant to subsections (b)(3)(A) and (b)(3)(B); and, of which not to exceed $1,504,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) for species that are not indigenous to the United States.ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $15,722,000, to remain available until expended.Land acquisitionFor expenses necessary to carry out the Land and Water Conservation Fund Act of 1965, (16 U.S.C. 460l–4 et seq.), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $54,422,000, to be derived from the Land and Water Conservation Fund and to remain available until expended: 
Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs.Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), $50,095,000, to remain available until expended, of which $22,695,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $27,400,000 is to be derived from the Land and Water Conservation Fund.National Wildlife Refuge FundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $34,145,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,660,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $9,061,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $58,695,000, to remain available until expended: 
Provided, That of the amount provided herein, $4,084,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: 
Provided further, That $5,487,000 is for a competitive grant program for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: 
Provided further, That the Secretary shall, after deducting $9,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: 
Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: 
Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: 
Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: 
Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: 
Provided further, That any amount apportioned in 2014 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2015, shall be reapportioned, together with funds appropriated in 2016, in the manner provided herein.Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: 
Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That the Service may accept donated aircraft as replacements for existing aircraft.National park serviceOperation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,236,753,000, of which $9,876,000 for planning and interagency coordination in support of Everglades restoration and $71,040,000 for maintenance, repair, or rehabilitation projects for constructed assets shall remain available until September 30, 2015.National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $60,795,000.Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (16 U.S.C. 470), $56,410,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2015.ConstructionFor construction, improvements, repair, or replacement of physical facilities, including modifications authorized by section 104 of the Everglades National Park Protection and Expansion Act of 1989 (16 U.S.C. 410r-8), $137,461,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2014 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: 
Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: 
Provided further, That in addition, the National Park Service may accept and use other Federal or non-Federal funds to implement the Tamiami Trail project, and may enter into a cooperative agreement or other agreements with the State of Florida to transfer funds to the State to plan and construct the Tamiami Trail project: 
Provided further, That a contract for the Tamiami Trail project may not be awarded until sufficient Federal funds and written commitments from non-Federal entities are available to cover the total estimated cost of the contract: 
Provided further, That because the Tamiami Trail project provides significant environmental benefits for Everglades National Park, the requirements of 49 U.S.C. 303 are deemed satisfied with respect to such project and no additional documentation shall be required under such section.Land and water conservation fund(rescission)The contract authority provided for fiscal year 2014 by section 9 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–10a) is rescinded.Land acquisition and state assistanceFor expenses necessary to carry out the Land and Water Conservation Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $98,100,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $48,090,000 is for the State assistance program and of which $8,986,000 shall be for the American Battlefield Protection Program grants as authorized by section 7301 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11).Administrative provisions(including transfer of funds)In addition to other uses set forth in section 407(d) of Public Law 105–391, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySurveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,032,000,000, to remain available until September 30, 2015; of which $53,337,000 shall remain available until expended for satellite operations; and of which $7,280,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: 
Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: 
Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations and observation wells; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: 
Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: 
Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.Bureau of Ocean Energy ManagementOcean Energy ManagementFor expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $166,891,000, of which $69,000,000 is to remain available until September 30, 2015 and of which $97,891,000 is to remain available until expended: 
Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: 
Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2014 appropriation estimated at not more than $69,000,000: 
Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.Bureau of safety and environmental enforcementOffshore safety and environmental enforcementFor expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $122,715,000, of which $63,745,000 is to remain available until September 30, 2015 and of which $58,970,000 is to remain available until expended: 
Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: 
Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2014 appropriation estimated at not more than $63,745,000.For an additional amount, $65,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2014, as provided in this Act: 
Provided, That to the extent that amounts realized from such inspection fees exceed $65,000,000, the amounts realized in excess of $65,000,000 shall be credited to this appropriation and remain available until expended: 
Provided further, That for fiscal year 2014, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $122,713,000, to remain available until September 30, 2015: 
Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training: 
Provided further, That, in fiscal year 2014, up to $40,000 collected by the Office of Surface Mining from permit fees pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257) shall be credited to this account as discretionary offsetting collections, to remain available until expended: 
Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2014 appropriation estimated at not more than $122,713,000: 
Provided further, That, in subsequent fiscal years, all amounts collected by the Office of Surface Mining from permit fees pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257) shall be credited to this account as discretionary offsetting collections, to remain available until expended.Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $27,399,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: 
Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: 
Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: 
Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: 
Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.Administrative provisionWith funds available for the Technical Innovation and Professional Services program in this or any other Act with respect to any fiscal year, the Secretary may transfer title for computer hardware, software and other technical equipment to State and tribal regulatory and reclamation programs.Bureau of indian affairs and bureau of indian educationOperation of indian programs(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,378,763,000, to remain available until September 30, 2015 except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,809,000 shall be for welfare assistance payments: 
Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: 
Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: 
Provided further, That not to exceed $591,234,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2014, and shall remain available until September 30, 2015: 
Provided further, That not to exceed $41,900,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: 
Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 450f et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $48,253,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with ongoing grants entered into with the Bureau prior to or during fiscal year 2013 for the operation of Bureau-funded schools, and up to $500,000 within and only from such amounts made available for administrative cost grants shall be available for the transitional costs of initial administrative cost grants to grantees that assume operation on or after July 1, 2013, of Bureau-funded schools: 
Provided further, That any forestry funds allocated to a tribe which remain unobligated as of September 30, 2015, may be transferred during fiscal year 2016 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: 
Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2016: 
Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.Construction(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483, $110,124,000, to remain available until expended: 
Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: 
Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: 
Provided further, That any funds provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis: 
Provided further, That for fiscal year 2014, in implementing new construction or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in 43 CFR part 12 as the regulatory requirements: 
Provided further, That such grants shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: 
Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by 25 U.S.C. 2005(b), with respect to organizational and financial management capabilities: 
Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in 25 U.S.C. 2504(f): 
Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in 25 U.S.C. 2507(e): 
Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: 
Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation.Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, and 111–291, and for implementation of other land and water rights settlements, $35,655,000, to remain available until expended: 
Provided, That notwithstanding section 10807(b)(3) and section 10807(c)(3) of Public Law 111–11, the Secretary is authorized to make payments in fiscal year 2014 in such an amount as to satisfy the total authorized amount for Duck Valley Indian Irrigation Project Development Fund and Maintenance Funds.Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $6,731,000, of which $981,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $99,761,658.Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may wave this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau's funding formula, only to the schools in the Bureau school system as of September 1, 1996 and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Departmental officesOffice of the Secretarydepartmental operationsFor necessary expenses for management of the Department of the Interior, including the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $264,000,000, to remain available until September 30, 2015; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $12,168,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $38,300,000 shall remain available until expended for the purpose of mineral revenue management activities: 
Provided, That, for fiscal year 2014, up to $400,000 of the payments authorized by the Act of October 20, 1976 (31 U.S.C. 6901–6907) may be retained for administrative expenses of the Payments in Lieu of Taxes Program: 
Provided further, That no payment shall be made pursuant to that Act to otherwise eligible units of local government if the computed amount of the payment is less than $100: 
Provided further, That the Secretary may reduce the payment authorized by 31 U.S.C. 6901–6907 for an individual county by the amount necessary to correct prior year overpayments to that county: 
Provided further, That the amount needed to correct a prior year underpayment to an individual county shall be paid from any reductions for overpayments to other counties and the amount necessary to cover any remaining underpayment is hereby appropriated and shall be paid to individual counties: 
Provided further, That notwithstanding any other provision of law, $15,000 under this heading shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments: 
Provided further, That, notwithstanding the provisions of section 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)), the Secretary shall deduct 2 percent from the amount payable to each State in fiscal year 2014 and deposit the amount deducted to miscellaneous receipts of the Treasury.Insular affairsAssistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $85,976,000, of which: (1) $76,528,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,448,000 shall be available until September 30, 2015, for salaries and expenses of the Office of Insular Affairs: 
Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: 
Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: 
Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: 
Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).Compact of free associationFor grants and necessary expenses, $3,318,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188.Administrative provisions(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: 
Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.Office of the solicitorSalaries and expensesFor necessary expenses of the Office of the Solicitor, $65,800,000.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General, $50,831,000.Office of the special trustee for american indiansFederal trust programs(including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $139,677,000, to remain available until expended, of which not to exceed $23,045,000 from this or any other Act, may be available for historical accounting: 
Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: 
Provided further, That funds made available through contracts or grants obligated during fiscal year 2014, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available until expended by the contractor or grantee: 
Provided further, That, notwithstanding any other provision of law, the statute of limitations shall not commence to run on any claim, including any claim in litigation pending on the date of the enactment of this Act, concerning losses to or mismanagement of trust funds, until the affected Indian tribe or individual Indian has been furnished with an accounting of such funds from which the beneficiary can determine whether there has been a loss: 
Provided further, That, notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 18 months and has a balance of $15 or less: 
Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: 
Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: 
Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose.Department-wide programsWildland fire management(including transfers and rescission of funds)For necessary expenses for fire preparedness, suppression operations, fire science and research, emergency rehabilitation, hazardous fuels reduction, and rural fire assistance by the Department of the Interior, $740,982,000, to remain available until expended, of which not to exceed $6,127,000 shall be for the renovation or construction of fire facilities: 
Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: 
Provided further, That of the funds provided $145,024,000 is for hazardous fuels reduction activities: 
Provided further, That of the funds provided $16,035,000 is for burned area rehabilitation: 
Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: 
Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: 
Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for hazardous fuels reduction activities, and for training and monitoring associated with such hazardous fuels reduction activities, on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of hazardous fuels reduction activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: 
Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: 
Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: 
Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: 
Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: 
Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: 
Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations: 
Provided further, That of the funds made available under section 135 of Public Law 113–46, $7,500,000 are rescinded and the remaining balances shall not be subject to the pro rata replenishment requirement in section 102 of title I of this division.Flame wildfire suppression reserve fund(including transfer of funds)For necessary expenses for large fire suppression operations of the Department of the Interior and as a reserve fund for suppression and Federal emergency response activities, $92,000,000, to remain available until expended: 
Provided, That such amounts are only available for transfer to the Wildland Fire Management account following a declaration by the Secretary in accordance with section 502 of the FLAME Act of 2009 (43 U.S.C. 1748a).Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $9,598,000, to remain available until expended.Natural resource damage assessment and restorationNatural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and Public Law 101–337 (16 U.S.C. 19jj et seq.), $6,263,000, to remain available until expended.Working capital fundFor the acquisition of a departmental financial and business management system, information technology improvements of general benefit to the Department, and consolidation of facilities and operations throughout the Department, $57,000,000, to remain available until expended: 
Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: 
Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: 
Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: 
Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue's collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: 
Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft: 
Provided further, That the Bell 206L–1 aircraft, serial number 45287, currently registered as N613, is to be retired from service and, notwithstanding any other provision of law, the Interior Business Center, Aviation Management Directorate shall transfer the aircraft without reimbursement to the National Law Enforcement Officers Memorial Fund, for the purpose of providing a static display in the National Law Enforcement Museum: 
Provided, That such aircraft shall revert back to the Department of the Interior if said museum determines in the future that the subject aircraft is no longer needed.General provisions, department of the interior(including transfers of funds)Emergency transfer authority—intra-bureau 
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: 
Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.Emergency transfer authority—department-wide 
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: 
Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, such reimbursement to be credited to appropriations currently available at the time of receipt thereof: 
Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire operations and FLAME Wildfire Suppression Reserve Fund shall be exhausted within 30 days: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation which must be requested as promptly as possible: 
Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.Authorized use of funds 
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.authorized use of funds, indian trust management 
104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose.redistribution of funds, bureau of indian affairs 
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2014. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.ellis, governors, and liberty islands 
106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.Outer Continental Shelf Inspection Fees 
107. 
(a)In fiscal year 2014, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). 
(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2014 shall be: 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; 
(2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and 
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. 
(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2014. Fees for fiscal year 2014 shall be: 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and 
(2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. 
(d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing.OIL AND GAS LEASING INTERNET PROGRAM 
108.Notwithstanding section 17(b)(1)(A) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)), the Secretary of the Interior shall have the authority to implement an oil and gas leasing Internet program, under which the Secretary may conduct lease sales through methods other than oral bidding.Bureau of ocean energy management, regulation and enforcement reorganization 
109.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines for division G in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Authorized use of indian education funds 
110.Beginning July 1, 2008, and thereafter, any funds (including investments and interest earned, except for construction funds) held by a Public Law 100–297 grant or a Public Law 93–638 contract school shall, upon retrocession to or re-assumption by the Bureau of Indian Education, remain available to the Bureau of Indian Education for a period of 5 years from the date of retrocession or re-assumption for the benefit of the programs approved for the school on October 1, 1995.CONTRACTS AND AGREEMENTS FOR WILD HORSE AND BURRO HOLDING FACILITIES 
111.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 304B of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254c) (except that the 5-year term restriction in subsection (d) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.Mass Marking of Salmonids 
112.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.CONTRIBUTION AUTHORITY 
113.In fiscal years 2014 through 2019, the Secretary of the Interior may accept from public and private sources contributions of money and services for use by the Bureau of Ocean Energy Management or the Bureau of Safety and Environmental Enforcement to conduct work in support of the orderly exploration and development of Outer Continental Shelf resources, including preparation of environmental documents such as impact statements and assessments, studies, and related research.PROHIBITION ON USE OF FUNDS 
114. 
(a)Any proposed new use of the Arizona & California Railroad Company’s Right of Way for conveyance of water shall not proceed unless the Secretary of the Interior certifies that the proposed new use is within the scope of the Right of Way. 
(b)No funds appropriated or otherwise made available to the Department of the Interior may be used, in relation to any proposal to store water underground for the purpose of export, for approval of any right-of-way or similar authorization on the Mojave National Preserve or lands managed by the Needles Field Office of the Bureau of Land Management, or for carrying out any activities associated with such right-of-way or similar approval.SUNRISE MOUNTAIN INSTANT STUDY AREA RELEASE 
115. 
(a)FindingCongress finds that for the purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the public land in Clark County, Nevada, administered by the Bureau of Land Management in the Sunrise Mountain Instant Study Area has been adequately studied for wilderness designation. 
(b)ReleaseAny public land described in subsection (a) that is not designated as wilderness— 
(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(2)shall be managed in accordance with land management plans adopted under section 202 of that Act (43 U.S.C. 1712). 
(c)Post Release Land Use ApprovalsRecognizing that the area released under subsection (b) presents unique opportunities for the granting of additional rights-of-way, including for high voltage transmission facilities, the Secretary of the Interior may accommodate multiple applicants within a particular right-of-way.PROHIBITION ON USE OF FUNDS 
116.No funds appropriated or otherwise made available to the Department of the Interior may be used to process or grant a right of way, lease or other property interest for the siting of commercial energy generation facilities on those exclusion lands identified by the Record of Decision for Solar Energy Development in Six Southwestern States, signed by the Secretary of the Interior on October 12, 2012, that lie within the boundaries of the proposed Mojave Trails National Monument as identified on the Bureau of Land Management map entitled Proposed Mojave Trails National Monument dated November 20, 2009.OFFSHORE PAY AUTHORITY EXTENSION 
117.For fiscal years 2014 and 2015, funds made available in this title for the Bureau of Ocean Energy Management and the Bureau of Safety and Environmental Enforcement may be used by the Secretary of the Interior to establish higher minimum rates of basic pay described in section 121(c) of division E of Public Law 112–74 (125 Stat. 1012).Republic of Palau 
118. 
(a)In GeneralSubject to subsection (c), the United States Government, through the Secretary of the Interior shall provide to the Government of Palau for fiscal year 2014 grants in amounts equal to the annual amounts specified in subsections (a), (c), and (d) of section 211 of the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note) (referred to in this section as the Compact). 
(b)Programmatic AssistanceSubject to subsection (c), the United States shall provide programmatic assistance to the Republic of Palau for fiscal year 2014 in amounts equal to the amounts provided in subsections (a) and (b)(1) of section 221 of the Compact. 
(c)Limitations on Assistance 
(1)In generalThe grants and programmatic assistance provided under subsections (a) and (b) shall be provided to the same extent and in the same manner as the grants and assistance were provided in fiscal year 2009. 
(2)Trust fundIf the Government of Palau withdraws more than $5,000,000 from the trust fund established under section 211(f) of the Compact, amounts to be provided under subsections (a) and (b) shall be withheld from the Government of Palau.EXTENSION OF NATIONAL HERITAGE AREA AUTHORITIES 
119. 
(a)Division II of Public Law 104–333 (16 U.S.C. 461 note) is amended in each of sections 107, 208, 310, 408, 507, 607, 707, 809, and 910, by striking 2013 and inserting 2015; 
(b)Effective on October 12, 2013, section 7 of Public Law 99–647, is amended by striking 2013 and inserting 2015; 
(c)Section 12 of Public Law 100–692 (16 U.S.C. 461 note) is amended— 
(1)in subsection (c)(1), by striking 2013 and inserting 2015; and 
(2)in subsection (d), by striking 2013 and inserting 2015; and 
(d)Section 108 of Public Law 106–278 (16 U.S.C. 461 note) is amended by striking 2013 and inserting 2015.redesignation of the white river national wildlife refuge 
120. 
(a)In GeneralThe White River National Wildlife Refuge, located in the State of Arkansas, is redesignated as the Senator Dale Bumpers White River National Wildlife Refuge. 
(b)ReferencesAny reference in any statute, rule, regulation, Executive Order, publication, map, paper, or other document of the United States to the White River National Wildlife Refuge is deemed to refer to the Senator Dale Bumpers White River National Wildlife Refuge.CIVIL PENALTIES 
121.Section 206 of the Federal Oil and Gas Royalty Management Act of 1982, Public Law 97–451 (30 U.S.C. 1736) is hereby amended by striking the second sentence, and inserting in lieu thereof Any payments under this section shall be reduced by an amount equal to any payments provided or due to such State or Indian tribe under the cooperative agreement or delegation, as applicable, during the fiscal year in which the civil penalty is received, up to the total amount provided or due for that fiscal year..Exhaustion of Administrative Review 
122.Paragraph (1) of Section 122(a) of division E of Public Law 112–74 (125 Stat. 1013) is amended by striking 2012 and 2013 only, in the first sentence and inserting 2012 through 2015,.Onshore Pay Authority 
123.For fiscal years 2014 and 2015, funds made available in this title for the Bureau of Land Management and the Bureau of Indian Affairs may be used by the Secretary of the Interior to establish higher minimum rates of basic pay for employees of the Department of the Interior carrying out the inspection and regulation of onshore oil and gas operations on public lands in the Petroleum Engineer (GS–0881) and Petroleum Engineering Technician (G–0802) job series at grades 5 through 14 at rates no greater than 25 percent above the minimum rates of basic pay normally scheduled, and such higher rates shall be consistent with subsections (e) through (h) of section 5305 of title 5, United States Code.Wild lands funding prohibition 
124.None of the funds made available in this Act or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010: 
Provided, That nothing in this section shall restrict the Secretary's authorities under sections 201 and 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 and 1712).Trailing livestock across public lands 
125.During fiscal years 2014 and 2015, the Bureau of Land Management may, at its sole discretion, review planning and implementation decisions regarding the trailing of livestock across public lands, including, but not limited to, issuance of crossing or trailing authorizations or permits, under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Temporary trailing or crossing authorizations across public lands shall not be subject to protest and/or appeal under subpart E of part 4 of title 43, Code of Federal Regulations, and subpart 4160 of part 4100 of such title.Redesignation of the Nisqually National Wildlife Refuge Visitor Center 
126.The visitor center at the Nisqually National Wildlife Refuge in the State of Washington is hereby designated as the Norm Dicks Visitor Center. Any reference to the visitor center at the Nisqually National Wildlife Refuge in any law, regulation, map, document, record, or other paper of the United States shall be considered a reference to the Norm Dicks Visitor Center. The Secretary of the Interior shall post an interpretative sign at the visitor center that includes information on Norm Dicks and his contributions as a member of the U.S. House of Representatives.ANTELOPE RULE 
127.Before the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on September 2, 2005 (70 Fed. Reg. 52310 et seq.) without regard to any other provision of statute or regulation that applies to issuance of such rule. 
IIEnvironmental protection agencyScience and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $759,156,000, to remain available until September 30, 2015: 
 Provided, That of the funds included under this heading, $4,234,000 shall be for Research: National Priorities as specified in the explanatory statement accompanying this Act.Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $9,000 for official reception and representation expenses, $2,624,149,000, to remain available until September 30, 2015: 
 Provided, That of the funds included under this heading, $12,700,000 shall be for Environmental Protection: National Priorities as specified in the explanatory statement accompanying this Act: 
Provided further, That of the funds included under this heading, $415,737,000 shall be for Geographic Programs specified in the explanatory statement accompanying this Act.Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $3,674,000, to remain available until September 30, 2016.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,849,000, to remain available until September 30, 2015.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $34,467,000, to remain available until expended.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,088,769,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2013, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,088,769,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: 
Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: 
Provided further, That of the funds appropriated under this heading, $9,939,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2015, and $19,216,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2015.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $94,566,000, to remain available until expended, of which $68,937,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,629,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: 
Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,209,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,535,161,000, to remain available until expended, of which— 
(1)$1,448,887,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $906,896,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: 
Provided, That for fiscal year 2014, to the extent there are sufficient eligible project applications, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: 
Provided further, That for fiscal year 2014, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: 
Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2014 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: 
Provided further, That for fiscal year 2014, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act and section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: 
Provided further, That for fiscal year 2014, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Clean Water Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: 
Provided further, That for fiscal year 2014, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: 
Provided further, That not less than 20 percent but not more than 30 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and not less than 20 percent but not more than 30 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act; except that for the Clean Water State Revolving Fund capitalization grant appropriation this section shall only apply to the portion that exceeds $1,000,000,000; 
(2)$5,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission; 
Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure; 
(3)$10,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: 
Provided, That, of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; 
(4)$90,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs; 
(5)$20,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; and 
(6)$1,054,378,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs.Administrative provisions—Environmental protection agency(including transfer of funds)For fiscal year 2014, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2014.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities provided that the cost does not exceed $150,000 per project.The fourth paragraph under the heading Administrative Provisions of title II of Public Law 109–54, as amended by the fifth paragraph under such heading of title II of division E of Public Law 111–8 and the third paragraph under such heading of title II of Public Law 111–88, is further amended by striking thirty persons and inserting fifty persons.For fiscal year 2014, and notwithstanding section 518(f) of the Water Pollution Control Act, the Administrator is authorized to use the amounts appropriated for any fiscal year under Section 319 of the Act to make grants to federally recognized Indian tribes pursuant to sections 319(h) and 518(e) of that Act. 
IIIRelated agenciesDepartment of agricultureForest serviceForest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $292,805,000, to remain available until expended: 
Provided, That of the funds provided, $66,805,000 is for the forest inventory and analysis program.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, including treatments of pests, pathogens, and invasive or noxious plants and for restoring and rehabilitating forests damaged by pests or invasive plants, cooperative forestry, and education and land conservation activities and conducting an international program as authorized, $229,980,000, to remain available until expended, as authorized by law; of which $50,965,000 is to be derived from the Land and Water Conservation Fund.National forest system(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, $1,496,330,000, to remain available until expended: 
Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): 
Provided further, That of the funds provided, $339,130,000 shall be for forest products: 
Provided further, That of the funds provided, up to $81,000,000 is for the Integrated Resource Restoration pilot program for Region 1, Region 3 and Region 4: 
Provided further, That of the funds provided for forest products, up to $53,000,000 may be transferred to support the Integrated Resource Restoration pilot program in the preceding proviso.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $350,000,000, to remain available until expended, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: 
Provided,  That $35,000,000 shall be designated for urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas where Forest Service roads may be contributing to water quality problems in streams and water bodies which support threatened, endangered, or sensitive species or community water sources: 
Provided further, That funds becoming available in fiscal year 2014 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated: 
Provided further, That of the funds provided for decommissioning of roads, up to $12,000,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.Land acquisitionFor expenses necessary to carry out the provisions of the Land and Water Conservation Fund Act of 1965, (16 U.S.C. 460l–4 et seq.), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $43,525,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California, as authorized by law, $912,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967, (16 U.S.C. 484a), to remain available until expended (16 U.S.C. 460l–516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available until expended, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $40,000, to remain available until expended, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (Public Law 96–487), $2,500,000, to remain available until expended.Wildland fire management(including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency fire suppression on or adjacent to such lands or other lands under fire protection agreement, hazardous fuels reduction on or adjacent to such lands, emergency rehabilitation of burned-over National Forest System lands and water, and for State and volunteer fire assistance, $2,162,302,000, to remain available until expended: 
Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: 
Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: 
Provided further, That, notwithstanding any other provision of law, $6,914,000 of funds appropriated under this appropriation shall be available for the Forest Service in support of fire science research authorized by the Joint Fire Science Program, including all Forest Service authorities for the use of funds, such as contracts, grants, research joint venture agreements, and cooperative agreements: 
Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research: 
Provided further, That funds provided shall be available for emergency rehabilitation and restoration, hazardous fuels reduction activities, support to Federal emergency response, and wildfire suppression activities of the Forest Service: 
Provided further, That of the funds provided, $306,500,000 is for hazardous fuels reduction activities, $19,795,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, (16 U.S.C. 1641 et seq.), $78,000,000 is for State fire assistance, and $13,025,000 is for volunteer fire assistance under section 10 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106): 
Provided further, That amounts in this paragraph may be transferred to the National Forest System, and Forest and Rangeland Research accounts to fund forest and rangeland research, the Joint Fire Science Program, vegetation and watershed management, heritage site rehabilitation, and wildlife and fish habitat management and restoration: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That up to $15,000,000 of the funds provided herein may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels reduction and for training or monitoring associated with such hazardous fuels reduction activities on Federal land or on non-Federal land if the Secretary determines such activities implement a community wildfire protection plan (or equivalent) and benefit resources on Federal land: 
Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: 
Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: 
 Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by the Forest Service for fire protection rendered pursuant to 42 U.S.C. 1856 et seq. may be credited to this appropriation, and are available without fiscal year limitation: 
Provided further, That of the funds provided for hazardous fuels reduction, not to exceed $10,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: 
Provided further, That funds designated for wildfire suppression, including funds transferred from the FLAME Wildfire Suppression Reserve Fund, shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs: 
Provided further, That of the funds for hazardous fuels reduction, up to $24,000,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.Flame wildfire suppression reserve fund(including transfers of funds)For necessary expenses for large fire suppression operations of the Department of Agriculture and as a reserve fund for suppression and Federal emergency response activities, $315,000,000, to remain available until expended: 
Provided, That such amounts are only available for transfer to the Wildland Fire Management account following a declaration by the Secretary in accordance with section 502 of the FLAME Act of 2009 (43 U.S.C. 1748a).Administrative provisions—forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft from excess sources to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the headings Wildland Fire Management and FLAME Wildfire Suppression Reserve Fund will be obligated within 30 days: 
Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–107 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the joint explanatory statement of the managers accompanying this Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center. Nothing in this paragraph shall limit the Forest Service portion of implementation costs to be paid to the Department of Agriculture for the Financial Management Modernization Initiative.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993, Public Law 103–82, as amended by Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: 
 Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match on at least one-for-one basis funds made available by the Forest Service: 
Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds: 
Provided further, That for fiscal year 2014 and thereafter, the National Forest Foundation may hold Federal funds made available but not immediately disbursed and may use any interest or other investment income earned (before, on, or after the date of the enactment of this Act) on Federal funds to carry out the purposes of Public Law 101–593: 
Provided further, That such investments may be made only in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: 
Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $55,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance and decommissioning. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, any appropriations or funds available to the Forest Service not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar nonlitigation-related matters. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the requested funding transfers.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.The 19th unnumbered paragraph under heading Administrative Provisions, Forest Service in title III of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54) is amended by striking 2014 and inserting 2019.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,982,842,000, together with payments received during the fiscal year pursuant to 42 U.S.C. 238(b) and 238b, for services furnished by the Indian Health Service: 
Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: 
Provided further, That, $878,575,000 for Purchased/Referred Care, including $51,500,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: 
Provided further, That, of the funds provided, up to $36,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: 
Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of the Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of the Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of the Act (25 U.S.C. 1613a and 1616a): 
Provided further, That notwithstanding any other provision of law, the amounts made available within this account for the methamphetamine and suicide prevention and treatment initiative and for the domestic violence prevention initiative shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: 
Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: 
Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: 
Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: 
Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: 
Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): 
Provided further, That the Indian Health Care Improvement Fund may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $451,673,000 to remain available until expended: 
Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: 
Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: 
Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: 
Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: 
Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: 
Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: 
Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: 
Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: 
Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: 
Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: 
Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: 
Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: 
Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead associated with the provision of goods, services, or technical assistance: 
Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $77,349,000.Agency for toxic substances and disease registryToxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA); section 118(f) of the Superfund Amendments and Reauthorization Act of 1986 (SARA); and section 3019 of the Solid Waste Disposal Act, $74,691,000, of which up to $1,000 per eligible employee of the Agency for Toxic Substances and Disease Registry shall remain available until expended for Individual Learning Accounts: 
Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: 
Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: 
Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(I) of CERCLA during fiscal year 2014, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,000,000: 
Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,000,000: 
Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: 
Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: 
Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of navajo and hopi indian relocationSalaries and expenses(Including transfer of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $7,341,000, to remain available until expended: 
Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: 
Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: 
Provided further, That no relocatee will be provided with more than one new or replacement home: 
Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to 25 U.S.C. 640d–10: 
Provided further, That $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Office of Navajo and Hopi Indian Relocation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by title XV of Public Law 99–498 (20 U.S.C. 56 part A), $9,369,000, to remain available until September 30, 2015.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $647,000,000, to remain available until September 30, 2015, except as otherwise provided herein; of which not to exceed $41,082,000 for the instrumentation program, collections acquisition, exhibition reinstallation, the National Museum of African American History and Culture, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: 
Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $158,000,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109, and of which $55,000,000 shall be for construction of the National Museum of African American History and Culture.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $118,000,000, to remain available until September 30, 2015, of which not to exceed $3,533,000 for the special exhibition program shall remain available until expended.Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $15,000,000, to remain available until expended: 
Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $22,193,000.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $12,205,000, to remain available until expended.Woodrow wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $10,500,000, to remain available until September 30, 2015.National foundation on the arts and the humanitiesNational endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $146,021,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $146,021,000 to remain available until expended, of which $135,283,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $10,738,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $8,357,000 for the purposes of section 7(h): 
Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: 
Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: 
Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: 
Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: 
Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses of the Commission of Fine Arts under Chapter 91 of title 40, United States Code, $2,396,000: 
Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: 
Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study or education.National Capital Arts and Cultural AffairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,000,000.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,531,000.National capital planning commissionSalaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,084,000: 
Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $52,385,000, of which $515,000 shall remain available until September 30, 2016, for the Museum's equipment replacement program; and of which $1,900,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended.Dwight D. Eisenhower Memorial Commission Salaries and ExpensesFor necessary expenses, including the costs of construction design, of the Dwight D. Eisenhower Memorial Commission, $1,000,000, to remain available until expended. 
IVGeneral provisions(including transfers of funds)Limitation on consulting services 
401.In fiscal year 2014 and thereafter, the expenditure of any appropriation under this Act or any subsequent Act appropriating funds for departments and agencies funded in this Act, for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.Restriction on use of funds 
402.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.Obligation of appropriations 
403.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.Disclosure of administrative expenses 
404.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.Mining applications 
405. 
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. 
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. 
(c)ReportOn September 30, 2015, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). 
(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.Contract support costs 
406.Notwithstanding any other provision of law, amounts appropriated to or otherwise designated in committee reports for the Bureau of Indian Affairs and the Indian Health Service by Public Laws 103–138, 103–332, 104–134, 104–208, 105–83, 105–277, 106–113, 106–291, 107–63, 108–7, 108–108, 108–447, 109–54, 109–289, division B and Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289, as amended by Public Laws 110–5 and 110–28), Public Laws 110–92, 110–116, 110–137, 110–149, 110–161, 110–329, 111–6, 111–8, 111–88, 112–10, 112–74, and 113–6 for payments for contract support costs associated with self-determination or self-governance contracts, grants, compacts, or annual funding agreements with the Bureau of Indian Affairs or the Indian Health Service as funded by such Acts, are the total amounts available for fiscal years 1994 through 2013 for such purposes, except that the Bureau of Indian Affairs, tribes and tribal organizations may use their tribal priority allocations for unmet contract support costs of ongoing contracts, grants, self-governance compacts, or annual funding agreements.forest management plans 
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: 
Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.Prohibition within national monuments 
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.Limitation on takings 
409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: 
Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.timber sale requirements 
410.No timber sale in Alaska's Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service's appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.Extension of grazing permits 
411.Section 415 of division E of Public Law 112–74 is amended by striking and 2013 and inserting through 2015.Prohibition on no-bid contracts 
412.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— 
(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or 
(2)such contract is authorized by the Indian Self-Determination and Education and Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or 
(3)such contract was awarded prior to the date of enactment of this Act.Posting of reports 
413. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.National endowment for the arts grant guidelines 
414.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. 
(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs and/or projects.National endowment for the arts program priorities 
415. 
(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: 
(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— 
(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); 
(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.National endowment for the arts grant awards to states 
416.Section 5(g)(4) of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 954(g)(4)), is amended— 
(1)in subparagraph (A) by adding at the end the following: “Whenever a State agency requests that the Chairperson exercise such discretion, the Chairperson shall— 
 
(i)give consideration to the various circumstances the State is encountering at the time of such request; and 
(ii)ensure that such discretion is not exercised with respect to such State in perpetuity.; and 
(2)in subparagraph (C) by adding at the end the following: The non-Federal funds required by subparagraph (A) to pay 50 percent of the cost of a program or production shall be provided from funds directly controlled and appropriated by the State involved and directly managed by the State agency of such State..Expansion and extension of good neighbor cooperative conservation authority 
417.Section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 996), as amended by section 336 of division E of the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3102) and section 422 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2010 (division A of Public Law 111–88; 123 Stat. 2961), is further amended— 
(1)in the section heading, by striking in Colorado; 
(2)in subsection (a)— 
(A)in the subsection heading, by striking Colorado; 
(B)by striking may permit the Colorado State Forest Service and inserting may permit the head of a State agency with jurisdiction over State forestry programs in a State containing National Forest System land (in this section referred to as a State Forester); and 
(C)by striking of Colorado; 
(3)in subsection (b)— 
(A)in the first sentence, by striking of Colorado; and 
(B)in the second sentence, by striking the Colorado State Forest Service and inserting a State Forester; 
(4)in subsection (c)— 
(A)by striking the Colorado State Forest Service the first place it appears and inserting a State Forester; 
(B)by striking of Colorado; and 
(C)by striking the Colorado State Forest Service the second place it appears and inserting the State; 
(5)in subsection (d)— 
(A)in the subsection heading, by striking Colorado; and 
(B)by striking the State of Colorado and inserting a State; and 
(6)in subsection (e), by striking September 30, 2013 and inserting September 30, 2018.Status of balances of appropriations 
418.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity.Report on use of climate change funds 
419.Not later than 120 days after the date on which the President's fiscal year 2015 budget request is submitted to the Congress, the President shall submit a comprehensive report to the Committees on Appropriations of the House of Representatives and the Senate describing in detail all Federal agency funding, domestic and international, for climate change programs, projects, and activities in fiscal years 2013 and 2014, including an accounting of funding by agency with each agency identifying climate change programs, projects, and activities and associated costs by line item as presented in the President's Budget Appendix, and including citations and linkages where practicable to each strategic plan that is driving funding within each climate change program, project, and activity listed in the report.Prohibition on use of funds 
420.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.Greenhouse gas reporting restrictions 
421.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.Funding Prohibition 
422.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.Limitation with respect to delinquent tax debts 
423.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.Alaska native regional health entities 
424. 
(a)Notwithstanding any other provision of law and until October 1, 2018, the Indian Health Service may not disburse funds for the provision of health care services pursuant to Public Law 93–638 (25 U.S.C. 450 et seq.) to any Alaska Native village or Alaska Native village corporation that is located within the area served by an Alaska Native regional health entity. 
(b)Nothing in this section shall be construed to prohibit the disbursal of funds to any Alaska Native village or Alaska Native village corporation under any contract or compact entered into prior to May 1, 2006, or to prohibit the renewal of any such agreement. 
(c)For the purpose of this section, Eastern Aleutian Tribes, Inc., the Council of Athabascan Tribal Governments, and the Native Village of Eyak shall be treated as Alaska Native regional health entities to which funds may be disbursed under this section.Forest Service Administration of Rights-of-Way and Land Uses 
425.Section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (as enacted into law by section 1000(a)(3) of Public Law 106–113; 16 U.S.C. 497 note) is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Program requiredFor fiscal year 2014 and each fiscal year thereafter, the Secretary of Agriculture shall conduct a program for the purpose of enhancing Forest Service administration of rights-of-way and other land uses.; and 
(2)in subsection (b), by striking during fiscal years 2000 through 2012 and inserting each fiscal year.Forest Service Partnership Agreements 
426. 
(a)Agreements authorizedThe Secretary of Agriculture may enter into an agreement under section 1 of Public Law 94–148 (16 U.S.C. 565a–1) with a Federal, tribal, State, or local government or a nonprofit entity for the following additional purposes: 
(1)To develop, produce, publish, distribute, or sell educational and interpretive materials and products. 
(2)To develop, conduct, or sell educational and interpretive programs and services. 
(3)To construct, maintain, or improve facilities not under the jurisdiction, custody, or control of the Administrator of General Services on or in the vicinity of National Forest System lands for the sale or distribution of educational and interpretive materials, products, programs, and services. 
(4)To operate facilities (including providing the services of Forest Service employees to staff facilities) in any public or private building or on land not under the jurisdiction, custody, or control of the Administrator of General Services for the sale or distribution of educational and interpretive materials, products, programs, and services, pertaining to National Forest System lands, private lands, and lands administered by other public entities. 
(5)To sell health and safety products, visitor convenience items, or other similar items (as determined by the Secretary) in facilities not under the jurisdiction, custody, or control of the Administrator of General Services on or in the vicinity of National Forest System lands. 
(6)To collect funds on behalf of cooperators from the sale of materials, products, programs, and services, as authorized by a preceding paragraph, when the collection of such funds is incidental to other duties of Forest Service employees. 
(b)Treatment of contributions of volunteersThe Forest Service may consider the value of services performed by persons who volunteer their services to the Forest Service and who are recruited, trained, and supported by a cooperator as an in-kind contribution of the cooperator for purposes of any cost sharing requirement under any Forest Service authority to enter into mutual benefit agreements. 
(c)DurationThe authority provided by subsections (a) and (b) expires September 30, 2019.Contracting authorities 
427.Section 412 of Division E of Public Law 112–74 is amended by striking fiscal year 2013, and inserting fiscal year 2015,.Chesapeake bay initiative 
428.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 16 U.S.C. 461 note) is amended by striking 2013 and inserting 2015.American battlefield protection program grants 
429.Section 7301(c)(6) of Public Law 111–11 (16 U.S.C. 469k-1(c)(6)) is amended by striking 2013 and inserting 2014.Cooperative Action and Sharing of Resources by Secretaries of the Interior and Agriculture(Service First Initiative) 
430.Section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 43 U.S.C. 1703) is amended— 
(1)in the first sentence, by striking programs. involving the land management agencies referred to in this section and inserting programs; 
(2)in the first sentence, by striking and promulgate and inserting and may promulgate; and 
(3)in the third sentence, by inserting after Forest Service the following: or matters under the purview of other bureaus or offices of either Department.Separate forest service decision making and appeals process 
431.Section 322 of the Department of the Interior and Related Agencies Appropriations Act, 1993 (Public Law 102–381; 16 U.S.C. 1612 note) and section 428 of division E of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 1046; 16 U.S.C. 6515 note) shall not apply to any project or activity implementing a land and resource management plan developed under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) that is categorically excluded from documentation in an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).Extension of Forest Botanical Products Authorities 
432.Section 339(h)(1) of the Department of the Interior and Related Agencies Appropriations Act, 2000 (enacted into law by section 1000(a)(3) of Public Law 106–113; 16 U.S.C. 528 note) is amended by striking until September 30, 2014 and inserting through fiscal year 2019.SHASTA TRINITY MARINA FEES 
433.Section 422, division F, Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat 2149), as amended, is further amended by striking and subsequent fiscal years through fiscal year 2014 and inserting and each subsequent fiscal year through fiscal year 2019.STEWARDSHIP END RESULT CONTRACTING PROJECTS 
434.Section 347(a) of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277, as amended) is amended in subsection (a) by striking Until September 30, 2013, and inserting Until September 30, 2014,.MINING ACCESS 
435.In Region 10, the Secretary of Agriculture, acting though the Chief of the Forest Service, shall allow reasonable access for the orderly development of mining claims located inside areas subject to mineral lands use designations in the relevant Forest Plan.USE OF AMERICAN IRON AND STEEL 
436. 
(a) 
(1)None of the funds made available by a State water pollution control revolving fund as authorized by title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) or made available by a drinking water treatment revolving loan fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term ‘‘iron and steel products’’ means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. 
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the ‘‘Administrator’’) finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. 
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. 
(f)This section does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of the enactment of this Act.Modification of Authorities 
437. 
(a)Section 8162(m)(3) of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) is amended by striking September 30, 2013 and inserting September 30, 2014. 
(b)For fiscal year 2014, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect. 
This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2014. 
HDepartments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014 
IDepartment of LaborEmployment and training administrationTraining and employment services(Including transfer of funds)For necessary expenses of the Workforce Investment Act of 1998 (referred to in this Act as WIA), the Second Chance Act of 2007, the Women in Apprenticeship and Non-Traditional Occupations Act of 1992 (WANTO Act), and the Workforce Innovation Fund, as established by this Act, $3,148,855,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,588,108,000 as follows: 
(A)$766,080,000 for adult employment and training activities, of which $54,080,000 shall be available for the period July 1, 2014, through June 30, 2015, and of which $712,000,000 shall be available for the period October 1, 2014 through June 30, 2015; 
(B)$820,430,000 for youth activities, which shall be available for the period April 1, 2014 through June 30, 2015; and 
(C)$1,001,598,000 for dislocated worker employment and training activities, of which $141,598,000 shall be available for the period July 1, 2014 through June 30, 2015, and of which $860,000,000 shall be available for the period October 1, 2014 through June 30, 2015: 
Provided, That notwithstanding the transfer limitation under section 133(b)(4) of the WIA, up to 30 percent of such funds may be transferred by a local board if approved by the Governor: 
Provided further, That a local board may award a contract to an institution of higher education or other eligible training provider if the local board determines that it would facilitate the training of multiple individuals in high-demand occupations, if such contract does not limit customer choice: 
 Provided further, That notwithstanding section 128(a)(1) of the WIA, the amount available to the Governor for statewide workforce investment activities shall not exceed 8.75 percent of the amount allotted to the State from each of the appropriations under the preceding subparagraphs; 
(2)for federally administered programs, $474,669,000 as follows: 
(A)$220,859,000 for the dislocated workers assistance national reserve, of which $20,859,000 shall be available for the period July 1, 2014 through June 30, 2015, and of which $200,000,000 shall be available for the period October 1, 2014 through June 30, 2015: 
Provided, That funds provided to carry out section 132(a)(2)(A) of the WIA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: 
Provided further, That funds provided to carry out section 171(d) of the WIA may be used for demonstration projects that provide assistance to new entrants in the workforce and incumbent workers: 
Provided further, That none of the funds shall be obligated to carry out section 173(e) of the WIA; 
(B)$46,082,000 for Native American programs, which shall be available for the period July 1, 2014 through June 30, 2015; 
(C)$81,896,000 for migrant and seasonal farmworker programs under section 167 of the WIA, including $75,885,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,517,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $494,000 for other discretionary purposes, which shall be available for the period July 1, 2014 through June 30, 2015: 
Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services; 
(D)$994,000 for carrying out the WANTO Act, which shall be available for the period July 1, 2014 through June 30, 2015; 
(E)$77,534,000 for YouthBuild activities as described in section 173A of the WIA, which shall be available for the period April 1, 2014 through June 30, 2015; and 
(F)$47,304,000 to be available to the Secretary of Labor (referred to in this title as Secretary) for the Workforce Innovation Fund to carry out projects that demonstrate innovative strategies or replicate effective evidence-based strategies that align and strengthen the workforce investment system in order to improve program delivery and education and employment outcomes for beneficiaries, which shall be for the period July 1, 2014 through September 30, 2015: 
Provided, That amounts shall be available for awards to States or State agencies that are eligible for assistance under any program authorized under the WIA, consortia of States, or partnerships, including regional partnerships: 
 Provided further, That not more than 5 percent of the funds available for workforce innovation activities shall be for technical assistance and evaluations related to the projects carried out with these funds: 
Provided further, That the Secretary may authorize awardees to use a portion of awarded funds for evaluation, upon the Chief Evaluation Officer's approval of an evaluation plan; 
(3)for national activities, $86,078,000, as follows: 
(A)$80,078,000 for ex-offender activities, under the authority of section 171 of the WIA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2014 through June 30, 2015, notwithstanding the requirements of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA: 
Provided, That of this amount, $20,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas; and 
(B)$6,000,000 for the Workforce Data Quality Initiative, under the authority of section 171(c)(2) of the WIA, which shall be available for the period July 1, 2014 through June 30, 2015, and which shall not be subject to the requirements of section 171(c)(4)(D).Office of Job CorpsTo carry out subtitle C of title I of the WIA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIA, $1,688,155,000, plus reimbursements, as follows: 
(1)$1,578,008,000 for Job Corps Operations, which shall be available for the period July 1, 2014 through June 30, 2015; 
(2)$80,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2014 through June 30, 2017: 
Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: 
Provided further, That any funds transferred pursuant to the preceding proviso shall not be available for obligation after June 30, 2015: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and 
(3)$30,147,000 for necessary expenses of the Office of Job Corps, which shall be available for obligation for the period October 1, 2013 through September 30, 2014: 
 
Provided further, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $434,371,000, which shall be available for the period July 1, 2014 through June 30, 2015, and may be recaptured and reobligated in accordance with section 517(c) of the OAA.Federal unemployment benefits and allowancesFor payments during fiscal year 2014 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011, $656,000,000, together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2014.State unemployment insurance and employment service operationsFor authorized administrative expenses, $81,566,000, together with not to exceed $3,596,813,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: 
(1)$2,861,575,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $60,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews, and $10,000,000 for activities to address the misclassification of workers), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011, and shall be available for obligation by the States through December 31, 2014, except that funds used for automation acquisitions or competitive grants awarded to States for improved operations, reemployment and eligibility assessments and improper payments, or activities to address misclassification of workers shall be available for Federal obligation through December 31, 2014 and for obligation by the States through September 30, 2016, and funds used for unemployment insurance workloads experienced by the States through September 30, 2014 shall be available for Federal obligation through December 31, 2014; 
(2)$10,676,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; 
(3)$642,771,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2014 through June 30, 2015; 
(4)$19,818,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act, including not to exceed $1,166,000 that may be used for amortization payments to States which had independent retirement plans in their State employment service agencies prior to 1980; 
(5)$61,973,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $47,691,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and 
(6)$60,153,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and section 171 (e)(2)(C) of the WIA and shall be available for Federal obligation for the period July 1, 2014 through June 30, 2015: 
Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2014 is projected by the Department of Labor to exceed 3,357,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: 
Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: 
Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance or immigration programs, may be obligated in contracts, grants, or agreements with non-State entities: 
Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States under such grants, subject to the conditions applicable to the grants: 
Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the Office of Management and Budget Circular A–87: 
Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: 
Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and non-profit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2015, for such purposes. 
In addition, $20,000,000 from the Employment Security Administration Account of the Unemployment Trust Fund shall be available to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2015.Program administrationFor expenses of administering employment and training programs, $100,577,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.Employee benefits security administrationSalaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $178,500,000.Pension Benefit Guaranty CorporationPension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2014, for the Corporation: 
Provided, That none of the funds available to the Corporation for fiscal year 2014 shall be available for obligations for administrative expenses in excess of $505,441,000: 
Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2014, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2015, for obligation for administrative expenses for every 20,000 additional terminated participants: 
Provided further, That an additional $50,000 shall be made available through September 30, 2015, for obligation for investment management fees for every $25,000,000 in assets received by the Corporation as a result of new plan terminations or asset growth, after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate.Wage and Hour DivisionSalaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $224,330,000.Office of Labor-Management StandardsSalaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $39,129,000.Office of Federal Contract Compliance ProgramsSalaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $104,976,000.Office of Workers' Compensation ProgramsSalaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $109,641,000, together with $2,142,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act.Special benefits(including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; sections 4(c) and 5(f) of the War Claims Act of 1948; and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $396,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year: 
Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: 
Provided further, That balances of reimbursements unobligated on September 30, 2013, shall remain available until expended for the payment of compensation, benefits, and expenses: 
Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2014: 
Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $60,017,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $19,499,000; 
(2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000; 
(3)For periodic roll disability management and medical review, $16,190,000; 
(4)For program integrity, $1,360,000; and 
(5)The remaining funds shall be paid into the Treasury as miscellaneous receipts: 
Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $93,235,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2015, $24,000,000, to remain available until expended.Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,176,000, to remain available until expended: 
Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.Black lung disability trust fund(including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2014 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $33,033,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $25,365,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $327,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSalaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $552,247,000, including not to exceed $100,000,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $200,000 per fiscal year of training institute course tuition fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: 
Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2014, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: 
Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies; 
(2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found; 
(3)to take any action authorized by the Act with respect to imminent dangers; 
(4)to take any action authorized by the Act with respect to health hazards; 
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and 
(6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act: 
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That $10,687,000 shall be available for Susan Harwood training grants.Mine safety and health administrationSalaries and expenses(including transfer of funds)For necessary expenses for the Mine Safety and Health Administration, $375,887,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $8,441,000 for state assistance grants; in addition, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities, notwithstanding 31 U.S.C. 3302; and, in addition, the Mine Safety and Health Administration may retain up to $2,499,000 in this fiscal year and each fiscal year thereafter from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities; the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private; the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations; the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization; and any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster: 
Provided, That the Secretary may transfer such sums as may be necessary to Departmental Management for the Office of the Solicitor move related to the relocation of the Mine Safety and Health Administration headquarters.Bureau of labor statisticsSalaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $527,212,000, together with not to exceed $65,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.Office of disability employment policySalaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $37,745,000.Departmental managementSalaries and expenses(Including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $336,621,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: 
Provided, That $64,825,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2014: 
Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: 
Provided further, That not more than $58,825,000 shall be for programs to combat exploitative child labor internationally and not less than $6,000,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: 
Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2015: 
 Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: 
 Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce.Veterans employment and trainingNot to exceed $231,414,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: 
(1)$175,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2014: 
Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$14,000,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; 
(3)$39,000,000 is for Federal administration of chapters 41, 42, and 43 of title 38, United States Code; and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109: 
Provided further, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made.In addition, from the General Fund of the Treasury, $38,109,000 is for carrying out the Homeless Veterans Reintegration Programs under 38 U.S.C. 2021. IT modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $19,778,000.Office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $74,721,000, together with not to exceed $5,590,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.General provisions 
101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 
104.None of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 may be used for any purpose other than competitive grants for training individuals over the age of 16 who are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training: 
Provided, That the preceding limitation shall not apply to funding provided pursuant to solicitations for grant applications issued prior to January 15, 2014. 
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs. Notwithstanding this section, the limitation on salaries for the Job Corps shall continue to be governed by section 101. 
106.The Secretary shall take no action to amend, through regulatory or administration action, the definition established in section 667.220 of title 20 of the Code of Federal Regulations for functions and activities under title I of WIA, or to modify, through regulatory or administrative action, the procedure for redesignation of local areas as specified in subtitle B of title I of that Act (including applying the standards specified in section 116(a)(3)(B) of that Act, but notwithstanding the time limits specified in section 116(a)(3)(B) of that Act), until such time as legislation reauthorizing the Act is enacted. Nothing in the preceding sentence shall permit or require the Secretary to withdraw approval for such redesignation from a State that received the approval not later than October 12, 2005, or to revise action taken or modify the redesignation procedure being used by the Secretary in order to complete such redesignation for a State that initiated the process of such redesignation by submitting any request for such redesignation not later than October 26, 2005.(Including Transfer of Funds) 
107.Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: 
Provided, That this section shall not apply to section 173A(f)(2) of the WIA.(including transfer of funds) 
108. 
(a)The Secretary may reserve not more than 0.5 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2015: 
Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Office of Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, funding made available to the Bureau of International Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 
109.None of the funds made available by this Act may be used to promulgate the Definition of Fiduciary regulation (Regulatory Identification Number 1210–AB32) published by the Employee Benefits Security Administration of the Department of Labor on October 22, 2010 (75 Fed. Reg. 65263). 
110. 
(a)Of the funds appropriated under section 272(b) of the Trade Act of 1974 for fiscal year 2014, the Secretary may reserve no more than 3 percent of such funds to conduct evaluations and provide technical assistance relating to the activities carried out under section 271 of such Act, including activities carried out under such section supported by the appropriations provided for fiscal years 2011 through 2013. 
(b)Institutions of higher education awarded grants under section 271 of the Trade Act of 1974 may award subgrants to other institutions of higher education that meet the definition of eligible institution under section 271(b)(1)(A) of such Act, subject to the conditions applicable to such grants. 
111. 
(a)Section 5315 of title 5, United States Code, is amended after the item relating to the Assistant Secretaries of Labor by inserting Administrator, Wage and Hour Division, Department of Labor. 
(b)Section 5316, title 5, United States Code, is amended by striking Administrator, Wage and Hour and Public Contracts Division, Department of Labor.Directive for the Secretary of Labor 
112.In an investigation by the Department of substantial violations related to the admission of nonimmigrants described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act, if the employer of such nonimmigrants demonstrates, by a preponderance of the evidence, that an agent of the employer engaged in fraud or misrepresentation to the Department that was outside the scope of the authority conferred by the employer, the Secretary is authorized— 
(1)to exclude the employer of such nonimmigrants from debarment proceedings under section 655.118 of title 20, Code of Federal Regulations, which were commenced on or after January 1, 2013; and 
(2)to initiate or continue debarment proceedings against the agent who engaged in such fraud or misrepresentation. 
113. 
(a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry 
(1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition. 
(2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer— 
(A)completes a new assessment of the local labor market by— 
(i)listing job orders in local newspapers on 2 separate Sundays; and 
(ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer’s place of employment; and 
(B)offers the job to an equally or better qualified United States worker who— 
(i)applies for the job; and 
(ii)will be available at the time and place of need. 
(3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law. 
(b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)). 
(c)This section shall be in effect until September 30, 2014.This title may be cited as the Department of Labor Appropriations Act, 2014. 
IIDepartment of health and human servicesHealth resources and services administrationPrimary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,495,276,000: 
Provided, That no more than $40,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act, including associated administrative expenses and relevant evaluations: 
Provided further, That no more than $94,893,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law: 
Provided further, That of funds provided for the Health Centers program, as defined by section 330 of the PHS Act, by this Act or any other Act for fiscal year 2014, not less than $110,000,000 shall be obligated in fiscal year 2014 as base grant adjustments and not less than $350,000,000 shall be obligated in fiscal year 2014 to support new access points including approved and unfunded applications from fiscal year 2013, grants to expand medical services, behavioral health, oral health, pharmacy, and vision services, and costs associated with the HHS administration of these grants.Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, section 1128E of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $734,236,000: 
Provided, That sections 747(c)(2), 751(j)(2), 762(k), and the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of the PHS Act shall not apply to funds made available under this heading: 
Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: 
Provided further, That no funds shall be available for section 340G–1 of the PHS Act: 
Provided further, That in addition to fees authorized by section 427(b) of the Health Care Quality Improvement Act of 1986, fees shall be collected for the full disclosure of information under such Act sufficient to recover the full costs of operating the National Practitioner Data Bank and shall remain available until expended to carry out that Act: 
Provided further, That fees collected for the full disclosure of information under the Health Care Fraud and Abuse Data Collection Program, authorized by section 1128E(d)(2) of the Social Security Act, shall be sufficient to recover the full costs of operating the program, and shall remain available until expended to carry out that Act: 
Provided further, That fees collected for the disclosure of information under the information reporting requirement program authorized by section 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the program and shall remain available until expended to carry out that Act: 
Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections.Maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $846,017,000: 
Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $77,093,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in paragraphs (A) through (F) of section 501(a)(3) of such Act.Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,293,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2016, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act: 
Provided, That in addition to amounts provided herein, $25,000,000 shall be available from amounts available under section 241 of the PHS Act to carry out parts A, B, C, and D of title XXVI of the PHS Act to fund Special Projects of National Significance under section 2691.Health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $103,193,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center.Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act, the Cardiac Arrest Survival Act of 2000, and sections 711 and 1820 of the Social Security Act, $142,335,000, of which $40,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: 
Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $14,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: 
Provided further, That notwithstanding section 338J(k) of the PHS Act, $9,511,000 shall be available for State Offices of Rural Health.Family PlanningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $286,479,000: 
Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office.Program managementFor program support in the Health Resources and Services Administration, $153,061,000: 
Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings “Primary Health Care”, “Health Workforce”, “Maternal and Child Health”, “Ryan White HIV/AIDS Program”, “Health Care Systems”, and “Rural Health”.Health education assistance loans program accountSuch sums as may be necessary to carry out the purpose of the program, as authorized by title VII of the PHS Act. For administrative expenses to carry out the guaranteed loan program, including section 709 of the PHS Act, $2,687,000.Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: 
Provided, That for necessary administrative expenses, not to exceed $6,464,000 shall be available from the Trust Fund to the Secretary.Centers for disease control and preventionImmunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $571,536,000: 
Provided, That in addition to amounts provided herein, $12,864,000 shall be available from amounts available under section 241 of the PHS Act to carry out the National Immunization Surveys.HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, XXIII, and XXVI of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,072,834,000.Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $287,300,000: 
Provided, That of the funds provided for the Advanced Molecular Detection initiative, the CDC Director shall establish and publish a five-year program implementation plan within 90 days of enactment.Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $711,650,000: 
Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: 
Provided further, That of the funds available under this heading, $5,000,000 shall be available to conduct an extension and outreach program to combat obesity in counties with the highest levels of obesity: 
Provided further, That of the funds provided under this heading, $80,000,000 shall be available for a program consisting of three-year grants of no less than $100,000 per year to non-governmental entities, local public health offices, school districts, local housing authorities, local transportation authorities or Indian tribes to implement evidence-based chronic disease prevention strategies: 
Provided further, That applicants for grants described in the previous proviso shall determine the population to be served and shall agree to work in collaboration with multi-sector partners.Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $122,435,000.Public Health Scientific ServicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, informatics, and workforce development, $347,179,000: 
Provided, That in addition to amounts provided herein, $85,691,000 shall be available from amounts available under section 241 of the PHS Act to carry out public health scientific services.Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $147,555,000.Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $142,311,000.National Institute for Occupational Safety and HealthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, 501, and 514 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $180,300,000: 
Provided, That in addition to amounts provided herein, $112,000,000 shall be available from amounts available under section 241 of the PHS Act.Energy employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: 
Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $383,000,000, of which $114,250,000 for international HIV/AIDS shall remain available through September 30, 2015, and of which $7,500,000 shall remain available through September 30, 2015, to support national public health institutes: 
Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.Public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,323,450,000, of which $535,000,000 shall remain available until expended for the Strategic National Stockpile: 
Provided, That in the event the Director of the CDC activates the Emergency Operations Center, the Director of the CDC may detail CDC staff without reimbursement for up to 30 days to support the work of the CDC Emergency Operations Center, so long as the Director provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: 
Provided further, That in the previous proviso the annual reimbursement cannot exceed $3,000,000 across CDC: 
Provided further, That of the funds provided for the Strategic National Stockpile, up to $2,000,000 shall be used to support a comprehensive IOM evaluation of the distribution system.CDC-wide activities and program support(including transfer of funds)For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support that supplement activities funded under the headings “Immunization and Respiratory Diseases”, “HIV/AIDS, Viral Hepatitis, Sexually Transmitted Diseases, and Tuberculosis Prevention”, “Emerging and Zoonotic Infectious Diseases”, “Chronic Disease Prevention and Health Promotion”, “Birth Defects, Developmental Disabilities, Disabilities and Health”, “Environmental Health”, “Injury Prevention and Control”, “National Institute for Occupational Safety and Health”, “Energy Employees Occupational Illness Compensation Program”, “Global Health”, “Public Health Preparedness and Response”, and “Public Health Scientific Services”, $517,570,000, of which $380,000,000 shall be available until September 30, 2015, for business services and transfer to the Working Capital Fund, and of which $24,000,000 shall be available until September 30, 2018, for acquisition of real property, equipment, construction and renovation of facilities: 
Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: 
Provided further, That funds appropriated under this heading and in all other accounts of CDC may be used to support the purchase, hire, maintenance, and operation of aircraft for use and support of the activities of CDC: 
Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: 
Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: 
Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: 
Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program shall be available through September 30, 2015: 
Provided further, That of the funds made available under this heading and in all other accounts of CDC, up to $1,000 per eligible employee of CDC shall be made available until expended for Individual Learning Accounts: 
Provided further, That to facilitate the implementation of the permanent Working Capital Fund (WCF) authorized under this heading in division F of Public Law 112–74, on or after enactment of this Act, unobligated balances of amounts appropriated for business services for fiscal year 2013 shall be transferred to the WCF: 
Provided further, That on or after enactment of this Act, CDC shall transfer amounts available for business services to other CDC appropriations consistent with the benefit each appropriation received from the business services appropriation in fiscal year 2013: 
Provided further, That once the WCF is implemented in fiscal year 2014, assets purchased in any prior fiscal year with funds appropriated for or reimbursed to business services may be transferred to the WCF and customers billed for depreciation of those assets: 
Provided further, That CDC shall, consistent with the authorities provided in 42 U.S.C. 231, ensure that the WCF is used only for administrative support services and not for programmatic activities: 
Provided further, That CDC shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 15 days prior to any transfers made with funds provided under this heading.National institutes of healthNational cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $4,923,238,000, of which up to $8,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.National heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $2,988,605,000.National institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $398,650,000.National institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,744,274,000.National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $1,587,982,000.National institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $4,358,841,000.National institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,364,147,000: 
Provided, That not less than $273,325,000 is provided for the Institutional Development Awards program.Eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,282,595,000.National eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $682,077,000.National institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $665,439,000.National institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $1,171,038,000.National institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $520,053,000.National institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $404,049,000.National institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $140,517,000.National institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $446,025,000.National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,025,435,000.National institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,446,172,000.National human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $497,813,000.National institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $329,172,000.National center for complementary and alternative medicineFor carrying out section 301 and title IV of the PHS Act with respect to complementary and alternative medicine, $124,296,000.National institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $268,322,000.John e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $67,577,000.National library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $327,723,000, of which $4,000,000 shall be available until September 30, 2015, for improvement of information systems: 
Provided, That in fiscal year 2014, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH): 
Provided further, That in addition to amounts provided herein, $8,200,000 shall be available from amounts available under section 241 of the PHS Act to carry out the purposes of the National Information Center on Health Services Research and Health Care Technology established under section 478A of the PHS Act and related health information services.NATIONAL CENTER FOR ADVANCING TRANSLATIONAL SCIENCESFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $633,267,000: 
Provided, That up to $9,835,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network: 
 Provided further, That at least $474,746,000 is provided to the Clinical and Translational Sciences Awards program.Office of the directorFor carrying out the responsibilities of the Office of the Director, NIH, $1,400,134,000, of which up to $25,000,000 shall be used to carry out section 213 of this Act: 
Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: 
Provided further, That NIH is authorized to collect third-party payments for the cost of clinical services that are incurred in NIH research facilities and that such payments shall be credited to the NIH Management Fund: 
Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: 
Provided further, That $165,000,000 shall be for the National Children’s Study (NCS), except that not later than July 15, 2014, the Director shall estimate the amount needed for the NCS during fiscal year 2014, and any funds in excess of the estimated need shall be transferred to and merged with the accounts for the various Institutes and Centers in proportion to their shares of total NIH appropriations made by this Act: 
Provided further, That $533,039,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: 
Provided further, That of the funds provided $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: 
Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act.Buildings and facilitiesFor the study of, construction or demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $128,663,000, to remain available until September 30, 2018, of which up to $7,000,000 may be used for demolition.Substance abuse and mental health services administrationMENTAL HEALTH For carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,055,347,000: 
Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act: 
 Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: 
 Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated under this Act for fiscal year 2014: 
 Provided further, That of the amount appropriated under this heading, $46,000,000 shall be for the National Child Traumatic Stress Initiative as described in section 582 of the PHS Act: 
Provided further, That States shall expend at least 5 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: 
Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act. SUBSTANCE ABUSE TREATMENTFor carrying out titles III, V, and XIX of the PHS Act with respect to substance abuse treatment and section 1922(a) of the PHS Act with respect to substance abuse prevention, $2,052,661,000: 
Provided, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: 
Provided further, That none of the funds provided for section 1921 of the PHS Act shall be subject to section 241 of such Act. SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $175,631,000.HEALTH SURVEILLANCE AND PROGRAM SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $151,296,000: 
Provided, That in addition to amounts provided herein, $30,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: 
Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: 
 Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for healthcare research and qualityHealthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $364,008,000 shall be available from amounts available under section 241 of the PHS Act, notwithstanding subsection 947(c) of such Act: 
Provided, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2015.Centers for medicare and medicaid servicesGrants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $177,872,985,000, to remain available until expended.For making, after May 31, 2014, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2014 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2015, $103,472,323,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.Payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $255,185,000,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare and Medicaid Services, not to exceed $3,669,744,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until September 30, 2019: 
Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: 
Provided further, That the Secretary is directed to collect fees in fiscal year 2014 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: 
Provided further, That $22,004,000 shall be available for the State high-risk health insurance pool program as authorized by the State High Risk Pool Funding Extension Act of 2006.Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $293,588,000, to remain available through September 30, 2015, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $207,636,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $28,122,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $29,708,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $28,122,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: 
Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2014 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation.Administration for children and familiesPayments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,965,245,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2015, $1,250,000,000, to remain available until expended.For making, after May 31 of the current fiscal year, payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,424,549,000: 
Provided, That all but $491,000,000 of this amount shall be allocated as though the total appropriation for such payments for fiscal year 2014 was less than $1,975,000,000: 
Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $2,988,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations.Refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), section 203 of the Trafficking Victims Protection Reauthorization Act of 2005, and the Torture Victims Relief Act of 1998, $1,486,095,000 of which $1,461,605,000 shall remain available through September 30, 2016 for carrying out such sections 414, 501, 462, and 235: 
Provided, That amounts available under this heading to carry out such section 203 and the TVPA shall also be available for research and evaluation with respect to activities under those authorities.Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990 (CCDBG Act), $2,360,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: 
Provided, That $19,357,000 shall be available for child care resource and referral and school-aged child care activities, of which $996,000 shall be available to the Secretary for a competitive grant for the operation of a national toll free referral line and Web site to develop and disseminate child care consumer education information for parents and help parents access child care in their local community: 
Provided further, That, in addition to the amounts required to be reserved by the States under section 658G of the CCDBG Act, $296,484,000 shall be reserved by the States for activities authorized under section 658G, of which $108,732,000 shall be for activities that improve the quality of infant and toddler care: 
Provided further, That $9,851,000 shall be for use by the Secretary for child care research, demonstration, and evaluation activities: 
Provided further, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements.Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: 
Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.Children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), the Abandoned Infants Assistance Act of 1988, part B–1 of title IV and sections 413, 1110, and 1115 of the Social Security Act; for making payments under the Community Services Block Grant Act (CSBG Act), sections 473B and 477(i) of the Social Security Act, and the Assets for Independence Act; for necessary administrative expenses to carry out such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the Social Security Act, the Act of July 5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980; and for the administration of prior year obligations made by the Administration for Children and Families under the Developmental Disabilities Assistance and Bill of Rights Act and the Help America Vote Act of 2002, $10,346,943,000, of which $37,943,000, to remain available through September 30, 2015, shall be for grants to States for adoption incentive payments, as authorized by section 473A of the Social Security Act and may be made for adoptions completed before September 30, 2014: 
Provided, That subsection (b)(5) of such section 473A shall apply to funds appropriated under this heading by substituting 2013 for 2012: 
Provided further, That $8,598,095,000 shall be for making payments under the Head Start Act: 
Provided further, That of the amount in the previous proviso, $8,073,095,000 shall be available for payments under section 640 of the Head Start Act, of which $100,000,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act: 
Provided further, That for purposes of allocating funds under section 640 of the Head Start Act, subsection (a)(2) of such section shall be applied by substituting fiscal year 2012 for the prior fiscal year each place it appears in such subsection: 
Provided further, That of the amount provided for making payments under the Head Start Act, $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of such Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: 
Provided further, That amounts allocated to Head Start grantees at the discretion of the Secretary to supplement activities pursuant to the previous proviso shall not be included in the calculation of the base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of the Head Start Act: 
Provided further, That notwithstanding section 640 of the Head Start Act, of the amount provided for making payments under the Head Start Act, $500,000,000 shall be available through March 31, 2015 for expansion of Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, and for new discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, and, notwithstanding section 645A(c)(2) of such Act, these funds are available to serve children under age 4: 
Provided further, That of the amount made available in the immediately preceding proviso, up to $10,000,000 shall be available for the Federal costs of administration and evaluation activities of the program described in such proviso: 
Provided further, That an Early Head Start agency awarded funds for an Early Head Start-Child Care Partnership after October 1, 2014, shall not be subject to the requirements of the system for designation renewal as defined by section 641 of the Head Start Act, for this award only, prior to 18 months after the date of such award: 
Provided further, That $709,854,000 shall be for making payments under the CSBG Act: 
 Provided further, That $36,204,000 shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less than $29,883,000 shall be for section 680(a)(2) and not less than $5,971,000 shall be for section 680(a)(3)(B) of such Act: 
Provided further, That to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under the CSBG Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: 
Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: 
Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: 
Provided further, That in addition to amounts provided herein, $5,762,000 shall be available from amounts available under section 241 of the PHS Act to carry out the provisions of section 1110 of the Social Security Act: 
Provided further, That section 303(a)(2)(A)(i) of the Family Violence Prevention and Services Act shall not apply to amounts provided herein: 
Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: 
Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.Promoting Safe and Stable FamiliesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and in addition, for carrying out, except as otherwise provided, section 437 of such Act, $59,765,000.Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $4,806,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2015, $2,200,000,000.For making, after May 31 of the current fiscal year, payments to States or other non-Federal entities under section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for community livingAging and disability services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the OAA, titles III and XXIX of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $1,610,143,000, together with $52,115,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: 
Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: 
Provided further, That none of the funds provided shall be used to carry out sections 1701 and 1703 of the PHS Act (with respect to chronic disease self-management activity grants), except that such funds may be used for necessary expenses associated with administering any such grants awarded prior to the date of the enactment of this Act: 
Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section.Office of the secretaryGeneral departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $458,056,000, together with $69,211,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: 
Provided, That of this amount, $52,224,000 shall be for minority AIDS prevention and treatment activities: 
Provided further, That of the funds made available under this heading, $101,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not less than $72,200,000 shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, of which not less than $24,000,000 shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy, and of which any remaining amounts shall be available for training and technical assistance, evaluation, outreach, and additional program support activities: 
Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $8,455,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: 
Provided further, That of the funds made available under this heading, $1,750,000 is for strengthening the Department's acquisition workforce capacity and capabilities: 
Provided further, That with respect to the previous proviso, such funds shall be available for training, recruitment, retention and hiring members of the acquisition workforce as defined by 41 U.S.C. 1703, and for information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management: 
Provided further, That of the funds made available under this heading, $5,000,000 shall be for making competitive grants to provide abstinence education (as defined by section 510(b)(2)(A)–(H) of the Social Security Act) to adolescents, and for Federal costs of administering the grant: 
Provided further, That grants made under the authority of section 510(b)(2)(A)–(H) of the Social Security Act shall be made only to public and private entities that agree that, with respect to an adolescent to whom the entities provide abstinence education under such grant, the entities will not provide to that adolescent any other education regarding sexual conduct, except that, in the case of an entity expressly required by law to provide health information or services the adolescent shall not be precluded from seeking health information or services from the entity in a different setting than the setting in which abstinence education was provided: 
Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: 
Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4).Office of medicare hearings and appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $82,381,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $15,556,000: 
Provided, That in addition to amounts provided herein, $44,811,000 shall be available from amounts available under section 241 of the PHS Act.Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $71,000,000: 
Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228.Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000.Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.Public health and social services emergency fundFor expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $857,290,000, of which $415,000,000 shall remain available through September 30, 2015, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act, and other administrative expenses of the Biomedical Advanced Research and Development Authority, and of which up to $5,000,000 shall remain available through September 30, 2016, to support the delivery of medical countermeasures and shall be in addition to any other amounts available for such purpose: 
Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: 
Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: 
Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2016.For necessary expenses for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $255,000,000, to remain available until expended.For expenses necessary to prepare for and respond to an influenza pandemic, $115,009,000; of which $83,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: 
Provided further, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics.In addition, for expenses necessary for replacement of building leases and associated renovation costs for Public Health Service agencies and other components of HHS, including relocation and fit-out costs, $16,131,000, to remain available until expended.General provisions 
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 
202.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
203.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II. 
204.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 
205.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title.(transfer of funds) 
206.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
207.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: 
Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
208.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 
209.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
210.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 
211.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: 
Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): 
Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2014: 
(1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. 
(3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service. 
213. 
(a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds available under section 402(b)(7) or 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research and activities described in such section 402(b)(12). 
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 
214.Funds which are available for Individual Learning Accounts for employees of CDC and the Agency for Toxic Substances and Disease Registry (ATSDR) may be transferred to appropriate accounts of CDC, to be available only for Individual Learning Accounts: 
Provided, That such funds may be used for any individual full-time equivalent employee while such employee is employed either by CDC or ATSDR. 
215.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.(transfer of funds) 
216.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under section 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 
217.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 
218. 
(a)The Secretary shall establish a publicly accessible Web site to provide information regarding the uses of funds made available under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA). 
(b)With respect to funds provided under section 4002 of the ACA, the Secretary shall include on the Web site established under subsection (a) at a minimum the following information: 
(1)In the case of each transfer of funds under section 4002(c), a statement indicating the program or activity receiving funds, the operating division or office that will administer the funds, and the planned uses of the funds, to be posted not later than the day after the transfer is made. 
(2)Identification (along with a link to the full text) of each funding opportunity announcement, request for proposals, or other announcement or solicitation of proposals for grants, cooperative agreements, or contracts intended to be awarded using such funds, to be posted not later than the day after the announcement or solicitation is issued. 
(3)Identification of each grant, cooperative agreement, or contract with a value of $25,000 or more awarded using such funds, including the purpose of the award and the identity of the recipient, to be posted not later than 5 days after the award is made. 
(4)A report detailing the uses of all funds transferred under section 4002(c) during the fiscal year, to be posted not later than 90 days after the end of the fiscal year. 
(c)With respect to awards made in fiscal years 2013 and 2014, the Secretary shall also include on the Web site established under subsection (a), semi-annual reports from each entity awarded a grant, cooperative agreement, or contract from such funds with a value of $25,000 or more, summarizing the activities undertaken and identifying any sub-grants or sub-contracts awarded (including the purpose of the award and the identity of the recipient), to be posted not later than 30 days after the end of each 6-month period. 
(d)In carrying out this section, the Secretary shall: 
(1)present the information required in subsection (b)(1) on a single webpage or on a single database; 
(2)ensure that all information required in this section is directly accessible from the single webpage or database; and 
(3)ensure that all information required in this section is able to be organized by program or State.(Transfer of Funds) 
219. 
(a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA) to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act) accompanying this Act. 
(b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. 
(c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act. 
220. 
(a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— 
(1)funds are available and obligated— 
(A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and 
(B)for the estimated costs associated with a necessary termination of the contract; and 
(2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. 
(b)A contract entered into under this section: 
(1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and 
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 
221. 
(a)The Secretary shall publish in the fiscal year 2015 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the Patient Protection and Affordable Care Act of 2010 (ACA), and the amendments made by that Act, in the proposed fiscal year and the 4 prior fiscal years. 
(b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: 
(1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. 
(2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). 
(c)In carrying out this section, the Secretary may exclude from the report employees or contractors who: 
(1)Are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; 
(2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; 
(3)or who work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 
222.In addition to the amounts otherwise available for Centers for Medicare and Medicaid Services, Program Management, the Secretary of Health and Human Services may transfer up to $305,000,000 to such account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to support program management activity related to the Medicare Program: 
Provided, That except for the foregoing purpose, such funds may not be used to support any provision of Public Law 111–148 or Public Law 111–152 (or any amendment made by either such Public Law) or to supplant any other amounts within such account. 
223.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the execution of a contract awarded in fiscal year 2014 under section 338B of such Act. 
224.The Secretary shall publish, as part of the fiscal year 2015 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare and Medicaid Services specifically for Health Insurance Marketplaces for each fiscal year since the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148) and the proposed uses for such funds for fiscal year 2015. Such information shall include, for each such fiscal year— 
(1)the section(s) of such Act under which such funds were appropriated or used; 
(2)the program, project, or activity for which such funds were used; 
(3)the amount of funds that were used for the Health Insurance Marketplaces within each such program, project, or activity; and 
(4)the milestones completed for data hub functionality and implementation readiness. 
225.Activities authorized under part A of title IV and section 1108(b) of the Social Security Act (except for activities authorized in section 403(b)) shall continue through September 30, 2014, in the manner authorized for fiscal year 2013, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. 
226.The Secretary shall include in the fiscal year 2016 budget justification an analysis of how section 2713 of the PHS Act will impact eligibility for discretionary HHS programs.This title may be cited as the Department of Health and Human Services Appropriations Act, 2014. 
IIIDepartment of EducationEducation for the disadvantagedFor carrying out title I of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $15,552,693,000, of which $4,625,762,000 shall become available on July 1, 2014, and shall remain available through September 30, 2015, and of which $10,841,177,000 shall become available on October 1, 2014, and shall remain available through September 30, 2015, for academic year 2014–2015: 
Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: 
Provided further, That up to $3,984,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2013, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: 
Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: 
Provided further, That $3,281,550,000 shall be for targeted grants under section 1125 of the ESEA: 
Provided further, That $3,281,550,000 shall be for education finance incentive grants under section 1125A of the ESEA: 
Provided further, That funds available under sections 1124, 1124A, 1125 and 1125A of the ESEA may be used to provide homeless children and youths with services not ordinarily provided to other students under those sections, including supporting the liaison designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, and providing transportation pursuant to section 722(g)(1)(J)(iii) of such Act: 
Provided further, That $880,000 shall be to carry out sections 1501 and 1503 of the ESEA: 
Provided further, That $505,756,000 shall be available for school improvement grants under section 1003(g) of the ESEA, which shall be allocated by the Secretary through the formula described in section 1003(g)(2) and shall be used consistent with the requirements of section 1003(g), except that State and local educational agencies may use such funds to serve any school eligible to receive assistance under part A of title I that has not made adequate yearly progress for at least 2 years or is in the State's lowest quintile of performance based on proficiency rates and, in the case of secondary schools, priority shall be given to those schools with graduation rates below 60 percent: 
Provided further, That notwithstanding section 1003(g)(5)(C) of the ESEA, the Secretary may permit a State educational agency to establish an award period of up to 5 years for each participating local educational agency: 
Provided further, That funds available for school improvement grants may be used by a local educational agency to implement a whole-school reform strategy for a school using an evidence-based strategy that ensures whole-school reform is undertaken in partnership with a strategy developer offering a whole-school reform program that is based on at least a moderate level of evidence that the program will have a statistically significant effect on student outcomes, including more than one well-designed or well-implemented experimental or quasi-experimental study: 
 Provided further, That funds available for school improvement grants may be used by a local educational agency to implement an alternative State-determined school improvement strategy that has been established by a State educational agency with the approval of the Secretary: 
 Provided further, That a local educational agency that is determined to be eligible for services under subpart 1 or 2 of part B of title VI of the ESEA may modify not more than one element of a school improvement grant model: 
Provided further, That notwithstanding section 1003(g)(5)(A), each State educational agency may establish a maximum subgrant size of not more than $2,000,000 for each participating school applicable to such funds: 
 Provided further, That the Secretary may reserve up to 5 percent of the funds available for section 1003(g) of the ESEA to carry out activities to build State and local educational agency capacity to implement effectively the school improvement grants program: 
Provided further, That $158,000,000 shall be available under section 1502 of the ESEA for a comprehensive literacy development and education program to advance literacy skills, including pre-literacy skills, reading, and writing, for students from birth through grade 12, including limited-English-proficient students and students with disabilities, of which one-half of 1 percent shall be reserved for the Secretary of the Interior for such a program at schools funded by the Bureau of Indian Education, one-half of 1 percent shall be reserved for grants to the outlying areas for such a program, up to 5 percent may be reserved for national activities, and the remainder shall be used to award competitive grants to State educational agencies for such a program, of which a State educational agency may reserve up to 5 percent for State leadership activities, including technical assistance and training, data collection, reporting, and administration, and shall subgrant not less than 95 percent to local educational agencies or, in the case of early literacy, to local educational agencies or other nonprofit providers of early childhood education that partner with a public or private nonprofit organization or agency with a demonstrated record of effectiveness in improving the early literacy development of children from birth through kindergarten entry and in providing professional development in early literacy, giving priority to such agencies or other entities serving greater numbers or percentages of disadvantaged children: 
Provided further, That the State educational agency shall ensure that at least 15 percent of the subgranted funds are used to serve children from birth through age 5, 40 percent are used to serve students in kindergarten through grade 5, and 40 percent are used to serve students in middle and high school including an equitable distribution of funds between middle and high schools: 
Provided further, That eligible entities receiving subgrants from State educational agencies shall use such funds for services and activities that have the characteristics of effective literacy instruction through professional development, screening and assessment, targeted interventions for students reading below grade level and other research-based methods of improving classroom instruction and practice.Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VIII of the ESEA, $1,288,603,000, of which $1,151,233,000 shall be for basic support payments under section 8003(b), $48,316,000 shall be for payments for children with disabilities under section 8003(d), $17,406,000 shall be for construction under section 8007(a), $66,813,000 shall be for Federal property payments under section 8002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 8008: 
Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 8003(a) for school year 2013–2014, children enrolled in a school of such agency that would otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 8003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School improvement programsFor carrying out school improvement activities authorized by parts A and B of title II, part B of title IV, parts A and B of title VI, and parts B and C of title VII of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $4,397,391,000, of which $2,580,358,000 shall become available on July 1, 2014, and remain available through September 30, 2015, and of which $1,681,441,000 shall become available on October 1, 2014, and shall remain available through September 30, 2015, for academic year 2014–2015: 
Provided, That funds made available to carry out part B of title VII of the ESEA may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: 
Provided further, That funds made available to carry out part C of title VII of the ESEA shall be awarded on a competitive basis, and also may be used for construction: 
Provided further, That $48,445,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002: 
Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: 
Provided further, That up to 5 percent of the amount referred to in the previous proviso may be reserved by the Federated States of Micronesia and the Republic of the Marshall Islands to administer the Supplemental Education Grants programs and to obtain technical assistance, oversight and consultancy services in the administration of these grants and to reimburse the United States Departments of Labor, Health and Human Services, and Education for such services: 
Provided further, That up to 2 percent of the funds for subpart 1 of part A of title II of the ESEA shall be reserved by the Secretary for competitive awards for teacher or principal recruitment and training or professional enhancement activities to national not-for-profit organizations, of which up to 10 percent may be used for related research, dissemination, evaluation, technical assistance, and outreach activities: 
Provided further, That $149,717,000 shall be to carry out part B of title II of the ESEA.Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VII, part A of the ESEA, $123,939,000.Innovation and improvementFor carrying out activities authorized by part G of title I, subpart 5 of part A and parts C and D of title II, parts B, C, and D of title V of the ESEA, and sections 14006 and 14007 of division A of the American Recovery and Reinvestment Act of 2009, as amended, $1,181,317,000: 
Provided, That $250,000,000 shall be available through December 31, 2014 for awards to States, in accordance with the applicable requirements of section 14006 of division A of Public Law 111–5, as amended: 
Provided further, That the Secretary, jointly with the Secretary of HHS, shall use all funds made available under the immediately preceding proviso to make competitive awards in accordance with such section 14006 to States for improving early childhood care and education, except that, notwithstanding sections 14006(a) and 14005(d)(6) of such division, such awards may be limited to activities that build the capacity within the State to develop, enhance, or expand high-quality preschool programs, including comprehensive services and family engagement, for preschool-aged children from families at or below 200 percent of the Federal poverty line: 
Provided further, That each State may subgrant a portion of such grant funds to local educational agencies and other early learning providers (including but not limited to Head Start programs and licensed child care providers), or consortia thereof, for the implementation of high-quality preschool programs for children from families at or below 200 percent of the Federal poverty line: 
Provided further, That subgrantees that are local educational agencies shall form strong partnerships with early learning providers and that subgrantees that are early learning providers shall form strong partnerships with local educational agencies, in order to carry out the requirements of the subgrant: 
Provided further, That, notwithstanding the second proviso, up to 3 percent of such funds for improving early childhood care and education shall be available for technical assistance, evaluation, and other national activities related to such grants: 
Provided further, That not later than 30 days prior to the announcement of a competition under such section 14006 pursuant to the requirements of this Act, the Secretary shall submit a report outlining the proposed competition and priorities to the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That the Secretary shall administer State grants for improving early childhood care and education under such section jointly with the Secretary of HHS on such terms as such Secretaries set forth in an interagency agreement: 
 Provided further, That up to $141,602,000 shall be available through December 31, 2014 for section 14007 of division A of Public Law 111–5, and up to 5 percent of such funds may be used for technical assistance and the evaluation of activities carried out under such section: 
Provided further, That the Secretary may renew a grant made under section 14007 for additional 1-year periods, for fiscal year 2014 and thereafter, if the grantee is meeting its performance targets, up to a total award period of 6 years: 
Provided further, That the education facilities clearinghouse established through a competitive award process in fiscal year 2013 is authorized to collect and disseminate information on effective educational practices and the latest research regarding the planning, design, financing, construction, improvement, operation, and maintenance of safe, healthy, high-performance public facilities for early learning programs, kindergarten through grade 12, and higher education: 
Provided further, That $288,771,000 of the funds for subpart 1 of part D of title V of the ESEA shall be for competitive grants to local educational agencies, including charter schools that are local educational agencies, or States, or partnerships of: (1) a local educational agency, a State, or both; and (2) at least one nonprofit organization to develop and implement performance-based compensation systems for teachers, principals, and other personnel in high-need schools: 
Provided further, That such performance-based compensation systems must consider gains in student academic achievement as well as classroom evaluations conducted multiple times during each school year among other factors and provide educators with incentives to take on additional responsibilities and leadership roles: 
Provided further, That recipients of such grants shall demonstrate that such performance-based compensation systems are developed with the input of teachers and school leaders in the schools and local educational agencies to be served by the grant: 
Provided further, That recipients of such grants may use such funds to develop or improve systems and tools (which may be developed and used for the entire local educational agency or only for schools served under the grant) that would enhance the quality and success of the compensation system, such as high-quality teacher evaluations and tools to measure growth in student achievement: 
Provided further, That applications for such grants shall include a plan to sustain financially the activities conducted and systems developed under the grant once the grant period has expired: 
Provided further, That up to 5 percent of such funds for competitive grants shall be available for technical assistance, training, peer review of applications, program outreach, and evaluation activities: 
Provided further, That of the funds available for part B of title V of the ESEA, the Secretary shall use not less than $11,000,000 to carry out activities under section 5205(b) and shall use not less than $12,000,000 for subpart 2: 
Provided further, That of the funds available for subpart 1 of part B of title V of the ESEA, and notwithstanding section 5205(a), the Secretary shall reserve not less than $45,000,000 to make multiple awards to non-profit charter management organizations and other entities that are not for-profit entities for the replication and expansion of successful charter school models and shall reserve up to $11,000,000 to carry out the activities described in section 5205(a), including improving quality and oversight of charter schools and providing technical assistance and grants to authorized public chartering agencies in order to increase the number of high-performing charter schools: 
Provided further, That funds available for part B of title V of the ESEA may be used for grants that support preschool education in charter schools: 
Provided further, That each application submitted pursuant to section 5203(a) shall describe a plan to monitor and hold accountable authorized public chartering agencies through such activities as providing technical assistance or establishing a professional development program, which may include evaluation, planning, training, and systems development for staff of authorized public chartering agencies to improve the capacity of such agencies in the State to authorize, monitor, and hold accountable charter schools: 
Provided further, That each application submitted pursuant to section 5203(a) shall contain assurances that State law, regulations, or other policies require that: (1) each authorized charter school in the State operate under a legally binding charter or performance contract between itself and the school’s authorized public chartering agency that describes the rights and responsibilities of the school and the public chartering agency; conduct annual, timely, and independent audits of the school’s financial statements that are filed with the school’s authorized public chartering agency; and demonstrate improved student academic achievement; and (2) authorized public chartering agencies use increases in student academic achievement for all groups of students described in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when determining to renew or revoke a school’s charter.Safe schools and citizenship educationFor carrying out activities authorized by part A of title IV and subparts 1, 2, and 10 of part D of title V of the ESEA, $270,892,000: 
Provided, That $90,000,000 shall be available for subpart 2 of part A of title IV, of which up to $8,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program to provide education-related services to local educational agencies and institutions of higher education in which the learning environment has been disrupted due to a violent or traumatic crisis: 
Provided further, That $56,754,000 shall be available for Promise Neighborhoods and shall be available through December 31, 2014.English language acquisitionFor carrying out part A of title III of the ESEA, $723,400,000, which shall become available on July 1, 2014, and shall remain available through September 30, 2015, except that 6.5 percent of such amount shall be available on October 1, 2013, and shall remain available through September 30, 2015, to carry out activities under section 3111(c)(1)(C): 
Provided, That the Secretary shall use estimates of the American Community Survey child counts for the most recent 3-year period available to calculate allocations under such part.Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $12,497,300,000, of which $2,981,201,000 shall become available on July 1, 2014, and shall remain available through September 30, 2015, and of which $9,283,383,000 shall become available on October 1, 2014, and shall remain available through September 30, 2015, for academic year 2014–2015: 
Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2013, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2013: 
Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611(d), from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: 
Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: 
Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): 
Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: 
Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: 
Provided further, That funds made available for the Special Olympics Sport and Empowerment Act of 2004 may be used to support expenses associated with the Special Olympics National and World Games: 
Provided further, That the level of effort a local educational agency must meet under section 613(a)(2)(A)(iii) of the IDEA, in the year after it fails to maintain effort is the level of effort that would have been required in the absence of that failure and not the LEA's reduced level of expenditures.Rehabilitation services and disability researchFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973, the Assistive Technology Act of 1998, and the Helen Keller National Center Act, $3,680,497,000, of which $3,302,053,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: 
Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: 
Provided further, That from the remaining available amounts that are not used to carry out activities aimed at improving the education and post-school outcomes of children receiving SSI and their families authorized in the previous proviso, up to $20,000,000 may be used for other innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act: 
Provided further, That States may award subgrants for a portion of the funds to other public and private, non-profit entities: 
 Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2015: 
Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or insurance program: 
Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: 
Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete.Special institutions for persons with disabilitiesAmerican printing house for the blindFor carrying out the Act of March 3, 1879, $24,456,000.National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $66,291,000: 
Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $119,000,000: 
Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (AEFLA), $1,702,686,000, of which $911,686,000 shall become available on July 1, 2014, and shall remain available through September 30, 2015, and of which $791,000,000 shall become available on October 1, 2014, and shall remain available through September 30, 2015: 
Provided, That of the amount provided for Adult Education State Grants, $70,811,000 shall be made available for integrated English literacy and civics education services to immigrants and other limited-English-proficient populations: 
Provided further, That of the amount reserved for integrated English literacy and civics education, notwithstanding section 211 of the AEFLA, 65 percent shall be allocated to States based on a State's absolute need as determined by calculating each State's share of a 10-year average of the United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence for the 10 most recent years, and 35 percent allocated to States that experienced growth as measured by the average of the 3 most recent years for which United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence are available, except that no State shall be allocated an amount less than $60,000: 
Provided further, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 243.Student financial assistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,486,210,000, which shall remain available through September 30, 2015.The maximum Pell Grant for which a student shall be eligible during award year 2014–2015 shall be $4,860.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, $1,166,000,000, to remain available until September 30, 2015.Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $1,925,408,000: 
Provided, That $575,000 shall be for data collection and evaluation activities for programs under the HEA, including such activities needed to comply with the Government Performance and Results Act of 1993: 
Provided further, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: 
Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: 
Provided further, That, of the amount available under subpart 2 of part A of title VII of the HEA, the Secretary may use up to $1,485,000 to fund continuation awards for projects originally supported under subpart 1 of part A of title VII of the HEA: 
Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV may be used for evaluation.Howard universityFor partial support of Howard University, $221,821,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000.Historically Black College and University Capital Financing Program AccountFor the cost of guaranteed loans, $19,096,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2015: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $303,593,000: 
 Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $576,935,000, which shall remain available through September 30, 2015: 
Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: 
Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels.Departmental managementProgram administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $422,917,000, of which up to $1,000,000, to remain available until expended, shall be for relocation of, and renovation of buildings occupied by, Department staff.Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $98,356,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $57,791,000.General provisions 
301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system. 
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools. 
303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.(transfer of funds) 
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
305.The Outlying Areas may consolidate funds received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V of the ESEA. 
306.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2014 for 2009. 
307. 
(a)Section 206 of the Department of Education Organization Act (20 U.S.C. 3416) is amended— 
(1)by striking out the heading and inserting Office of Career, Technical, and Adult Education; 
(2)by striking out Office of Vocational and Adult Education and inserting Office of Career, Technical, and Adult Education; 
(3)by striking out Assistant Secretary for Vocational and Adult Education and inserting Assistant Secretary for Career, Technical, and Adult Education; and 
(4)by striking out vocational and adult education each place it appears and inserting career, technical, and adult education. 
(b)Section 202 of the Department of Education Organization Act (20 U.S.C. 3412) is amended— 
(1)in subsection (b)(1)(C), by striking out Assistant Secretary for Vocational and Adult Education and inserting Assistant Secretary for Career, Technical, and Adult Education; and 
(2)in subsection (h), by striking out Assistant Secretary for Vocational and Adult Education each place it appears and inserting Assistant Secretary for Career, Technical, and Adult Education. 
(c)Section 1 of the Department of Education Organization Act (20 U.S.C. 3401 note) is amended by striking out the entry for section 206 and inserting Sec. 206. Office of Career, Technical, and Adult Education.. 
(d)Section 114(b)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324(b)(1)) is amended by striking out Office of Vocational and Adult Education and inserting Office of Career, Technical, and Adult Education. 
308.The Secretary may reserve funds under section 9601 of the ESEA (subject to the limitations in subsections (b) and (c) of that section) in order to carry out activities authorized under that section with respect to any ESEA program funded in this Act and without respect to the source of funds for those activities: 
Provided, That any funds reserved under this section shall be available from July 1, 2014 through September 30, 2015: 
Provided further, That not later than 10 days prior to the initial obligation of funds reserved under this section, the Secretary shall submit an evaluation plan to the Senate Committees on Appropriations and Health, Education, Labor, and Pensions and the House Committees on Appropriations and Education and the Workforce which identifies the source and amount of funds reserved under this section, the impact on program grantees if funds are withheld, and the programs to be evaluated with such funds. 
309. 
(a)ConsolidationsFor fiscal year 2006 and each succeeding fiscal year, if a local educational agency described in subsection (b) is formed at any time after 1938 by the consolidation of 2 or more former school districts, the local educational agency may elect to have the Secretary determine its eligibility for any fiscal year on the basis of 1 or more of those former districts, as designated by the local educational agency. 
(b)Eligible local educational agenciesA local educational agency referred to in subsection (a) is— 
(1)any local educational agency that, for fiscal year 1994 or any preceding fiscal year, applied, and was determined to be eligible under, section 2(c) of the Act of September 30, 1950 (Public Law 874, 81st Congress) as that section was in effect for that fiscal year; or 
(2)a local educational agency formed by the consolidation of 2 or more districts, at least 1 of which was eligible for assistance under this section for the fiscal year preceding the year of the consolidation, if— 
(A)for fiscal years 2006 through 2013 the local educational agency notified the Secretary not later than 30 days after the date of enactment of this Act; and 
(B)for fiscal year 2014 the local educational agency includes the designation in its application under section 8005 or any timely amendment to such application. 
(c)AmountA local educational agency eligible under subsection (b) shall receive a foundation payment as provided for under subparagraphs (A) and (B) of subsection (h)(1), as in effect on the date of enactment of this Act, except that the foundation payment shall be calculated based on the most recent payment received by the local educational agency based on its former common status. 
310.The Secretary of Education shall— 
(1)modify the Free Application for Federal Student Aid described in section 483 of the HEA so that the Free Application for Federal Student Aid contains an individual box for the purpose of identifying students who are foster youth or were in the foster care system; and 
(2)utilize such identification as a tool to notify students who are foster youth or were in the foster care system of their potential eligibility for Federal student aid, including postsecondary education programs through the John H. Chafee Foster Care Independence Program and any other Federal programs under which such students may be eligible to receive assistance.This title may be cited as the Department of Education Appropriations Act, 2014. 
IVRelated AgenciesCommittee for purchase from people who are blind or severely disabledSalaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established by Public Law 92–28, $5,257,000.Corporation for national and community serviceOperating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $756,849,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(6), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: 
Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $70,000,000 shall be available for expenses authorized under section 501(a)(4)(E) of the 1990 Act; (3) $15,038,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (4) $30,000,000 shall be available to carry out subtitle E of the 1990 Act; and (5) $3,800,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: 
Provided further, That not to exceed 20 percent of funds made available under section 501(a)(4)(E) of the 1990 Act may be used for Social Innovation Funds Pilot Program-related performance-based awards for Pay for Success projects: 
Provided further, That, with respect to the previous proviso, any funds obligated for such projects shall remain available for disbursement until expended, notwithstanding 31 U.S.C. 1552(a), and that any funds deobligated from such projects shall immediately be available for activities authorized under 198K of such Act.Payment to the National service trust(including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $207,368,000, to remain available until expended: 
Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate: 
 Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $80,737,000.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,000,000.Administrative provisions 
401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2014, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations. 
403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act. 
405.For the purpose of carrying out section 189D of the 1990 Act: 
(1)Entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); and 
(2)Individuals described in such section shall be considered volunteers under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544.Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2016, $445,000,000: 
Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: 
Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: 
Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: 
Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose.Federal mediation and conciliation serviceSalaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $45,149,000, including up to $400,000 to remain available through September 30, 2015 for activities authorized by the Labor-Management Cooperation Act of 1978: 
Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: 
Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: 
Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal mine safety and health review commissionSalaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $16,423,000.Institute of museum and library servicesOffice of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $226,860,000.Medicaid and CHIP payment and access commissionSalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $7,500,000.Medicare payment advisory commissionSalaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $11,519,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National council on disabilitySalaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,186,000.National labor relations boardSalaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $274,224,000: 
Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.Administrative provision 
406.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining.National mediation boardSalaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $13,116,000.Occupational safety and health review commissionSalaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $11,411,000.Railroad retirement boardDual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $39,000,000, which shall include amounts becoming available in fiscal year 2014 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: 
Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.Federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2015, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.Limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $110,300,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: 
Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: 
Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013.Limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $8,272,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPayments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2) of the Social Security Act, $16,400,000.Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $41,249,064,000, to remain available until expended: 
Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: 
Provided further, That not more than $47,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act and remain available through September 30, 2015.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2015, $19,700,000,000, to remain available until expended.Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $10,328,040,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: 
Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board: 
Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2014 not needed for fiscal year 2014 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: 
Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: 
Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.In addition, for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $1,197,000,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: 
Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $924,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: 
Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $171,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2014 exceed $171,000,000, the amounts shall be available in fiscal year 2015 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.Office of inspector general(including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $28,829,000, together with not to exceed $73,249,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: 
Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGeneral Provisions(transfer of funds) 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503. 
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. 
(b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. 
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 
504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— 
(1)the percentage of the total costs of the program or project which will be financed with Federal money; 
(2)the dollar amount of Federal funds for the project or program; and 
(3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 
506. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. 
(b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. 
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 
507. 
(a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or 
(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. 
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). 
(c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). 
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. 
(2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 
508. 
(a)None of the funds made available in this Act may be used for— 
(1)the creation of a human embryo or embryos for research purposes; or 
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). 
(b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
509. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. 
(b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard. 
511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and 
(2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 
513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 
514. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)reorganizes or renames offices; 
(6)reorganizes programs or activities; or 
(7)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects (including construction projects), or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
515. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. 
(b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 
516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2014 that are different than those specified in this Act, the accompanying detailed table in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) accompanying this Act, or the fiscal year 2014 budget request. 
517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2014, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 
518.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the 3 years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. 
519.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 
520.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement.(rescission) 
521.Of the funds made available for performance bonus payments under section 2105(a)(3)(E) of the Social Security Act, $6,317,000,000 are hereby rescinded. 
522.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to carry out any program of distributing sterile needles or syringes for the hypodermic injection of any illegal drug.(Rescission) 
523.Of the funds made available for fiscal year 2014 under section 3403 of Public Law 111–148, $10,000,000 are rescinded. 
524.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: 
Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived.(Including transfer of funds) 
525. 
(a)In generalThe Health Education Assistance Loan (HEAL) program under title VII, part A, subpart I of the PHS Act, and the authority to administer such program, including servicing, collecting, and enforcing any loans that were made under such program that remain outstanding, shall be permanently transferred from the Secretary of Health and Human Services to the Secretary of Education no later than the end of the first fiscal quarter that begins after the date of enactment of this Act. 
(b)Transfer of functions, assets, and liabilitiesThe functions, assets, and liabilities of the Secretary of Health and Human Services relating to such program shall be transferred to the Secretary of Education. 
(c)Interdepartmental coordination of transferThe Secretary of Health and Human Services and the Secretary of Education shall carry out the transfer of the HEAL program described in subsection (a), including the transfer of the functions, assets, and liabilities specified in subsection (b), in the manner that they determine is most appropriate. 
(d)Use of authorities under HEA of 1965In servicing, collecting, and enforcing the loans described in subsection (a), the Secretary of Education shall have available any and all authorities available to such Secretary in servicing, collecting, or enforcing a loan made, insured, or guaranteed under part B of title IV of the HEA of 1965. 
(e)Conforming amendmentsEffective as of the date on which the transfer of the HEAL program under subsection (a) takes effect, section 719 of the PHS Act is amended by adding at the end the following new paragraph: 
 
(6)The term Secretary means the Secretary of Education..(including transfer of funds) 
526. 
(a)DefinitionsIn this section, 
(1)Performance Partnership Pilot (or Pilot) is a project that seeks to identify, through a demonstration, cost-effective strategies for providing services at the State, regional, or local level that— 
(A)involve two or more Federal programs (administered by one or more Federal agencies)— 
(i)which have related policy goals, and 
(ii)at least one of which is administered (in whole or in part) by a State, local, or tribal government; and 
(B)achieve better results for regions, communities, or specific at-risk populations through making better use of the budgetary resources that are available for supporting such programs. 
(2)To improve outcomes for disconnected youth means to increase the rate at which individuals between the ages of 14 and 24 (who are low-income and either homeless, in foster care, involved in the juvenile justice system, unemployed, or not enrolled in or at risk of dropping out of an educational institution) achieve success in meeting educational, employment, or other key goals. 
(3)The lead Federal administering agency is the Federal agency, to be designated by the Director of the Office of Management and Budget (from among the participating Federal agencies that have statutory responsibility for the Federal discretionary funds that will be used in a Performance Partnership Pilot), that will enter into and administer the particular Performance Partnership Agreement on behalf of that agency and the other participating Federal agencies. 
(b)Use of discretionary funds in fiscal year 2014Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall: 
(1)be designed to improve outcomes for disconnected youth, and 
(2)involve Federal programs targeted on disconnected youth, or designed to prevent youth from disconnecting from school or work, that provide education, training, employment, and other related social services. 
(c)Performance partnership agreementsFederal agencies may use Federal discretionary funds, as authorized in subsection (b), to participate in a Performance Partnership Pilot only in accordance with the terms of a Performance Partnership Agreement that— 
(1)is entered into between— 
(A)the head of the lead Federal administering agency, on behalf of all of the participating Federal agencies (subject to the head of the lead Federal administering agency having received from the heads of each of the other participating agencies their written concurrence for entering into the Agreement), and 
(B)the respective representatives of all of the State, local, or tribal governments that are participating in the Agreement; and 
(2)specifies, at a minimum, the following information: 
(A)the length of the Agreement (which shall not extend beyond September 30, 2018); 
(B)the Federal programs and federally funded services that are involved in the Pilot; 
(C)the Federal discretionary funds that are being used in the Pilot (by the respective Federal account identifier, and the total amount from such account that is being used in the Pilot), and the period (or periods) of availability for obligation (by the Federal Government) of such funds; 
(D)the non-Federal funds that are involved in the Pilot, by source (which may include private funds as well as governmental funds) and by amount; 
(E)the State, local, or tribal programs that are involved in the Pilot; 
(F)the populations to be served by the Pilot; 
(G)the cost-effective Federal oversight procedures that will be used for the purpose of maintaining the necessary level of accountability for the use of the Federal discretionary funds; 
(H)the cost-effective State, local, or tribal oversight procedures that will be used for the purpose of maintaining the necessary level of accountability for the use of the Federal discretionary funds; 
(I)the outcome (or outcomes) that the Pilot is designed to achieve; 
(J)the appropriate, reliable, and objective outcome-measurement methodology that the Federal Government and the participating State, local, or tribal governments will use, in carrying out the Pilot, to determine whether the Pilot is achieving, and has achieved, the specified outcomes that the Pilot is designed to achieve; 
(K)the statutory, regulatory, or administrative requirements related to Federal mandatory programs that are barriers to achieving improved outcomes of the Pilot; and 
(L)in cases where, during the course of the Pilot, it is determined that the Pilot is not achieving the specified outcomes that it is designed to achieve, 
(i)the consequences that will result from such deficiencies with respect to the Federal discretionary funds that are being used in the Pilot, and 
(ii)the corrective actions that will be taken in order to increase the likelihood that the Pilot, upon completion, will have achieved such specified outcomes. 
(d)Agency head determinationsA Federal agency may participate in a Performance Partnership Pilot (including by providing Federal discretionary funds that have been appropriated to such agency) only upon the written determination by the head of such agency that the agency's participation in such Pilot— 
(1)will not result in denying or restricting the eligibility of any individual for any of the services that (in whole or in part) are funded by the agency's programs and Federal discretionary funds that are involved in the Pilot, and 
(2)based on the best available information, will not otherwise adversely affect vulnerable populations that are the recipients of such services.In making this determination, the head of the agency may take into consideration the other Federal discretionary funds that will be used in the Pilot as well as any non-Federal funds (including from private sources as well as governmental sources) that will be used in the Pilot. 
(e)Transfer authorityFor the purpose of carrying out the Pilot in accordance with the Performance Partnership Agreement, and subject to the written approval of the Director of the Office of Management and Budget, the head of each participating Federal agency may transfer Federal discretionary funds that are being used in the Pilot to an account of the lead Federal administering agency that includes Federal discretionary funds that are being used in the Pilot. Subject to the waiver authority under subsection (f), such transferred funds shall remain available for the same purposes for which such funds were originally appropriated: 
Provided, That such transferred funds shall remain available for obligation by the Federal Government until the expiration of the period of availability for those Federal discretionary funds (which are being used in the Pilot) that have the longest period of availability, except that any such transferred funds shall not remain available beyond September 30, 2018. 
(f)Waiver authorityIn connection with a Federal agency's participation in a Performance Partnership Pilot, and subject to the other provisions of this section (including subsection (e)), the head of the Federal agency to which the Federal discretionary funds were appropriated may waive (in whole or in part) the application, solely to such discretionary funds that are being used in the Pilot, of any statutory, regulatory, or administrative requirement that such agency head— 
(1)is otherwise authorized to waive (in accordance with the terms and conditions of such other authority), and 
(2)is not otherwise authorized to waive, provided that in such case the agency head shall— 
(A)not waive any requirement related to nondiscrimination, wage and labor standards, or allocation of funds to State and substate levels; 
(B)issue a written determination, prior to granting the waiver, with respect to such discretionary funds that the granting of such waiver for purposes of the Pilot— 
(i)is consistent with both— 
(I)the statutory purposes of the Federal program for which such discretionary funds were appropriated, and 
(II)the other provisions of this section, including the written determination by the agency head issued under subsection (d); 
(ii)is necessary to achieve the outcomes of the Pilot as specified in the Performance Partnership Agreement, and is no broader in scope than is necessary to achieve such outcomes; and 
(iii)will result in either— 
(I)realizing efficiencies by simplifying reporting burdens or reducing administrative barriers with respect to such discretionary funds, or 
(II)increasing the ability of individuals to obtain access to services that are provided by such discretionary funds; and 
(C)provide at least 60 days advance written notice to the Committees on Appropriations and other committees of jurisdiction in the House of Representatives and the Senate. 
527.Each Federal agency, or in the case of an agency with multiple bureaus, each bureau (or operating division) funded under this Act that has research and development expenditures in excess of $100,000,000 per year shall develop a Federal research public access policy that provides for— 
(1)the submission to the agency, agency bureau, or designated entity acting on behalf of the agency, a machine-readable version of the author’s final peer-reviewed manuscripts that have been accepted for publication in peer-reviewed journals describing research supported, in whole or in part, from funding by the Federal Government; 
(2)free online public access to such final peer-reviewed manuscripts or published versions not later than 12 months after the official date of publication; and 
(3)compliance with all relevant copyright laws. 
528. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014. 
ILegislative Branch Appropriations Act, 2014 
ILEGISLATIVE BRANCH SENATEExpense allowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; Chairmen of the Majority and Minority Conference Committees, $4,690 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $4,690 for each Chairman; in all, $174,840.Representation Allowances for the Majority and Minority LeadersFor representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each such Leader; in all, $28,140.Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $175,950,812, which shall be paid from this appropriation without regard to the following limitations:Office of the Vice PresidentFor the Office of the Vice President, $2,393,248.Office of the President Pro TemporeFor the Office of the President Pro Tempore, $715,466.Offices of the Majority and Minority LeadersFor Offices of the Majority and Minority Leaders, $5,201,576.Offices of the Majority and Minority WhipsFor Offices of the Majority and Minority Whips, $3,321,424.Committee on AppropriationsFor salaries of the Committee on Appropriations, $14,942,000.Conference CommitteesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,639,000 for each such committee; in all, $3,278,000.Offices of the Secretaries of the Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $805,402.Policy CommitteesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,673,905 for each such committee; in all, $3,347,810.Office of the ChaplainFor Office of the Chaplain, $410,886.Office of the SecretaryFor Office of the Secretary, $24,524,000.Office of the Sergeant at Arms and DoorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $68,000,000.Offices of the Secretaries for the Majority and MinorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,740,000.Agency Contributions and Related ExpensesFor agency contributions for employee benefits, as authorized by law, and related expenses, $47,271,000. Office of the Legislative Counsel of the SenateFor salaries and expenses of the Office of the Legislative Counsel of the Senate, $5,192,000.Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,109,000.Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110; Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of the Senate, $7,110; in all, $28,440.Contingent Expenses of the Senate Inquiries and InvestigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $132,000,000, of which $26,650,000 shall remain available until September 30, 2016, and of which $720,000 shall remain available until September 30, 2015 to enhance inquiries and investigations of intelligence matters.Expenses of the United States Senate Caucus on International Narcotics ControlFor expenses of the United States Senate Caucus on International Narcotics Control, $493,822.Secretary of the SenateFor expenses of the Office of the Secretary of the Senate, $6,250,000 of which $4,350,000 shall remain available until September 30, 2017.Sergeant at Arms and Doorkeeper of the SenateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $128,210,000, which shall remain available until September 30, 2018.Miscellaneous ItemsFor miscellaneous items, $19,400,000, which shall remain available until September 30, 2016.Senators' Official Personnel and Office Expense AccountFor Senators' Official Personnel and Office Expense Account, $390,000,000 of which $19,109,214 shall remain available until September 30, 2016.Official Mail CostsFor expenses necessary for official mail costs of the Senate, $281,000.Administrative ProvisionWorkers Compensation Payments 
1. 
(a)In GeneralAvailable balances of expired appropriations which are subject to disbursement by the Secretary of the Senate shall be available to the Secretary of the Senate to make the deposit to the credit of the Employees' Compensation Fund required by section 8147(b) of title 5, United States Code. 
(b)Effective DateThis section shall apply with respect to appropriations for fiscal year 2014, and each fiscal year thereafter.House of RepresentativesPayment to Widows and Heirs of Deceased Members of CongressFor payment to Beverly A. Young, widow of C.W. Bill Young, late a Representative from the State of Florida, $174,000.Salaries and ExpensesFor salaries and expenses of the House of Representatives, $1,180,736,000, as follows:House Leadership OfficesFor salaries and expenses, as authorized by law, $22,278,891, including: Office of the Speaker, $6,645,417, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,180,048, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $7,114,471, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $1,886,632, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,459,639, including $5,000 for official expenses of the Minority Whip; Republican Conference, $1,505,426; Democratic Caucus, $1,487,258: 
Provided, That such amount for salaries and expenses shall remain available from January 3, 2014 until January 2, 2015.Members’ Representational AllowancesIncluding Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $554,317,732.Committee EmployeesStanding Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $123,903,173: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2014, except that $2,300,000 of such amount shall remain available until expended for committee room upgrading.Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $23,271,004, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2014.Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $172,654,864, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, including not more than $25,000, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, for official representation and reception expenses, $24,009,473; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $14,776,729, of which $7,063,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $113,100,000, of which $6,200,000 shall remain available until expended; for salaries and expenses of the Office of the Inspector General, $4,741,809; for salaries and expenses of the Office of General Counsel, $1,340,987; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $1,952,249; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,087,587; for salaries and expenses of the Office of the Legislative Counsel of the House, $8,352,975; for salaries and expenses of the Office of Interparliamentary Affairs, $814,069; and for other authorized employees, $478,986.Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $284,310,336, including: supplies, materials, administrative costs and Federal tort claims, $3,502,789; official mail for committees, leadership offices, and administrative offices of the House, $190,486; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $258,081,289, to remain available until March 31, 2015; Business Continuity and Disaster Recovery, $16,217,008, of which $5,000,000 shall remain available until expended; transition activities for new Members and staff $1,631,487 to remain available until expended; Wounded Warrior Program $2,500,000, to remain available until expended; Office of Congressional Ethics, $1,467,030; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $720,247.Administrative Provisions 
101. 
(a)Requiring Amounts Remaining in Members' Representational Allowances To Be Used for Deficit Reduction or To Reduce the Federal DebtNotwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members’ Representational Allowances shall be available only for fiscal year 2014. Any amount remaining after all payments are made under such allowances for fiscal year 2014 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). 
(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section. 
(c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress. 
102. 
(a)Section 109(a) of the Legislative Branch Appropriations Act, 1998 (2 U.S.C. 95d(a)) is amended by striking the period at the end and inserting the following: , and for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the House.. 
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year. 
103. 
(a)Section 101(c)(2) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 95b(c)(2)) is amended by striking and Allowances and Expenses and inserting the following: Allowances and Expenses, the heading for any joint committee under the heading Joint Items (to the extent that amounts appropriated for the joint committee are disbursed by the Chief Administrative Officer of the House of Representatives), and Office of the Attending Physician. 
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year.JOINT ITEMSFor Joint Committees, as follows:Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $10,004,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: 
(1)an allowance of $2,175 per month to the Attending Physician; 
(2)an allowance of $1,300 per month to the Senior Medical Officer; 
(3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; 
(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and 
(5)$2,625,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,400,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of Congressional Accessibility Services salaries and expensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,387,000, to be disbursed by the Secretary of the Senate.CAPITOL POLICESalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $279,000,000, of which overtime shall not exceed $22,802,195 unless the Committees on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee.General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $59,459,000, to be disbursed by the Chief of the Capitol Police or his designee: 
Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2014 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security.Administrative Provisions(including transfer of funds)authority to transfer amounts between salaries and general expenses 
1001.During fiscal year 2014 and any succeeding fiscal year, the Capitol Police may transfer amounts appropriated for the fiscal year between the category for salaries and the category for general expenses, upon the approval of the Committees on Appropriations of the House of Representatives and Senate.Funds available for workers compensation payments 
1002. 
(a)In generalAvailable balances of expired United States Capitol Police appropriations shall be available to the Capitol Police to make the deposit to the credit of the Employees' Compensation Fund required by section 8147(b) of title 5, United States Code. 
(b)Conforming amendmentSection 1018 of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907) is amended by striking subsection (f). 
(c)Effective dateThis section shall apply with respect to appropriations for fiscal year 2014 and each fiscal year thereafter.OFFICE OF COMPLIANCESalaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,868,000, of which $780,000 shall remain available until September 30, 2015: 
Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses.Administrative Provisions 
1101. 
(a)The second sentence of section 415(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) is amended to read as follows: There are appropriated for such account such sums as may be necessary to pay such awards and settlements.. 
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year.semiannual report of disbursements 
1102. 
(a)Reports requiredNot later than 60 days after the last day of each semiannual period of a fiscal year, the Executive Director of the Office of Compliance shall submit to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and Senate, with respect to that period, a detailed, itemized report of the disbursements for the operations of the Office of Compliance. 
(b)Contents 
(1)In generalThe report required by subsection (a) shall include— 
(A)the identification of each person who receives a payment from the Office of Compliance, except that in the case of an individual, the identification shall be provided in a manner that does not identify the individual by name; 
(B)the quantity and price of any item furnished to the Office of Compliance; 
(C)a description of any service rendered to the Office of Compliance, together with a statement of the time required for the service, and the name, title, and amount paid to each person who renders the service; 
(D)a statement of all amounts appropriated to, or received or expended by, the Office of Compliance and any unexpended balances of such amounts; and 
(E)such additional information as may be required by regulation of the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, or the Committees on Appropriations of the House of Representatives or Senate. 
(2)Exception for confidential informationThe Executive Director of the Office of Compliance may exclude from any report required by subsection (a) any information the disclosure of which would violate confidentiality policies of the Office of Compliance. 
(c)Effective DateThis section shall apply with respect to the semiannual periods of October 1 through March 31 and April 1 through September 30 of each fiscal year, beginning with fiscal year 2014.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $45,700,000.Administrative Provisionacceptance of voluntary student services 
1201. 
(a)Section 3111(e) of title 5, United States Code, is amended— 
(1)by striking (e) and inserting (e)(1); and 
(2)by adding at the end the following new paragraph: 
 
(2)In this section, the term agency includes the Congressional Budget Office, except that in the case of the Congressional Budget Office— 
(A)any student who provides voluntary service in accordance with this section shall be considered an employee of the Congressional Budget Office for purposes of section 203 of the Congressional Budget Act of 1974 (relating to the level of confidentiality of budget data); and 
(B)the authority granted to the Office of Personnel Management under this section shall be exercised by the Director of the Congressional Budget Office.. 
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year.ARCHITECT OF THE CAPITOLGeneral AdministrationFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for surveys and studies in connection with activities under the care of the Architect of the Capitol; for all necessary expenses for the general and administrative support of the operations under the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $90,276,946, of which $599,000 shall remain available until September 30, 2018.Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $61,376,000, of which $21,400,000 shall remain available until September 30, 2018, and of which $15,940,000 shall remain available until expended solely for expenses related to rehabilitation of the U.S. Capitol Dome.Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $13,860,000, of which $4,000,000 shall remain available until September 30, 2018.Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $72,990,000, of which $16,000,000 shall remain available until September 30, 2018.House Office BuildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings, $71,622,000, of which $9,100,000 shall remain available until September 30, 2018.In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $70,000,000, shall remain available until expended.Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Printing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $116,678,000, of which $32,500,000 shall remain available until September 30, 2018: 
Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2014.Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $53,391,000, of which $28,531,000 shall remain available until September 30, 2018.Capitol Police Buildings, Grounds, and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computer Facility, and AOC security operations, $19,348,000, of which $1,814,000 shall remain available until September 30, 2018.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $11,856,000, of which $2,082,000 shall remain available until September 30, 2018: 
Provided, That of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee.Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $20,632,000.Administrative Provisionssemiannual report of disbursements 
1301. 
(a)Reports requiredNot later than 60 days after the last day of each semiannual period, the Architect of the Capitol shall submit to Congress, with respect to that period, a detailed, itemized report of the disbursements for the operations of the Office of the Architect of the Capitol. 
(b)ContentsThe report required by subsection (a) shall include— 
(1)the name of each person who receives a payment from the Office of the Architect of the Capitol; 
(2)the quantity and price of any item furnished to the Office of the Architect of the Capitol; 
(3)a description of any service rendered to the Office of the Architect of the Capitol, together with a statement of the time required for the service, and the name, title, and amount paid to each person who renders the service; 
(4)a statement of all amounts appropriated to, or received or expended by, the Office of the Architect of the Capitol and any unexpended balances of such amounts; 
(5)the information submitted to the Comptroller General under section 3523(b) of title 31, United States Code; and 
(6)such additional information as may be required by regulation of the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate. 
(c)PrintingEach report under this section shall be printed as a House document. 
(d)Effective DateThis section shall apply with respect to the semiannual periods of January 1 through June 30 and July 1 through December 31 of each year, beginning with the semiannual period in which this section is enacted.Use of building 
1302. 
(a)Use of buildingIn exercising its authority under the item Architect of the Capitol, Capitol Buildings and Grounds, House Office Buildings in the Legislative Branch Appropriations Act, 1985 (Public Law 98–367; 2 U.S.C. 2001 note), to use the building referred to in such item for the purposes of providing office and accommodations for the House of Representatives, the House Office Building Commission is authorized to enter into such agreements regarding the use of the building by the House or by other persons as the Commission considers appropriate. 
(b)Effective dateThis section shall apply with respect to fiscal year 2014 and each succeeding fiscal year.Collection and Sale of Recyclable Materials 
1303.Section 1101(c) of Legislative Branch Appropriations Act, 2009 (division G of Public Law 111–8, 123 Stat. 823, 2 U.S.C. 1811 note) is amended by striking each of the fiscal years 2009 through 2013 and inserting fiscal year 2009 and each fiscal year thereafter.LIBRARY OF CONGRESSSalaries and ExpensesFor necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; activities under the Civil Rights History Project Act of 2009; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $412,052,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2014, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2014 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: 
Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
 Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: 
 Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: 
 Provided further, That of the total amount appropriated, $7,119,000 shall remain available until expended for the digital collections and educational curricula program.Copyright OfficeSalaries and ExpensesFor all necessary expenses of the Copyright Office, $51,624,000, of which not more than $27,971,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2014 under section 708(d) of title 17, United States Code: 
Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That not more than $5,473,000 shall be derived from collections during fiscal year 2014 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and 1316 of such title: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $33,444,000: 
Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: 
Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: 
Provided further, That notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).Congressional Research ServiceSalaries and ExpensesFor necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $105,350,000: 
Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate.Books for the Blind and Physically HandicappedSalaries and ExpensesFor salaries and expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $49,750,000: 
Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual.Administrative ProvisionsREIMBURSABLE AND REVOLVING FUND ACTIVITIES 
1401. 
(a)In generalFor fiscal year 2014, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $185,579,000. 
(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.AUTHORITY TO TRANSFER AMOUNTS BETWEEN CATEGORIES OF APPROPRIATIONS 
1402. 
(a)In generalDuring fiscal year 2014 and any succeeding fiscal year, the Librarian of Congress may transfer amounts appropriated for the fiscal year between the categories of appropriations provided under law for the Library of Congress for the fiscal year, upon the approval of the Committees on Appropriations of the House of Representatives and Senate. 
(b)LimitationNot more than 10 percent of the total amount of funds appropriated to the account under any category of appropriations for the Library of Congress for a fiscal year may be transferred from that account by all transfers made under subsection (a).GOVERNMENT PRINTING OFFICECongressional Printing and Binding(including transfer of funds)For authorized printing and binding for the Congress and the distribution of Congressional information in any format; expenses necessary for preparing the semimonthly and session index to the Congressional Record, as authorized by law (section 902 of title 44, United States Code); printing and binding of Government publications authorized by law to be distributed to Members of Congress; and printing, binding, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,736,000: 
Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: 
Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: 
Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: 
Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate: 
Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.Office of Superintendent of DocumentsSalaries and Expenses(INCLUDING TRANSFER OF FUNDS)For expenses of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $31,500,000: 
Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2012 and 2013 to depository and other designated libraries: 
 Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate.Government Printing Office Revolving FundFor payment to the Government Printing Office Revolving Fund, $8,064,000, to remain available until expended, for information technology development and facilities repair: 
Provided, That the Government Printing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Printing Office Revolving Fund: 
Provided further, That not more than $7,500 may be expended on the certification of the Public Printer in connection with official representation and reception expenses: 
Provided further, That the revolving fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: 
Provided further, That expenditures in connection with travel expenses of the advisory councils to the Public Printer shall be deemed necessary to carry out the provisions of title 44, United States Code: 
Provided further, That the revolving fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: 
Provided further, That activities financed through the revolving fund may provide information in any format: 
Provided further, That the revolving fund and the funds provided under the headings Office of Superintendent of Documents and Salaries and Expenses may not be used for contracted security services at GPO's passport facility in the District of Columbia.GOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $505,383,000: 
Provided, That in addition, $32,368,000 of payments received under sections 782, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: 
 Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: 
 Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.Administrative Provisionuse of electronic filing for procurement protest system 
1501.Section 3555(c) of title 31, United States Code, is amended to read as follows: 
 
(c)Electronic Filing and Document Dissemination System 
(1)Establishment and operation of systemThe Comptroller General shall establish and operate an electronic filing and document dissemination system under which, in accordance with procedures prescribed by the Comptroller General— 
(A)a person filing a protest under this subchapter may file the protest through electronic means; and 
(B)all documents and information required with respect to the protest may be disseminated and made available to the parties to the protest through electronic means. 
(2)Imposition of fees 
(A)In generalThe Comptroller General may require each person who files a protest under this subchapter to pay a fee to support the establishment and operation of the electronic system under this subsection, without regard to whether or not the person uses the system with respect to the protest. 
(B)AmountThe Comptroller General shall establish (and from time to time shall update) a schedule setting forth the amount of the fee to be paid under subparagraph (A). 
(3)Treatment of amounts collected 
(A)Establishment of accountThe Comptroller General shall maintain a separate account among the accounts of the Government Accountability Office for the electronic system under this subsection, and shall deposit all amounts received as fees under paragraph (2) into the account. 
(B)Use of amountsAmounts in the account maintained under this paragraph shall be available to the Comptroller General, without fiscal year limitation, solely to establish and operate the electronic system under this subsection..Open World Leadership Center Trust FundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $6,000,000.John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000. 
IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 
201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION 
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2014 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 
203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: 
Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES 
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law.COSTS OF LBFMC 
205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LANDSCAPE MAINTENANCE 
206.The Architect of the Capitol, in consultation with the District of Columbia, is authorized to maintain and improve the landscape features, excluding streets, in the irregular shaped grassy areas bounded by Washington Avenue, SW on the northeast, Second Street, SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel on the southeast.LIMITATION ON TRANSFERS 
207.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 
208. 
(a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate. 
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.DELIVERY OF BILLS AND RESOLUTIONS 
209.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint resolution, or resolution to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) unless the Member requests a copy.DELIVERY OF CONGRESSIONAL RECORD 
210.None of the funds made available by this Act may be used to deliver a printed copy of any version of the Congressional Record to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).LIMITATION ON AMOUNT AVAILABLE TO LEASE VEHICLES 
211.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month.LIMITATION ON PRINTED COPIES OF U.S. CODE TO HOUSE 
212.None of the funds made available by this Act may be used to provide an aggregate number of more than 50 printed copies of any edition of the United States Code to all offices of the House of Representatives.AUTHORIZING COMMERCIAL ACTIVITY ON UNION SQUARE 
213. 
(a)Treatment as part of Capitol Grounds 
(1)In generalFor purposes of chapter 51 of title 40, United States Code, the United States Capitol Grounds shall include Union Square. 
(2)Union Square definedIn this section, the term Union Square means the area for which jurisdiction and control was transferred to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74). 
(b)Continuation of types of activity previously authorized 
(1)In generalNotwithstanding any limitations on the use of the United States Capitol Grounds (including section 5104(c) of title 40, United States Code), the Chief of the United States Capitol Police (hereafter referred to as the Chief)— 
(A)may issue a permit authorizing a person to engage in commercial activity in Union Square if the activity is similar to the types of commercial activity permitted in Union Square prior to the transfer of jurisdiction and control of Union Square to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74); and 
(B)under the terms and conditions of such a permit, may require the person to whom the permit is issued to pay a fee to cover any costs incurred by the Architect of the Capitol as a result of the issuance of the permit, if the fees are similar to the fees collected by the Director of the National Park Service for commercial activity permitted in Union Square prior to such transfer of jurisdiction and control. 
(2)RegulationsThe Chief shall carry out this section in accordance with such regulations as the Capitol Police Board may promulgate pursuant to the Board’s authority under section 14 of the Act of July 31, 1946 (2 U.S.C. 1969), except that the Board shall promulgate the regulations in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate. 
(c)Capitol Trust Account 
(1)EstablishmentThere is established in the Treasury of the United States an account for the Architect of the Capitol to be known as the Capitol Trust Account, consisting of all fees collected by the Chief under subsection (b)(2). 
(2)TransferImmediately upon receiving any fees collected under subsection (b)(2), the Chief shall transfer the fees to the Capitol Trust Account. 
(3)Use of fundsAmounts in the Capitol Trust Account shall be available without fiscal year limitation for such maintenance, improvements, and projects with respect to Union Square as the Architect of the Capitol considers appropriate, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate. 
(d)Effective dateThis section shall take effect on the date of the enactment of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74).This division may be cited as the Legislative Branch Appropriations Act, 2014. 
JMilitary Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2014 
IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $1,104,875,000, to remain available until September 30, 2018: 
Provided, That of this amount, not to exceed $64,575,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,629,690,000, to remain available until September 30, 2018: 
Provided, That of this amount, not to exceed $80,638,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,052,796,000, to remain available until September 30, 2018: 
Provided, That of this amount, not to exceed $11,314,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: 
Provided further, That none of the funds provided under this heading for military construction in the United Kingdom as identified in the table entitled Military Construction in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) may be obligated or expended until the Department of Defense completes a European Consolidation Study, and the Secretary of Defense (1) provides to the Committees on Appropriations of both Houses of Congress a comprehensive European basing strategy reflecting the findings of the Consolidation Study, and (2) certifies in writing the requirement identified in the study for each of the military construction projects in the United Kingdom funded in this section: 
Provided further, That none of the funds provided under this heading for military construction in Saipan or for Pacific Airpower Resiliency projects in Guam, Joint Region Marianas, as identified in the table entitled Military Construction in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) may be obligated or expended until the Department of Defense completes a Pacific Resiliency Study and the Secretary of Defense (1) provides to the Committees on Appropriations of both Houses of Congress a comprehensive Pacific Resiliency Plan, and (2) certifies in writing the requirement identified in the study for each of the military construction projects in Saipan, and for the Pacific Airpower Resiliency projects in Guam funded in this section.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $3,445,423,000, to remain available until September 30, 2018: 
Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided further, That of the amount appropriated, not to exceed $205,185,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: 
Provided further, That none of the funds provided under this heading for military construction in Germany or the United Kingdom as identified in the table entitled Military Construction in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) may be obligated or expended until the Department of Defense completes a European Consolidation Study, and the Secretary of Defense (1) provides to the Committees on Appropriations of both Houses of Congress a comprehensive European basing strategy reflecting the findings of the Consolidation Study, and (2) certifies in writing the requirement identified in the study for each of the military construction projects in Germany and the United Kingdom funded in this section: 
Provided further, That of the amount appropriated, notwithstanding any other provision of law, $38,513,000 shall be available for payments to the North Atlantic Treaty Organization for the planning, design, and construction of a new North Atlantic Treaty Organization headquarters.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $314,740,000, to remain available until September 30, 2018: 
Provided, That of the amount appropriated, not to exceed $22,930,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $119,800,000, to remain available until September 30, 2018: 
Provided, That of the amount appropriated, not to exceed $13,400,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $156,560,000, to remain available until September 30, 2018: 
Provided, That of the amount appropriated, not to exceed $14,212,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $29,000,000, to remain available until September 30, 2018: 
Provided, That of the amount appropriated, not to exceed $2,540,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $45,659,000, to remain available until September 30, 2018: 
Provided, That of the amount appropriated, not to exceed $2,229,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organizationsecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $199,700,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $27,408,000, to remain available until September 30, 2018.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $512,871,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $73,407,000, to remain available until September 30, 2018.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $379,444,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $76,360,000, to remain available until September 30, 2018.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $388,598,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $55,845,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $1,780,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Chemical demilitarization construction, defense-WideFor expenses of construction, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, as currently authorized by law, $122,536,000, to remain available until September 30, 2018, which shall be only for the Assembled Chemical Weapons Alternatives program.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), as amended by section 2711 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239), $451,357,000, to remain available until expended.Administrative provisions 
101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 
103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 
105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 
107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 
109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 
111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Sea, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Sea, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: 
Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: 
Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 
114.Not more than 20 percent of the funds made available in this title which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year. 
115.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
116.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 
117.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, proceeds deposited to the Department of Defense Base Closure Account established by section 207(a)(1) of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the account established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be available for the same purposes and the same time period as that account.(including transfer of funds) 
119.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: 
Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
120.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 
121.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: 
Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: 
Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
122.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section. 
123.None of the funds made available in this title, or in any Act making appropriations for military construction which remain available for obligation, may be obligated or expended to carry out a military construction, land acquisition, or family housing project at or for a military installation approved for closure, or at a military installation for the purposes of supporting a function that has been approved for realignment to another installation, in 2005 under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), unless such a project at a military installation approved for realignment will support a continuing mission or function at that installation or a new mission or function that is planned for that installation, or unless the Secretary of Defense certifies that the cost to the United States of carrying out such project would be less than the cost to the United States of cancelling such project, or if the project is at an active component base that shall be established as an enclave or in the case of projects having multi-agency use, that another Government agency has indicated it will assume ownership of the completed project. The Secretary of Defense may not transfer funds made available as a result of this limitation from any military construction project, land acquisition, or family housing project to another account or use such funds for another purpose or project without the prior approval of the Committees on Appropriations of both Houses of Congress. This section shall not apply to military construction projects, land acquisition, or family housing projects for which the project is vital to the national security or the protection of health, safety, or environmental quality: 
Provided, That the Secretary of Defense shall notify the congressional defense committees within 7 days of a decision to carry out such a military construction project.(including transfer of funds) 
124.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. 
125. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by the Secretary of the Army to relocate a unit in the Army that— 
(1)performs a testing mission or function that is not performed by any other unit in the Army and is specifically stipulated in title 10, United States Code; and 
(2)is located at a military installation at which the total number of civilian employees of the Department of the Army and Army contractor personnel employed exceeds 10 percent of the total number of members of the regular and reserve components of the Army assigned to the installation. 
(b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense committees that in proposing the relocation of the unit of the Army, the Secretary complied with Army Regulation 5–10 relating to the policy, procedures, and responsibilities for Army stationing actions. 
126.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of February 2009, as in effect on the date of enactment of this Act. 
127.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery. 
128.None of the funds appropriated or otherwise made available by this Act may be used for decommissioning the Combined Heat and Power Plant at Clear Air Force Station, Alaska, until the Comptroller General of the United States conducts a review of the data used by the Department of Defense, including data in the Environmental Impact Statement and Fiscal Year 2010 Feasibility Study, to determine whether decommissioning the Combined Heat and Power Plant is the most cost-effective and beneficial option for the day-to-day operations and missions at the installation in support of United States national security. 
129.Notwithstanding section 116, the Secretary of Army may obligate from any available military construction funds such additional funds that the Secretary determines are necessary to complete the Explosive Research and Development Loading Facility, Picatinny Arsenal, New Jersey.(including rescission of funds) 
130.Of the unobligated balances available for Military Construction, Army, from prior appropriations Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $200,000,000 are hereby rescinded.(including rescission of funds) 
131.Of the unobligated balances available for Military Construction, Navy and Marine Corps, from prior appropriations Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $12,000,000 are hereby rescinded.(including rescission of funds) 
132.Of the unobligated balances available for Military Construction, Air Force , from prior appropriations Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $39,700,000 are hereby rescinded.(including rescission of funds) 
133.Of the unobligated balances available for Military Construction, Defense-Wide, from prior appropriations Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $14,000,000 are hereby rescinded.(including rescission of funds) 
134.Of the unobligated balances available for Military Construction, Air National Guard, from prior appropriations Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $14,200,000 are hereby rescinded.(including rescission of funds) 
135.Of the unobligated balances made available in prior appropriation Acts for the fund established in section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $99,949,000 are hereby rescinded. 
IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $71,476,104,000, to remain available until expended: 
Provided, That not to exceed $17,049,000 of the amount appropriated under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: 
Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, and for the payment of benefits under the Veterans Retraining Assistance Program, $13,135,898,000, to remain available until expended: 
Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $77,567,000, to remain available until expended.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That during fiscal year 2014, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $158,430,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $5,000, as authorized by chapter 31 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,500,000.In addition, for administrative expenses necessary to carry out the direct loan program, $354,000, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,109,000.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code; $40,000,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2013; and, in addition, $45,015,527,000, plus reimbursements, shall become available on October 1, 2014, and shall remain available until September 30, 2015: 
Provided, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: 
Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: 
Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: 
Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $5,879,700,000, plus reimbursements, shall become available on October 1, 2014, and shall remain available until September 30, 2015.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $85,000,000 which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2013; and, in addition, $4,739,000,000, plus reimbursements, shall become available on October 1, 2014, and shall remain available until September 30, 2015.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $585,664,000, plus reimbursements, shall remain available until September 30, 2015.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $250,000,000, of which not to exceed $25,000,000 shall remain available until September 30, 2015.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-Wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $415,885,000, of which not to exceed $20,151,000 shall remain available until September 30, 2015: 
Provided, That the Board of Veterans Appeals shall be funded at not less than $88,294,000: 
 Provided further, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,465,490,000: 
Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: 
Provided further, That of the funds made available under this heading, not to exceed $123,000,000 shall remain available until September 30, 2015.Information technology systems(Including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $3,703,344,000, plus reimbursements: 
Provided, That $1,026,400,000 shall be for pay and associated costs, of which not to exceed $30,792,000 shall remain available until September 30, 2015: 
Provided further, That $2,181,653,000 shall be for operations and maintenance, of which not to exceed $151,316,000 shall remain available until September 30, 2015: 
Provided further, That $495,291,000 shall be for information technology systems development, modernization, and enhancement, and shall remain available until September 30, 2015: 
Provided further, That amounts made available for information technology systems development, modernization, and enhancement may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: 
Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development, modernization, and enhancement may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
 Provided further, That amounts made available for the Information Technology Systems account for development, modernization, and enhancement may be transferred among projects or to newly defined projects: 
 Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: 
Provided further, That funds under this heading may be used by the Interagency Program Office through the Department of Veterans Affairs to develop a standard data reference terminology model: 
Provided further, That of the funds provided for information technology systems development, modernization, and enhancement for VistA Evolution, not more than 25 percent may be obligated until the Secretary of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a plan for expenditure that: (1) defines the budget and cost for full operating capability and the total life cycle cost of the project; (2) identifies the deployment timeline, including benchmarks, for full operating capability; (3) describes how VistA Evolution will adhere to data standardization as defined by the Interagency Program Office and how testing will be conducted in order to ensure interoperability between current and future Department of Veterans Affairs and Department of Defense electronic health record systems; (4) has been submitted to the Government Accountability Office for review; and (5) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government: 
Provided further, That the funds made available under this heading for information technology systems development, modernization, and enhancement, shall be for the projects, and in the amounts, specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $121,411,000, of which $10,000,000 shall remain available until September 30, 2015: 
Provided, That the Office of Inspector General, in coordination with the Department of Defense’s Office of Inspector General, shall examine the process and procedures currently in place in the transmission of service treatment and personnel records from the Department of Defense to the Department of Veterans Affairs.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $342,130,000, of which $322,130,000 shall remain available until September 30, 2018, and of which $20,000,000 shall remain available until expended: 
Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account, and funds provided for the purchase of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project which has not been approved by the Congress in the budgetary process: 
Provided further, That funds made available under this heading for fiscal year 2014, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2014; and (2) by the awarding of a construction contract by September 30, 2015: 
Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $714,870,000, to remain available until September 30, 2018, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: 
Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $85,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $46,000,000, to remain available until expended.Administrative provisions(including transfer of funds) 
201.Any appropriation for fiscal year 2014 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: 
Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2014, in this Act or any other Act, under the Medical Services, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: 
Provided, That any transfers between the Medical Services and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: 
Provided further, That any transfers between the Medical Services and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 
204.No appropriations in this title (except the appropriations for Construction, Major Projects and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs. 
206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2013. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions.(including transfer of funds) 
208.Notwithstanding any other provision of law, during fiscal year 2014, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: 
Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2014 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: 
Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: 
Provided further, That the Secretary shall determine the cost of administration for fiscal year 2014 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(including transfer of funds) 
210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management of the Department of Veterans Affairs and the Office of Employment Discrimination Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual costs but not to exceed $42,904,000 for the Office of Resolution Management and $3,360,000 for the Office of Employment Discrimination Complaint Adjudication: 
Provided, That payments may be made in advance for services to be furnished based on estimated costs: 
Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service. 
211.No appropriations in this title shall be available to enter into any new lease of real property if the estimated annual rental cost is more than $1,000,000, unless the Secretary submits a report which the Committees on Appropriations of both Houses of Congress approve within 30 days following the date on which the report is received. 
212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: 
Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: 
Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds) 
213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects. 
214.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and 
(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds) 
215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to Medical Services, to remain available until expended for the purposes of that account. 
216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, and Indian tribes and tribal organizations serving rural Alaska which have entered into contracts with the Indian Health Service under the Indian Self Determination and Educational Assistance Act, to provide healthcare, including behavioral health and dental care. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which are not within the boundaries of the municipality of Anchorage, the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska Susitna Borough.(including transfer of funds) 
217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts. 
218.None of the funds made available in this title may be used to implement any policy prohibiting the Directors of the Veterans Integrated Services Networks from conducting outreach or marketing to enroll new veterans within their respective Networks. 
219.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report on the financial status of the Veterans Health Administration.(including transfer of funds) 
220.Amounts made available under the Medical Services, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, General Administration, and National Cemetery Administration accounts for fiscal year 2014 may be transferred to or from the Information Technology Systems account: 
Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
221.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code. 
222.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2014, in this Act or any other Act, under the Medical Facilities account for nonrecurring maintenance, not more than 20 percent of the funds made available shall be obligated during the last 2 months of that fiscal year: 
Provided, That the Secretary may waive this requirement after providing written notice to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
223.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2014 for Medical Services, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $254,257,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): 
Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
224.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).(including transfer of funds) 
225.Of the amounts available in this title for Medical Services, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.(including rescissions of funds) 
226. 
(a)Of the funds appropriated in division E of Public Law 113–6, the following amounts which became available on October 1, 2013, are hereby rescinded from the following accounts in the amounts specified: 
(1)Department of Veterans Affairs, Medical Services, $1,400,000,000. 
(2)Department of Veterans Affairs, Medical Support and Compliance, $150,000,000. 
(3)Department of Veterans Affairs, Medical Facilities, $250,000,000. 
(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the following accounts in the amounts specified to remain available until September 30, 2015: 
(1)Department of Veterans Affairs, Medical Services, $1,400,000,000. 
(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000. 
(3)Department of Veterans Affairs, Medical Facilities, $250,000,000. 
227.The Secretary of the Department of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in major construction projects that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: 
Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: 
Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
228.The scope of work for a project included in Construction, Major Projects may not be increased above the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations. 
229.The Secretary of the Department of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000. 
230.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report that contains the following information from each Veterans Benefits Administration Regional Office: (1) the average time to complete a disability compensation claim; (2) the number of claims pending more than 125 days; (3) error rates; (4) the number of claims personnel; (5) any corrective action taken within the quarter to address poor performance; (6) training programs undertaken; and (7) the number and results of Quality Review Team audits: 
Provided, That each quarterly report shall be submitted no later than 30 days after the end of the respective quarter. 
231.The Secretary shall submit to the Committees on Appropriations of both Houses of Congress a reprogramming request if at any point during fiscal year 2014, the funding allocated for a medical care initiative identified in the fiscal year 2014 expenditure plan is adjusted by more than $25,000,000 from the allocation shown in the corresponding congressional budget justification. Such a reprogramming request may go forward only if the Committees on Appropriations of both Houses of Congress approve the request or if a period of 14 days has elapsed. 
232.Of the funds provided to the Department of Veterans Affairs for fiscal year 2014 for Medical Services and Medical Support and Compliance, a maximum of $1,139,000 may be obligated from the Medical Services account and a maximum of $69,804,000 may be obligated from the Medical Support and Compliance account for the VistA Evolution and electronic health record interoperability projects: 
Provided, That funds in addition to these amounts may be obligated for the VistA Evolution and electronic health record interoperability projects upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress. 
233.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another.(including rescission of funds) 
234.Of the unobligated balances available to the Department of Veterans Affairs from prior year discretionary appropriations (other than appropriations designated by law as being for an emergency requirement) $182,000,000 are hereby rescinded. 
IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $63,200,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $35,408,000: 
Provided, That $2,500,000 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $1,000 for official reception and representation expenses, $65,800,000, of which not to exceed $7,000,000 shall remain available until September 30, 2015. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $67,800,000, of which $1,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi.Administrative provision 
301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials. 
IVGENERAL PROVISIONS 
401.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
402.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 
403.No part of any funds appropriated in this Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before Congress, except in presentation to Congress itself. 
404.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities. 
405.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 
406.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 
407.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 
408. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains confidential or proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
409. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
410.None of the funds made available in this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries or successors. 
411.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
412. 
(a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 
413.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 
414.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
415.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
416.None of the funds made available by this Act may be used by the Department of Defense or the Department of Veterans Affairs to lease or purchase new light duty vehicles for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
This division may be cited as the Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2014. 
KDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2014 
IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic and consular programs(including transfer of funds)For necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $6,605,701,000, of which $710,000,000 may remain available until September 30, 2015, and of which up to $1,867,251,000 may remain available until expended for Worldwide Security Protection: 
Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,360,312,000, of which not less than $131,713,000 shall be available only for public diplomacy American salaries, and up to $255,866,000 is for Worldwide Security Protection. 
(2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,760,255,000, of which not less than $369,589,000 shall be available only for public diplomacy international information programs. 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $769,534,000. 
(4)Security programsFor necessary expenses for security activities, $1,715,600,000, of which up to $1,611,385,000 is for Worldwide Security Protection. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— 
(A)not to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities located at the International Center in accordance with section 4 of the International Center Act, and, in addition, as authorized by section 5 of such Act, $520,150, to be derived from the reserve authorized by that section, to be used for the purposes set out in that section; 
(B)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and 
(C)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. 
(6)Transfer, reprogramming, and other matters 
(A)Notwithstanding any provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. 
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized. 
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field examination of programs and activities in the United States funded from any account contained in this title. 
(D)Of the funds appropriated under this heading, up to $34,000,000, to remain available until expended, may be transferred to, and merged with, funds previously made available under the heading Conflict Stabilization Operations in title I of prior acts making appropriations for the Department of State, foreign operations, and related programs. 
(E)None of the funds appropriated under this heading may be used for the preservation of religious sites unless the Secretary of State determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States.capital investment fund For necessary expenses of the Capital Investment Fund, $76,900,000, to remain available until expended, as authorized: 
Provided, That section 135(e) of Public Law 103–236 shall not apply to funds available under this heading.Office of inspector generalFor necessary expenses of the Office of Inspector General, $69,406,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (Public Law 96–465), as it relates to post inspections: 
Provided, That of the funds appropriated under this heading, $10,400,000 may remain available until September 30, 2015.Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $560,000,000, to remain available until expended: 
Provided, That fees or other payments received from or in connection with English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: 
Provided further, That not later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing modifications made to existing educational and cultural exchange programs since calendar year 2011, including for special academic and special professional and cultural exchanges: 
Provided further, That any further modifications to such programs shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Representation expensesFor representation expenses as authorized, $7,300,000.Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $28,200,000, to remain available until September 30, 2015.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292–303), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $785,351,000, to remain available until expended as authorized, of which not to exceed $25,000 may be used for domestic and overseas representation expenses as authorized: 
Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,614,000,000, to remain available until expended: 
Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2014.Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, $9,242,000, to remain available until expended as authorized, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions.Repatriation loans program accountFor the cost of direct loans, $1,537,000, as authorized: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
 Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,690,000.payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,221,000.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsContributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,265,762,000: 
Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: 
Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: 
Provided further, That the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including from the United Nations Tax Equalization Fund (TEF), and provide updated fiscal year 2015 assessment costs including offsets from available TEF credits and updated foreign currency exchange rates: 
Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That any payment of arrearages under this heading shall be directed toward activities that are mutually agreed upon by the United States and the respective international organization: 
Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,765,519,000, of which 15 percent shall remain available until September 30, 2015: 
Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for the new or expanded mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified: (1) of the estimated cost and duration of the mission, the national interest that will be served, and the exit strategy; (2) that the United Nations has in place measures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in the mission from trafficking in persons, exploiting victims of trafficking, or committing acts of illegal sexual exploitation or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in the peacekeeping mission, including prosecution in their home countries of such individuals in connection with such acts, and to make information about such cases publicly available in the country where an alleged crime occurs and on the United Nations’ Web site; and (3) pursuant to section 7015 of this Act and the procedures therein followed, of the source of funds that will be used to pay the cost of the new or expanded mission: 
Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that American manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: 
Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: 
Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President’s military advisors have submitted to the President a recommendation that such involvement is in the national interests of the United States and the President has submitted to the Congress such a recommendation: 
Provided further, That the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund: 
Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That notwithstanding any other provision of law, funds appropriated or otherwise made available under this heading shall be available for United States assessed contributions up to the amount specified in Annex IV accompanying United Nations General Assembly Resolution 64/220: 
Provided further, That such funds may be made available above the amount authorized in section 404(b)(2)(B) of the Foreign Relations Authorization Act, fiscal years 1994 and 1995 (22 U.S.C. 287e note) only if the Secretary of State determines and reports to the appropriate congressional committees that it is important to the national interest of the United States.International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $44,000,000.ConstructionFor detailed plan preparation and construction of authorized projects, $33,438,000, to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by Public Law 103–182, $12,499,000: 
Provided, That of the amount provided under this heading for the International Joint Commission, $9,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $35,980,000: 
Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to 31 U.S.C. 3324.related agencyBroadcasting board of governorsInternational broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio and television broadcasting to the Middle East, $721,080,000: 
Provided, That up to $41,734,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $25,500,000 shall be available to expand unrestricted access to programs funded under this heading and other information on the Internet through the development and use of circumvention and secure communication technologies: 
 Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for representation expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: 
Provided further, That the authority provided by section 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in effect through September 30, 2014: 
Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the Board that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity’s journalistic code of ethics: 
Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $2,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes.Broadcasting capital improvementsFor the purchase, rent, construction, and improvement of facilities for radio, television, and digital transmission and reception, and purchase and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized, $8,000,000, to remain available until expended, as authorized.Related programsThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended, as authorized.United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act, $30,984,000, to remain available until September 30, 2015, which shall not be used for construction activities.Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2014, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2014, to remain available until expended: 
Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost Principles for Non-profit Organizations), including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2014, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000: 
Provided, That none of the funds appropriated herein shall be used to pay any salary, or enter into any contract providing for the payment thereof, in excess of the rate authorized by 5 U.S.C. 5376.national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act, $135,000,000, to remain available until expended, of which $100,000,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $35,000,000 shall be for democracy, human rights, and rule of law programs.other commissionscommission for the preservation of america’s heritage abroadsalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $690,000, as authorized by section 1303 of Public Law 99–83.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (Public Law 105–292), as amended, $3,500,000, including not more than $4,000 for representation expenses: 
Provided, That if the United States Commission on International Religious Freedom is authorized beyond September 30, 2014, this amount will remain available until September 30, 2015.Commission on Security and Cooperation in EuropeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304, $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2015.Congressional-Executive Commission on the People's Republic of ChinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911–6919), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2015.United States-China Economic and Security Review Commissionsalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2015: 
Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in division F of Public Law 111–117 shall continue in effect during fiscal year 2014 and shall apply to funds appropriated under this heading as if included in this Act. 
IIUnited states agency for international developmentFunds appropriated to the presidentOperating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,059,229,000, of which $158,900,000 may remain available until September 30, 2015: 
Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development (USAID), unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: 
Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: 
Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: 
Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, for USAID during the current fiscal year.Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $117,940,000, to remain available until expended: 
Provided, That this amount is in addition to funds otherwise available for such purposes: 
Provided further, That not later than 180 days after enactment of this Act, the Administrator of the United States Agency for International Development, in consultation with the Secretary of State, shall submit a strategy to eliminate redundant services and operations at diplomatic facilities abroad, including information technology systems, communications systems, and motor pool: 
Provided further, That funds appropriated under this heading shall be available for obligation only pursuant to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $45,000,000, of which $6,750,000 may remain available until September 30, 2015, for the Office of Inspector General of the United States Agency for International Development. 
IIIbilateral economic assistancefunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programs(including transfer of funds)For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,769,450,000, to remain available until September 30, 2015, and which shall be apportioned directly to the United States Agency for International Development (USAID): 
Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; and (6) family planning/reproductive health: 
Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: 
Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: 
Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: 
Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: 
Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: 
Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: 
Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: 
Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: 
Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: 
Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,670,000,000, to remain available until September 30, 2018, which shall be apportioned directly to the Department of State: 
Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: 
Provided further, That the amount of such contribution should be $1,650,000,000: 
Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2014 may be made available to USAID for technical assistance related to the activities of the Global Fund: 
Provided further, That the annual report required by section 104(A)(f) of the Foreign Assistance Act of 1961 shall also be submitted hereafter to the Committees on Appropriations: 
Provided further, That funds appropriated under this paragraph shall be made available for a challenge grant pilot program: 
Provided further, That of the funds appropriated under this paragraph, up to $14,250,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,507,001,000, to remain available until September 30, 2015: 
Provided, That of the funds appropriated under this heading, not less than $23,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $10,000,000 shall be made available for cooperative development programs of the United States Agency for International Development.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $876,828,000, to remain available until expended.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development (USAID), pursuant to section 491 of the Foreign Assistance Act of 1961, $48,177,000, to remain available until expended, to support transition to democracy and long-term development for countries in crisis: 
Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: 
Provided further, That USAID shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: 
Provided further, That if the Secretary of State determines that it is important to the national interests of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: 
Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.Complex crises fund(including transfer of funds)For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $20,000,000, to remain available until expended: 
Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: 
Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: 
Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise made available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: 
Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.development credit authority(including transfer of funds)For the cost of direct loans and loan guarantees provided by the United States Agency for International Development (USAID), as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $40,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act: 
Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: 
Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts, and funds used for such costs shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: 
Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $1,500,000,000.In addition, for administrative expenses to carry out credit programs administered by USAID, $8,041,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: 
Provided, That funds made available under this heading shall remain available until September 30, 2016.Economic support fund(including transfer of funds)For necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $2,982,967,000, to remain available until September 30, 2015.Democracy fund 
For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, $130,500,000, to remain available until September 30, 2015, of which $70,500,000 shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, and $60,000,000 shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development.Department of StateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $1,774,645,000, to remain available until expended, of which not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements: 
Provided, That $15,000,000 of the funds appropriated under this heading in this Act, or in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall be made available for refugees resettling in Israel: 
Provided further, That no amounts in the previous proviso may be made available from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $50,000,000, to remain available until expended.independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $379,000,000, of which $5,150,000 is for the Office of Inspector General, to remain available until September 30, 2015: 
Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by 22 U.S.C. 2515, an amount not to exceed $5,000,000: 
Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: 
Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: 
Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: 
Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (MCA), $898,200,000, to remain available until expended: 
Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (the Corporation): 
Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the MCA for fiscal year 2014: 
Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: 
Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: 
Provided further, That the Chief Executive Officer of the Corporation shall notify the Committees on Appropriations not later than 15 days prior to commencing negotiations for any country compact or threshold country program; signing any such compact or threshold program; or terminating or suspending any such compact or threshold program: 
Provided further, That funds appropriated under this heading by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available to implement section 609(g) of the MCA shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: 
Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: 
Provided further, That notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: 
Provided further, That notwithstanding section 606(b)(1) of the MCA, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: 
Provided further, That any Millennium Challenge Corporation candidate country under section 606 of the MCA with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the 2 subsequent fiscal years: 
 Provided further, That publication in the Federal Register of a notice of availability of a copy of a Compact on the Millennium Challenge Corporation Web site shall be deemed to satisfy the requirements of section 610(b)(2) of the MCA for such Compact: 
 Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be available for a threshold program in a country that is not currently a candidate country: 
 Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2015: 
Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.United States African development foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $30,000,000, to remain available until September 30, 2015, of which not to exceed $2,000 may be available for representation expenses: 
 Provided, That section 503(a) of the African Development Foundation Act (Public Law 96–533; 22 U.S.C. 290h–1(a)) is hereby amended by inserting United States before African Development: 
Provided further, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): 
Provided further, That interest earned shall be used only for the purposes for which the grant was made: 
Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act, in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: 
Provided further, That the USADF shall provide a report to the Committees on Appropriations after each time such waiver authority is exercised.department of the treasuryinternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $23,500,000, to remain available until September 30, 2016, which shall be available notwithstanding any other provision of law. 
IVInternational Security AssistanceDepartment of StateInternational narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,005,610,000, to remain available until September 30, 2015: 
Provided, That the provision of assistance by any other United States Government department or agency which is comparable to assistance made available under this heading but which is provided under any other provision of law, shall be administered in accordance with the provisions of sections 481(b) and 622(c) of the Foreign Assistance Act of 1961: 
 Provided further, That of the funds appropriated under this heading, not less than $5,000,000 shall be made available to combat piracy of United States copyright materials, consistent with the requirements of section 688(a) and (b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161): 
 Provided further, That the reporting requirements contained in section 1404 of Public Law 110–252 shall apply to funds made available by this Act, including a description of modifications, if any, to the Palestinian Authority's security strategy: 
 Provided further, That of the funds appropriated under this heading, $5,000,000 shall be made available, on a competitive basis, for rule of law programs for transitional and post-conflict states, and for activities to coordinate rule of law programs among foreign governments, international and nongovernmental organizations, and other United States Government agencies: 
Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, and other judicial authorities, utilizing regional partners: 
 Provided further, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of that Act, subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That funds appropriated under this heading that are made available for the International Police Peacekeeping Operations Support Program shall only be made available on a cost-matching basis from sources other than the United States Government, to the maximum extent practicable: 
Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $630,000,000, to remain available until September 30, 2015, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a voluntary contribution to the International Atomic Energy Agency (IAEA), and for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: 
Provided, That for the clearance of unexploded ordnance, the Secretary of State should prioritize those areas where such ordnance was caused by the United States: 
 Provided further, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be available notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament and weapons destruction, and shall remain available until expended: 
Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: 
Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: 
Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $235,600,000: 
Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: 
Provided further, That of the funds appropriated under this heading, not less than $36,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai, of which of up to $8,000,000 may be made available to address force protection requirements: 
Provided further, That funds appropriated under this Act should not be used to support any military training or operations that include child soldiers: 
Provided further, That the Secretary of State shall consult with the Committees on Appropriations prior to the obligation of funds made available under this heading for the Global Peacekeeping Operations Initiative: 
Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.funds appropriated to the presidentinternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $105,573,000, of which up to $4,000,000 may remain available until September 30, 2015, and may only be provided through the regular notification procedures of the Committees on Appropriations: 
Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: 
Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment expenses.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $5,389,280,000: 
Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: 
Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel, and funds are available for assistance for Jordan and Egypt subject to section 7041 of this Act: 
Provided further, That the funds appropriated under this heading for assistance for Israel shall be disbursed within 30 days of enactment of this Act: 
Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: 
Provided further, That none of the funds made available under this heading shall be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: 
Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: 
Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of title 31, United States Code, section 1501(a).None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: 
Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act: 
 Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: 
Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services or design and construction services that are not sold by the United States Government under the Arms Export Control Act: 
Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: 
Provided further, That not more than $60,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: 
Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: 
Provided further, That not more than $885,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2014 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations. 
VMultilateral assistanceFunds appropriated to the presidentInternational organizations and programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973, $344,020,000, of which up to $10,000,000 may be made available for the Intergovernmental Panel on Climate Change/United Nations Framework Convention on Climate Change: 
Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $143,750,000, to remain available until expended.Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,355,000,000, to remain available until expended.CONTRIBUTION TO THE INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $186,957,000, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $2,928,990,899.Contribution to the clean technology fundFor payment to the International Bank for Reconstruction and Development as trustee for the Clean Technology Fund by the Secretary of the Treasury, $184,630,000, to remain available until expended.Contribution to the strategic climate fundFor payment to the International Bank for Reconstruction and Development as trustee for the Strategic Climate Fund by the Secretary of the Treasury, $49,900,000, to remain available until expended.Global agriculture and food security programFor payment to the Global Agriculture and Food Security Program by the Secretary of the Treasury, $133,000,000, to remain available until expended.Contribution to the inter-american development bankFor payment to the Inter-American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $102,000,000, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the Inter-American Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $4,098,794,833.CONTRIBUTION TO THE ENTERPRISE FOR THE AMERICAS MULTILATERAL INVESTMENT FUND For payment to the Enterprise for the Americas Multilateral Investment Fund by the Secretary of the Treasury, $6,298,000, to remain available until expended.Contribution to the asian development bankFor payment to the Asian Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of increase in capital stock, $106,586,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the Asian Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $2,558,048,769.Contribution to the asian development fundFor payment to the Asian Development Bank’s Asian Development Fund by the Secretary of the Treasury, $109,854,000, to remain available until expended.Contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $32,418,000, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $176,336,000, to remain available until expended.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until expended. 
VIExport and Investment AssistanceExport-Import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $5,100,000, to remain available until September 30, 2015.Program accountThe Export-Import Bank (the Bank) of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: 
Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act: 
Provided further, That not less than 20 percent of the aggregate loan, guarantee, and insurance authority available to the Bank under this Act should be used to finance exports directly by small business concerns (as defined under section 3 of the Small Business Act): 
 Provided further, That not less than 10 percent of the aggregate loan, guarantee, and insurance authority available to the Bank under this Act should be used for renewable energy technologies or energy efficiency technologies: 
 Provided further, That notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a) and (b) of Public Law 103–428 shall remain in effect through October 1, 2014.administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $115,500,000, of which $10,500,000 shall remain available until expended and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: 
Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) thereof shall remain in effect until September 30, 2014: 
Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: 
Provided further, That, in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: 
Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: 
Provided further, That amounts collected in fiscal year 2014 in excess of obligations, up to $10,000,000, shall become available on September 1, 2014, and shall remain available until September 30, 2017.Overseas private investment corporationNoncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: 
Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $62,574,000: 
Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading.Program accountFor the cost of direct and guaranteed loans, $27,371,000, as authorized by section 234 of the Foreign Assistance Act of 1961, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2014, 2015, and 2016: 
Provided further, That funds so obligated in fiscal year 2014 remain available for disbursement through 2022; funds obligated in fiscal year 2015 remain available for disbursement through 2023; and funds obligated in fiscal year 2016 remain available for disbursement through 2024: 
Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: 
Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $55,073,000, to remain available until September 30, 2015: 
Provided, That of the funds appropriated under this heading, not more than $4,000 may be available for representation and entertainment expenses. 
VIIGeneral Provisionsallowances and differentials 
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by 5 U.S.C. 3109; and for hire of passenger transportation pursuant to 31 U.S.C. 1343(b).Unobligated balances report 
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2014 or any previous fiscal year, disaggregated by fiscal year: 
Provided, That the report required by this section should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.Consulting services 
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive Order issued pursuant to existing law.diplomatic facilities 
7004. 
(a)Of funds provided under title I of this Act, except as provided in subsection (b), a project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal agency or department if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by subsection (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by section 629 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005. 
(b)Notwithstanding the prohibition in subsection (a), a project to construct a diplomatic facility of the United States may include office space or other accommodations for members of the United States Marine Corps. 
(c)For the purposes of calculating the fiscal year 2014 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the Department of State’s contribution for this purpose. 
(d)Funds appropriated by this Act, and any prior Act making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property for diplomatic facilities in Afghanistan, Pakistan, and Iraq, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(e) 
(1)The limitation and reporting requirement regarding the New London Embassy contained in section 7004(f) of division I of Public Law 112–74 shall remain in effect during fiscal year 2014. 
(2)Funds appropriated or otherwise made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, under the heading Embassy Security, Construction, and Maintenance may be obligated for the relocation of the United States Embassy to the Holy See only if the Secretary of State reports in writing to the Committees on Appropriations that— 
(A)the United States Ambassador to the Holy See and embassy staff will retain their independence from other United States missions located in Rome, including by maintaining a separate building with a discrete address and entrance; and 
(B)any relocation of the chancery will not increase annual operating costs, will not result in a reduction in staff, and will enhance overall security for the United States Embassy to the Holy See. 
(f) 
(1)Of the funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance, not less than $25,000,000 shall be made available to address security vulnerabilities at expeditionary, interim, and temporary facilities abroad, including physical security upgrades and local guard staffing: 
Provided, That the uses of such funds should be the responsibility of the Assistant Secretary of State for the Bureau of Diplomatic Security and Foreign Missions, in consultation with the Director of the Bureau of Overseas Buildings Operations: 
Provided further, That such funds shall be subject to prior consultation with the Committees on Appropriations. 
(2)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing the policies, standards, and procedures for the construction and operation of expeditionary, interim, and temporary diplomatic facilities, including any waiver of security requirements and accommodation of temporary surges in personnel or programs: 
Provided, That such report shall include a list of all expeditionary, interim, and temporary diplomatic facilities and the number of personnel and security costs for each such facility: 
Provided further, That the report required by this paragraph may be submitted in classified form if necessary. 
(3)Notwithstanding any other provision of law, the opening, closure, or any significant modification to an expeditionary, interim, or temporary diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.Personnel actions 
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.LOCAL GUARD CONTRACTS 
7006.In evaluating proposals for local guard contracts, the Secretary of State shall award contracts in accordance with section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to award such contracts on the basis of best value as determined by a cost-technical tradeoff analysis (as described in Federal Acquisition Regulation part 15.101), notwithstanding subsection (c)(3) of such section, for high risk, high threat posts: 
Provided, That the authority in this section shall apply to any options for renewal that may be exercised under such contracts.prohibition against direct funding for certain countries 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: 
Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance and guarantees of the Export-Import Bank or its agents.coups d’état 
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: 
Provided, That assistance may be resumed to such government if the President determines and certifies to the Committees on Appropriations that subsequent to the termination of assistance a democratically elected government has taken office: 
Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: 
Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer authority 
7009. 
(a)Department of state and broadcasting board of governors 
(1)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(2)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(3)Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 7015(a) and (b) of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
(b)Export financing transfer authoritiesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2014, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: 
Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(c)Limitation on transfers between agencies 
(1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
(2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961. 
(3)Any agreement entered into by the United States Agency for International Development (USAID) or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, and Economic Support Fund shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. 
(d)Transfers Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriation account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. 
(e)Audit of Inter-agency TransfersAny agreement for the transfer or allocation of funds appropriated by this Act, or prior Acts, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds: 
Provided, That such audits shall be transmitted to the Committees on Appropriations: 
Provided further, That funds transferred under such authority may be made available for the cost of such audits.reporting requirement 
7010.The Secretary of State shall provide the Committees on Appropriations, not later than April 1, 2014, and for each fiscal quarter, a report in writing on the uses of funds made available under the headings Foreign Military Financing Program, International Military Education and Training, Peacekeeping Operations, and Pakistan Counterinsurgency Capability Fund in this Act, or prior Acts making appropriations for the Department of State, foreign operations, and related programs: 
Provided, That such report shall include a description of the obligation and expenditure of funds, and the specific country in receipt of, and the use or purpose of, the assistance provided by such funds.Availability of funds 
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: 
Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the heading Development Credit Authority shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: 
Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act: 
 Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations at the beginning of each fiscal year, detailing by account and source year, the use of this authority during the previous fiscal year.Limitation on assistance to countries in default 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.prohibition on taxation of united states assistance 
7013. 
(a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2014 on funds appropriated by this Act by a foreign government or entity against United States assistance programs for which funds are appropriated by this Act, either directly or through grantees, contractors, and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2015 and allocated for the central government of such country and for the West Bank and Gaza program to the extent that the Secretary of State certifies and reports in writing to the Committees on Appropriations, not later than September 30, 2015, that such taxes have not been reimbursed to the Government of the United States. 
(c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). 
(d)reprogramming of fundsFunds withheld from obligation for each country or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. 
(e)determinations 
(1)The provisions of this section shall not apply to any country or entity the Secretary of State reports to the Committees on Appropriations— 
(A)does not assess taxes on United States assistance or which has an effective arrangement that is providing substantial reimbursement of such taxes; or 
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. 
(2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any country or entity. 
(f)implementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. 
(g)definitionsAs used in this section— 
(1)the term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement; 
(2)the term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff or personal services contractors. 
(h)ReportThe Secretary of State, in consultation with the heads of other relevant departments or agencies, shall submit a report to the Committees on Appropriations, not later than 90 days after the enactment of this Act, detailing steps taken by such departments or agencies to comply with the requirements of this section.reservations of funds 
7014. 
(a)Funds appropriated under titles II through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: 
Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. 
(b)In addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the United States Agency for International Development (USAID) that are specifically designated for particular programs or activities by this or any other Act shall be extended for an additional fiscal year if the USAID Administrator determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: 
Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)Ceilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: 
Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 
7015. 
(a)None of the funds made available in titles I and II of this Act, or in prior appropriations Acts to the agencies and departments funded by this Act that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the agencies and departments funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)closes or opens a mission or post; 
(6)creates, closes, reorganizes, or renames bureaus, centers, or offices; 
(7)reorganizes programs or activities; or 
(8)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds: 
Provided, That unless previously justified to the Committees on Appropriations, the requirements of this subsection shall apply to all obligations of funds appropriated under titles I and II of this Act for paragraphs (5) and (6) of this subsection. 
(b)None of the funds provided under titles I and II of this Act, or provided under previous appropriations Acts to the agency or department funded under titles I and II of this Act that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agency or department funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
(c)None of the funds made available under titles III through VI of this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Peacekeeping Operations, Conflict Stabilization Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance: 
Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: 
Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to the Congress for obligation for such activity, program, or project for the current fiscal year. 
(d)Notwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs authorized by section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), shall be subject to the regular notification procedures of the Committees on Appropriations. 
(e)The requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: 
Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: 
Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. 
(f)None of the funds appropriated under titles III through VI of this Act shall be obligated or expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia, Cuba, Ecuador, Egypt, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Pakistan, the Russian Federation, Serbia, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Tunisia, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations.notification on excess defense equipment 
7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: 
Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: 
Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.Limitation on availability of funds for international organizations and programs 
7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles III through VI of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961 or section 7049(a) of this Act, shall remain available for obligation until September 30, 2015: 
Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.Prohibition on funding for abortions and involuntary sterilization 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.allocations 
7019. 
(a)Funds provided in this Act shall be made available for programs and countries in the amounts contained in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(b)For the purposes of implementing this section and only with respect to the tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), the Secretary of State, the Administrator of the United States Agency for International Development, and the Broadcasting Board of Governors, as appropriate, may propose deviations to the amounts referenced in subsection (a), subject to the regular notification procedures of the Committees on Appropriations.representation and entertainment expenses 
7020. 
(a)Each Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests and are— 
(1)primarily for fostering relations outside of the Executive Branch; 
(2)principally for meals and events of a protocol nature; 
(3)not for employee-only events; and 
(4)do not include activities that are substantially of a recreational character. 
(b)None of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, and Economic Support Fund may be obligated or expended to pay for— 
(1)alcoholic beverages; or 
(2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks.prohibition on assistance to governments supporting international terrorism 
7021. 
(a)Lethal Military Equipment Exports 
(1)None of the funds appropriated or otherwise made available by titles III through VI of this Act may be available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: 
Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: 
Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)Assistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interests of the United States. 
(3)Whenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interests. 
(b)Bilateral Assistance 
(1)Funds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— 
(A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or 
(C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act. 
(2)The President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: 
Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.Authorization requirements 
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).definition of program, project, and activity 
7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— 
(1)justified to the Congress; or 
(2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961.Authorities for the peace corps, inter-american foundation and united states african development foundation 
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: 
Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.commerce, trade and surplus commodities 
7025. 
(a)None of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: 
Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: 
Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(b)None of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: 
Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; 
(2)research activities intended primarily to benefit American producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)The Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions, as defined in section 7029(g) of this Act, to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.separate accounts 
7026. 
(a)Separate Accounts for Local Currencies 
(1)If assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall— 
(A)require that local currencies be deposited in a separate account established by that government; 
(B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and 
(ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. 
(2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— 
(i)project and sector assistance activities; or 
(ii)debt and deficit financing; or 
(B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). 
(4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(5)Reporting requirementThe USAID Administrator shall report on an annual basis as part of the justification documents submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used and/or to be used for such purpose in each applicable country. 
(b)Separate Accounts for Cash Transfers 
(1)If assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle them with any other funds. 
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). 
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by the assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). 
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of subsection (b)(1) only through the regular notification procedures of the Committees on Appropriations.eligibility for assistance 
7027. 
(a)Assistance through nongovernmental organizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961: 
Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations under the regular notification procedures of those committees, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: 
Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. 
(b)Public Law 480During fiscal year 2014, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480): 
Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— 
(1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.local competition 
7028. 
(a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development (USAID) may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— 
(A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and 
(B)documented the written results of the assessment and decisions made; and 
(2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and 
(B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and 
(3)no level of acceptable fraud is assumed. 
(b)In addition to the requirements of paragraph (1), the USAID Administrator shall report, on a semi-annual basis, to the appropriate congressional committees on all awards subject to limited or no competition for local entities: 
Provided, That such report should be posted on the USAID Web site: 
Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000. 
(c)Section 7077 of division I of Public Law 112–74 shall continue in effect during fiscal year 2014: 
Provided, That subsection (b) of such section is amended in subsection (b)(3) by striking either and in subsection (b)(3)(A) by striking or after the semicolon and replacing in lieu thereof and.International financial institutions 
7029. 
(a)None of the funds appropriated under title V of this Act should be made as payment to any international financial institution unless the Secretary of the Treasury certifies to the Committees on Appropriations that such institution has a policy and practice of requiring independent, outside evaluations of each project and program loan or grant and significant analytical, non-lending activity, and the impact of such loan, grant, or activity on achieving the institution’s goals, including reducing poverty and promoting equitable economic growth, consistent with effective safeguards. 
(b)None of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(c)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to oppose any loan, grant, strategy, or policy of such institution that would require user fees or service charges on poor people for primary education or primary healthcare, including maternal and child health, and the prevention, care and treatment of HIV/AIDS, malaria, and tuberculosis in connection with such institution's financing programs. 
(d)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to use the voice and vote of the United States to oppose any loan, project, agreement, memorandum, instrument, plan, or other program of the IMF to a Heavily Indebted Poor Country that imposes budget caps or restraints that do not allow the maintenance of or an increase in governmental spending on healthcare or education; and to promote government spending on healthcare, education, agriculture and food security, or other critical safety net programs in all of the IMF’s activities with respect to Heavily Indebted Poor Countries. 
(e)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to ensure that each such institution responds to the findings and recommendations of its accountability mechanisms by providing just compensation or other appropriate redress to individuals and communities that suffer violations of human rights, including forced displacement, resulting from any loan, grant, strategy or policy of such institution. 
(f)The Secretary of the Treasury shall direct the United States executive directors of the World Bank and the Inter-American Development Bank to report to the Committees on Appropriations not later than 30 days after enactment of this Act and every 90 days thereafter until September 30, 2014, on the steps being taken by such institutions to support implementation of the April 2010 Reparations Plan for Damages Suffered by the Communities Affected by the Construction of the Chixoy Hydroelectric Dam in Guatemala. 
(g)For the purposes of this Act international financial institutions shall mean the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, and the African Development Fund.debt-for-development 
7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY 
7031. 
(a)Limitation on direct government-to-Government assistance 
(1)Funds appropriated by this Act may be made available for direct government-to-government assistance only if— 
(A)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed; and 
(i)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities; 
(ii)the recipient agency or ministry has adopted competitive procurement policies and systems; 
(iii)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes; 
(iv)no level of acceptable fraud is assumed; and 
(v)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures; 
(B)the recipient government is in compliance with the principles set forth in section 7013 of this Act; 
(C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act; 
(D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and 
(E)the recipient government is taking steps to protect the rights of civil society, including freedom of association and assembly. 
(2)In addition to the requirements in subsection (a), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: 
Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): 
Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. 
(3)The Administrator of the United States Agency for International Development (USAID) or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. 
(4)The Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2015 congressional budget justification materials, amounts planned for assistance described in subsection (a) by country, proposed funding amount, source of funds, and type of assistance. 
(5)Not later than 90 days after the enactment of this Act and 6 months thereafter until September 30, 2014, the USAID Administrator shall submit to the Committees on Appropriations a report that— 
(A)details all assistance described in subsection (a) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and 
(B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis. 
(6)None of the funds made available by this Act may be used for any foreign country for debt service payments owed by any country to any international financial institution: 
Provided, That for purposes of this subsection, the term international financial institution has the meaning given the term in section 7029(g) of this Act. 
(b)National budget and contract transparency 
(1)Minimum Requirements of Fiscal TransparencyNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant Federal agencies, shall develop for each government receiving assistance appropriated by this Act, minimum requirements of fiscal transparency which shall be updated and strengthened, as appropriate, to reflect best practices. 
(2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices). 
(3)Determination and ReportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make a determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State’s Web site: 
Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: 
Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress. 
(4)AssistanceOf the funds appropriated under title III of this Act, not less than $10,000,000 should be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: 
Provided, That such sums shall be in addition to funds otherwise made available for such purposes: 
Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3). 
(c)Anti-Kleptocracy and Human Rights 
(1)Officials of foreign governments and their immediate family members who the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States. 
(2)Individuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: 
Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)The Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. 
(4)Not later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations describing the information relating to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver. 
(5)Any unclassified portion of the report required under paragraph (4) shall be posted on the Department of State’s Web site, without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States. 
(d)Foreign assistance web siteFunds appropriated by this Act under titles I and III may be made available to support the provision of additional information on United States Government foreign assistance on the Department of State's foreign assistance Web site: 
Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State.Democracy Programs 
7032. 
(a)Of the funds appropriated by this Act, not less than $2,849,555,000 should be made available for democracy programs, as defined in subsection (c). 
(b)Funds made available by this Act for democracy programs may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. 
(c) 
(1)For purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, and institutions that are responsive and accountable to citizens. 
(2)For purposes of funds appropriated under title III of this Act, the term democracy programs shall also include programs to rescue scholars, and fellowships, scholarships, and exchanges in the Middle East and North Africa region for academic professionals and university students from countries in such region, subject to the regular notification procedures of the Committees on Appropriations. 
(d)With respect to the provision of assistance for democracy, human rights, and governance activities in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: 
Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection. 
(e)The Secretary of State shall submit to the Committees on Appropriations a strategy for the promotion of democracy in each country that receives funds appropriated by this Act in title III and that is important to the security interests of the United States, but whose central government does not govern justly or in accordance with the rule of law: 
Provided, That such strategy shall include support for institutions and individuals within such government that demonstrate a commitment to democratic principles. 
(f)Funds appropriated by this Act that are made available for democracy programs shall be made available to support freedom of religion, including in the Middle East and North Africa. 
(g)Any funds made available by this Act for a business and human rights program in the People’s Republic of China shall be made available on a cost-matching basis from sources other than the United States Government. 
(h)The Bureau of Democracy, Human Rights, and Labor, Department of State (DRL) and the Bureau for Democracy, Conflict and Humanitarian Assistance, USAID, shall regularly communicate their planned programs to the NED. 
(i)Funds appropriated by this Act under the heading Democracy Fund that are made available to DRL shall be made available to establish and maintain a database of prisons and gulags in North Korea, including a list of political prisoners, and such database shall be regularly updated and made publicly available on the Internet, as appropriate.Multi-year pledges 
7033.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was— 
(1)previously justified, including the projected future year costs, in a congressional budget justification; 
(2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress; 
(3)notified in accordance with the regular notification procedures of the Committees on Appropriations, including the projected future year costs; or 
(4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge.special provisions 
7034. 
(a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. 
(b)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. 
(c)World food programFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development (USAID), from this or any other Act, may be made available as a general contribution to the World Food Program, notwithstanding any other provision of law. 
(d)Disarmament, demobilization and reintegrationNotwithstanding any other provision of law, regulation or Executive order, funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund, Peacekeeping Operations, International Disaster Assistance, Complex Crises Fund , and Transition Initiatives may be made available to support programs to disarm, demobilize, and reintegrate into civilian society former members of foreign terrorist organizations: 
Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to the obligation of funds pursuant to this subsection: 
Provided further, That for the purposes of this subsection the term foreign terrorist organization means an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act. 
(e)Research and TrainingFunds appropriated by this Act under the heading Economic Support Fund may be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501–4508). 
(f)Partner VettingFunds appropriated in this Act or any prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be used by the Secretary of State and the USAID Administrator, as appropriate, to support the continued implementation of the Partner Vetting System (PVS) pilot program: 
Provided, That the Secretary of State and the USAID Administrator shall jointly submit a report to the Committees on Appropriations, not later than 30 days after completion of the pilot program, on the estimated timeline and criteria for evaluating the PVS for expansion: 
Provided further, That such report shall include the requirements under this subsection in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided further, That such report may be delivered in classified form, if necessary. 
(g)ContingenciesDuring fiscal year 2014, the President may use up to $100,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. 
(h)International child abductionsThe Secretary of State may withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: 
Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection. 
(i)Reports RepealedSection 585 in the matter under section 101(c) of Division A of Public Law 104–208, Omnibus Consolidated Appropriations Act, 1997; and subsection (g)(3) of section 7081 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (Division F of Public Law 111–117) are hereby repealed. 
(j)Transfers for Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic and Consular Programs for fiscal year 2014, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated. 
(k)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsThe Secretary of State shall implement section 203(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457): 
Provided, That in determining whether to suspend the issuance of A–3 or G–5 visas under such section, the Secretary should consider the following as credible evidence: (1) a final court judgment (including a default judgment) issued against a current or former employee of such mission or organization (for which the time period for appeal has expired); (2) the issuance of a T-visa to the victim; or (3) a request by the Department of State to the sending state that immunity of individual diplomats or family members be waived to permit criminal prosecution: 
Provided further, That the Secretary should assist in obtaining payment of final court judgments awarded to A–3 and G–5 visa holders, including encouraging the sending states to provide compensation directly to victims: 
Provided further, That the Secretary shall include in the Trafficking in Persons annual report a concise summary of each trafficking case involving an A–3 or G–5 visa holder which meets one or more of the items in the first proviso of this subsection. 
(l)Modification of amendmentSection 620M of the Foreign Assistance Act of 1961 (Limitation on Assistance to Security Forces) is amended in subsection (d)(5) by striking everything after when and inserting in lieu thereof an individual is designated to receive United States training, equipment, or other types of assistance the individual's unit is vetted as well as the individual;. 
(m)Extension of authorities 
(1)Section 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2014 for September 30, 2010. 
(2)The authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2014, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. 
(3)The authority contained in section 1115(d) of Public Law 111–32 shall remain in effect through September 30, 2014. 
(4)Section 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September 30, 2014 for October 1, 2010 in paragraph (2). 
(5)Section 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting September 30, 2014 for October 1, 2010 in paragraph (2). 
(6)Section 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2014 for October 1, 2010 in subparagraph (B). 
(7) 
(A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904) shall remain in effect through September 30, 2014. 
(B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia. 
(8)The Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(A)In section 599D (8 U.S.C. 1157 note)— 
(i)in subsection (b)(3), by striking and 2013 and inserting 2013, and 2014; and 
(ii)in subsection (e), by striking 2013 each place it appears and inserting 2014; and 
(B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2013 and inserting 2014. 
(9)The authorities provided in section 1015(b) of Public Law 111–212 shall remain in effect through September 30, 2014. 
(n)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries undergoing democratic transition. 
(o)Extension of protection for Afghan AlliesSection 602(b) of Public Law 111–8 is amended by adding at the end of subsection 602(b)(3)(C): 
 
(D)Additional fiscal yearFor fiscal year 2014, the total number of principal aliens who may be provided special immigrant status under this section may not exceed 3,000, except that any unused balance of the total number of principal aliens who may be provided special immigrant status in fiscal year 2014 may be carried forward and provided through the end of fiscal year 2015, notwithstanding the provisions of paragraph (C), except that the one year period during which an alien must have been employed in accordance with subsection (b)(2)(A)(ii) shall be the period from October 7, 2001 through December 31, 2014, and except that the principal alien seeking special immigrant status under this subparagraph shall apply to the Chief of Mission in accordance with subsection (b)(2)(D) no later than September 30, 2014.. 
(p)Department of state working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the activities and in the amounts allowed in the President’s fiscal year 2014 budget: 
Provided, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: 
Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the component’s purpose and authorities: 
Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: 
Provided further, That the Working Capital Fund shall be subject to the requirements of section 7015 of this Act. 
(q)Property managementSection 585(a) of Public Law 101–513 is amended by inserting and for maintenance after of that Act. 
(r)Evaluations of assistanceFunds appropriated by this Act that are available for monitoring and evaluation of assistance funded under the headings International Disaster Assistance and Migration and Refugee Assistance should be made available for the independent and systematic collection and reporting of information obtained directly from beneficiaries of such assistance regarding the quality and utility of such assistance, for the purpose of maximizing its cost effectiveness: 
Provided, That the Department of State and USAID, as appropriate, shall post summaries of such information on their Web sites. 
(s)HIV/AIDS Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: 
Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund. 
(t)Definitions 
(1)Unless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees shall mean the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. 
(2)Unless otherwise defined in this Act, for purposes of this Act the term funds appropriated in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall mean funds that remain available for obligation, and have not expired.Arab league boycott of israel 
7035.It is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; 
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; 
(3)all Arab League states should normalize relations with their neighbor Israel; 
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and 
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.Palestinian statehood 
7036. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and 
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; 
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and 
(E)a framework for achieving a just settlement of the refugee problem. 
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. 
(c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interests of the United States to do so. 
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).Restrictions concerning the palestinian authority 
7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: 
Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: 
Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: 
Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.Prohibition on assistance to the palestinian broadcasting corporation 
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.assistance for the west bank and gaza 
7039. 
(a)OversightFor fiscal year 2014, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. 
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: 
Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)None of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism. 
(2)Notwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Audits 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. 
(2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: 
Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Subsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2014 under the heading Economic Support Fund, and such audit shall address— 
(1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. 
(f)Funds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations. 
(g)Not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of Public Law 109–13.Limitation on assistance for the palestinian authority 
7040. 
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. 
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interests of the United States. 
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: 
Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. 
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. 
(f)Prohibition to Hamas and the Palestine Liberation Organization 
(1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. 
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. 
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestine Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. 
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: 
Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.Middle east and north africa 
7041. 
(a)Egypt 
(1)In generalFunds appropriated by this Act that are available for assistance for the Government of Egypt may only be made available if the Secretary of State certifies to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and 
(B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(2)Economic support fund 
(A)Of the funds appropriated by this Act under the heading Economic Support Fund, and subject to paragraph (6) of this subsection, up to $250,000,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $10,000,000 for scholarships at not-for-profit institutions for Egyptian students with high financial need: 
Provided, That such funds may also be made available for democracy programs. 
(B)Notwithstanding any provision of law restricting assistance for Egypt, including paragraph (6) of this subsection, funds made available under the heading Economic Support Fund in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for Egypt may be made available for education and economic growth programs, subject to prior consultation with the appropriate congressional committees: 
Provided, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies to the appropriate congressional committees that the Government of Egypt is taking steps to stabilize the economy and implement economic reforms. 
(C)The Secretary of State may reduce the amount of assistance for the central Government of Egypt under the heading Economic Support Fund by an amount the Secretary determines is equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt. 
(3)Foreign military financing programOf the funds appropriated by this Act under the heading Foreign Military Financing Program, and subject to paragraph (6) of this subsection, up to $1,300,000,000, to remain available until September 30, 2015, may be made available for assistance for Egypt which may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations: 
Provided, That if the Secretary of State is unable to make the certification in subparagraph (6)(A) or (B) of this subsection, such funds may be made available at the minimum rate necessary to continue existing contracts, notwithstanding any other provision of law restricting assistance for Egypt and following consultation with the Committees on Appropriations, except that defense articles and services from such contracts shall not be delivered until the certification requirements in subparagraph (6)(A) or (B) of this subsection are met. 
(4)Prior year fundsFunds appropriated under the headings Foreign Military Financing Program and International Military Education and Training in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available notwithstanding any provision of law restricting assistance for Egypt, except that such funds under the heading Foreign Military Financing Program shall only be made available at the minimum rate necessary to continue existing contracts, and following consultation with the Committees on Appropriations. 
(5)Security exemptionsNotwithstanding any other provision of law restricting assistance for Egypt, including paragraphs (3), (4), and (6) of this subsection, funds made available for assistance for Egypt in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for counterterrorism, border security, and nonproliferation programs in Egypt, and for development activities in the Sinai. 
(6)Fiscal year 2014 fundsExcept as provided in paragraphs (2), (3) and (5) of this subsection, funds appropriated by this Act under the headings Economic Support Fund, International Military Education and Training, and Foreign Military Financing Program for assistance for the Government of Egypt may be made available notwithstanding any provision of law restricting assistance for Egypt as follows— 
(A)up to $975,000,000 may be made available if the Secretary of State certifies to the Committees on Appropriations that the Government of Egypt has held a constitutional referendum, and is taking steps to support a democratic transition in Egypt; and 
(B)up to $576,800,000 may be made available if the Secretary of State certifies to the Committees on Appropriations that the Government of Egypt has held parliamentary and presidential elections, and that a newly elected Government of Egypt is taking steps to govern democratically. 
(b)IranThe terms and conditions of section 7041(c) in division I of Public Law 112–74 shall continue in effect during fiscal year 2014 as if part of this Act, except that the date in paragraph (3) shall be deemed to be September 30, 2014. 
(c)Iraq 
(1)Funds appropriated by this Act for assistance for the Government of Iraq should be made available to such government to support international efforts to promote regional stability, including in Syria. 
(2)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Iraq shall be made available for democracy programs, which shall be the responsibility of the Assistant Secretary of State for Democracy, Human Rights, and Labor, in consultation with the Chief of Mission. 
(3) 
(A)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees assessing cost effective, operational alternatives for Consulate Basrah, including closure of the Consulate and coverage of Basrah from Embassy Baghdad: 
Provided, That should the Secretary of State determine that the closure of Consulate Basrah is a cost effective alternative, funds made available by this Act under the heading Diplomatic and Consular Programs for such diplomatic facility may be transferred to, and merged with, funds made available by this Act under the heading Embassy Security, Construction, and Maintenance to increase security at diplomatic facilities abroad. 
(B)Of the funds appropriated under title I of this Act that are made available for the costs of operations at Embassy Baghdad, 10 percent may not be obligated until the Secretary of State reports to the Committees on Appropriations on all active diplomatic facility construction projects in Iraq since October 1, 2011, including the status of each project, the amount obligated and expended for each project, the savings from completed or terminated projects, and how such savings were reprogrammed: 
Provided, That none of the funds appropriated by title I of this Act may be made available for construction, rehabilitation, or other improvements to facilities in Iraq on property for which no land-use agreement has been entered into by the Governments of the United States and Iraq: 
Provided further, That the restrictions in this subparagraph shall not apply if such funds are necessary to protect United States Government facilities or the security, health, and welfare of United States personnel. 
(d)JordanOf the funds appropriated by this Act for assistance for Jordan— 
(1)not less than $360,000,000 shall be made available under the heading Economic Support Fund and not less than $300,000,000 shall be made available under the heading Foreign Military Financing Program; and 
(2)from amounts made available under title VIII designated for Overseas Contingency Operations/Global War on Terrorism, not less than $340,000,000 above the levels included in the Memorandum of Understanding between the United States and Jordan shall be made available for the extraordinary costs related to instability in the region, including for security requirements along the border with Iraq. 
(e)Lebanon 
(1)None of the funds appropriated by this Act may be made available for the Lebanese Armed Forces (LAF) if the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act. 
(2)Funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon's borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: 
Provided, That funds may not be made available for obligation for assistance for the LAF until the Secretary of State submits a detailed spend plan, including actions to be taken to ensure that equipment provided to the LAF is used only for the intended purposes, to the Committees on Appropriations, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2014: 
Provided further, That any notification submitted pursuant to section 634A of the Foreign Assistance Act of 1961 or section 7015 of this Act shall include any funds specifically intended for lethal military equipment. 
(3)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Lebanon may be made available notwithstanding any other provision of law, except for the provisions of this Act. 
(f)Libya 
(1)None of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: 
Provided, That the limitation in this paragraph shall not apply to funding made available for the purpose of protecting United States Government personnel or facilities. 
(2)None of the funds appropriated by this Act may be made available for assistance for Libya for infrastructure projects, except on a loan basis with terms favorable to the United States, and only following consultation with the Committees on Appropriations. 
(g)Loan guarantees and enterprise funds 
(1)Funds appropriated under the heading Economic Support Fund in this Act— 
(A)may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Tunisia and Jordan, which are authorized to be provided: 
Provided, That amounts made available under this paragraph for the cost of guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country; and 
(B)may be made available to establish and operate one or more enterprise funds for Egypt, Tunisia, and Jordan: 
Provided, That the first, third and fifth provisos under section 7041(b) of division I of Public Law 112–74 shall apply to funds appropriated by this Act under the heading Economic Support Fund for an enterprise fund or funds to the same extent and in the manner as such provision of law applied to funds made available under such section (except that the clause excluding subsection (d)(3) of section 201 of the SEED Act shall not apply): 
Provided further, That the authority of any such enterprise fund or funds to provide assistance shall cease to be effective on December 31, 2024. 
(2)Funds made available by this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(h)MoroccoFunds appropriated under title III of this Act that are available for assistance for Morocco should also be available for assistance for the territory of the Western Sahara: 
Provided, That the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit a report to the Committees on Appropriations, not later than 90 days after enactment of this Act, on proposed uses of such assistance. 
(i)Syria 
(1)Funds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available notwithstanding any other provision of law for non-lethal assistance for programs to address the needs of civilians affected by conflict in Syria, and for programs that seek to— 
(A)establish governance in Syria that is representative, inclusive, and accountable; 
(B)develop and implement political processes that are democratic, transparent, and adhere to the rule of law; 
(C)further the legitimacy of the Syrian opposition through cross-border programs; 
(D)develop civil society and an independent media in Syria; 
(E)promote economic development in Syria; 
(F)document, investigate, and prosecute human rights violations in Syria, including through transitional justice programs and support for nongovernmental organizations; and 
(G)counter extremist ideologies. 
(2)Prior to the obligation of funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all appropriate steps to ensure that mechanisms are in place for the adequate monitoring, oversight, and control of such assistance inside Syria: 
Provided, That the Secretary of State shall promptly inform the appropriate congressional committees of each significant instance in which assistance provided pursuant to the authority of this subsection has been compromised, to include the type and amount of assistance affected, a description of the incident and parties involved, and an explanation of the Department of State’s response. 
(3)Funds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection may only be made available after the Secretary of State, in consultation with the heads of relevant United States Government agencies, submits, in classified form if necessary, a comprehensive strategy to the appropriate congressional committees, which shall include a clear mission statement, achievable objectives and timelines, and a description of inter-agency and donor coordination and implementation of such strategy: 
Provided, That such strategy shall also include a description of oversight and vetting procedures to prevent the misuse of funds. 
(4)Funds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. 
(j)West bank and gaza 
(1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— 
(A)advance Middle East peace; 
(B)improve security in the region; 
(C)continue support for transparent and accountable government institutions; 
(D)promote a private sector economy; or 
(E)address urgent humanitarian needs. 
(2)Limitations 
(A) 
(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— 
(I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or 
(II)the Palestinians initiate an International Criminal Court judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. 
(ii)The Secretary of State may waive the restriction in paragraph (A) resulting from the application of subparagraph (A)(i)(I) if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. 
(B) 
(i)The President may waive the provisions of section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have not, after the date of enactment of this Act, obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians. 
(ii)Not less than 90 days after the President is unable to make the certification pursuant to subparagraph (i), the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: 
Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under subparagraph (i) of this paragraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. 
(iii)Any waiver pursuant to this paragraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(k)YemenNone of the funds appropriated by this Act for assistance for Yemen may be made available for the Armed Forces of Yemen if such forces are controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act.africa 
7042. 
(a)Central african republicFunds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity. 
(b)Counterterrorism programs 
(1)Of the funds appropriated by this Act, not less than $53,000,000 should be made available for the Trans-Sahara Counterterrorism Partnership program, and not less than $24,000,000 should be made available for the Partnership for Regional East Africa Counterterrorism program. 
(2)Of the funds appropriated by this Act under the heading Economic Support Fund, $10,000,000 shall be made available for programs to counter extremism in East Africa, in addition to such sums that may otherwise be made available for such purposes. 
(c)Crisis ResponseNotwithstanding any other provision of law, up to $10,000,000 of the funds appropriated by this Act under the heading Global Health Programs for HIV/AIDS activities may be transferred to, and merged with, funds appropriated under the headings Economic Support Fund and Transition Initiatives to respond to unanticipated crises in Africa, except that funds shall not be transferred unless the Secretary of State certifies to the Committees on Appropriations that no individual currently on anti-retroviral therapy supported by such funds shall be negatively impacted by the transfer of such funds: 
Provided, That the authority of this subsection shall be subject to prior consultation with the Committees on Appropriations. 
(d)Ethiopia 
(1)Funds appropriated by this Act that are available for assistance for Ethiopian military and police forces shall not be made available unless the Secretary of State— 
(A)certifies to the Committees on Appropriations that the Government of Ethiopia is implementing policies to— 
(i)protect judicial independence; freedom of expression, association, assembly, and religion; the right of political opposition parties, civil society organizations, and journalists to operate without harassment or interference; and due process of law; and 
(ii)permit access to human rights and humanitarian organizations to the Somali region of Ethiopia; and 
(B)submits a report to the Committees on Appropriations on the types and amounts of United States training and equipment proposed to be provided to the Ethiopian military and police including steps to ensure that such assistance is not provided to military or police personnel or units that have violated human rights, and steps taken by the Government of Ethiopia to investigate and prosecute members of the Ethiopian military and police who have been credibly alleged to have violated such rights. 
(2)The restriction in paragraph (1) shall not apply to IMET assistance, assistance to Ethiopian military efforts in support of international peacekeeping operations, countering regional terrorism, border security, and for assistance to the Ethiopian Defense Command and Staff College. 
(3)Funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are available for assistance in the lower Omo and Gambella regions of Ethiopia shall— 
(A)not be used to support activities that directly or indirectly involve forced evictions; 
(B)support initiatives of local communities to improve their livelihoods; and 
(C)be subject to prior consultation with affected populations. 
(4)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to oppose financing for any activities that directly or indirectly involve forced evictions in Ethiopia. 
(e)Expanded international military education and training 
(1)Funds appropriated under the heading International Military Education and Training (IMET) in this Act that are made available for assistance for Angola, Cameroon, Chad, Côte d’Ivoire, Guinea, Somalia, and Zimbabwe may be made available only for training related to international peacekeeping operations and expanded IMET: 
Provided, That the limitation included in this paragraph shall not apply to courses that support training in maritime security. 
(2)None of the funds appropriated under the heading International Military Education and Training in this Act may be made available for assistance for Equatorial Guinea or the Central African Republic. 
(f)Lord's resistance armyFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord's Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers. 
(g)Programs in africa 
(1)Of the funds appropriated by this Act under the headings Global Health Programs, Complex Crises Fund, and Economic Support Fund, not less than $7,000,000 shall be made available for a pilot program to address health and development challenges in Africa and promote increased economic opportunities with the United States. 
(2)Of the funds appropriated by this Act under the heading Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $8,000,000 shall be made available for a pilot program to address security challenges in Africa. 
(3)Funds made available under paragraphs (1) and (2) shall be programmed in a manner that leverages a United States Government-wide approach to addressing shared challenges and mutually beneficial opportunities, and shall be the responsibility of United States Chiefs of Mission in countries in Africa seeking enhanced partnerships with the United States in areas of trade, investment, development, health, and security. 
(h)Somalia 
(1)Funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Somalia should be used to promote dialogue and reconciliation between the central government and Somali regions, and should be provided in an impartial manner that is based on need and institutional capacity. 
(2)None of the funds appropriated by this Act may be made available for lethal assistance for Somali security forces. 
(i)South AfricaNot later than 90 days after enactment of this Act, and following consultation with the Government of South Africa, the Secretary of State shall submit a transition strategy to the appropriate congressional committees for the President’s Emergency Plan for AIDS Relief in South Africa, including projected trajectories for levels and types of United States assistance. 
(j)Sudan 
(1)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. 
(2)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. 
(3)The limitations of paragraphs (1) and (2) shall not apply to— 
(A)humanitarian assistance; 
(B)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and 
(C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA), mutual arrangements related to post-referendum issues associated with the CPA, or any other internationally recognized viable peace agreement in Sudan. 
(k)South Sudan 
(1)Funds appropriated by this Act may be made available for assistance for South Sudan, including to promote stability and reconciliation, prevent and respond to gender-based violence, promote women's leadership, expand educational opportunities especially for girls, strengthen democratic institutions and the rule of law, and enhance the capacity of the Federal Legislative Assembly to conduct oversight over government processes, revenues, and expenditures. 
(2)Of the funds appropriated by this Act that are available for assistance for the central Government of South Sudan, 15 percent may not be obligated until the Secretary of State reports to the Committees on Appropriations that such government is— 
(A)implementing policies to support freedom of expression and association, establish democratic institutions including an independent judiciary, parliament, and security forces that are accountable to civilian authority; and 
(B)investigating and punishing members of security forces who have violated human rights. 
(3)The Secretary of State shall seek to obtain regular audits of the financial accounts of the Government of South Sudan to ensure transparency and accountability of funds, including revenues from the extraction of oil and gas, and the timely, public disclosure of such audits: 
Provided, That the Secretary should assist the Government of South Sudan in conducting such audits, and provide technical assistance to enhance the capacity of the National Auditor Chamber to carry out its responsibilities, and shall submit a report not later than 90 days after enactment of this Act to the Committees on Appropriations detailing steps that will be taken by the Government of South Sudan, which are additional to those taken in the previous fiscal year, to improve resource management and ensure transparency and accountability of funds. 
(l)Trafficking in Conflict Minerals, Wildlife, and Other Contraband 
(1)None of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Rwanda unless the Secretary of State certifies to the Committees on Appropriations that the Government of Rwanda is taking steps to cease political, military and/or financial support to armed groups in the Democratic Republic of the Congo (DRC), including M23, that have violated human rights or are involved in the illegal exportation of minerals, wildlife, or other contraband out of the DRC. 
(2)The restriction in paragraph (1) shall not apply to assistance to improve border controls to prevent the illegal exportation of minerals, wildlife, and other contraband out of the DRC by such groups, to protect humanitarian relief efforts, or to support the training and deployment of members of the Rwandan military in international peacekeeping operations, or to conduct operations against the Lord's Resistance Army. 
(m)War Crimes in Africa 
(1)The Congress reaffirms its support for the efforts of the International Criminal Tribunal for Rwanda (ICTR) and the Special Court for Sierra Leone (SCSL) to bring to justice individuals responsible for war crimes and crimes against humanity in a timely manner. 
(2)Funds appropriated by this Act may be made available for assistance for the central government of a country in which individuals indicted by the ICTR and the SCSL are credibly alleged to be living, if the Secretary of State determines and reports to the Committees on Appropriations that such government is cooperating with the ICTR and the SCSL, including the apprehension, surrender, and transfer of indictees in a timely manner: 
Provided, That this subsection shall not apply to assistance provided under section 551 of the Foreign Assistance Act of 1961 or to project assistance under title VI of this Act: 
Provided further, That the United States shall use its voice and vote in the United Nations Security Council to fully support efforts by the ICTR and the SCSL to bring to justice individuals indicted by such tribunals in a timely manner. 
(3)The prohibition in paragraph (2) may be waived on a country-by-country basis if the President determines that doing so is in the national security interest of the United States: 
Provided, That prior to exercising such waiver authority, the President shall submit a report to the Committees on Appropriations, in classified form if necessary, on— 
(A)the steps being taken to obtain the cooperation of the government in apprehending and surrendering the indictee in question to the court of jurisdiction; 
(B)a strategy, including a timeline, for bringing the indictee before such court; and 
(C)the justification for exercising the waiver authority. 
(n)Zimbabwe 
(1)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loans or grants to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State determines and reports in writing to the Committees on Appropriations that the rule of law has been restored in Zimbabwe, including respect for ownership and title to property, and freedom of speech and association. 
(2)None of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State makes the determination required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources.East Asia and the Pacific 
7043. 
(a)Asia rebalancing 
(1)Not later than 90 days after enactment of this Act, the Secretary of State, after consultation with the Administrator of the United States Agency for International Development (USAID), the Secretary of Defense, and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees an integrated, multi-year planning and budget strategy for a rebalancing of United States policy in Asia that links United States interests in the region with the necessary resources and personnel required for implementation, management and oversight of such strategy: 
Provided, That such strategy may be submitted in classified form if necessary. 
(2)Funds appropriated by title III of this Act that are designated for implementation of the strategy described in paragraph (1) shall also support the advancement of democracy and human rights in Asia, including for democratic political parties, civil society, and groups and individuals seeking to advance transparency, accountability, and the rule of law: 
Provided, That such funds shall also be made available, through an open and competitive process, to nongovernmental networks and alliances that seek to promote democracy, human rights, and the rule of law in Asia. 
(3)Funds appropriated by this Act that are designated for the implementation of the strategy described in paragraph (1) should be matched, to the maximum extent practicable and as appropriate, by sources other than the United States Government. 
(b)Burma 
(1)Funds appropriated by this Act under the heading Economic Support Fund may be made available for assistance for Burma notwithstanding any other provision of law: 
Provided, That no such funds shall be made available to any successor or affiliated organization of the State Peace and Development Council (SPDC) controlled by former SPDC members that promote the repressive policies of the SPDC, or to any individual or organization credibly alleged to have committed gross violations of human rights, including against Rohingyas and other minority Muslim groups: 
Provided further, That such funds may be made available for programs administered by the Office of Transition Initiatives, USAID, for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose. 
(2)Funds appropriated under title III of this Act for assistance for Burma— 
(A)may not be made available for budget support for the Government of Burma; 
(B)shall be provided to strengthen civil society organizations in Burma, including as core support for such organizations; 
(C)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance; and 
(D)shall be made available for ethnic and religious reconciliation programs, including in ceasefire areas, as appropriate, and to address the Rohingya and Kachin crises. 
(3) 
(A)Not later than 60 days after enactment of this Act, the Secretary of State, in consultation with the USAID Administrator, shall submit to the appropriate congressional committees a comprehensive strategy for the promotion of democracy and human rights in Burma, which shall include support for civil society, former prisoners, monks, students, and democratic parliamentarians: 
Provided, That funds made available by this Act for assistance for Burma shall be made available for the implementation of such strategy: 
Provided further, That the Assistant Secretary for the Bureau of Democracy, Human Rights, and Labor, Department of State, shall be consulted on democracy and human rights programs for Burma administered by USAID. 
(B)Not later than 90 days after enactment of this Act and every 90 days thereafter until September 30, 2014, the Secretary of State shall submit a report to the appropriate congressional committees detailing the status of election preparations in Burma, including an assessment of the ability of citizens to participate as voters and candidates and of political parties to freely contest elections. 
(4)The Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response, and following consultation with the appropriate congressional committees. 
(5)Funds appropriated by this Act should only be made available for assistance for the central Government of Burma if such government has implemented Constitutional reforms, in consultation with Burma’s political opposition and ethnic groups, providing for inclusive, transparent, and fair participation in presidential and parliamentary elections in Burma, including as voters and candidates. 
(6)Any new program or activity in Burma initiated in fiscal year 2014 shall be subject to prior consultation with the appropriate congressional committees. 
(c)Cambodia 
(1)Of the funds appropriated under title III of this Act for assistance for Cambodia, 10 percent shall be withheld from obligation until the Secretary of State submits to the Committees on Appropriations the financial assessment and comparative analysis report on Cambodia required under such heading in Senate Report 113–81. 
(2)None of the funds appropriated by titles III and IV of this Act may be made available for assistance for the central Government of Cambodia unless the Secretary of State certifies to the Committees on Appropriations that— 
(A)such government is conducting and implementing, with the concurrence of the political opposition in Cambodia, an independent and credible investigation into irregularities associated with the July 28, 2013 parliamentary elections, and comprehensive reform of the National Election Committee; or 
(B)all parties that won parliamentary seats in such elections have agreed to join the National Assembly, and the National Assembly is conducting business in accordance with the Cambodian constitution. 
(3)The requirements of paragraph (2) shall not apply to assistance for global health, food security, humanitarian demining programs, human rights training for the Royal Cambodian Armed Forces, or to enhance maritime security capabilities, except that any such programs shall be subject to the regular notification procedures of the Committees on Appropriations. 
(4)Funds appropriated by this Act for a United States contribution to a Khmer Rouge tribunal should not be made available unless the Secretary of State certifies to the Committees on Appropriations that the Government of Cambodia has provided, or otherwise secured, funding for the national side of such tribunal. 
(5)The Secretary of the Treasury shall direct the United States executive director to the World Bank to report to the Committees on Appropriations not later than 45 days after enactment of this Act and every 90 days thereafter until September 30, 2014, on the steps being taken by the World Bank to provide appropriate redress for the Boeung Kak Lake families who were harmed by the Land Management and Administration Project, as determined by the World Bank Inspection Panel, and as described in Senate Report 113–81: 
Provided, That such report shall also include steps taken by the executive director to postpone reengagement of World Bank programs in Cambodia until the requirements of paragraph (2) are met. 
(d)North Korea 
(1)Of the funds made available under the heading International Broadcasting Operations in title I of this Act, not less than $8,938,000 shall made available for broadcasts into North Korea. 
(2)Funds appropriated by this Act under the heading Migration and Refugee Assistance shall be made available for assistance for refugees from North Korea, including for protection activities in the People’s Republic of China. 
(3)None of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the government of North Korea. 
(e)People's Republic of China 
(1)None of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)The terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the People's Republic of China, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: 
Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. 
(3)Funds appropriated by this Act for public diplomacy under title I and for assistance under titles III and IV shall be made available to counter the strategic influence of the People’s Republic of China: 
Provided, That the Secretary of State shall consult with other relevant United States Government agencies in the development of a coordinated diplomacy and assistance strategy that counters such influence: 
Provided further, That the Secretary of State shall consult with the Committees on Appropriations on such strategy prior to the initial obligation of funds for such purposes, and such strategy may be submitted to the Committees in classified form if necessary. 
(f)Tibet 
(1)The Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. 
(2)Notwithstanding any other provision of law, funds appropriated by this Act under the heading Economic Support Fund shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China. 
(g)VietnamFunds appropriated by this Act under the heading Economic Support Fund shall be made available for remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes, and funds appropriated under the heading Development Assistance shall be made available for health/disability activities in areas sprayed with Agent Orange or otherwise contaminated with dioxin.South and Central Asia  
7044. 
(a)Afghanistan 
(1)Operations and Reports 
(A)Funds appropriated under titles I and II of this Act that are available for the construction and renovation of United States Government facilities in Afghanistan may not be made available if the purpose is to accommodate Federal employee positions or to expand aviation facilities or assets above those notified by the Department of State and the United States Agency for International Development (USAID) to the Committees on Appropriations, or contractors in addition to those in place on the date of enactment of this Act: 
Provided, That the limitations in this paragraph shall not apply if funds are necessary to protect such facilities or the security, health, and welfare of United States personnel. 
(B)Of the funds appropriated by this Act under the headings Diplomatic and Consular Programs and Operating Expenses that are made available for operations in Afghanistan, 15 percent shall be withheld from obligation until the Secretary of State, in consultation with the Secretary of Defense and the USAID Administrator, submits the report to the Committees on Appropriations, in classified form if necessary, on transition and security plans for the Department of State and USAID required under the heading Sec. 7046 in House Report 113–185: 
Provided, That such report shall be updated every 6 months until September 30, 2015. 
(2)AssistanceFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for Afghanistan— 
(A)may not be used to initiate any new program, project, or activity for which regular oversight by the Department of State or USAID, as appropriate, is not possible, to include site visits; 
(B)shall only be made available for programs that the Government of Afghanistan (GoA) or other Afghan entity is capable of sustaining, as appropriate and as determined by the Chief of Mission; 
(C)may be made available for independent election bodies; 
(D)may be made available for reconciliation programs and disarmament, demobilization and reintegration activities for former combatants who have renounced violence against the GoA, in accordance with section 7046(a)(2)(B)(ii) of Public Law 112–74; 
(E)should not be used to initiate new major infrastructure projects; 
(F)shall be prioritized for programs that promote women’s economic and political empowerment, strengthen and protect the rights of women and girls, and to implement the United States Embassy Kabul Gender Strategy; 
(G)shall be implemented in accordance with all applicable audit policies of the Department of State and USAID; and 
(H)may not be made available to any individual or organization that the Secretary of State determines to be involved in corrupt practices, including with respect to Kabul Bank. 
(3)Certification requirement 
(A)Funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the central Government of Afghanistan may not be obligated unless the Secretary of State certifies to the Committees on Appropriations that— 
(i)credible elections in Afghanistan have taken place, and a peaceful transfer of power has occurred; 
(ii)the GoA— 
(I)has agreed to a Bilateral Security Agreement with the United States Government that further defines the security partnership, including support for counterterrorism operations; and 
(II)is cooperating with the United States concerning the release of prisoners that the United States Government, the International Security Assistance Force, or the Afghan National Security Forces believe pose a threat to the United States, Afghanistan, and the region; 
(iii)the GoA is taking credible steps to protect and advance the rights of women and girls in Afghanistan; 
(iv)the necessary policies and procedures are in place to ensure GoA compliance with section 7013 of this Act; and 
(v)the GoA is making credible efforts to reduce corruption and recover Kabul Bank stolen assets. 
(B)The Secretary of State, in consultation with the Secretary of Defense, may waive the requirements of subparagraph (A) if to do so is important to the national security interests of the United States: 
Provided, That if the Secretary of State, after such consultation, exercises the authority of this subparagraph the Secretary shall report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the requirements of subparagraph (A) that cannot be certified. 
(4)Rule of law programsOf the funds appropriated by this Act that are made available for assistance for Afghanistan, not less than $50,000,000 shall be made available for rule of law programs: 
Provided, That decisions on the uses of such funds shall be the responsibility of the Coordinating Director, in consultation with other appropriate United States Government officials in Afghanistan, and such Director shall be consulted on the uses of all funds appropriated by this Act for rule of law programs in Afghanistan. 
(5)Funding reductionFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available for assistance for the GoA shall be reduced by $5 for every $1 that the GoA imposes in taxes, duties, penalties, or other fees on the transport of property of the United States Government (including the United States Armed Forces), entering or leaving Afghanistan. 
(6)Base rightsNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. 
(7)Extension of authorityFunds appropriated under titles III through VI of this Act that are made available for assistance for Afghanistan may be made available notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961. 
(8)Afghanistan regional transitionOf the funds made available by this Act for assistance for Afghanistan, up to $150,000,000 may be made available for programs in Central and South Asia relating to a transition in Afghanistan, including expanding Afghanistan linkages with the region: 
Provided, That such funds shall be the responsibility of the Assistant Secretary for the Bureau of South and Central Asian Affairs, Department of State, and the coordinator designated pursuant to section 601 of the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 102 of the FREEDOM Support Act (Public Law 102–511): 
Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations. 
(9)Contributing authoritySection 7046(a)(2)(A) of division I of Public Law 112–74 shall apply to funds appropriated by this Act for assistance for Afghanistan. 
(b)BangladeshFunds appropriated by this Act under the heading Development Assistance that are available for assistance for Bangladesh shall be made available for programs to improve labor conditions by strengthening the capacity of independent workers’ organizations in Bangladesh’s readymade garment, shrimp, and fish export sectors. 
(c)Nepal 
(1)Funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Nepal only if the Secretary of State certifies to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the laws of war, and the Nepal army is cooperating fully with civilian judicial authorities, including providing investigators access to witnesses, documents, and other information. 
(2)The conditions in paragraph (1) shall not apply to assistance for humanitarian relief and reconstruction activities in Nepal, or for training to participate in international peacekeeping missions. 
(d)Pakistan 
(1)Certification 
(A)None of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies to the Committees on Appropriations that the Government of Pakistan is— 
(i)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(ii)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; 
(iii)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(iv)preventing the proliferation of nuclear-related material and expertise; 
(v)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts, assistance programs, and Department of State operations in Pakistan; and 
(vi)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(B)The Secretary of State may waive the requirements of subparagraph (A) if to do so is important to the national security interests of the United States: 
Provided, That if the Secretary of State, after consultation with the Secretary of Defense, exercises the authority of this subparagraph the Secretary of State shall report to the Committees on Appropriations on the justification for the waiver and the requirements of subparagraph (A) that the Government of Pakistan has not met: 
Provided further, That such report may be submitted in classified form if necessary. 
(2)Assistance 
(A)Funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan, and are subject to section 620M of the Foreign Assistance Act of 1961. 
(B)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining, and Related Programs that are available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture IEDs, including calcium ammonium nitrate; to support programs to train border and customs officials in Pakistan and Afghanistan; and for agricultural extension programs that encourage alternative fertilizer use among Pakistani farmers. 
(C)Funds appropriated by this Act under the heading “Economic Support Fund” that are made available for assistance for infrastructure projects in Pakistan shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)). 
(D)Funds appropriated by this Act under titles III and IV for assistance for Pakistan may be made available notwithstanding any other provision of law, except for this subsection. 
(E)Of the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden. 
(3)Reports 
(A) 
(i)The spend plan required by section 7076 of this Act for assistance for Pakistan shall include achievable and sustainable goals, benchmarks for measuring progress, and expected results regarding combating poverty and furthering development in Pakistan, countering extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: 
Provided, That such benchmarks may incorporate those required in title III of Public Law 111–73, as appropriate: 
Provided further, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2015, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in such plan. 
(ii)The Secretary of State should suspend assistance for the Government of Pakistan if any report required by paragraph (A)(i) indicates that Pakistan is failing to make measurable progress in meeting such goals or benchmarks. 
(B)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives. 
(e)Sri Lanka 
(1)None of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Sri Lanka, no defense export license may be issued, and no military equipment or technology shall be sold or transferred to Sri Lanka pursuant to the authorities contained in this Act or any other Act, unless the Secretary of State certifies to the Committees on Appropriations that the Government of Sri Lanka is meeting the conditions specified under such heading in Senate Report 113–81. 
(2)Paragraph (1) shall not apply to assistance for humanitarian demining, disaster relief, and aerial and maritime surveillance. 
(3)If the Secretary makes the certification required in paragraph (1), funds appropriated under the heading Foreign Military Financing Program that are made available for assistance for Sri Lanka should be used to support the recruitment of Tamils into the Sri Lankan military in an inclusive and transparent manner, Tamil language training for Sinhalese military personnel, and human rights training for all military personnel. 
(4)Funds appropriated under the heading International Military Education and Training (IMET) in this Act that are available for assistance for Sri Lanka, may be made available only for training related to international peacekeeping operations and expanded IMET: 
Provided, That the limitation in this paragraph shall not apply to maritime security. 
(5)The Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to vote against any loan, agreement, or other financial support for Sri Lanka except to meet basic human needs, unless the Secretary of State certifies to the Committees on Appropriations that the Government of Sri Lanka is meeting the conditions specified under such heading in Senate Report 113–81. 
(f)Regional cross border programsFunds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries.western hemisphere 
7045. 
(a)Colombia 
(1)Funds appropriated by this Act and made available to the Department of State for assistance for the Government of Colombia may be used to support a unified campaign against narcotics trafficking, organizations designated as Foreign Terrorist Organizations, and other criminal or illegal armed groups, and to take actions to protect human health and welfare in emergency circumstances, including undertaking rescue operations: 
Provided, That the first through fifth provisos of paragraph (1), and paragraph (3) of section 7045(a) of division I of Public Law 112–74 shall continue in effect during fiscal year 2014 and shall apply to funds appropriated by this Act and made available for assistance for Colombia as if included in this Act: 
Provided further, That 10 percent of the funds appropriated by this Act for the Colombian national police for aerial drug eradication programs may not be used for the aerial spraying of chemical herbicides unless the Secretary of State certifies to the Committees on Appropriations that the herbicides do not pose unreasonable risks or adverse effects to humans, including pregnant women and children, or the environment, including endemic species: 
Provided further, That any complaints of harm to health or licit crops caused by such aerial spraying shall be thoroughly investigated and evaluated, and fair compensation paid in a timely manner for meritorious claims: 
Provided further, That of the funds appropriated by this Act under the heading Economic Support Fund, not less than $141,500,000 shall be apportioned directly to the United States Agency for International Development (USAID) for alternative development/institution building and local governance programs in Colombia. 
(2)LimitationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, 25 percent may be obligated only in accordance with the procedures and conditions specified under section 7045 in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(b)Cuba 
(1)Of the funds appropriated by this Act under the heading Economic Support Fund, up to $17,500,000 should be made available for programs and activities in Cuba. 
(2)None of the funds appropriated by this Act under the heading Economic Support Fund may be obligated by USAID for any new programs or activities in Cuba. 
(c)Guatemala 
(1)Funds appropriated by this Act may be made available for assistance for the Guatemalan army only— 
(A)if the Secretary of State certifies that the Government of Guatemala is taking credible steps to implement the Reparations Plan for Damages Suffered by the Communities Affected by the Construction of the Chixoy Hydroelectric Dam (April 2010); and 
(B)in accordance with the procedures and requirements specified under section 7045 in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(2)None of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be expended for assistance for the Guatemalan Armed Forces until the Secretary of State certifies to the Committees on Appropriations that the Government of Guatemala has resolved all cases involving Guatemalan children and American adoptive parents pending since December 31, 2007, or that such government is making significant progress toward meeting a specific timetable for resolving such cases. 
(d)Haiti 
(1)None of the funds appropriated by this Act may be made available for assistance for the central Government of Haiti until the Secretary of State certifies to the Committees on Appropriations that— 
(A)Haiti is taking steps to hold free and fair parliamentary elections and to seat a new Haitian Parliament; 
(B)the Government of Haiti is respecting the independence of the judiciary; and 
(C)the Government of Haiti is combating corruption and improving governance, including passage of the anti-corruption law to enable prosecution of corrupt officials and implementing financial transparency and accountability requirements for government institutions. 
(2)The Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(e)Honduras 
(1)Of the funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program, 35 percent may not be made available for assistance for the Honduran military and police except in accordance with the procedures and requirements specified under section 7045 in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(2)The restriction in paragraph (1) shall not apply to assistance to promote transparency, anti-corruption, border security, and the rule of law within the military and police. 
(f)Mexico 
(1)Prior to the obligation of 15 percent of the funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for the Mexican military and police, the Secretary of State shall report in writing to the Committees on Appropriations that the Government of Mexico is meeting the requirements specified under section 7045 in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(2)The restriction in paragraph (1) shall not apply to assistance to promote transparency, anti-corruption, border security, and the rule of law within the military and police. 
(g)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act should be paid for by the recipient country. 
(h)Trade CapacityFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund should be made available for labor and environmental capacity building activities relating to free trade agreements with countries of Central America, Colombia, Peru, and the Dominican Republic.Prohibition of payments to united nations members 
7046.None of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations.War crimes tribunals 
7047.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: 
Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): 
Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.UNITED NATIONS 
7048. 
(a)Transparency and accountability 
(1)Of the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations, any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization or agency until the Secretary of State reports to the Committees on Appropriations that the organization or agency is— 
(A)posting on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization or agency, and providing the United States Government with necessary access to such financial and performance audits; and 
(B)implementing best practices for the protection of whistleblowers from retaliation, including best practices for— 
(i)protection against retaliation for internal and lawful public disclosures; 
(ii)legal burdens of proof; 
(iii)statutes of limitation for reporting retaliation; 
(iv)access to independent adjudicative bodies, including external arbitration; and 
(v)results that eliminate the effects of proven retaliation. 
(2)The Secretary of State may waive the restriction in this subsection, on a case-by-case basis, if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interests of the United States. 
(b)Restrictions on United Nations Delegations and Organizations 
(1)None of the funds made available under title I of this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism. 
(2)None of the funds made available under title I of this Act may be used by the Secretary of State as a contribution to any organization, agency, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(3)The Secretary of State may waive the restriction in this subsection if the Secretary reports to the Committees on Appropriations that to do so is in the national interest of the United States. 
(c)United nations human rights councilFunds appropriated by this Act may be made available to support the United Nations Human Rights Council only if the Secretary of State reports to the Committees on Appropriations that participation in the Council is in the national interest of the United States: 
Provided, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2014, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item. 
(d)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2014 under the headings Contributions to International Organizations and International Organizations and Programs that are withheld from obligation or expenditure due to any provision of law: 
Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: 
Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(e)United Nations Relief and Works AgencyThe reporting requirements regarding the United Nations Relief and Works Agency contained in the joint explanatory statement accompanying the Supplemental Appropriations Act, 2009 (Public Law 111–32, House Report 111–151), under the heading Migration and Refugee Assistance in title XI shall apply to funds made available by this Act under such heading. 
(f)United Nations Capital Master PlanNone of the funds made available in this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York.Community-based police assistance 
7049. 
(a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
(b)NotificationAssistance provided under subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations.prohibition on promotion of tobacco 
7050.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.International conferences 
7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: 
Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.aircraft transfer and coordination 
7052. 
(a)Transfer AuthorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative and Andean Counterdrug Programs may be used for any other program and in any region, including for the transportation of active and standby Civilian Response Corps personnel and equipment during a deployment: 
Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated. 
(b)Property DisposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: 
Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Aircraft Coordination 
(1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: 
Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: 
Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: 
Provided further, That funds received by the Department of State for the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Department's Working Capital Fund and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. 
(2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.Parking fines and real property taxes owed by foreign governments 
7053.The terms and conditions of section 7055 of division F of Public Law 111–117 shall apply to this Act: 
Provided, That the date September 30, 2009 in subsection (f)(2)(B) shall be deemed to be September 30, 2013.landmines and cluster munitions 
7054. 
(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. 
(b)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or 
(2)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions.Prohibition on publicity or propaganda 
7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by the Congress: 
Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of Public Law 96–533.Limitation on residence expenses 
7056.Of the funds appropriated or made available pursuant to title II of this Act, not to exceed $100,500 shall be for official residence expenses of the United States Agency for International Development during the current fiscal year.United states agency for international development management(including transfer of funds) 
7057. 
(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used by the United States Agency for International Development (USAID) to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980. 
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175. 
(2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2015. 
(c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, are eliminated. 
(d)Program Account ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which such individual's responsibilities primarily relate: 
Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(e)Foreign Service Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. 
(f)Disaster Surge CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961 may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(g)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: 
Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: 
Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480), may be made available only for personal services contractors assigned to the Office of Food for Peace. 
(h)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. 
(i)Senior Foreign Service Limited AppointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of division F of Public Law 111–117 may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.global health activities 
7058. 
(a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: 
Provided, That of the funds appropriated under title III of this Act, not less than $575,000,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species. 
(b)Pandemic responseIf the President determines and reports to the Committees on Appropriations that a pandemic virus is efficient and sustained, severe, and is spreading internationally, any funds made available under titles III and IV in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to combat such virus: 
Provided, That funds made available pursuant to the authority of this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Global Fund 
(1)Of the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that— 
(A)the Global Fund is maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site; 
(B)the Global Fund is providing sufficient resources to maintain an independent OIG that— 
(i)reports directly to the Board of the Global Fund; 
(ii)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and 
(iii)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents; 
(C)the Global Fund maintains an effective whistleblower policy to protect whistleblowers from retaliation, including confidential procedures for reporting possible misconduct or irregularities; and 
(D)the Global Fund is implementing the recommendations contained in the Consolidated Transformation Plan approved by the Board of the Global Fund on November 21, 2011. 
(2)The withholding required by this subsection shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2014 pursuant to the application of any other provision contained in this or any other Act.gender equality 
7059. 
(a)Gender EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. 
(b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. 
(c)Gender-Based violence 
(1) 
(A)Of the funds appropriated by titles III and IV of this Act, not less than $150,000,000 should be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. 
(B)Funds appropriated by titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces. 
(2)Department of State and USAID gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings. 
(d)Women, peace, and securityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls.SECTOR ALLOCATIONS 
7060. 
(a)Basic and higher education 
(1)Basic education 
(A)Of the funds appropriated by title III of this Act, not less than $800,000,000 shall be made available for assistance for basic education. 
(B)The United States Agency for International Development shall ensure that programs supported with funds appropriated for basic education in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs are integrated, when appropriate, with health, agriculture, governance, and economic development activities to address the economic and social needs of the broader community. 
(C)Funds appropriated by title III of this Act for basic education may be made available for a contribution to multilateral partnerships that support education. 
(2)Higher educationOf the funds appropriated by title III of this Act, not less than $225,000,000 shall be made available for assistance for higher education, of which not less than $25,000,000 shall be to support such programs in Africa, including for partnerships between higher education institutions in Africa and the United States. 
(b)Development grants programOf the funds appropriated in title III of this Act, not less than $45,000,000 shall be made available for the Development Grants Program established pursuant to section 674 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161), primarily for unsolicited proposals for activities within all sectors, to support grants of not more than $2,000,000 to small nongovernmental organizations, universities, and other small entities: 
Provided, That funds made available under this subsection shall remain available until September 30, 2016, and are in addition to other funds available for such purposes. 
(c)Environment Programs 
(1)In generalOf the funds appropriated by this Act, not less than $1,153,500,000 should be made available for environment programs. 
(2)Clean energyThe limitation in section 7081(b) of division F of Public Law 111–117 shall continue in effect during fiscal year 2014 as if part of this Act: 
Provided, That the proviso contained in such section shall not apply. 
(3)Adaptation and mitigationFunds appropriated by this Act may be made available for United States contributions to multilateral environmental funds to support adaptation and mitigation programs and activities. 
(4)Sustainable landscapes and biodiversityOf the funds appropriated under title III of this Act, not less than $123,500,000 shall be made available for sustainable landscapes programs and, in addition, not less than $212,500,000 shall be made available to protect biodiversity, and shall not be used to support or promote the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forest as of December 30, 2013: 
Provided, That funds made available for the Central African Regional Program for the Environment and other tropical forest programs in the Congo Basin for the United States Fish and Wildlife Service (USFWS) shall be apportioned directly to the USFWS: 
 Provided further, That funds made available for the Department of the Interior (DOI) for programs in the Mayan Biosphere Reserve shall be apportioned directly to the DOI: 
 Provided further, That such funds shall also support programs to protect great apes and other endangered species. 
(5)Wildlife Poaching and Trafficking 
(A)Not less than $45,000,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. 
(B)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the Committees on Appropriations that to do so is in the national security interests of the United States. 
(6)AuthorityFunds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law except for the provisions of this subsection and subject to the regular notification procedures of the Committees on Appropriations, to support environment programs. 
(7)Extraction of natural resources 
(A)Funds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of Public Law 110–246 and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. 
(B) 
(i)The Secretary of the Treasury shall inform the managements of the international financial institutions and post on the Department of the Treasury’s Web site that it is the policy of the United States to vote against any assistance by such institutions (including but not limited to any loan, credit, grant, or guarantee) for the extraction and export of a natural resource if the government of the country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by section 1504 of Public Law 111–203, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for— 
(I)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources; 
(II)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and 
(III)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage. 
(ii)The requirements of clause (i) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph. 
(C)The Secretary of the Treasury or the Secretary of State, as appropriate, shall instruct the United States executive director of each international financial institution and the United States representatives to all forest-related multilateral financing mechanisms and processes that it is the policy of the United States to vote against any financing to support or promote the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forest as of December 30, 2013. 
(D)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution that it is the policy of the United States to oppose any loan, grant, strategy or policy of such institution to support the construction of any large hydroelectric dam (as defined in Dams and Development: A New Framework for Decision-Making, World Commission on Dams (November 2000)). 
(8)Transfer of fundsThe Secretary of State, after consultation with the Secretary of the Treasury, shall transfer $50,000,000 of funds appropriated under the heading Economic Support Fund to funds appropriated by this Act under the headings Multilateral Assistance, International Financial Institutions for additional payments to trust funds enumerated under such headings: 
Provided, That prior to exercising such transfer authority the Secretary of State shall consult with the Committees on Appropriations. 
(9)Continuation of prior lawSection 7081(g)(2) and (4) of division F of Public Law 111–117 shall continue in effect during fiscal year 2014 as if part of this Act. 
(d)Food security and agriculture developmentOf the funds appropriated by title III of this Act, not less than $1,100,000,000 should be made available for food security and agriculture development programs, of which $32,000,000 shall be made available for the Feed the Future Collaborative Research Innovation Lab: 
Provided, That such funds may be made available notwithstanding any other provision of law to address food shortages, and, if authorized, for a United States contribution to the endowment of the Global Crop Diversity Trust. 
(e)Microenterprise and microfinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women. 
(f)Reconciliation programsOf the funds appropriated by this Act under the headings Economic Support Fund and Development Assistance, $26,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: 
Provided, That the Administrator of the United States Agency for International Development shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds: 
 Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government. 
(g)Trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $44,000,000 shall be made available for activities to combat trafficking in persons internationally. 
(h)Water and sanitationOf the funds appropriated by this Act, not less than $365,000,000 shall be made available for water and sanitation supply projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121). 
(i)Notification requirementsAuthorized deviations from funding levels contained in this section shall be subject to the regular notification procedures of the Committees on Appropriations.Uzbekistan 
7061.The terms and conditions of section 7076 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds appropriated by this Act, except that the Secretary of State may waive the application of section 7076(a) for a period of not more than 6 months and every 6 months thereafter until September 30, 2015, if the Secretary certifies to the Committees on Appropriations that the waiver is in the national security interest and necessary to obtain access to and from Afghanistan for the United States, and the waiver includes an assessment of progress, if any, by the Government of Uzbekistan in meeting the requirements in section 7076(a): 
Provided, That the Secretary of State, in consultation with the Secretary of Defense, shall submit a report to the Committees on Appropriations not later than 12 months after enactment of this Act and 6 months thereafter, on all United States Government assistance provided to the Government of Uzbekistan and expenditures made in support of the Northern Distribution Network in Uzbekistan during the previous 12 months, including any credible information that such assistance or expenditures are being diverted for corrupt purposes: 
Provided further, That information provided in the assessment and report required by the previous provisos shall be unclassified but may be accompanied by a classified annex and such annex shall indicate the basis for such classification: 
Provided further, That for purposes of the application of section 7076(e) to this Act, the term assistance shall not include expanded international military education and training.Requests for documents 
7062.None of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the United States Agency for International Development.UNITED NATIONS POPULATION FUND 
7063. 
(a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2014, $35,000,000 shall be made available for the United Nations Population Fund (UNFPA). 
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the ‘‘Global Health Programs’’ account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. 
(c)Prohibition on use of funds in ChinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. 
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— 
(1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and 
(2)UNFPA does not fund abortions. 
(e)Report to congress and dollar-for-dollar withholding of funds 
(1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that the UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. 
(2)If a report under paragraph (1) indicates that the UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds the UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to the UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.Overseas private investment corporation 
7064. 
(a)Whenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: 
Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: 
Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: 
Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(b)Notwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2014.INTERNATIONAL PRISON CONDITIONS 
7065.Funds appropriated under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement in this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961, for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities: 
Provided, That decisions regarding the uses of such funds shall be the responsibility of the Assistant Secretary of State for Democracy, Human Rights, and Labor (DRL), in consultation with the Assistant Secretary of State for International Narcotics Control and Law Enforcement Affairs, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, as appropriate: 
Provided further, That the Assistant Secretary of State for DRL shall consult with the Committees on Appropriations prior to the obligation of funds.Prohibition on use of torture 
7066. 
(a)None of the funds made available in this Act may be used to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government. 
(b)Funds appropriated under title IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.Extradition 
7067. 
(a)None of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. 
(b)Subsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)The Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States.commercial leasing of defense articles 
7068.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and the North Atlantic Treaty Organization (NATO) and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.Independent states of the former soviet union 
7069. 
(a)None of the funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement shall be made available for assistance for a government of an Independent State of the former Soviet Union if that government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: 
Provided, That such funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States. 
(b)Funds appropriated by this Act under the heading Economic Support Fund may be made available, notwithstanding any other provision of law, for assistance and related programs for the countries identified in section 3(c) of the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 3 of the FREEDOM Support Act (Public Law 102–511) and may be used to carry out the provisions of those Acts: 
Provided, That such assistance and related programs from funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 601 of the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 102 of the FREEDOM Support Act (Public Law 102–511). 
(c)Section 907 of the FREEDOM Support Act shall not apply to— 
(1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of Public Law 104–201 or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421); 
(3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.); 
(5)any financing provided under the Export-Import Bank Act of 1945; or 
(6)humanitarian assistance.international monetary fund  
7070. 
(a)The terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of division F of Public Law 111–117 shall apply to this Act. 
(b)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors. 
(c)The Secretary of the Treasury shall report to the Committees on Appropriations, not later than 45 days after enactment of this Act, a description and estimate of IMF surcharges on outstanding and new loans for calendar years 2011, 2012, and 2013; the IMF’s internal use of funds derived from such surcharges; and details of the IMF’s internal budget for the calendar years 2011, 2012, and 2013. 
(d)The Secretary of the Treasury shall seek to ensure that the IMF is implementing best practices for the protection of whistleblowers from retaliation, including best practices for— 
(1)protection against retaliation for internal and lawful public disclosures; 
(2)legal burdens of proof; 
(3)statutes of limitation for reporting retaliation; 
(4)access to independent adjudicative bodies, including external arbitration; and 
(5)results that eliminate the effects of proven retaliation.Sovereignty of the post-soviet states 
7071. 
(a)Prior to the obligation of funds appropriated under title III of this Act that are available for assistance for the central Government of the Russian Federation, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national interests of the United States. 
(b) 
(1)Funds appropriated by this Act for assistance to the Eastern Partnership countries (Armenia, Azerbaijan, Belarus, Georgia, Moldova, and Ukraine) shall be made available to advance the signing and implementation of Association Agreements, trade agreements, and visa liberalization agreements with the European Union, and to reduce their vulnerability to external pressure not to enter into such agreements with the European Union. 
(2)Not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations on actions taken by the Government of the Russian Federation to apply pressure on Eastern Partnership countries to prevent their further integration with European institutions and harmonization with European legal norms; an assessment of whether the Government of the Russian Federation is violating its obligations as a member of the World Trade Organization by erecting non-tariff barriers against imports of goods from these countries; and a description of actions taken or planned by the United States Government to ensure that the Eastern Partnership countries maintain full sovereignty in their foreign policy decisionmaking. 
(c)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations describing efforts by the Government of the Russian Federation to investigate and prosecute law enforcement and government personnel credibly alleged to be responsible for gross violations of human rights against Russian individuals affiliated with nongovernmental and civil society organizations, the private sector, social activism, opposition political parties, and the media. 
(d)Funds appropriated by this Act shall be made available for democracy and rule of law programs in countries of the former Soviet Union: 
Provided, That not later than 90 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a multi-year strategy, including cost estimates, objectives, and oversight mechanisms, for such programs on a country-by-country basis. 
(e)Not later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the support of the Government of the Russian Federation for the Government of Syria, including arms sales and the use of such arms against civilian populations, and for the Government of Iran, including support for nuclear research cooperation and sanctions relief. 
(f)The Secretary of State shall submit to the Committees on Appropriations a description of steps taken by the United States Government to assist in the restoration of the territorial integrity of Georgia.prohibition on first-class travel 
7072.None of the funds made available in this Act may be used for first-class travel by employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.Limitation on certain awards 
7073. 
(a)ConvictionsNone of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency has direct knowledge of the conviction, unless a Federal agency has considered, in accordance with its procedures, that this further action is not necessary to protect the interests of the Government. 
(b)Unpaid taxesNone of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency has direct knowledge of the unpaid tax liability, unless a Federal agency has considered, in accordance with its procedures, that this further action is not necessary to protect the interests of the Government. 
(c)ImplementationThe requirements of this section shall be implemented 180 days after enactment of this Act.enterprise funds 
7074. 
(a)None of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the Committees on Appropriations are notified at least fifteen days in advance. 
(b)Prior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the Committees on Appropriations, in accordance with the regular notification procedures of the Committees on Appropriations, a plan for the distribution of the assets of the Enterprise Fund. 
(c)Prior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the Committees on Appropriations, in accordance with the regular notification procedures of the Committees on Appropriations.arms trade treaty 
7075.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.budget documents 
7076. 
(a)Operating PlansNot later than 30 days after the date of enactment of this Act, each department, agency, or organization funded in titles I and II, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2014, that provides details of the use of such funds at the program, project, and activity level. 
(b)Spend PlansPrior to the initial obligation of funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under title III, and under title IV where applicable, for— 
(1)assistance for Afghanistan, Colombia, Egypt, Haiti, Iraq, Lebanon, Libya, Mexico, Pakistan, the West Bank and Gaza, and Yemen; 
(2)the Caribbean Basin Security Initiative, the Central American Regional Security Initiative, the Trans-Sahara Counterterrorism Partnership program, and the Partnership for Regional East Africa Counterterrorism program; and 
(3)democracy programs, and food security and agriculture development programs. 
(c)Not later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed spend plan for funds made available during fiscal year 2013 under the heading Development Credit Authority. 
(d)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the headings Department of the Treasury in title III and International Financial Institutions in title V. 
(e)NotificationsThe spend plans referenced in subsections (b), (c) and (d) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. 
(f)Congressional budget justificationsThe congressional budget justifications for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2015.special defense acquisition fund 
7077.Not to exceed $100,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (Fund), to remain available for obligation until September 30, 2016: 
Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.use of funds in contravention of this act 
7078.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy.Disability programs 
7079. 
(a)Funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development (USAID) to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation. 
(b)Of the funds made available by this section, up to 7 percent may be for USAID for management, oversight, and technical support.GLOBAL INTERNET FREEDOM 
7080. 
(a)Of the funds appropriated under titles I and III of this Act, not less than $50,500,000 shall be made available for programs to promote Internet freedom globally: 
Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interests of the United States: 
Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector. 
(b)Funds made available pursuant to subsection (a) shall be— 
(1)coordinated with other democracy, governance, and broadcasting programs funded by this Act under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Complex Crises Fund, and shall be incorporated into country assistance, democracy promotion, and broadcasting strategies, as appropriate; 
(2)made available to the Bureau of Democracy, Human Rights, and Labor, Department of State and the United States Agency for International Development (USAID) for programs to implement the May 2011, International Strategy for Cyberspace and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of Public Law 112–158; 
(3)made available to the Broadcasting Board of Governors (BBG) to provide tools and techniques to access the Internet Web sites of BBG broadcasters that are censored, and to work with such broadcasters to promote and distribute such tools and techniques, including digital security techniques; 
(4)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; and 
(5)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the United States Government’s technological advantage over such censorship techniques: 
Provided, That the Secretary of State, in consultation with the BBG, shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies. 
(c)After consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State, the USAID Administrator, and the BBG Board Chairman shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes.impact on jobs in the united states 
7081.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; 
(2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: 
Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; 
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or 
(4)until September 30, 2014, for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to— 
(A)the third proviso of subsection 7079(b) of the Consolidated Appropriations Act, 2010; 
(B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal; or 
(C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013,when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to: (i) provide affordable electricity in International Development Association (IDA)-eligible countries and IDA-blend countries; and (ii) increase exports of goods and services from the United States or prevent the loss of jobs from the United States. death gratuity and other benefits(including rescission of funds) 
7082. 
(a)Death GratuitySection 413 of the Foreign Service Act of 1980 (22 U.S.C. 3973) is amended— 
(1)in subsection (a) by striking at the time of death and inserting at level II of the Executive Schedule under section 5313 of title 5, United States Code, at the time of death, except that for employees compensated under local compensation plans established under section 408 the amount shall be equal to the greater of either one year's salary at the time of death, or one year's basic salary at the highest step of the highest grade on the local compensation plan from which the employee was being paid at the time of death; 
(2)by redesignating subsections (b) and (d) as subsections (d) and (e) respectively; 
(3)by inserting after subsection (a) the following new subsection: 
 
(b)Other Executive AgenciesThe head of an executive agency shall, pursuant to guidance issued under subsection (c), make a death gratuity payment authorized by this section to the survivors of any employee of that agency or of an individual in a special category serving in an uncompensated capacity for that agency, as identified in guidance issued under subsection (c), who dies as a result of injuries sustained in the performance of duty abroad while subject to the authority of the chief of mission pursuant to section 207.; and 
(4)by amending subsection (c) to read as follows: 
 
GuidanceNot later than 60 days after the date of the enactment of the Consolidated Appropriations Act, 2014, the Secretary shall, in consultation with the heads of other relevant executive agencies, issue guidance with criteria for determining eligibility for, and order of payments to, survivors and beneficiaries of any employee or of an individual in a special category serving in an uncompensated capacity for that agency who dies as a result of injuries sustained in the performance of duty while subject to the authority of the chief of mission pursuant to section 207.. 
(b)Life Insurance and Educational Benefits 
(1)In generalChapter 4 of the Foreign Service Act of 1980 (22 U.S.C. 3961 et seq.) is amended by adding at the end the following new sections: 
 
415.Group life insurance supplement applicable to those killed in terrorist attacks 
(a)Foreign Service Employees 
(1)In generalNotwithstanding the amounts specified in chapter 87 of title 5, United States Code, a Foreign Service employee who dies as a result of injuries sustained while on duty abroad because of an act of terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), shall be eligible for a payment from the United States in an amount that, when added to the amount of the employee's employer-provided group life insurance policy coverage (if any), equals $400,000. In the case of an employee compensated under a local compensation plan established under section 408, the amount of such payment shall be determined by regulations implemented by the Secretary of State and shall be no greater than $400,000. 
(2)Designation of beneficiaryA payment made under paragraph (1) shall be made in accordance with the guidance issued under section 413(c). 
(b)Other executive agenciesThe head of an executive agency shall provide the additional payment authorized by this section, consistent with the provisions set forth in subsection (a), with respect to any employee of that agency or of an individual in a special category serving in an uncompensated capacity for that agency who dies as a result of injuries sustained while on duty abroad because of an act of terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), while subject to the authority of the chief of mission pursuant to section 207. 
416.Survivors' and dependents' educational assistance 
(a)Foreign service employeesThe Secretary shall, pursuant to guidance issued under section 413(c), provide educational assistance to a beneficiary of any United States national Foreign Service employee who dies while on duty abroad as a result of an act of terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), to meet, in whole or in part, the expenses incurred by the beneficiary in pursuing a program of education at an educational institution, including subsistence, tuition, fees, supplies, books, equipment, and other educational costs. 
(b)Other executive agenciesThe head of an executive agency shall, pursuant to guidance issued under section 413(c) provide educational assistance authorized by this section to a beneficiary of any employee of that agency who dies as a result of an act of terrorism or terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), while on duty abroad and subject to the authority of the chief of mission pursuant to section 207. 
(c)Amount of AssistanceEducational assistance under this section may be made available up to the amounts provided for in section 3532 of title 38, United States Code, as adjusted by section 3564 of such title, and for an aggregate period not in excess of 48 months. 
(d)Program of Education and Educational Institution DefinedFor purposes of this section, the terms program of education and educational institution have the meanings given the terms in section 3501 of title 38.. 
(2)Clerical amendmentThe table of contents in section 2 of the Foreign Service Act of 1980 is amended by inserting after the item relating to section 414 the following new items: 
 
 
Sec. 415. Group life insurance supplement applicable to those killed in terrorist attacks. 
Sec. 416. Survivors' and dependents' educational assistance.. 
(c)ApplicabilityNotwithstanding any other provision of law, sections 413, 415, and 416 of the Foreign Service Act of 1980, as amended or added by this section, shall apply in the case of a Foreign Service employee or executive branch employee subject to the authority of the chief of mission pursuant to section 207 of the Foreign Service Act (22 U.S.C. 3927), serving at a United States diplomatic or consular mission abroad, who died on or after April 18, 1983, as a result of injuries sustained in an act of terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)). 
(d)Funding 
(1)Diplomatic and consular programs fundsAmounts made available to the Department of State pursuant to the sixth proviso under the heading Diplomatic and Consular Programs in title I of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161) are authorized to be used by the Department of State to pay benefits or payments made available pursuant to this Act. 
(2)AvailabilityTo pay benefits or payments made available pursuant to this Act, the Secretary of State may merge with the amounts described in paragraph (1) unobligated balances of funds appropriated under the Diplomatic and Consular Programs heading for fiscal year 2014 and subsequent fiscal years, up until the end of the fifth fiscal year after the fiscal year for which such funds were appropriated or otherwise made available. 
(3)RescissionOf the unexpended balances available under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $23,000,000 are rescinded.preadoption visitation requirement 
7083.Section 101(b)(1)(F)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(F)(i)) is amended by striking at least twenty-five years of age, who personally saw and observed the child prior to or during the adoption proceedings; and inserting who is at least 25 years of age, at least 1 of whom personally saw and observed the child before or during the adoption proceedings;. 
VIIIOverseas Contingency OperationsDepartment of StateAdministration of foreign affairsDiplomatic and consular programs(including transfer of funds)For an additional amount for Diplomatic and Consular Programs, $1,391,109,000, to remain available until September 30, 2015, of which $900,274,000 is for Worldwide Security Protection and shall remain available until expended: 
Provided, That the Secretary of State may transfer up to $100,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: 
Provided further, That any such transfer shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Conflict stabilization operationsFor an additional amount for Conflict Stabilization Operations, $8,500,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $49,650,000, to remain available until September 30, 2015, which shall be for the Special Inspector General for Afghanistan Reconstruction for reconstruction oversight: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Educational and cultural exchange programsFor an additional amount for Educational and Cultural Exchange Programs, as authorized, $8,628,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Embassy security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $275,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.International organizationscontributions to international organizationsFor an additional amount for Contributions to International Organizations, $74,400,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.related agencybroadcasting board of governorsinternational broadcasting operationsFor an additional amount for International Broadcasting Operations, $4,400,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED PROGRAMSUnited States Institute of PeaceFor an additional amount for United States Institute of Peace, $6,016,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states agency for international developmentFunds appropriated to the presidentOperating expensesFor an additional amount for Operating Expenses, $81,000,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.office of inspector generalFor an additional amount for Office of Inspector General, $10,038,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bilateral Economic AssistanceFunds Appropriated to the PresidentInternational Disaster AssistanceFor an additional amount for International Disaster Assistance, $924,172,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Transition initiativesFor an additional amount for Transition Initiatives, $9,423,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Complex crises fundFor an additional amount for Complex Crises Fund, $20,000,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Economic support fundFor an additional amount for Economic Support Fund, $1,656,215,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of StateMigration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $1,284,355,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.International security assistanceDepartment of stateInternational narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $344,390,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $70,000,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.peacekeeping operationsFor an additional amount for Peacekeeping Operations, $200,000,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
 Provided further, That of the funds available for obligation under this heading in this Act and in prior Acts making appropriations for the Department of State, foreign operations, and related programs, up to $194,000,000 may be used to pay assessed expenses of international peacekeeping activities in Somalia.Funds appropriated to the presidentForeign military financing programFor an additional amount for Foreign Military Financing Program, $530,000,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.general provisionsadditional appropriations 
8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2014.extension of authorities and conditions 
8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts.transfer authority 
8003. 
(a)Funds appropriated by this title in this Act under the headings Diplomatic and Consular Programs and Embassy Security, Construction, and Maintenance may be transferred to, and merged with, funds appropriated by this title under such headings. 
(b)Funds appropriated by this title in this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program may be transferred to, and merged with— 
(1)funds appropriated by this title under such headings; and 
(2)funds appropriated by this title under the headings International Disaster Assistance and Migration and Refugee Assistance. 
(c)Notwithstanding any other provision of this section, of the funds appropriated by this title in this Act not to exceed $400,000,000 from funds appropriated under the heading Economic Support Fund, not to exceed $10,000,000 from funds appropriated under the heading International Narcotics Control and Law Enforcement, and not to exceed $50,000,000 from funds appropriated under the heading Foreign Military Financing Program may be transferred to, and merged with, funds made available under the heading Complex Crises Fund: 
Provided, That upon determination that all or part of the funds so transferred from such appropriations are not necessary for the purposes for which they were transferred, such amounts may be transferred back to such appropriation and shall be available for the same purposes and for the same time period as originally appropriated. 
(d)Notwithstanding any other provision of this section, not to exceed $25,000,000 from funds appropriated under the headings International Narcotics Control and Law Enforcement, Peacekeeping Operations, and Foreign Military Financing Program by this title in this Act may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund: 
Provided, That not later than 15 days prior to making any such transfer, the Secretary of State shall notify the Committees on Appropriations on a country basis, including the implementation plan and timeline for each proposed use of such funds. 
(e)The transfer authority provided in subsections (a) and (b) may only be exercised to address unanticipated contingencies: 
Provided, That no such transfer shall exceed 15 percent of any appropriation made available for the current fiscal year by this title and no such appropriation shall be increased by more than 25 percent by any such transfer. 
(f)The transfer authority provided by this section shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961 which may be exercised by the Secretary of State for the purposes of this title.rescission of funds 
8004.Of the unobligated balances available from prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading “Diplomatic and Consular Programs” and designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, $427,296,000 are rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated for Worldwide Security Protection.This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014. 
LTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2014 
IDepartment of transportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $107,000,000, of which not to exceed $2,652,000 shall be available for the immediate Office of the Secretary; not to exceed $1,000,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $19,900,000 shall be available for the Office of the General Counsel; not to exceed $10,271,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $12,676,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,530,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $26,378,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,020,000 shall be available for the Office of Public Affairs; not to exceed $1,714,000 shall be available for the Office of the Executive Secretariat; not to exceed $1,386,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $10,778,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $15,695,000 shall be available for the Office of the Chief Information Officer: 
Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: 
Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: 
Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations: 
Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: 
Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: 
Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs.Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $14,765,000, of which $8,218,000 shall remain available until September 30, 2016: 
Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: 
Provided further, That notwithstanding any other provision of law, the powers and duties, functions, authorities and personnel of the Research and Innovative Technology Administration are hereby transferred to the Office of the Assistant Secretary for Research and Technology in the Office of the Secretary: 
Provided further, That notwithstanding section 102 of title 49 and section 5315 of title 5, United States Code, there shall be an Assistant Secretary for Research and Technology within the Office of the Secretary, appointed by the President with the advice and consent of the Senate, to lead such office: 
Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.National Infrastructure InvestmentsFor capital investments in surface transportation infrastructure, $600,000,000, to remain available through September 30, 2016: 
Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region: 
Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments: 
Provided further, That the Secretary may use up to 35 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: 
Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: 
Provided further, That a grant funded under this heading shall be not less than $10,000,000 and not greater than $200,000,000: 
Provided further, That not more than 25 percent of the funds made available under this heading may be awarded to projects in a single State: 
Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: 
Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: 
Provided further, That not less than 20 percent of the funds provided under this heading shall be for projects located in rural areas: 
Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: 
Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $35,000,000 for the planning, preparation or design of projects eligible for funding under this heading: 
Provided further, That grants awarded under the previous proviso shall not be subject to a minimum grant size: 
Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: 
Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: 
Provided further, That the Secretary may retain up to $20,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration and the Federal Maritime Administration, to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $7,000,000, to remain available through September 30, 2015.Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, implementation of enhanced security controls on network devices, and enhancement of cyber security workforce training tools, $4,455,000, to remain available through September 30, 2015.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,551,000.Transportation planning, research, and development(including rescissions)For necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $7,000,000: 
Provided, That of the unobligated balances made available by Public Law 111–117, $750,000 are hereby rescinded: 
Provided further, That of the unobligated balances made available by section 195 of Public Law 111–117, $2,000,000 are hereby rescinded.Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $178,000,000 shall be paid from appropriations made available to the Department of Transportation: 
Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: 
Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: 
Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: 
Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Minority business resource center programFor the cost of guaranteed loans, $333,000, as authorized by 49 U.S.C. 332: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $18,367,000.In addition, for administrative expenses to carry out the guaranteed loan program, $592,000.Minority business outreachFor necessary expenses of Minority Business Resource Center outreach activities, $3,088,000, to remain available until September 30, 2015: 
Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.Payments to air carriers(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $149,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: 
Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: 
 Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: 
Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share.Administrative provisions—office of the secretary of transportation 
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification. 
102.The Secretary or his designee may engage in activities with States and State legislators to consider proposals related to the reduction of motorcycle fatalities. 
103.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order 13150 and section 3049 of Public Law 109–59: 
Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high-quality performance under the contract. 
104.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Credit Council, including the agenda for each meeting, and require the Credit Council to record the decisions and actions of each meeting.Federal aviation administrationOperations(airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 108–176, $9,651,422,000, of which $6,495,208,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,311,790,000 shall be available for air traffic organization activities; not to exceed $1,204,777,000 shall be available for aviation safety activities; not to exceed $16,011,000 shall be available for commercial space transportation activities; not to exceed $762,462,000 shall be available for finance and management activities; not to exceed $59,782,000 shall be available for NextGen and operations planning activities; and not to exceed $296,600,000 shall be available for staff offices: 
Provided, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: 
Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: 
Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: 
Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: 
Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: 
Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: 
Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: 
Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: 
Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: 
Provided further, That there may be credited to this appropriation as offsetting collections funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: 
 Provided further, That of the funds appropriated under this heading, not less than $140,000,000 shall be for the contract tower program, of which $10,350,000 is for the contract tower cost share program: 
Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund.Facilities and equipment(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $2,600,000,000, of which $450,250,000 shall remain available until September 30, 2014, and $2,149,750,000 shall remain available until September 30, 2016: 
Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: 
Provided further, That upon initial submission to the Congress of the fiscal year 2015 President's budget, the Secretary of Transportation shall transmit to the Congress a comprehensive capital investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2015 through 2019, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget.Research, engineering, and development(airport and airway trust fund)(including rescission)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $158,792,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2016: 
Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development: 
Provided further, That of the unobligated balances from prior year appropriations available under this heading, $26,183,998 are rescinded.Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,200,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: 
Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2014, notwithstanding section 47117(g) of title 49, United States Code: 
Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: 
Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: 
Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $106,600,000 shall be obligated for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $29,500,000 shall be available for Airport Technology Research, and $5,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program.Administrative provisions—federal aviation administration 
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2014. 
111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: 
Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year. 
113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation. 
114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 
115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
116.The Secretary shall apportion to the sponsor of an airport that received scheduled or unscheduled air service from a large certified air carrier (as defined in part 241 of title 14 Code of Federal Regulations, or such other regulations as may be issued by the Secretary under the authority of section 41709) an amount equal to the minimum apportionment specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had more than 10,000 passenger boardings in the preceding calendar year, based on data submitted to the Secretary under part 241 of title 14, Code of Federal Regulations. 
117.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 
118.Subparagraph (D) of section 47124(b)(3) of title 49, United States Code, is amended by striking benefit. and inserting benefit, with the maximum allowable local cost share capped at 20 percent.. 
119.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator’s aircraft registration number from any display of the Federal Aviation Administration’s Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 
119A.None of the funds in this Act shall be available for salaries and expenses of more than 8 political and Presidential appointees in the Federal Aviation Administration. 
119B.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the FAA provides to the House and Senate Committees on Appropriations the report related to aeronautical navigation products described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
119C.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 
119D.The Secretary shall (1) evaluate and adjust existing helicopter routes above Los Angeles, and make adjustments to such routes if the adjustments would lessen impacts on residential areas and noise-sensitive landmarks; (2) analyze whether helicopters could safely fly at higher altitudes in certain areas above Los Angeles County; (3) develop and promote best practices for helicopter hovering and electronic news gathering; (4) conduct outreach to helicopter pilots to inform them of voluntary policies and to increase awareness of noise sensitive areas and events; (5) work with local stakeholders to develop a more comprehensive noise complaint system; and (6) continue to participate in collaborative engagement between community representatives and helicopter operators: 
Provided, That not later than one year after enactment of this Act, the Secretary shall begin a regulatory process related to the impact of helicopter use on the quality of life and safety of the people of Los Angeles County unless the Secretary can demonstrate significant progress in undertaking the actions required under the previous proviso. 
119E. 
(a)Section 44302 of title 49, United States Code, is amended in paragraph (f) by deleting the date specified in section 106(3) of the Continuing Appropriations Act, 2014 and inserting September 30, 2014 in lieu thereof. 
(b)Section 44303 of title 49, United States Code, is amended in paragraph (b) by deleting the date specified in section 106(3) of the Continuing Appropriations Act, 2014 and inserting September 30, 2014 in lieu thereof. 
(c)Section 44310 of title 49, United States Code, is amended in paragraph (a) by deleting the date specified in section 106(3) of the Continuing Appropriations Act, 2014 and inserting September 30, 2014 in lieu thereof.Federal highway administrationLimitation on administrative expenses(Highway Trust Fund)(including transfer of funds)Not to exceed $416,100,000, together with advances and reimbursements received by the Federal Highway Administration, shall be paid in accordance with law from appropriations made available by this Act to the Federal Highway Administration for necessary expenses for administration and operation. In addition, not to exceed $3,248,000 shall be paid from appropriations made available by this Act and transferred to the Appalachian Regional Commission in accordance with section 104 of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)Funds available for the implementation or execution of programs of Federal-aid highways and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of Public Law 112–141 shall not exceed total obligations of $40,256,000,000 for fiscal year 2014: 
Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: 
Provided further, That such fees are available until expended to pay for such costs: 
Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.(Liquidation of contract authorization)(Highway Trust Fund)For the payment of obligations incurred in carrying out Federal-aid highways and highway safety construction programs authorized under title 23, United States Code, $40,995,000,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Administrative provisions—federal highway administration 
120. 
(a)For fiscal year 2014, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and 
(B)amounts authorized for the Bureau of Transportation Statistics; 
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— 
(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and 
(B)for which obligation limitation was provided in a previous fiscal year; 
(3)determine the proportion that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to 
(B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Moving Ahead for Progress in the 21st Century Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— 
(A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for such fiscal year; and 
(5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the national highway performance program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to 
(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. 
(b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code; 
(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); 
(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); 
(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); 
(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; 
(10)section 105 of title 23, United States Code (but, for each of fiscal years 2005 through 2012, only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and 
(12)section 119 of title 23, United States Code (but, for fiscal years 2013 and 2014, only in an amount equal to $639,000,000 for each of those fiscal years). 
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— 
(1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of the Moving Ahead for Progress in the 21st Century Act) and 104 of title 23, United States Code. 
(d)Applicability of Obligation Limitations to Transportation Research Programs 
(1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— 
(A)chapter 5 of title 23, United States Code; and 
(B)division E of the Moving Ahead for Progress in the 21st Century Act. 
(2)ExceptionObligation authority made available under paragraph (1) shall— 
(A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and 
(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). 
(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid Highways account for the purpose of reimbursing the Bureau for such expenses: 
Provided, That such funds shall be subject to the obligation limitation for Federal-aid Highways and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his statutory authority, any Buy America requirement for Federal-aid highway projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: 
Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123. 
(a)In generalExcept as provided in subsection (b), none of the funds made available, limited, or otherwise affected by this Act shall be used to approve or otherwise authorize the imposition of any toll on any segment of highway located on the Federal-aid system in the State of Texas that— 
(1)as of the date of enactment of this Act, is not tolled; 
(2)is constructed with Federal assistance provided under title 23, United States Code; and 
(3)is in actual operation as of the date of enactment of this Act. 
(b)Exceptions 
(1)Number of toll lanesSubsection (a) shall not apply to any segment of highway on the Federal-aid system described in that subsection that, as of the date on which a toll is imposed on the segment, will have the same number of nontoll lanes as were in existence prior to that date. 
(2)High-occupancy vehicle lanesA high-occupancy vehicle lane that is converted to a toll lane shall not be subject to this section, and shall not be considered to be a nontoll lane for purposes of determining whether a highway will have fewer nontoll lanes than prior to the date of imposition of the toll, if— 
(A)high-occupancy vehicles occupied by the number of passengers specified by the entity operating the toll lane may use the toll lane without paying a toll, unless otherwise specified by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority; or 
(B)each high-occupancy vehicle lane that was converted to a toll lane was constructed as a temporary lane to be replaced by a toll lane under a plan approved by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority. 
124.None of the funds in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: 
Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
125.Section 149(m) of title 23, United States Code, is amended by striking that was previously eligible under this section and replacing with for which CMAQ funding was made available, obligated or expended in fiscal year 2012, and shall have no imposed time limitation.Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31104(i) of title 49, United States Code, and sections 4127 and 4134 of Public Law 109–59, as amended by Public Law 112–141, $259,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: 
Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $259,000,000 for Motor Carrier Safety Operations and Programs for fiscal year 2014, of which $9,000,000, to remain available for obligation until September 30, 2016, is for the research and technology program, and of which $1,000,000 shall be available for commercial motor vehicle operator's grants to carry out section 4134 of Public Law 109–59, and of which $34,545,000, to remain available for obligation until September 30, 2016, is for information management: 
Provided further, That the Federal Motor Carrier Safety Administration shall transmit to Congress a report by March 28, 2014, on the agency's ability to meet its requirement to conduct compliance reviews on mandatory carriers.National Motor Carrier safety(limitation on obligations)(highway trust fund)Of the unobligated contract authority provided in the Transportation Equity Act for the 21st Century (Public Law 105–178) or other appropriation or authorization acts for the national motor carrier safety program, $13,000,000 shall be made available for the modernization and maintenance of border facilities and the total limitation of these obligations shall not exceed $13,000,000.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59, as amended by Public Law 112–141, $313,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: 
Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $313,000,000 in fiscal year 2014 for Motor Carrier Safety Grants; of which $218,000,000 shall be available for the motor carrier safety assistance program, $30,000,000 shall be available for the commercial driver's license improvements program, $32,000,000 shall be available for border enforcement grants, $5,000,000 shall be available for the performance and registration information system management program, $25,000,000 shall be available for the commercial vehicle information systems and networks deployment program, and $3,000,000 shall be available for the safety data improvement program: 
Provided further, That, of the funds made available herein for the motor carrier safety assistance program, $32,000,000 shall be available for audits of new entrant motor carriers.ADMINISTRATIVE PROVISION—FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION 
130.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28.National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $134,000,000, of which $20,000,000 shall remain available through September 30, 2015.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States Code, $123,500,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: 
Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2014, are in excess of $123,500,000, of which $118,500,000 shall be for programs authorized under 23 U.S.C. 403 and $5,000,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: 
Provided further, That within the $118,500,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2015, and shall be in addition to the amount of any limitation imposed on obligations for future years: 
Provided further, That $5,000,000 of the total obligation limitation for operations and research in fiscal year 2014 shall be applied toward unobligated balances of contract authority provided in prior Acts for carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States Code.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402 and 405, section 2009 of Public Law 109–59, as amended by Public Law 112–141, and section 31101(a)(6) of Public Law 112–141, to remain available until expended, $561,500,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): 
Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2014, are in excess of $561,500,000 for programs authorized under 23 U.S.C. 402 and 405, section 2009 of Public Law 109–59, as amended by Public Law 112–141, and section 31101(a)(6) of Public Law 112–141, of which $235,000,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $272,000,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $29,000,000 shall be for High Visibility Enforcement Program under section 2009 of Public Law 109–59, as amended by Public Law 112–141; $25,500,000 shall be for Administrative Expenses under section 31101(a)(6) of Public Law 112–141: 
Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: 
Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: 
Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(1)(G), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: 
Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(1)(G) within 60 days.Administrative provisions—national highway traffic safety administration 
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 
141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.None of the funds in this Act shall be used to implement section 404 of title 23, United States Code.Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $184,500,000, of which $12,400,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $35,250,000, to remain available until expended.Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority to exist as long as any such direct loan or loan guarantee is outstanding: 
Provided, That, pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee commitments shall be made using Federal funds for the credit risk premium during fiscal year 2014.Operating Grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make quarterly grants to the National Railroad Passenger Corporation, in amounts based on the Secretary’s assessment of the Corporation’s seasonal cash flow requirements, for the operation of intercity passenger rail, as authorized by section 101 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $340,000,000, to remain available until expended: 
Provided, That the amounts available under this paragraph shall be available for the Secretary to approve funding to cover operating losses for the Corporation only after receiving and reviewing a grant request for each specific train route: 
Provided further, That each such grant request shall be accompanied by a detailed financial analysis, revenue projection, and capital expenditure projection justifying the Federal support to the Secretary's satisfaction: 
Provided further, That not later than 60 days after enactment of this Act, the Corporation shall transmit, in electronic format, to the Secretary and the House and Senate Committees on Appropriations the annual budget, business plan, the 5-Year Financial Plan for fiscal year 2014 required under section 204 of the Passenger Rail Investment and Improvement Act of 2008 and the comprehensive fleet plan for all Amtrak rolling stock: 
Provided further, That the budget, business plan and the 5-Year Financial Plan shall include annual information on the maintenance, refurbishment, replacement, and expansion for all Amtrak rolling stock consistent with the comprehensive fleet plan: 
Provided further, That the Corporation shall provide monthly performance reports in an electronic format which shall describe the work completed to date, any changes to the business plan, and the reasons for such changes as well as progress against the milestones and target dates of the 2012 performance improvement plan: 
Provided further, That the Corporation’s budget, business plan, 5-Year Financial Plan, semiannual reports, monthly reports, comprehensive fleet plan and all supplemental reports or plans comply with requirements in Public Law 112–55: 
Provided further, That none of the funds provided in this Act may be used to support any route on which Amtrak offers a discounted fare of more than 50 percent off the normal peak fare: 
Provided further, That the preceding proviso does not apply to routes where the operating loss as a result of the discount is covered by a State and the State participates in the setting of fares.Capital and Debt Service Grants to the National Railroad Passenger CorporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for capital investments as authorized by section 101(c), 102, and 219(b) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $1,050,000,000, to remain available until expended, of which not to exceed $199,000,000 shall be for debt service obligations as authorized by section 102 of such Act: 
Provided, That of the amounts made available under this heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act: 
Provided further, That after an initial distribution of up to $200,000,000, which shall be used by the Corporation as a working capital account, all remaining funds shall be provided to the Corporation only on a reimbursable basis: 
Provided further, That of the amounts made available under this heading, up to $40,000,000 may be used by the Secretary to subsidize operating losses of the Corporation should the funds provided under the heading Operating Grants to the National Railroad Passenger Corporation be insufficient to meet operational costs for fiscal year 2014: 
Provided further, That the Secretary may retain up to one-half of 1 percent of the funds provided under this heading to fund the costs of project management and oversight of activities authorized by subsections 101(a) and 101(c) of division B of Public Law 110–432: 
Provided further, That the Secretary shall approve funding for capital expenditures, including advance purchase orders of materials, for the Corporation only after receiving and reviewing a grant request for each specific capital project justifying the Federal support to the Secretary's satisfaction: 
Provided further, That except as otherwise provided herein, none of the funds under this heading may be used to subsidize operating losses of the Corporation: 
Provided further, That none of the funds under this heading may be used for capital projects not approved by the Secretary of Transportation or on the Corporation's fiscal year 2014 business plan: 
Provided further, That in addition to the project management oversight funds authorized under section 101(d) of division B of Public Law 110–432, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with implementing section 212 of division B of Public Law 110–432, including the amendments made by section 212 to section 24905 of title 49, United States Code.Next generation high-speed rail(rescission)Of the funds made available for Next Generation High Speed Rail, as authorized by sections 1103 and 7201 of Public Law 105–178, $1,973,000 are hereby permanently rescinded: 
Provided, That no amounts may be cancelled from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Northeast corridor improvement program(rescission)Of the funds made available for the Northeast Corridor Improvement Program, as authorized by Public Law 94–210, $4,419,000 are hereby permanently rescinded: 
Provided, That no amounts may be cancelled from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Administrative provisions—federal railroad administration 
150.Hereafter, notwithstanding any other provision of law, funds provided in this Act for the National Railroad Passenger Corporation shall immediately cease to be available to said Corporation in the event that the Corporation contracts to have services provided at or from any location outside the United States. For purposes of this section, the word services shall mean any service that was, as of July 1, 2006, performed by a full-time or part-time Amtrak employee whose base of employment is located within the United States. 
151.The Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program. 
152.Notwithstanding any other provision of law, rule or regulation, the Secretary of Transportation is authorized to allow the issuer of any preferred stock heretofore sold to the Department to redeem or repurchase such stock upon the payment to the Department of an amount to be determined by the Secretary. 
153.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: 
Provided, That the president of Amtrak may waive the cap set in the previous proviso for specific employees when the president of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: 
Provided further, That Amtrak shall notify the House and Senate Committees on Appropriations each quarter of the calendar year on waivers granted to employees and amounts paid above the cap for each month within such quarter and delineate the reasons each waiver was granted: 
Provided further, That Amtrak shall provide to the House and Senate Committees on Appropriations by March 17, 2014, a summary of all overtime payments incurred by the Corporation for 2013 and the two prior calendar years: 
Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2013 and for the two prior calendar years. 
154.Of the funds made available under Public Law 113–2 under the heading Federal Railroad Administration, Grants to the National Railroad Passenger Corporation, the second proviso is amended by deleting or any other Act.Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration’s programs authorized by chapter 53 of title 49, United States Code, $105,933,000, of which not less than $4,000,000 shall be available to carry out the provisions of 49 U.S.C. 5329 and not less than $1,000,000 shall be available to carry out the provisions of 49 U.S.C. 5326: 
Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: 
Provided further, That upon submission to the Congress of the fiscal year 2015 President’s budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations for fiscal year 2015.Transit formula grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by Public Law 112–141; and section 20005(b) of Public Law 112–141, $9,500,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: 
Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by Public Law 112–141, and section 20005(b) of Public Law 112–141, shall not exceed total obligations of $8,595,000,000 in fiscal year 2014.Transit researchFor necessary expenses to carry out 49 U.S.C. 5312 and 5313, $43,000,000, to remain available until expended: 
Provided, That $40,000,000 shall be for activities authorized under 49 U.S.C. 5312 and $3,000,000 shall be for activities authorized under 49 U.S.C. 5313.Technical Assistance and TrainingFor necessary expenses to carry out 49 U.S.C. 5314 and 5322(a), (b) and (e), $5,000,000, to remain available until expended: 
Provided, That $3,000,000 shall be for activities authorized under 49 U.S.C. 5314 and $2,000,000 shall be for activities authorized under 49 U.S.C. 5322(a), (b) and (e).Capital investment grantsFor necessary expenses to carry out 49 U.S.C. 5309, $1,942,938,000, to remain available until expended.Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: 
Provided, That the Secretary shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: 
Provided further, That prior to approving such grants, the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system: 
Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of title VI of Public Law 110–432 (112 Stat. 4968).Administrative provisions—federal transit administration(including rescissions) 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 
161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the Federal Transit Administration's discretionary program appropriations headings for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2018, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2013, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 
163.The Secretary may not enforce regulations related to charter bus service under part 604 of title 49, Code of Federal Regulations, for any transit agency who during fiscal year 2008 was both initially granted a 60-day period to come into compliance with part 604, and then was subsequently granted an exception from said part. 
164.For purposes of applying the project justification and local financial commitment criteria of 49 U.S.C. 5309(d) to a New Starts project, the Secretary may consider the costs and ridership of any connected project in an instance in which private parties are making significant financial contributions to the construction of the connected project; additionally, the Secretary may consider the significant financial contributions of private parties to the connected project in calculating the non-Federal share of net capital project costs for the New Starts project. 
165.Notwithstanding any other provision of law, none of the funds made available in this Act shall be used to enter into a full funding grant agreement for a project with a New Starts share greater than 60 percent. 
166.None of the funds in this Act may be available to advance in any way a new fixed guideway capital project towards a full funding grant agreement as defined by 49 U.S.C. 5309 for the Metropolitan Transit Authority of Harris County, Texas if the proposed capital project is constructed on or planned to be constructed on Richmond Avenue west of South Shepherd Drive or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas. 
167.Unobligated and recovered fiscal year 2010 through 2012 funds that were made available to carry out 49 U.S.C. 5339 shall be available to carry out 49 U.S.C. 5309, as amended by Public Law 112–141, subject to the terms and conditions required under such section. 
168.New bus rapid transit projects recommended in the President’s budget submission to the Congress of the United States for funds appropriated under the heading Capital Investment Grants in this Act shall be funded from $93,269,369 in unobligated amounts that were made available to carry out the discretionary bus and bus facilities program under 49 U.S.C. 5309 in fiscal years 1999 through 2010: 
Provided, That all such projects shall remain subject to the Capital Investment Grants Program requirements of 49 U.S.C. 5309 for New Starts, Small Starts, or Core Capacity projects as applicable. 
169.Of the funds made available for the Formula Grants program, as authorized by Public Law 97–424, as amended, $63,465,775 are hereby permanently rescinded: 
Provided, That of the funds made available for the Formula Grants program, as authorized by Public Law 91–453, as amended, $795,307 are hereby permanently rescinded: 
Provided further, That of the funds made available for the Formula Grants program as authorized by Public Law 95–599, as amended, $928,838 are hereby permanently rescinded: 
Provided further, That of the funds made available for the University Transportation Research program, as authorized by Public Law 91–453, as amended, and by Public Law 102–240, as amended, $595,619 are hereby permanently rescinded: 
Provided further, That of the funds made available for the Job Access and Reverse Commute program, as authorized by Public Law 105–178, as amended, $15,704,469 are hereby permanently rescinded: 
Provided further, That of the funds made available for the Capital Investment Grants program, as authorized by Public Law 105–178, as amended, $11,429,055 are hereby permanently rescinded: 
Provided further, That of the funds made available for the Research, Training, and Human Resources program, as authorized by Public Law 95–599, as amended, $419,474 are hereby permanently rescinded: 
Provided further, That of the funds made available for the Interstate Transfer Grants program, as authorized by 23 U.S.C. 103(e)(4), $2,687,207 are hereby permanently rescinded: 
Provided further, That of the funds made available for the Washington Metropolitan Area Transit Authority, as authorized by section 14 of Public Law 96–184, as amended, and by Public Law 101–551, as amended, $523,107 are hereby permanently rescinded: 
Provided further, That of the funds made available for the Urban Discretionary Grants program, as authorized by Public Law 88–365, as amended, $679,314 are hereby permanently rescinded: 
Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities of those portions of the St. Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $31,000,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662, and of which $15,150,000 shall remain available until September 30, 2016, for the Asset Renewal Program.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $186,000,000, to remain available until expended.Operations and trainingFor necessary expenses of operations and training activities authorized by law, $148,003,000, of which $11,300,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $2,400,000 shall remain available through September 30, 2015, for Student Incentive Program payments at State Maritime Academies, and of which $16,000,000 shall remain available until expended for facilities maintenance and repair, equipment, and capital improvements at the United State Merchant Marine Academy: 
Provided, That amounts apportioned for the United States Merchant Marine Academy shall be available only upon allotments made personally by the Secretary of Transportation or the Assistant Secretary for Budget and Programs: 
Provided further, That the Superintendent, Deputy Superintendent and the Director of the Office of Resource Management of the United State Merchant Marine Academy may not be allotment holders for the United States Merchant Marine Academy, and the Administrator of the Maritime Administration shall hold all allotments made by the Secretary of Transportation or the Assistant Secretary for Budget and Programs under the previous proviso: 
Provided further, That 50 percent of the funding made available for the United States Merchant Marine Academy under this heading shall be available only after the Secretary, in consultation with the Superintendent and the Maritime Administrator, completes a plan detailing by program or activity how such funding will be expended at the Academy, and this plan is submitted to the House and Senate Committees on Appropriations: 
Provided further, That the Administrator shall submit a report to the House and Senate Committees on Appropriations within 90 days of the date of enactment of this Act detailing the current and future impacts of reductions in government impelled cargo on the U.S. Merchant Marine as a result of changes to cargo preference requirements included in the Bipartisan Budget Act of 2013, the Moving Ahead for Progress in the 21st Century Act (MAP–21), the historical reductions in the P.L. 480 title II Food for Peace program, and the winding down of the wars in Iraq and Afghanistan: 
Provided further, That the Secretary of Transportation and the Administrator, in collaboration with the Department of Defense, shall further develop a national sealift strategy that ensures the long-term viability of the U.S. Merchant Marine.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $4,800,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds)For the cost of guaranteed loans, as authorized, $38,500,000, of which $35,000,000 shall remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That not to exceed $3,500,000 shall be available for administrative expenses to carry out the guaranteed loan program, which shall be transferred to and merged with the appropriations for Operations and Training, Maritime Administration.Administrative provisions—maritime administration 
170.Notwithstanding any other provision of this Act, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration, and payments received therefor shall be credited to the appropriation charged with the cost thereof: 
Provided, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts. 
171.None of the funds available or appropriated in this Act shall be used by the United States Department of Transportation or the United States Maritime Administration to negotiate or otherwise execute, enter into, facilitate or perform fee-for-service contracts for vessel disposal, scrapping or recycling, unless there is no qualified domestic ship recycler that will pay any sum of money to purchase and scrap or recycle a vessel owned, operated or managed by the Maritime Administration or that is part of the National Defense Reserve Fleet. Such sales offers must be consistent with the solicitation and provide that the work will be performed in a timely manner at a facility qualified within the meaning of section 3502 of Public Law 106–398. Nothing contained herein shall affect the Maritime Administration’s authority to award contracts at least cost to the Federal Government and consistent with the requirements of 16 U.S.C. 5405(c), section 3502, or otherwise authorized under the Federal Acquisition Regulation.Pipeline and hazardous materials safety administration Operational expenses(pipeline safety fund)(including transfer of funds)For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $21,654,000, of which $639,000 shall be derived from the Pipeline Safety Fund: 
Provided, That $1,500,000 shall be transferred to Pipeline Safety in order to fund Pipeline Safety Information Grants to Communities as authorized under section 60130 of title 49, United States Code.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $45,000,000, of which $2,300,000 shall remain available until September 30, 2016: 
Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: 
Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)(pipeline safety design review fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $119,087,000, of which $18,573,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2016; and of which $98,514,000 shall be derived from the Pipeline Safety Fund, of which $54,436,000 shall remain available until September 30, 2016; and of which $2,000,000, to remain available until expended, shall be derived from the Pipeline Safety Design Review Fund, as authorized in 49 U.S.C. 60117(n): 
Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call state grant program.Emergency preparedness grants(emergency preparedness fund)For necessary expenses to carry out 49 U.S.C. 5128(b), $188,000, to be derived from the Emergency Preparedness Fund, to remain available until September 30, 2015: 
Provided, That not more than $28,318,000 shall be made available for obligation in fiscal year 2014 from amounts made available by 49 U.S.C. 5116(i) and 5128(b)–(c): 
Provided further, That none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his designee.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $85,605,000: 
Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department: 
Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso: 
Provided further, That: (1) the Inspector General shall have the authority to audit and investigate the Metropolitan Washington Airports Authority (MWAA); (2) in carrying out these audits and investigations the Inspector General shall have all the authorities described under section 6 of the Inspector General Act (5 U.S.C. App.); (3) MWAA Board Members, employees, contractors, and subcontractors shall cooperate and comply with requests from the Inspector General, including providing testimony and other information; (4) The Inspector General shall be permitted to observe closed executive sessions of the MWAA Board of Directors; (5) MWAA shall pay the expenses of the Inspector General, including staff salaries and benefits and associated operating costs, which shall be credited to this appropriation and remain available until expended; and (6) if MWAA fails to make funds available to the Inspector General within 30 days after a request for such funds is received, then the Inspector General shall notify the Secretary of Transportation, who shall not approve a grant for MWAA under section 47107(b) of title 49, United States Code, until such funding is made available for the Inspector General: 
Provided further, That hereafter funds transferred to the Office of the Inspector General through forfeiture proceedings or from the Department of Justice Assets Forfeiture Fund or the Department of the Treasury Forfeiture Fund, as a participating agency, as an equitable share from the forfeiture of property in investigations in which the Office of Inspector General participates, or through the granting of a Petition for Remission or Mitigation, shall be deposited to the credit of this account for law enforcement activities authorized under the Inspector General Act of 1978, as amended, to remain available until expended.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $31,000,000: 
Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: 
Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2014, to result in a final appropriation from the general fund estimated at no more than $29,750,000.General provisions—Department of transportation 
180.During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: 
Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
183. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721. 
(b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 
184.Funds received by the Federal Highway Administration, Federal Transit Administration, and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account, the Federal Transit Administration's Technical Assistance and Training account, and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105. 
185.None of the funds in this Act to the Department of Transportation may be used to make a grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive a discretionary grant award, any discretionary grant award, letter of intent, or full funding grant agreement is announced by the department or its modal administrations from: 
(1)any discretionary grant program of the Federal Highway Administration including the emergency relief program; 
(2)the airport improvement program of the Federal Aviation Administration; 
(3)any program of the Federal Railroad Administration; 
(4)any program of the Federal Transit Administration other than the formula grants and fixed guideway modernization programs; 
(5)any program of the Maritime Administration; or 
(6)any funding provided under the headings National Infrastructure Investments in this Act: 
Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: 
Provided further, That no notification shall involve funds that are not available for obligation. 
186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 
187.Amounts made available in this or any other Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and 
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: 
Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: 
Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: 
Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: 
Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(d)(2) of Public Law 107–300. 
188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the Committees on Appropriations: 
Provided, That the Secretary may provide notice to other congressional committees of the action of the Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
189.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board of the Department of Transportation to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 
190.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations. 
191.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media. 
192.The unobligated balances of funds made available for section 1307(d)(1) of Public Law 109–59, as amended (23 U.S.C. 322 note; 119 Stat. 1217; 122 Stat. 1577), shall be made available to the Secretary of Transportation to make grants for projects as defined in section 24401(2)(A) of title 49, United States Code and to carry out sections 20158 and 26101(b) of title 49, United States Code: 
Provided, That the Secretary shall make available no less than $20,000,000 for corridor planning improvement grants as described in section 26101(b) of title 49, United States Code: 
Provided further, That such corridor planning improvement grants shall be available for passenger rail corridors that have not completed a tier 1 environmental impact statement within the last 10 years: 
Provided further, That the Secretary may retain a portion of the funds made available for planning activities to facilitate the preparation of a service development plan and related environmental impact statement for rail corridors located in multiple States.This title may be cited as the Department of Transportation Appropriations Act, 2014. 
IIDepartment of housing and urban developmentManagement and administrationExecutive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $14,500,000: 
Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine.Administrative support officesFor necessary salaries and expenses for administration, management and operations of offices of the Department of Housing and Urban Development, $506,000,000, of which not to exceed $47,900,000 shall be available for the Office of the Chief Financial Officer; not to exceed $94,000,000 shall be available for the Office of the General Counsel; not to exceed $197,400,000 shall be available for the Office of Administration; not to exceed $53,700,000 shall be available for the Office of the Chief Human Capital Officer; not to exceed $53,000,000 shall be available for the Office of Field Policy and Management; not to exceed $16,500,000 shall be available for the Office of the Chief Procurement Officer; not to exceed $3,200,000 shall be available for the Office of Departmental Equal Employment Opportunity; not to exceed $4,300,000 shall be available for the Office of Strategic Planning and Management; and not to exceed $36,000,000 shall be available for the Office of the Chief Information Officer: 
Provided further, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefore, as authorized by U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: 
Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the housing mission area: 
Provided further, That the Secretary shall provide the Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: 
Provided further, That the Secretary shall provide all signed reports required by Congress electronically.Program office salaries and expensesPublic and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $205,000,000.Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development, $102,000,000.HousingFor necessary salaries and expenses of the Office of Housing, $381,500,000, of which at least $8,000,000 shall be for the Office of Risk and Regulatory Affairs: 
Provided, That the Secretary shall ensure that an administrator of the Office of Manufactured Housing has been selected and begun such administration within 120 days of enactment of this Act: 
Provided further, That the funds made available under this heading shall be reduced by $50,000 for each day that the Department is in violation of the previous proviso and any such funds shall be rescinded.Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $22,000,000.Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $69,000,000.Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes, $7,000,000.Public and indian housingTenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $15,177,218,000, to remain available until expended, shall be available on October 1, 2013 (in addition to the $4,000,000,000 previously appropriated under this heading that became available on October 1, 2013), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2014: 
Provided, That the amounts made available under this heading are provided as follows: 
(1)$17,365,527,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: 
Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2014 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection and HOPE VI vouchers: 
Provided further, That in determining calendar year 2014 funding allocations under this heading for public housing agencies, including agencies participating in the Moving To Work (MTW) demonstration, the Secretary may take into account the anticipated impact of changes in targeting and utility allowances, on public housing agencies' contract renewal needs: 
Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the Moving to Work (MTW) demonstration, which are instead governed by the terms and conditions of their MTW agreements: 
Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), pro rate each public housing agency's allocation otherwise established pursuant to this paragraph: 
Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2014: 
Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the previous provisos: 
Provided further, That the Secretary may offset public housing agencies' calendar year 2014 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD held programmatic reserves (in accordance with VMS data in calendar year 2013 that is verifiable and complete), as determined by the Secretary: 
Provided further, That the Secretary shall use any offset referred to in the previous proviso throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: 
Provided further, That up to $75,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: 
Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary; 
(2)$130,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI and Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: 
Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: 
Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: 
Provided further, That of the amounts made available under this paragraph, $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of (1) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (2) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (3) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: 
Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): 
Provided further, That the Secretary shall issue guidance to implement the previous provisos, including, but not limited to, requirements for defining eligible at-risk households within 120 days of the enactment of this Act; 
(3)$1,500,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $15,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other special purpose incremental vouchers: 
Provided, That no less than $1,485,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2014 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): 
Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, notwithstanding the purposes for which such amounts were appropriated: 
Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the previous proviso: 
Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities; 
(4)$106,691,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: 
Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading; 
(5)$75,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: 
Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: 
Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: 
Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over; and 
(6)The Secretary shall separately track all special purpose vouchers funded under this heading.Housing certificate fund(including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2014 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: 
Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: 
Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $1,875,000,000, to remain available until September 30, 2017: 
Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2014 the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: 
Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: 
Provided further, That up to $8,000,000 shall be to support ongoing Public Housing Financial and Physical Assessment activities: 
Provided further, That of the total amount provided under this heading, not to exceed $20,000,000 shall be available for the Secretary to make grants, notwithstanding section 204 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2014: 
Provided further, That of the total amount provided under this heading $45,000,000 shall be for supportive services, service coordinator and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): 
Provided further, That of the total amount made available under this heading, up to $15,000,000 may be used for incentives as part of a Jobs-Plus Pilot initiative modeled after the Jobs-Plus demonstration: 
Provided further, That the funding provided under the previous proviso shall provide competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 117 of the Workforce Investment Act of 1998, and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: 
Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: 
Provided further, That the Secretary may set aside a portion of the funds provided for the Resident Opportunity and Self-Sufficiency program to support the services element of the Jobs-Plus Pilot initiative: 
Provided further, That the Secretary may allow PHAs to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus Pilot initiative as a voluntary program for residents: 
Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice: 
Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2014 to public housing agencies that are designated high performers.Public housing operating fundFor 2014 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,400,000,000: 
Provided, That in determining public housing agencies', including Moving to Work agencies', calendar year 2014 funding allocations under this heading, the Secretary shall take into account the impact of changes to flat rents on public housing agencies' formula income levels.Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $90,000,000, to remain available until September 30, 2016: 
Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: 
 Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act: 
 Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: 
Provided further, That grantees shall undertake comprehensive local planning with input from residents and the community, and that grantees shall provide a match in State, local, other Federal or private funds: 
Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: 
Provided further, That for-profit developers may apply jointly with a public entity: 
Provided further, That of the amount provided, not less than $55,000,000 shall be awarded to public housing authorities: 
Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: 
Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: 
Provided further, That no more than $5,000,000 of funds made available under this heading may be provided to assist communities in developing comprehensive strategies for implementing this program or implementing other revitalization efforts in conjunction with community notice and input: 
Provided further, That the Secretary shall develop and publish guidelines for the use of such competitive funds, including but not limited to eligible activities, program requirements, and performance metrics.Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937, to promote the development of local strategies to coordinate the use of assistance under sections 8(o) and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency, $75,000,000: 
Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under sections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary.Native american housing block grantsFor the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $650,000,000, to remain available until September 30, 2018: 
Provided, That, notwithstanding the Native American Housing Assistance and Self-Determination Act of 1996, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: 
Provided further, That of the amounts made available under this heading, $3,000,000 shall be contracted for assistance for national or regional organizations representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities as authorized under NAHASDA; and $2,000,000 shall be to support the inspection of Indian housing units, contract expertise, training, and technical assistance in the training, oversight, and management of such Indian housing and tenant-based assistance, including up to $300,000 for related travel: 
Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: 
Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $16,530,000: 
Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act.Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $10,000,000, to remain available until expended: 
Provided, That of this amount, $300,000 shall be for training and technical assistance activities, including up to $100,000 for related travel by Hawaii-based employees of the Department of Housing and Urban Development.Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $6,000,000, to remain available until expended: 
Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $1,818,000,000, to remain available until expended: 
Provided further, That up to $750,000 of this amount may be for administrative contract expenses including management processes and systems to carry out the loan guarantee program.Native hawaiian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b) and for such costs for loans used for refinancing, $100,000, to remain available until expended: 
Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $18,868,000, to remain available until expended.Community planning and developmentHousing opportunities for persons with AIDSFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $330,000,000, to remain available until September 30, 2015, except that amounts allocated pursuant to section 854(c)(3) of such Act shall remain available until September 30, 2016: 
Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(3) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under each section, and if amounts provided under this heading pursuant to such section are insufficient to fund renewals for all such expiring contracts, then amounts made available under this heading for formula grants pursuant to section 854(c)(1) shall be used to provide the balance of such renewal funding before awarding funds for such formula grants: 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $3,100,000,000, to remain available until September 30, 2016, unless otherwise specified: 
Provided, That of the total amount provided, $3,030,000,000 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): 
Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: 
Provided further, That a metropolitan city, urban county, unit of general local government, or Indian tribe, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: 
Provided further, That none of the funds made available under this heading may be used for grants for the Economic Development Initiative (EDI) or Neighborhood Initiatives activities, Rural Innovation Fund, or for grants pursuant to section 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307): 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: 
Provided further, That $70,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 204 of this Act), up to $3,960,000 may be used for emergencies that constitute imminent threats to health and safety: 
Provided further, That of the amounts made available under the previous proviso, $10,000,000 shall be for grants for mold remediation and prevention that shall be awarded through one national competition to Native American tribes with the greatest need.Empowerment zones/enterprise communities/renewal communities(rescission)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading are hereby permanently rescinded.Community development loan guarantees program accountFor the cost of guaranteed loans, $3,000,000, to remain available until September 30, 2015, as authorized by section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308): 
Provided, That such costs, including the cost of modifying such loans, shall be defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That additionally, the Secretary may collect fees from borrowers, notwithstanding subsection (m) of such section 108, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: 
Provided further, That the funds provided under this heading and any amounts from any such fees collected are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $150,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in section 108(k) of the Housing and Community Development Act of 1974, as amended.Home investment partnerships programFor the HOME investment partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $1,000,000,000, to remain available until September 30, 2016: 
Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: 
Provided further, That the requirements under provisos 2 through 6 under this heading for fiscal year 2012 and such requirements applicable pursuant to the Full-Year Continuing Appropriations Act, 2013, shall not apply to any project to which funds were committed on or after August 23, 2013, but such projects shall instead be governed by the Final Rule titled Home Investment Partnerships Program; Improving Performance and Accountability; Updating Property Standards which became effective on such date: 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $50,000,000, to remain available until September 30, 2016: 
Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: 
Provided further, That $35,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity-building activities: 
Provided further, That $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments and Indian Tribes serving high need rural communities.Homeless assistance grants(including transfer of funds)For the emergency solutions grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the continuum of care program as authorized under subtitle C of title IV of such Act; and the rural housing stability assistance program as authorized under subtitle D of title IV of such Act, $2,105,000,000, to remain available until September 30, 2016: 
Provided, That any rental assistance amounts that are recaptured under such continuum of care program shall remain available until expended: 
 Provided further, That not less than $250,000,000 of the funds appropriated under this heading shall be available for such emergency solutions grants program: 
Provided further, That not less than $1,815,000,000 of the funds appropriated under this heading shall be available for such continuum of care and rural housing stability assistance programs: 
Provided further, That up to $6,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: 
Provided further, That all funds awarded for supportive services under the continuum of care program and the rural housing stability assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: 
Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: 
Provided further, That the Secretary may renew on an annual basis expiring contracts or amendments to contracts funded under the continuum of care program if the program is determined to be needed under the applicable continuum of care and meets appropriate program requirements, performance measures, and financial standards, as determined by the Secretary: 
Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible, including Medicaid, State Children's Health Insurance Program, Temporary Assistance for Needy Families, Food Stamps, and services funding through the Mental Health and Substance Abuse Block Grant, Workforce Investment Act, and the Welfare-to-Work grant program: 
Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for continuum of care renewals in fiscal year 2014: 
Provided further, That with respect to funds provided under this heading for the continuum of care program for fiscal years 2012, 2013, and 2014, provision of permanent housing rental assistance may be administered by private nonprofit organizations: 
Provided further, That not later than 180 days after awarding fiscal year 2013 funds described in the previous proviso to private nonprofit organizations, the Secretary of Housing and Urban Development shall submit to the House and Senate Committees on Appropriations, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs a report that includes a review of the history of and need for the authority provided in the previous proviso, the number and geographic distribution of persons assisted under such actions, an analysis of the effectiveness, advantages, and disadvantages of the authority under the previous proviso and such other information as may be necessary to assess the ongoing need for such authority: 
Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the emergency solutions grant program within 60 days of enactment of this Act.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $9,516,628,000, to remain available until expended, shall be available on October 1, 2013 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2013), and $400,000,000, to remain available until expended, shall be available on October 1, 2014: 
Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: 
Provided further, That of the total amounts provided under this heading, not to exceed $265,000,000 shall be available for assistance agreements with performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): 
Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): 
Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: 
Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: 
Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading.Housing for the elderlyFor amendments to capital advance contracts for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for senior preservation rental assistance contracts, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $383,500,000 to remain available until September 30, 2017: 
Provided, That of the amount provided under this heading, up to $72,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: 
Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: 
Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: 
Provided further, That upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract and that upon termination of such contract are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to be available until September 30, 2017: 
Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for the purposes authorized under this heading and, together with such funds, may be used by the Secretary for demonstration programs to test housing with services models for the elderly that demonstrate the potential to delay or avoid the need for nursing home care: 
Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading may be used for the current purposes authorized under this heading, notwithstanding the purposes for which such funds were originally appropriated.Housing for persons with disabilitiesFor amendments to capital advance contracts for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act and for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $126,000,000 to remain available until September 30, 2017: 
Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: 
Provided further, That, in this fiscal year, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract and that upon termination of such contract are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to be available until September 30, 2017: 
Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for the purposes authorized under this heading: 
Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading may be used for the current purposes authorized under this heading notwithstanding the purposes for which such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $45,000,000, including up to $4,500,000 for administrative contract services: 
Provided, That grants made available from amounts provided under this heading shall be awarded within 120 days of enactment of this Act: 
Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training.Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $21,000,000, to remain available until expended: 
Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such sections of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such sections of law.Rent supplement(rescission)Of the amounts recaptured from terminated contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236 of the National Housing Act (12 U.S.C. 1715z–1) $3,500,000 are rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $7,530,000, to remain available until expended, of which $6,530,000 is to be derived from the Manufactured Housing Fees Trust Fund: 
Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: 
Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2014 so as to result in a final fiscal year 2014 appropriation from the general fund estimated at not more than $1,000,000 and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2014 appropriation: 
Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: 
Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: 
Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2015: 
Provided, That during fiscal year 2014, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $20,000,000: 
Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund. For administrative contract expenses of the Federal Housing Administration, $127,000,000, to remain available until September 30, 2015: 
Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2014, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000.General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2015: 
Provided, That during fiscal year 2014, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $20,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2015: 
Provided, That $19,500,000 shall be available for necessary salaries and expenses of the Office of Government National Mortgage Association: 
Provided further, That to the extent that guaranteed loan commitments will and do exceed $155,000,000,000 on or before April 1, 2014, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: 
Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, $46,000,000, to remain available until September 30, 2015: 
Provided, That with respect to amounts made available under this heading, notwithstanding section 204 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, or State or local governments and their agencies for research projects: 
Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project: 
Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions.Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $66,000,000, to remain available until September 30, 2015, of which $40,100,000 shall be to carry out activities pursuant to such section 561: 
Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: 
Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant or loan: 
Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of lead hazard control and healthy homesLead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $110,000,000, to remain available until September 30, 2015: 
Provided, That up to $15,000,000 of that amount shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: 
Provided further, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: 
Provided further, That of the total amount made available under this heading, $45,000,000 shall be made available on a competitive basis for areas with the highest lead paint abatement needs: 
Provided further, That each recipient of funds provided under the third proviso shall make a matching contribution in an amount not less than 25 percent: 
Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: 
Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed.Information Technology fundFor the development of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $250,000,000, of which $205,000,000 shall remain available until September 30, 2015, and of which $45,000,000 shall remain available until September 30, 2016 for Development, Modernization and Enhancement: 
Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: 
Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: 
Provided further, That not more than 25 percent of the funds made available under this heading for Development, Modernization and Enhancement, including development and deployment of a Next Generation Management System and development and deployment of modernized Federal Housing Administration systems may be obligated until the Secretary submits to the Committees on Appropriations and the Comptroller General of the United States a plan for expenditure that—(A) provides for all information technology investments: (i) the cost and schedule baselines with explanations for each associated variance, (ii) the status of functional and performance capabilities delivered or planned to be delivered, and (iii) mitigation strategies to address identified risks; (B) outlines activities to ensure strategic, consistent, and effective application of information technology management controls: (i) enterprise architecture, (ii) project management, (iii) investment management, and (iv) human capital management.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $125,000,000: 
Provided, That the Inspector General shall have independent authority over all personnel issues within this office.Transformation InitiativeFor necessary expenses of research, evaluation, and program metrics activities; program demonstrations; and technical assistance and capacity building, $40,000,000 to remain available until September 30, 2016: 
Provided, That prior to obligation of technical assistance and capacity building funding, the Secretary shall submit a plan, for approval, to the House and Senate Committees on Appropriations on how it will allocate funding for this activity: 
Provided further, That with respect to amounts made available under this heading for research, evaluation and program metrics or program demonstrations, notwithstanding section 204 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, or State or local governments and their agencies for such projects: 
Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project.General provisions—Department of housing and urban development(including transfer of funds) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 
202.None of the amounts made available under this Act may be used during fiscal year 2014 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203.Sections 203 and 209 of division C of Public Law 112–55 (125 Stat. 693–694) shall apply during fiscal year 2014 as if such sections were included in this title, except that during such fiscal year such sections shall be applied by substituting fiscal year 2014 for fiscal year 2011 and fiscal year 2012 each place such terms appear. 
204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 
205.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 
206.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 
207.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2014 for such corporation or agency except as hereinafter provided: 
Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 
208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 
209.The President’s formal budget request for fiscal year 2015, as well as the Department of Housing and Urban Development’s congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act. 
210.Paragraph (2)(B)(i) of section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)) is amended— 
(1)in the matter preceding subclause (I)— 
(A)by striking Except as otherwise provided under this clause, each and inserting Each; and 
(B)by inserting after which shall the following: not be lower than 80 percent of the applicable fair market rental established under section 8(c) of this Act and which shall; and 
(2)by striking the undesignated matter following subclause (II) and inserting the following: Public housing agencies must comply by June 1, 2014, with the requirement of this clause, except that if a new flat rental amount for a dwelling unit will increase a family's existing rental payment by more than 35 percent, the new flat rental amount shall be phased in as necessary to ensure that the family's existing rental payment does not increase by more than 35 percent annually. The preceding sentence shall not be construed to require establishment of rental amounts equal to 80 percent of the fair market rental in years when the fair market rental falls from the prior year.. 
211.A public housing agency or such other entity that administers Federal housing assistance for the Housing Authority of the county of Los Angeles, California, the States of Alaska, Iowa, and Mississippi shall not be required to include a resident of public housing or a recipient of assistance provided under section 8 of the United States Housing Act of 1937 on the board of directors or a similar governing board of such agency or entity as required under section (2)(b) of such Act. Each public housing agency or other entity that administers Federal housing assistance under section 8 for the Housing Authority of the county of Los Angeles, California and the States of Alaska, Iowa and Mississippi that chooses not to include a resident of public housing or a recipient of section 8 assistance on the board of directors or a similar governing board shall establish an advisory board of not less than six residents of public housing or recipients of section 8 assistance to provide advice and comment to the public housing agency or other administering entity on issues related to public housing and section 8. Such advisory board shall meet not less than quarterly. 
212.Subparagraph (A) of section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)(A)) is amended by inserting before the period at the end the following: , or a consortium of such entities or bodies as approved by the Secretary. 
213.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
214. 
(a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2014 and 2015, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. 
(b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c). 
(c)The transfer authorized in subsection (a) is subject to the following conditions: 
(1)Number and bedroom size of Units 
(A)For occupied units in the transferring project: the number of low-income and very low-income units and the configuration (i.e. bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects. 
(B)For unoccupied units in the transferring project: the Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. 
(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. 
(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. 
(6)The Secretary determines that this transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. 
(8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. 
(d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; 
(2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act; 
(B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959 as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act; 
(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; 
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act; or 
(F)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— 
(A)assistance provided under section 8(b) of the United States Housing Act of 1937; 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); 
(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965; 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; 
(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and 
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act; 
(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and 
(6)the term Secretary means the Secretary of Housing and Urban Development. 
(e)Public Notice and Research Report 
(1)The Secretary shall publish by notice in the Federal Register the terms and conditions, including criteria for HUD approval, of transfers pursuant to this section no later than 30 days before the effective date of such notice. 
(2)The Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 
215. 
(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); 
(2)is under 24 years of age; 
(3)is not a veteran; 
(4)is unmarried; 
(5)does not have a dependent child; 
(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; and 
(7)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 
216.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005. 
217.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until September 30, 2014, insure and enter into commitments to insure mortgages under such section 255. 
218.Notwithstanding any other provision of law, in fiscal year 2014, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 
219.Notwithstanding any other provision of law, the recipient of a grant under section 202b of the Housing Act of 1959 (12 U.S.C. 1701q) after December 26, 2000, in accordance with the unnumbered paragraph at the end of section 202(b) of such Act, may, at its option, establish a single-asset nonprofit entity to own the project and may lend the grant funds to such entity, which may be a private nonprofit organization described in section 831 of the American Homeownership and Economic Opportunity Act of 2000. 
220. 
(a)InspectionsSection 8(o)(8) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is amended— 
(1)by redesignating subparagraph (E) as subparagraph (G); and 
(2)by striking subparagraph (D) and inserting the following new subparagraphs: 
 
(D)Biennial inspections 
(i)RequirementEach public housing agency providing assistance under this subsection (or other entity, as provided in paragraph (11)) shall, for each assisted dwelling unit, make inspections not less often than biennially during the term of the housing assistance payments contract for the unit to determine whether the unit is maintained in accordance with the requirements under subparagraph (A). 
(ii)Use of alternative inspection methodThe requirements under clause (i) may be complied with by use of inspections that qualify as an alternative inspection method pursuant to subparagraph (E). 
(iii)RecordsThe public housing agency (or other entity) shall retain the records of the inspection for a reasonable time, as determined by the Secretary, and shall make the records available upon request to the Secretary, the Inspector General for the Department of Housing and Urban Development, and any auditor conducting an audit under section 5(h). 
(iv)Mixed-finance propertiesThe Secretary may adjust the frequency of inspections for mixed-finance properties assisted with vouchers under paragraph (13) to facilitate the use of the alternative inspections in subparagraph (E). 
(E)Alternative inspection methodAn inspection of a property shall qualify as an alternative inspection method for purposes of this subparagraph if— 
(i)the inspection was conducted pursuant to requirements under a Federal, State, or local housing program (including the Home investment partnership program under title II of the Cranston-Gonzalez National Affordable Housing Act and the low-income housing tax credit program under section 42 of the Internal Revenue Code of 1986); and 
(ii)pursuant to such inspection, the property was determined to meet the standards or requirements regarding housing quality or safety applicable to properties assisted under such program, and, if a non-Federal standard or requirement was used, the public housing agency has certified to the Secretary that such standard or requirement provides the same (or greater) protection to occupants of dwelling units meeting such standard or requirement as would the housing quality standards under subparagraph (B). 
(F)Interim inspectionsUpon notification to the public housing agency, by a family (on whose behalf tenant-based rental assistance is provided under this subsection) or by a government official, that the dwelling unit for which such assistance is provided does not comply with the housing quality standards under subparagraph (B), the public housing agency shall inspect the dwelling unit— 
(i)in the case of any condition that is life-threatening, within 24 hours after the agency's receipt of such notification, unless waived by the Secretary in extraordinary circumstances; and 
(ii)in the case of any condition that is not life-threatening, within a reasonable time frame, as determined by the Secretary.. 
(b)Effective dateThe amendments in subsection (a) shall take effect upon such date as the Secretary determines, in the Secretary's sole discretion, through the Secretary's publication of such date in the Federal Register, as part of regulations promulgated, or a notice issued, by the Secretary to implement such amendments. 
221.The commitment authority provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: 
Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment. 
222.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: 
Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
223.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): 
Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2). 
224.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD sub-office under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations for Program Office Salaries and Expenses within the Department of Housing and Urban Development. 
225.The Secretary of Housing and Urban Development shall report annually to the House and Senate Committees on Appropriations on the status of all section 8 project-based housing, including the number of all project-based units by region as well as an analysis of all federally subsidized housing being refinanced under the Mark-to-Market program. The Secretary shall in the report identify all existing units maintained by region as section 8 project-based units and all project-based units that have opted out of section 8 or have otherwise been eliminated as section 8 project-based units. The Secretary shall identify in detail and by project all the efforts made by the Department to preserve all section 8 project-based housing units and all the reasons for any units which opted out or otherwise were lost as section 8 project-based units. Such analysis shall include a review of the impact of the loss of any subsidized units in that housing marketplace, such as the impact of cost and the loss of available subsidized, low-income housing in areas with scarce housing resources for low-income families. 
226.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2014 and subsequent fiscal years, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2014 and subsequent fiscal years, the Secretary may make the NOFA available only on the Internet at the appropriate Government Web site or through other electronic media, as determined by the Secretary. 
227.Payment of attorney fees in program-related litigation must be paid from individual program office personnel benefits and compensation funding. The annual budget submission for program office personnel benefit and compensation funding must include program-related litigation costs for attorney fees as a separate line item request. 
228.The Secretary of the Department of Housing and Urban Development is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of the funds appropriated for any office funded under the heading Administrative Support Offices to any other office funded under such heading: 
Provided, That no appropriation for any office funded under the heading Administrative Support Offices shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That the Secretary is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of the funds appropriated for any account funded under the general heading Program Office Salaries and Expenses to any other account funded under such heading: 
Provided further, That no appropriation for any account funded under the general heading Program Office Salaries and Expenses shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That the Secretary may transfer funds made available for salaries and expenses between any office funded under the heading Administrative Support Offices and any account funded under the general heading Program Office Salaries and Expenses, but only with the prior written approval of the House and Senate Committees on Appropriations. 
229.The Disaster Housing Assistance Programs, administered by the Department of Housing and Urban Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching. 
230. 
(a)The Secretary of Housing and Urban Development shall take the required actions under subsection (b) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance: 
(1)receives a Real Estate Assessment Center (REAC) score of 30 or less; or 
(2)receives a REAC score between 31 and 59 and: 
(A)fails to certify in writing to HUD within 60 days that all deficiencies have been corrected; or 
(B)receives consecutive scores of less than 60 on REAC inspections.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the united States housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(b)The Secretary shall take the following required actions as authorized under subsection (a)— 
(1)The Secretary shall notify the owner and provide an opportunity for response within 30 days. If the violations remain, the Secretary shall develop a Compliance, Disposition and Enforcement Plan within 60 days, with a specified timetable for correcting all deficiencies. The Secretary shall provide notice of the Plan to the owner, tenants, the local government, any mortgagees, and any contract administrator. 
(2)At the end of the term of the Compliance, Disposition and Enforcement Plan, if the owner fails to fully comply with such plan, the Secretary may require immediate replacement of project management with a management agent approved by the Secretary, and shall take one or more of the following actions, and provide additional notice of those actions to the owner and the parties specified above: 
(A)impose civil money penalties; 
(B)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; 
(C)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered; or 
(D)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies. 
(c)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other remedies set forth above. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall report semi-annually on all properties covered by this section that are assessed through the Real Estate Assessment Center and have physical inspection scores of less than 30 or have consecutive physical inspection scores of less than 60. The report shall include: 
(1)The enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times; and 
(2)Actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties. 
231.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2014. 
232.Title II of division K of Public Law 110–161 is amended by striking the item related to Flexible Subsidy Fund. 
233.Paragraph (1) of section 242(i) of the National Housing Act (12 U.S.C. 1715z–7(i)(1)) is amended by striking July 31, 2011 and inserting July 31, 2016. 
234.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— 
(1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2014.; and 
(2)in subsection (o), by striking September and all that follows through the period at the end and inserting September 30, 2014.. 
235.Of the amounts made available for salaries and expenses under all accounts under this title (except for the Office of Inspector General account), a total of up to $5,000,000 may be transferred to and merged with amounts made available in the Information Technology Fund account under this title. 
236.The proviso under the Community Development Fund heading in Public Laws 109–148, 109–234, 110–252, and 110–329 which requires the Secretary to establish procedures to prevent duplication of benefits and to report to the Committees on Appropriations on all steps to prevent fraud and abuse is amended by striking quarterly and inserting annually. 
237.None of the funds in this Act may be available for the doctoral dissertation research grant program at the Department of Housing and Urban Development. 
238. 
(a)Section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a) is amended— 
(1)in paragraph (2), by designating the first sentence as subparagraph (A), the second sentence as subparagraph (B), and the remaining sentences as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)The term extremely low-income families means very low-income families whose incomes do not exceed the higher of— 
(i)the poverty guidelines updated periodically by the Department of Health and Human Services under the authority of section 673(2) of the Community Services Block Grant Act applicable to a family of the size involved (except that this clause shall not apply in the case of public housing agencies or projects located in Puerto Rico or any other territory or possession of the United States); or 
(ii)30 percent of the median family income for the area, as determined by the Secretary, with adjustments for smaller and larger families (except that the Secretary may establish income ceilings higher or lower than 30 percent of the median for the area on the basis of the Secretary's findings that such variations are necessary because of unusually high or low family incomes).; and 
(b)Section 16 of the United States Housing Act of 1937 (42 U.S.C. 1437n) is amended— 
(1)in subsection (a)(2)(A); 
(2)in subsection (b)(1); and 
(3)in subsection (c)(3), by striking families whose incomes and all that follows through low family incomes and inserting extremely low-income families. 
239.The language under the heading Rental Assistance Demonstration in the Department of Housing and Urban Development Appropriations Act, 2012 (Public Law 112–55) is amended in the penultimate proviso by striking and 2013, and inserting through December 31, 2014. 
240.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
241.Section 202(f)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(f)(2)) is amended— 
(a)in paragraph (A)— 
(1)by striking the matter before clause (i) and inserting the following: The Secretary shall establish procedures to delegate the award, review and processing of projects, selected by the Secretary in a national competition, to a State or local housing agency that—; and 
(2)in clause (iii), by striking capital advance and inserting funding, and by replacing the comma with a semi-colon; 
(b)in subparagraph (B), by striking capital advances and inserting funding under this section; 
(c)in subparagraph (C), by striking the first sentence; 
(d)by redesignating subparagraph (D) as subparagraph (E), and in the redesignated subparagraph (E)— 
(1)by striking a capital advance and inserting funding under this section; and 
(2)by striking capital advance amounts or project rental assistance and inserting funding under this section; and 
(e)by inserting the following new subparagraph after subparagraph (C): 
 
(D)Assistance under subsection (c)(2) may be provided for projects which identify in the application for assistance a defined health and other supportive services program including sources of financing the services for eligible residents and memoranda of understanding with service provision agencies and organizations to provide such services for eligible residents at their request. Such supportive services plan and memoranda of understating shall— 
(i)identify the target populations to be served by the project; 
(ii)set forth methods for outreach and referral; 
(iii)identify the health and other supportive services to be provided; and 
(iv)identify the terms under which such services will be made available to residents of the project.. 
242.Section 8(o)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(2)), is amended by adding at the end the following new subparagraph: 
 
(D)Utility allowance 
(i)GeneralIn determining the monthly assistance payment for a family under subparagraphs (A) and (B), the amount allowed for tenant-paid utilities shall not exceed the appropriate utility allowance for the family unit size as determined by the public housing agency regardless of the size of the dwelling unit leased by the family. 
(ii)Exception for families in including persons with disabilitiesNotwithstanding subparagraph (A), upon request by a family that includes a person with disabilities, the public housing agency shall approve a utility allowance that is higher than the applicable amount on the utility allowance schedule if a higher utility allowance is needed as a reasonable accommodation to make the program accessible to and usable by the family member with a disability.. 
243.The Secretary shall establish by notice such requirements as may be necessary to implement sections 210, 212, 220, 238, and 242 under this title and the notice shall take effect upon issuance: 
Provided, That the Secretary shall commence rulemaking based on the initial notice no later than the expiration of the 6-month period following issuance of the notice and the rulemaking shall allow for the opportunity for public comment.This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2014. 
IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $7,448,000: 
Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $24,669,000: 
Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.National railroad passenger corporation office of inspector generalsalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $23,499,000: 
Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: 
Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: 
Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within Amtrak: 
Provided further, That concurrent with the President's budget request for fiscal year 2015, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2015 in similar format and substance to those submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $103,027,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $136,600,000, of which $5,000,000 shall be for a multi-family rental housing program: 
Provided, That in addition, $67,500,000 shall be made available until expended to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions: 
(1)The Neighborhood Reinvestment Corporation (NRC) shall make grants to counseling intermediaries approved by the Department of Housing and Urban Development (HUD) (with match to be determined by the NRC based on affordability and the economic conditions of an area; a match also may be waived by the NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance primarily to States and areas with high rates of defaults and foreclosures to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by the NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by the NRC, and shall be approved by HUD or the NRC as meeting these requirements. 
(2)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available under this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments. 
(3)The use of mortgage foreclosure mitigation assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties. 
(4)NRC may provide up to 15 percent of the total funds under this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by the NRC that the procedures for selection do not consist of any procedures or activities that could be construed as an unacceptable conflict of interest or have the appearance of impropriety. 
(5)HUD-approved counseling entities and State Housing Finance Agencies receiving funds under this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post mortgage foreclosure mitigation counseling), loan workout agreements and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas. 
(6)Of the total amount made available under this paragraph, up to $3,000,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training. 
(7)Of the total amount made available under this paragraph, up to 5 percent may be used for associated administrative expenses for the NRC to carry out activities provided under this section. 
(8)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by the NRC. 
(9)The NRC shall continue to report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate mortgage default.United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,500,000. Title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is amended by striking October 1, 2015 in section 209 and inserting October 1, 2016. 
IVGeneral provisions—this act 
401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
403.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
404. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2014, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates a new program; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; 
(6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or 
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: 
Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided further, That the report shall include: 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and 
(C)an identification of items of special congressional interest: 
Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2014 from appropriations made available for salaries and expenses for fiscal year 2014 in this Act, shall remain available through September 30, 2015, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: 
Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: 
Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownsfield as defined in the Small Business Liability Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.All Federal agencies and departments that are funded under this Act shall issue a report to the House and Senate Committees on Appropriations on all sole-source contracts by no later than July 30, 2014. Such report shall include the contractor, the amount of the contract and the rationale for using a sole-source contract. 
409.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
410.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
411.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 10a–10c, popularly known as the ‘‘Buy American Act’’). 
412.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c). 
413.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 
414.None of the funds made available under this Act or any prior Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
415.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
416.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation with any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
417.It is the sense of the Congress that the Congress should not pass any legislation that authorizes spending cuts that would increase poverty in the United States. 
418.All agencies and departments funded by the Act shall send to Congress at the end of the fiscal year a report containing a complete inventory of the total number of vehicles owned, leased, permanently retired, and purchased during fiscal year 2014, as well as the total cost of the vehicle fleet, including maintenance, fuel, storage, purchasing, and leasing.This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2014. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
